Exhibit 10.2

 

$100,000,000

CREDIT AGREEMENT

dated as of September 18, 2006,

among

SCIELE PHARMA, INC.,
as the US Borrower,

SCIELE PHARMA CAYMAN LTD.,
as the Cayman Borrower

THE OTHER GUARANTORS PARTY HERETO,
as Guarantors,

THE LENDERS PARTY HERETO

and

UBS SECURITIES LLC,
as Joint Lead Arranger and Bookmanager,

LASALLE BANK NATIONAL ASSOCIATION,
as Joint Lead Arranger and Syndication Agent

and

UBS AG, STAMFORD BRANCH,
as Issuing Bank, Administrative Agent and Collateral Agent,

REGIONS BANK,
FIFTH THIRD BANK, and
BANK OF AMERICA, N.A.
as Co-Documentation Agents

and

UBS LOAN FINANCE LLC,
as Swingline Lender

Latham & Watkins LLP
885 Third Avenue, Suite 1000
New York, NY 10022-4834

 


--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

Section

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ARTICLE I

 

 

 

 

 

 

 

 

 

 

 

DEFINITIONS

 

 

 

 

 

 

 

 

 

SECTION 1.01

 

Defined Terms

 

1

 

SECTION 1.02

 

Classification of Loans and Borrowings

 

33

 

SECTION 1.03

 

Terms Generally

 

34

 

SECTION 1.04

 

Accounting Terms; GAAP

 

34

 

SECTION 1.05

 

Resolution of Drafting Ambiguities

 

34

 

 

 

 

 

 

 

 

 

ARTICLE II

 

 

 

 

 

 

 

 

 

 

 

THE CREDITS

 

 

 

 

 

 

 

 

 

SECTION 2.01

 

Commitments

 

34

 

SECTION 2.02

 

Loans

 

35

 

SECTION 2.03

 

Borrowing Procedure

 

36

 

SECTION 2.04

 

Evidence of Debt; Repayment of Loans

 

37

 

SECTION 2.05

 

Fees

 

38

 

SECTION 2.06

 

Interest on Loans

 

39

 

SECTION 2.07

 

Termination and Reduction of Commitments

 

40

 

SECTION 2.08

 

Interest Elections

 

40

 

SECTION 2.09

 

[Intentionally Deleted]

 

41

 

SECTION 2.10

 

Optional and Mandatory Prepayments of Loans

 

41

 

SECTION 2.11

 

Alternate Rate of Interest

 

43

 

SECTION 2.12

 

Yield Protection

 

44

 

SECTION 2.13

 

Breakage Payments

 

45

 

SECTION 2.14

 

Payments Generally; Pro Rata Treatment; Sharing of Setoffs

 

45

 

SECTION 2.15

 

Taxes

 

47

 

SECTION 2.16

 

Mitigation Obligations; Replacement of Lenders

 

49

 

SECTION 2.17

 

Swingline Loans

 

50

 

SECTION 2.18

 

Letters of Credit

 

53

 

SECTION 2.19

 

Increase in Commitments

 

64

 

 

 

 

 

 

 

 

 

ARTICLE III

 

 

 

 

 

 

 

 

 

 

 

REPRESENTATIONS AND WARRANTIES

 

 

 

 

 

 

 

 

 

SECTION 3.01

 

Organization; Powers

 

66

 

SECTION 3.02

 

Authorization; Enforceability

 

66

 

SECTION 3.03

 

No Conflicts

 

66

 

SECTION 3.04

 

Financial Statements; Projections

 

66

 

SECTION 3.05

 

Properties

 

67

 

SECTION 3.06

 

Intellectual Property

 

68

 

SECTION 3.07

 

Equity Interests and Subsidiaries

 

68

 

 

i


--------------------------------------------------------------------------------




 

Section

 

 

 

 

 

 

 

 

 

 

 

 

 

SECTION 3.08

 

Litigation; Compliance with Laws

 

69

 

SECTION 3.09

 

Agreements

 

69

 

SECTION 3.10

 

Federal Reserve Regulations

 

69

 

SECTION 3.11

 

Investment Company Act

 

70

 

SECTION 3.12

 

Use of Proceeds

 

70

 

SECTION 3.13

 

Taxes

 

70

 

SECTION 3.14

 

No Material Misstatements

 

70

 

SECTION 3.15

 

Labor Matters

 

70

 

SECTION 3.16

 

Solvency

 

71

 

SECTION 3.17

 

Employee Benefit Plans

 

71

 

SECTION 3.18

 

Environmental Matters

 

71

 

SECTION 3.19

 

Insurance

 

73

 

SECTION 3.20

 

Security Documents

 

73

 

SECTION 3.21

 

Anti-Terrorism Law

 

74

 

SECTION 3.22

 

Convertible Bond Documents

 

75

 

SECTION 3.23

 

Foreign Subsidiaries

 

75

 

 

 

 

 

 

 

 

 

ARTICLE IV

 

 

 

 

 

 

 

 

 

 

 

CONDITIONS TO CREDIT EXTENSIONS

 

 

 

 

 

 

 

 

 

SECTION 4.01

 

Conditions to Initial Credit Extension

 

76

 

SECTION 4.02

 

Conditions to All Credit Extensions

 

79

 

 

 

 

 

 

 

 

 

ARTICLE V

 

 

 

 

 

 

 

 

 

 

 

AFFIRMATIVE COVENANTS

 

 

 

 

 

 

 

 

 

SECTION 5.01

 

Financial Statements, Reports, etc.

 

80

 

SECTION 5.02

 

Litigation and Other Notices

 

82

 

SECTION 5.03

 

Existence; Businesses and Properties

 

83

 

SECTION 5.04

 

Insurance

 

83

 

SECTION 5.05

 

Obligations and Taxes

 

84

 

SECTION 5.06

 

Employee Benefits

 

85

 

SECTION 5.07

 

Maintaining Records; Access to Properties and Inspections; Annual Meetings

 

85

 

SECTION 5.08

 

Use of Proceeds

 

86

 

SECTION 5.09

 

Compliance with Environmental Laws; Environmental Reports

 

86

 

SECTION 5.10

 

Accounts

 

86

 

SECTION 5.11

 

Additional Collateral; Additional Guarantors

 

86

 

SECTION 5.12

 

Security Interests; Further Assurances

 

88

 

SECTION 5.13

 

Information Regarding Collateral

 

88

 

SECTION 5.14

 

Affirmative Covenants with Respect to Leases

 

89

 

SECTION 5.15

 

Post-Closing Collateral Matters

 

89

 

 

ii


--------------------------------------------------------------------------------




 

Section

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ARTICLE VI

 

 

 

 

 

 

 

 

 

 

 

NEGATIVE COVENANTS

 

 

 

 

 

 

 

 

 

SECTION 6.01

 

Indebtedness

 

89

 

SECTION 6.02

 

Liens

 

90

 

SECTION 6.03

 

Sale and Leaseback Transactions

 

93

 

SECTION 6.04

 

Investment, Loan and Advances

 

93

 

SECTION 6.05

 

Mergers and Consolidations

 

94

 

SECTION 6.06

 

Asset Sales

 

94

 

SECTION 6.07

 

Acquisitions and Licenses

 

95

 

SECTION 6.08

 

Dividends

 

96

 

SECTION 6.09

 

Transactions with Affiliates

 

96

 

SECTION 6.10

 

Financial Covenants

 

97

 

SECTION 6.11

 

Prepayments of Other Indebtedness; Modifications of Organizational Documents and
Other Documents, etc.

 

97

 

SECTION 6.12

 

Limitation on Certain Restrictions on Subsidiaries

 

98

 

SECTION 6.13

 

Limitation on Issuance of Capital Stock

 

98

 

SECTION 6.14

 

Limitation on Creation of Subsidiaries

 

99

 

SECTION 6.15

 

Business

 

99

 

SECTION 6.16

 

Limitation on Accounting Changes

 

99

 

SECTION 6.17

 

Fiscal Year

 

99

 

SECTION 6.18

 

Lease Obligations

 

99

 

SECTION 6.19

 

No Further Negative Pledge

 

99

 

SECTION 6.20

 

Anti-Terrorism Law; Anti-Money Laundering

 

100

 

SECTION 6.21

 

Embargoed Person

 

100

 

SECTION 6.22

 

Convertible Bond Indenture

 

100

 

SECTION 6.23

 

Foreign Subsidiaries

 

101

 

 

 

 

 

 

 

 

 

ARTICLE VII

 

 

 

 

 

 

 

 

 

 

 

GUARANTEE

 

 

 

 

 

 

 

 

 

SECTION 7.01

 

The Guarantees

 

101

 

SECTION 7.02

 

Obligations Unconditional

 

102

 

SECTION 7.03

 

Reinstatement

 

103

 

SECTION 7.04

 

Subrogation; Subordination

 

103

 

SECTION 7.05

 

Remedies

 

104

 

SECTION 7.06

 

Instrument for the Payment of Money

 

104

 

SECTION 7.07

 

Continuing Guarantee

 

105

 

SECTION 7.08

 

General Limitation on Guarantee Obligations

 

105

 

SECTION 7.09

 

Release of Guarantors

 

105

 

 

 

 

 

 

 

 

 

ARTICLE VIII

 

 

 

 

 

 

 

 

 

 

 

EVENTS OF DEFAULT

 

 

 

 

 

 

 

 

 

SECTION 8.01

 

Events of Default

 

105

 

SECTION 8.02

 

Application of Proceeds

 

108

 

 

iii


--------------------------------------------------------------------------------




 

Section

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ARTICLE IX

 

 

 

 

 

 

 

 

 

 

 

THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT

 

 

 

 

 

 

 

 

 

SECTION 9.01

 

Appointment and Authority

 

110

 

SECTION 9.02

 

Rights as a Lender

 

110

 

SECTION 9.03

 

Exculpatory Provisions

 

110

 

SECTION 9.04

 

Reliance by Agent

 

111

 

SECTION 9.05

 

Delegation of Duties

 

112

 

SECTION 9.06

 

Resignation of Agent

 

112

 

SECTION 9.07

 

Non-Reliance on Agent and Other Lenders

 

112

 

SECTION 9.08

 

No Other Duties, etc

 

113

 

 

 

 

 

 

 

 

 

ARTICLE X

 

 

 

 

 

 

 

 

 

 

 

MISCELLANEOUS

 

 

 

 

 

 

 

 

 

SECTION 10.01

 

Notices

 

113

 

SECTION 10.02

 

Waivers; Amendment

 

115

 

SECTION 10.03

 

Expenses; Indemnity; Damage Waiver

 

118

 

SECTION 10.04

 

Successors and Assigns

 

120

 

SECTION 10.05

 

Survival of Agreement

 

122

 

SECTION 10.06

 

Counterparts; Integration; Effectiveness

 

123

 

SECTION 10.07

 

Severability

 

123

 

SECTION 10.08

 

Right of Setoff

 

123

 

SECTION 10.09

 

Governing Law; Jurisdiction; Consent to Service of Process

 

124

 

SECTION 10.10

 

Waiver of Jury Trial

 

124

 

SECTION 10.11

 

Headings

 

124

 

SECTION 10.12

 

Treatment of Certain Information; Confidentiality

 

124

 

SECTION 10.13

 

USA PATRIOT Act Notice

 

125

 

SECTION 10.14

 

Interest Rate Limitation

 

125

 

SECTION 10.15

 

Lender Addendum

 

126

 

SECTION 10.16

 

Obligations Absolute

 

126

 

SECTION 10.17

 

Designated Senior Indebtedness

 

126

 

 

ANNEXES

 

 

 

 

 

Annex I

 

Applicable Margin

 

 

 

SCHEDULES

 

 

 

 

 

Schedule 1.01(a)

 

Refinancing Indebtedness to Be Repaid

Schedule 3.03

 

Governmental Approvals; Compliance with Laws

Schedule 3.06(b)

 

Third-Party Use of Copyrights, Patents or Trademarks

Schedule 3.06(c)

 

Violations or Proceedings

Schedule 3.09

 

Material Agreements

Schedule 3.18

 

Environmental Matters

Schedule 3.19

 

Insurance

 

iv


--------------------------------------------------------------------------------




 

Schedule 4.01(g)

 

Local Counsel

Schedule 4.01(n)(iii)

 

Landlord Access Agreements

Schedule 4.02(e)

 

Existing Intercompany Loans

Schedule 6.01(b)

 

Existing Indebtedness

Schedule 6.02(c)

 

Existing Liens

Schedule 6.04(b)

 

Existing Investments

Schedule 5.15

 

Post-Closing Matters

 

 

 

EXHIBITS

 

 

 

 

 

Exhibit A

 

Form of Administrative Questionnaire

Exhibit B

 

Form of Assignment and Assumption

Exhibit C

 

Form of Borrowing Request

Exhibit D

 

Form of Compliance Certificate

Exhibit E

 

Form of Interest Election Request

Exhibit F

 

Form of Joinder Agreement

Exhibit G

 

Form of Landlord Lien Waiver, Access Agreement and Consent

Exhibit H-1

 

Form of Cayman LC Request

Exhibit H-2

 

Form of US LC Request

Exhibit I

 

Form of Lender Addendum

Exhibit J-1

 

Form of Cayman Share Charge

Exhibit J-2

 

Form of Cayman Deed of Charge

Exhibit J-3

 

Form of Cayman Security Agreement

Exhibit K-1(A)

 

Form of Cayman Revolving Note

Exhibit K-2(A)

 

Form of Cayman Swingline Note

Exhibit K-1(B)

 

Form of US Revolving Note

Exhibit K-2(B)

 

Form of US Swingline Note

Exhibit L-1

 

Form of Perfection Certificate

Exhibit L-2

 

Form of Perfection Certificate Supplement

Exhibit M

 

Form of Security Agreement

Exhibit N

 

Form of Opinion of Company Counsel

Exhibit O

 

Form of Solvency Certificate

Exhibit P

 

Form of Intercompany Note

Exhibit Q

 

Form of Non-Bank Certificate

 

 

v


--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

THIS CREDIT AGREEMENT (this “Agreement”) dated as of September 18, 2006, among
SCIELE PHARMA, INC., a Delaware corporation (“US Borrower”), SCIELE PHARMA
CAYMAN LTD., an exempted company incorporated under Cayman Islands law (“Cayman
Borrower”; and together with the US Borrower, “Borrowers”, and each individually
a “Borrower”), the Guarantors (such term and each other capitalized term used
but not defined herein having the meaning given to it in Article I), the
Lenders, UBS SECURITIES LLC and LASALLE BANK NATIONAL ASSOCIATION, as joint lead
arrangers (in such capacity, “Arrangers”), LASALLE BANK NATIONAL ASSOCIATION as
syndication agent (in such capacity, “Syndication Agent”), and UBS LOAN FINANCE
LLC, as swingline lender (in such capacity, “Swingline Lender”), and UBS AG,
STAMFORD BRANCH, as issuing bank (in such capacity, “Issuing Bank”), as
administrative agent (in such capacity, “Administrative Agent”) for the Lenders
and as collateral agent (in such capacity, “Collateral Agent”) for the Secured
Parties and the Issuing Bank.

WITNESSETH:

WHEREAS, each of the Borrowers has requested the Lenders to extend credit in the
form of Revolving Loans at any time and from time to time prior to the Final
Maturity Date, in an aggregate principal amount at any time outstanding to both
Borrowers not in excess of $100,000,000.

WHEREAS, each of the Borrowers has requested the Swingline Lender to make
Swingline Loans, at any time and from time to time prior to the Final Maturity
Date, in an aggregate principal amount at any time outstanding to both Borrowers
not in excess of $5,000,000.

WHEREAS, each of the Borrowers has requested the Issuing Bank to issue letters
of credit, in an aggregate face amount at any time outstanding for both
Borrowers not in excess of $5,000,000, to support payment obligations incurred
in the ordinary course of business by the Borrowers and their respective
Subsidiaries.

WHEREAS, the proceeds of the Loans are to be used in accordance with
Section 3.12.

NOW, THEREFORE, the Lenders are willing to extend such credit to each of the
Borrowers and the Issuing Bank is willing to issue such letters of credit for
the account of each Borrower, on the terms and subject to the conditions set
forth herein.  Accordingly, the parties hereto agree as follows:


ARTICLE I


DEFINITIONS

SECTION 1.01     Defined Terms.  As used in this Agreement, the following terms
shall have the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, is used when such Loan,
or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“ABR Borrowing” shall mean a Borrowing comprised of ABR Revolving Loans.


--------------------------------------------------------------------------------




“ABR Revolving Loan” shall mean any Revolving Loan bearing interest at a rate
determined by reference to the Alternate Base Rate in accordance with the
provisions of Article II.

“Acquisition Consideration” shall mean the license or purchase consideration for
any Permitted Acquisition and all other payments by a Borrower or any of its
Subsidiaries in exchange for, or as part of, or in connection with, any
Permitted Acquisition, whether paid in cash or by exchange of Equity Interests
or of properties or otherwise and whether payable at or prior to the
consummation of such Permitted Acquisition or deferred for payment at any future
time, whether or not any such future payment is subject to the occurrence of any
contingency, and includes any and all payments representing the purchase price
and any assumptions of Indebtedness, “earn-outs” and other agreements to make
any payment the amount of which is, or the terms of payment of which are, in any
respect subject to or contingent upon the revenues, income, cash flow or profits
(or the like) of any person or business; provided that (a) any such future
payment that is subject to a contingency shall be considered Acquisition
Consideration only to the extent of the reserve, if any, required under GAAP at
the time of such sale to be established in respect thereof by such Borrower or
Subsidiary, and (b) in the case of a license of Intellectual Property, such
future payment shall be considered Acquisition Consideration only to the extent
it is payable within two years after commencement of such license.

“Adjusted LIBOR Rate” shall mean, with respect to any Eurodollar Borrowing for
any Interest Period, (a) an interest rate per annum (rounded upward, if
necessary, to the nearest 1/100th of 1%) determined by the Administrative Agent
to be equal to the LIBOR Rate for such Eurodollar Borrowing in effect for such
Interest Period divided by (b) 1 minus the Statutory Reserves (if any) for such
Eurodollar Borrowing for such Interest Period.

“Administrative Agent” shall have the meaning assigned to such term in the
preamble hereto and includes each other person appointed as the successor
pursuant to Article X.

“Administrative Agent Fee” shall have the meaning assigned to such term in
Section 2.05(b).

“Administrative Questionnaire” shall mean an Administrative Questionnaire in
substantially the form of Exhibit A.

“Affiliate” shall mean, when used with respect to a specified person, another
person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the person specified;
provided, however, that, for purposes of Section 6.09, the term “Affiliate”
shall also include (i) any person that directly or indirectly owns more than 10%
of any class of Equity Interests of the person specified or (ii) any person that
is an executive officer or director of the person specified.

“Agents” shall mean the Administrative Agent and the Collateral Agent; and
“Agent” shall mean any of them.

“Agreement” shall have the meaning assigned to such term in the preamble hereto.

“Alternate Base Rate” shall mean, for any day, a rate per annum (rounded upward,
if necessary, to the nearest 1/100th of 1%) equal to the greater of (a) the Base
Rate in effect on such day and (b) the Federal Funds Effective Rate in effect on
such day plus 0.50%.  If the Administrative Agent shall have determined (which
determination shall be conclusive absent manifest error) that it is unable to

2


--------------------------------------------------------------------------------




ascertain the Federal Funds Effective Rate for any reason the Alternate Base
Rate shall be determined without regard to clause (b) of the preceding sentence
until the circumstances giving rise to such inability no longer exist.  Any
change in the Alternate Base Rate due to a change in the Base Rate or the
Federal Funds Effective Rate shall be effective on the effective date of such
change in the Base Rate or the Federal Funds Effective Rate, respectively.

“Anti-Terrorism Laws” shall have the meaning assigned to such term in
Section 3.21.

“Applicable Fee” shall mean, for any day, with respect to any Commitment, the
applicable percentage set forth in Annex I under the caption “Applicable Fee”.

“Applicable Margin” shall mean, for any day, with respect to any Revolving Loan,
the applicable percentage set forth in Annex I under the appropriate caption.

“Applicable Percentage” shall mean, with respect to any Lender, the percentage
of the total Loans and Commitments represented by such Lender’s Loans and
Commitments.

“Approved Fund” shall mean any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.

“Arrangers” shall have the meaning assigned to such term in the preamble hereto.

“Asset Sale” shall mean (a) any conveyance, sale, lease, sublease, assignment,
transfer or other disposition (including by way of merger or consolidation and
including any Sale and Leaseback Transaction) of any property (including any
Intellectual Property and including any conveyance, sale, lease, sublease,
assignment, transfer or other disposition from one Company to another Company)
but excluding sales of inventory and dispositions of cash and cash equivalents,
in each case, in the ordinary course of business, by any Borrower or any of its
Subsidiaries and (b) any issuance or sale of any Equity Interests of any
Subsidiary of any Borrower, in each case, to any person other than (i) a
Borrower, (ii) any Guarantor or (iii) other than for purposes of Section 6.06,
any other Subsidiary.

“Assignment and Assumption” shall mean an assignment and assumption entered into
by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 10.04(b)), and accepted by the Administrative
Agent, in substantially the form of Exhibit B, or any other form approved by the
Administrative Agent.

“Attributable Indebtedness” shall mean, when used with respect to any Sale and
Leaseback Transaction, as at the time of determination, the present value
(discounted at a rate equivalent to the relevant Borrower’s then-current
weighted average cost of funds for borrowed money as at the time of
determination, compounded on a semi-annual basis) of the total obligations of
the lessee for rental payments during the remaining term of the lease included
in any such Sale and Leaseback Transaction.

“Bailee Letter” shall have the meaning assigned thereto in the Security
Agreement.

“Base Rate” shall mean, for any day, a rate per annum that is equal to the
corporate base rate of interest established by the Administrative Agent from
time to time; each change in the Base Rate shall be effective on the date such
change is effective.  The corporate base rate is not necessarily the lowest rate
charged by the Administrative Agent to its customers.

3


--------------------------------------------------------------------------------




“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States.

“Board of Directors” shall mean, with respect to any person, (a) in the case of
any corporation, the board of directors of such person, (b) in the case of any
limited liability company, the board of managers of such person, (c) in the case
of any partnership, the Board of Directors of the general partner of such person
and (d) in any other case, the functional equivalent of the foregoing.

“Borrower” and “Borrowers” shall have the meanings assigned to such terms in the
preamble hereto.

“Borrowing” shall mean (a) Revolving Loans of the same Class and Type, made,
converted or continued on the same date and, in the case of Eurodollar Loans, as
to which a single Interest Period is in effect, or (b) a Swingline Loan.

“Borrowing Request” shall mean a request by the US Borrower or the Cayman
Borrower, as the case may be, in accordance with the terms of Section 2.03 and
substantially in the form of Exhibit C, or such other form as shall be approved
by the Administrative Agent.

“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which banks in New York City are authorized or required by law to close;
provided, however, that when used in connection with a Eurodollar Loan, the term
“Business Day” shall also exclude any day on which banks are not open for
dealings in dollar deposits in the London interbank market.

“Capital Assets” shall mean, with respect to any person, all equipment, fixed
assets and Real Property or improvements thereof , or replacements or
substitutions therefor or additions thereto, that, in accordance with GAAP, have
been or should be reflected as additions to property, plant or equipment on the
balance sheet of such person.

“Capital Expenditures” shall mean, for any period, without duplication, all
expenditures made directly or indirectly by the US Borrower and its Subsidiaries
during such period for Capital Assets (whether paid in cash or other
consideration, financed by the incurrence of Indebtedness or accrued as a
liability), but excluding  any portion of such increase attributable solely to
acquisitions of property, plant and equipment in Permitted Acquisitions.  For
purposes of this definition, the purchase price of equipment or other fixed
assets that are purchased simultaneously with the trade-in of existing assets or
with insurance proceeds shall be included in Capital Expenditures only to the
extent of the gross amount by which such purchase price exceeds the credit
granted by the seller of such assets for the assets being traded in at such time
or the amount of such insurance proceeds, as the case may be.

“Capital Lease Obligations” of any person shall mean the obligations of such
person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.

“Cash Equivalents” shall mean, as to any person, (a) securities issued, or
directly, unconditionally and fully guaranteed or insured, by the United States
or any agency or instrumentality thereof (provided that the full faith and
credit of the United States is pledged in support thereof) having maturities of
not more than one year from the date of acquisition by such person; (b) time
deposits and

4


--------------------------------------------------------------------------------




certificates of deposit of any Lender or any commercial bank having, or which is
the principal banking subsidiary of a bank holding company organized under the
laws of the United States, any state thereof or the District of Columbia having,
capital and surplus aggregating in excess of $500.0 million and a rating of “A”
(or such other similar equivalent rating) or higher by at least one nationally
recognized statistical rating organization (as defined in Rule 436 under the
Securities Act) with maturities of not more than one year from the date of
acquisition by such person; (c) repurchase obligations with a term of not more
than 30 days for underlying securities of the types described in clause (a)
above entered into with any bank meeting the qualifications specified in
clause (b) above, which repurchase obligations are secured by a valid perfected
security interest in the underlying securities; (d) commercial paper issued by
any person incorporated in the United States rated at least A-1 or the
equivalent thereof by Standard & Poor’s Rating Service or at least P-1 or the
equivalent thereof by Moody’s Investors Service Inc., and in each case maturing
not more than one year after the date of acquisition by such person;
(e) investments in money market funds substantially all of whose assets are
comprised of securities of the types described in clauses (a) through (d) above;
and (f) demand deposit accounts maintained in the ordinary course of business.

“Cash Interest Expense” shall mean, for any period, Consolidated Interest
Expense for such period, less the sum of (a) interest on any debt paid by the
increase in the principal amount of such debt including by issuance of
additional debt of such kind, (b) items described in clause (c) or, other than
to the extent paid in cash, clause (g) of the definition of “Consolidated
Interest Expense” and (c) gross interest income of the US Borrower and its
Subsidiaries for such period.

“Casualty Event” shall mean any involuntary loss of title, any involuntary loss
of, damage to or any destruction of, or any condemnation or other taking
(including by any Governmental Authority) of, any property of the US Borrower or
any of its Subsidiaries.  “Casualty Event” shall include but not be limited to
any taking of all or any part of any Real Property of any person or any part
thereof, in or by condemnation or other eminent domain proceedings pursuant to
any Requirement of Law, or by reason of the temporary requisition of the use or
occupancy of all or any part of any Real Property of any person or any part
thereof by any Governmental Authority, civil or military, or any settlement in
lieu thereof.

“Cayman Borrower” shall have the meaning assigned to such term in the preamble
hereto.

“Cayman Charged Property” shall mean the Charged Property (as defined in the
Cayman Share Charge) and all other property pledged or granted as collateral
pursuant to the Cayman Share Charge.

“Cayman Deed of Charge” shall mean a Deed of Charge substantially in the form of
Exhibit J-2 among the Cayman Borrower and Collateral Agent for the benefit of
the Secured Parties.

“Cayman LC Disbursement” shall mean a payment or disbursement made by the
Issuing Bank pursuant to a drawing under a Cayman Letter of Credit.

“Cayman LC Exposure” shall mean at any time the sum of (a) the aggregate undrawn
amount of all outstanding Cayman Letters of Credit at such time plus (b) the
aggregate principal amount of all Cayman Reimbursement Obligations outstanding
at such time.  The Cayman LC Exposure of any Revolving Lender at any time shall
mean its Pro Rata Percentage of the aggregate Cayman LC Exposure at such time.

5


--------------------------------------------------------------------------------




“Cayman LC Participation Fee” shall have the meaning assigned to such term in
Section 2.05(c).

“Cayman LC Request” shall mean a request by the Cayman Borrower in accordance
with the terms of Section 2.18(A)(b) and substantially in the form of
Exhibit H-1, or such other form as shall be approved by the Administrative
Agent.

“Cayman Letter of Credit” shall mean any (i) Standby Letter of Credit and
(ii) Commercial Letter of Credit, in each case, issued or to be issued by an
Issuing Bank for the account of the Cayman Borrower pursuant to Section 2.18(A).

“Cayman Notes” shall mean any notes evidencing the Cayman Revolving Loans or
Cayman Swingline Loans issued pursuant to this Agreement, if any, substantially
in the form of Exhibit K-1(A) or K-2(A).

“Cayman Obligations” shall mean (a) obligations of the Cayman Borrower and the
other Foreign Loan Parties from time to time arising under or in respect of the
due and punctual payment of (i) the principal of and premium, if any, and
interest (including interest accruing during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding) on the Cayman Revolving Loans, when and
as due, whether at maturity, by acceleration, upon one or more dates set for
prepayment or otherwise, (ii) each payment required to be made by the Cayman
Borrower and the other Foreign Loan Parties under this Agreement in respect of
any Cayman Letter of Credit, when and as due, including payments in respect of
Cayman Reimbursement Obligations, interest thereon and obligations to provide
cash collateral and (iii) all other monetary obligations, including Foreign
Guaranteed Obligations and fees, costs, expenses and indemnities, whether
primary, secondary, direct, contingent, fixed or otherwise (including monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), of the Cayman Borrower and the other Foreign Loan
Parties under this Agreement and the other Loan Documents, and (b) the due and
punctual performance of all covenants, agreements, obligations and liabilities
of the Cayman Borrower and the other Foreign Loan Parties under or pursuant to
this Agreement and the other Loan Documents.

“Cayman Reimbursement Obligations” shall mean the Cayman Borrower’s obligations
under Section 2.18(A)(e) to reimburse Cayman LC Disbursements.

“Cayman Revolving Loan” shall mean a Loan made by the Lenders to the Cayman
Borrower pursuant to Section 2.01(a).  Each Cayman Revolving Loan shall either
be an ABR Revolving Loan or a Eurodollar Revolving Loans.

“Cayman Revolving Exposure” shall mean, with respect to any Lender at any time,
the aggregate principal amount at such time of all outstanding Cayman Revolving
Loans of such Lender, plus the aggregate amount at such time of such Lender’s
Cayman LC Exposure, plus the aggregate amount at such time of such Lender’s
Cayman Swingline Exposure.

“Cayman Security Agreement” shall mean a Security Agreement substantially in the
form of Exhibit J-3 among the Cayman Borrower and Collateral Agent for the
benefit of the Secured Parties.

6


--------------------------------------------------------------------------------




“Cayman Share Charge” shall mean a Share Charge and Mortgage substantially in
the form of Exhibit J-1 between the US Borrower and Collateral Agent for the
benefit of the Secured Parties.

“Cayman Swingline Exposure” shall mean at any time the aggregate principal
amount at such time of all outstanding Cayman Swingline Loans.  The Cayman
Swingline Exposure of any Revolving Lender at any time shall equal its Pro Rata
Percentage of the aggregate Cayman Swingline Exposure at such time.

“Cayman Swingline Loan” shall mean any loan made by the Swingline Lender
pursuant to Section 2.17(A)(a).

“CERCLA” shall mean the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended, 42 U.S.C. § 9601 et seq. and all implementing
regulations.

“Change in Control” shall mean the occurrence of one or more of the following
events:

(a)           any sale, lease, exchange or other transfer (in one transaction or
a series of related transactions), directly or indirectly, of all or
substantially all of the assets of either of the Borrowers or the Companies
taken as a whole, to any person or group of related persons, as defined in
Section 13(d) of the Exchange Act (a “Group”) other than a sale, transfer,
lease, conveyance or other disposition of all or substantially all of the
property of assets that falls within the description contained in clause (b)
below; or

(b)           there occurs any transaction or event or any series of
transactions or events (whether by means of an exchange offer, liquidation,
tender offer, consolidation, merger, combination, reclassification,
recapitalization, asset sale, lease of assets or otherwise) in connection with
which all or substantially all of the US Borrower’s common stock is exchanged
for, converted into, acquired for or constitutes solely, the right to receive
stock, other securities, other property, assets or cash, unless either:

(i)            the persons that “beneficially owned,” directly or indirectly,
the shares of the US Borrower’s voting stock immediately prior to such
transaction, “beneficially owns ,” directly or indirectly, immediately after
such transaction, shares of the surviving or continuing entity’s voting Equity
Interests representing at least a majority of the total voting power of all
outstanding classes of voting Equity Interests of the surviving or continuing
person; or

(ii)           at least 90% of the consideration (other than cash payments for
fractional shares or pursuant to statutory appraisal rights) in such transaction
consists of common stock, ordinary shares or American Depository Shares, and any
associated rights, traded on a United States national securities exchange or
quoted on the Nasdaq National Market (or that will be so traded or quoted when
issued or exchanged in connection with such transaction); or

(c)           the approval by the holders of either Borrower’s capital stock of
any plan or proposal for such Borrower’s liquidation or dissolution, whether or
not otherwise in compliance with this Agreement or any other indenture or
agreement governing Indebtedness of such Borrower; or

(d)           any person or Group shall become the beneficial owner (as defined
in Rule 13d-3 under the Exchange Act) of shares representing more than 50% of
the aggregate ordinary voting power represented by the US Borrower’s issued and
outstanding voting stock; or

7


--------------------------------------------------------------------------------




(e)           the first day on which a majority of the members of the US
Borrower’s Board of Directors are not Continuing Directors; or

(f)            the US Borrower shall at any time cease to own one hundred
percent (100%) of the issued and outstanding Equity Interest in the Cayman
Borrower.

For purposes of this definition, a person shall not be deemed to have beneficial
ownership of Equity Interests subject to a stock purchase agreement, merger
agreement or similar agreement until the consummation of the transactions
contemplated by such agreement.

“Change in Law” shall mean the occurrence, after the date of this Agreement, of
any of the following:  (a) the adoption or taking into effect of any law,
treaty, order, policy, rule or regulation, (b) any change in any law, treaty,
order, policy, rule or regulation or in the administration, interpretation or
application thereof by any Governmental Authority or (c) the making or issuance
of any request, guideline or directive (whether or not having the force of law)
by any Governmental Authority.

“Charges” shall have the meaning assigned to such term in Section 10.14.

“Class,” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Swingline
Loans and, when used in reference to any Commitment, refers to whether such
Commitment is a Revolving Commitment or Swingline Commitment, in each case,
under this Agreement as originally in effect or pursuant to Section 2.19, of
which such Loan, Borrowing or Commitment shall be a part.

“Closing Date” shall mean September 18, 2006.

“Code” shall mean the Internal Revenue Code of 1986, as amended.

“Collateral” shall mean, collectively, all of the Security Agreement Collateral,
the Mortgaged Property, the Cayman Charged Property and all other property of
whatever kind and nature subject or purported to be subject from time to time to
a Lien under any Security Document.

“Collateral Agent” shall have the meaning assigned to such term in the preamble
hereto.

“Commercial Letter of Credit” shall mean any letter of credit or similar
instrument issued hereunder for the purpose of providing credit support in
connection with the purchase of materials, goods or services by a Borrower or
any of its Subsidiaries in the ordinary course of their businesses.

“Commitment” shall mean, with respect to any Lender, such Lender’s Revolving
Commitment, and any Commitment to make Revolving Loans of a new Class extended
by such Lender as provided in Section 2.19.

“Commitment Fee” shall have the meaning assigned to such term in
Section 2.05(a).

“Companies” shall mean the US Borrower and its Subsidiaries (including, without
limitation, the Cayman Borrower); and “Company” shall mean any one of them.

“Compliance Certificate” shall mean a certificate of a Financial Officer
substantially in the form of Exhibit D.

8


--------------------------------------------------------------------------------




“Confidential Information Memorandum” shall mean that certain confidential
information memorandum dated as of July 2006.

“Consolidated Amortization Expense” shall mean, for any period, the amortization
expense of the US Borrower and its Subsidiaries for such period, determined on a
consolidated basis in accordance with GAAP.

“Consolidated Current Assets” shall mean, as at any date of determination, the
total assets of the US Borrower and its Subsidiaries which may properly be
classified as current assets on a consolidated balance sheet of the US Borrower
and its Subsidiaries in accordance with GAAP.

“Consolidated Current Liabilities” shall mean, as at any date of determination,
the total liabilities of the US Borrower and its Subsidiaries which may properly
be classified as current liabilities (other than the current portion of any
Loans) on a consolidated balance sheet of the US Borrower and its Subsidiaries
in accordance with GAAP.

“Consolidated Depreciation Expense” shall mean, for any period, the depreciation
expense of the US Borrower and its Subsidiaries for such period, determined on a
consolidated basis in accordance with GAAP.

“Consolidated EBITDA” shall mean, for any period, Consolidated Net Income for
such period, adjusted by (x) adding thereto, in each case only to the extent
(and in the same proportion) deducted in determining such Consolidated Net
Income and without duplication (and with respect to the portion of Consolidated
Net Income attributable to any Subsidiary of the US Borrower only if a
corresponding amount would be permitted at the date of determination to be
distributed to the US Borrower by such Subsidiary without prior approval (that
has not been obtained) pursuant to the terms of its Organizational Documents and
all agreements, instruments and Requirements of Law applicable to such
Subsidiary or its equityholders):

(a)           Consolidated Interest Expense for such period,

(b)           Consolidated Amortization Expense for such period,

(c)           Consolidated Depreciation Expense for such period,

(d)           Consolidated Tax Expense for such period, and

(e)           the aggregate amount of all other non-cash charges (including
non-cash charges related to the accounting of grant of stock options to
personnel of the US Borrower) reducing Consolidated Net Income (excluding any
non-cash charge that results in an accrual of a reserve for cash charges in any
future period) for such period, and

(y) subtracting therefrom the aggregate amount of all non-cash items increasing
Consolidated Net Income (other than the accrual of revenue or recording of
receivables in the ordinary course of business) for such period.

Consolidated EBITDA shall be calculated on a Pro Forma Basis to give effect to
any Permitted Acquisition and Asset Sales (other than any dispositions in the
ordinary course of business) consummated at any time on or after the first day
of the Test Period thereof as if each such Permitted

9


--------------------------------------------------------------------------------




Acquisition had been effected on the first day of such period and as if each
such Asset Sale had been consummated on the day prior to the first day of such
period.

“Consolidated Fixed Charge Coverage Ratio” shall mean, for any Test Period, the
ratio of (a) Consolidated EBITDA for such Test Period to (b) Consolidated Fixed
Charges for such Test Period.

“Consolidated Fixed Charges” shall mean, for any period, the sum, without
duplication, of

(a)           Consolidated Interest Expense for such period;

(b)           the aggregate amount of Capital Expenditures for such period;

(c)           all cash payments in respect of income taxes made during such
period (net of any cash refund in respect of income taxes actually received
during such period);

(d)           the principal amount of all scheduled amortization payments on all
Indebtedness (including the principal component of all Capital Lease
Obligations) of the US Borrower and its Subsidiaries for such period (as
determined on the first day of the respective period);

(e)           the product of (i) all dividend payments on any series of
Disqualified Capital Stock of the US Borrower or any of its Subsidiaries (other
than, in the case of a Subsidiary, dividend payments to the US Borrower or any
of its Subsidiaries) multiplied by (ii) a fraction, the numerator of which is
one and the denominator of which is one minus then current combined federal,
state and local statutory tax rate of the US Borrower and its Subsidiaries,
expressed as a decimal; and

(f)            the product of (i) all cash dividend payments on any Preferred
Stock (other than Disqualified Capital Stock) of the US Borrower or any of its
Subsidiaries (other than dividend payments to the US Borrower or any of its
Subsidiaries) multiplied by (ii) a fraction, the numerator of which is one and
the denominator of which is one minus then current combined federal, state and
local statutory tax rate of the US Borrower and its Subsidiaries, expressed as a
decimal.

“Consolidated Indebtedness” shall mean, as at any date of determination, the
aggregate amount of all Indebtedness and all US LC Exposure of the US Borrower
and its Domestic Subsidiaries and all Cayman LC Exposure of the Cayman Borrower
and its Subsidiaries, determined on a consolidated basis.

“Consolidated Interest Expense” shall mean, for any period, the total
consolidated interest expense of the US Borrower and its Subsidiaries for such
period determined on a consolidated basis in accordance with GAAP plus, without
duplication:

(a)           imputed interest on Capital Lease Obligations and Attributable
Indebtedness of the US Borrower and its Subsidiaries for such period;

(b)           commissions, discounts and other fees and charges owed by the US
Borrower or any of its Subsidiaries with respect to letters of credit securing
financial obligations, bankers’ acceptance financing and receivables financings
for such period;

 

10


--------------------------------------------------------------------------------


 

(c)           amortization of debt issuance costs, debt discount or premium and
other financing fees and expenses incurred by the US Borrower or any of its
Subsidiaries for such period;

(d)           cash contributions to any employee stock ownership plan or similar
trust made by the US Borrower or any of its Subsidiaries to the extent such
contributions are used by such plan or trust to pay interest or fees to any
person (other than the US Borrower or a Wholly Owned Subsidiary) in connection
with Indebtedness incurred by such plan or trust for such period;

(e)           all interest paid or payable with respect to discontinued
operations of the US Borrower or any of its Subsidiaries for such period;

(f)            the interest portion of any deferred payment obligations of the
US Borrower or any of its Subsidiaries for such period; and

(g)           all interest on any Indebtedness of the US Borrower or any of its
Subsidiaries of the type described in clause (f) or (k) of the definition of
“Indebtedness” for such period.

Consolidated Interest Expense shall be calculated on a Pro Forma Basis to give
effect to any Indebtedness incurred, assumed or permanently repaid or
extinguished during the relevant Test Period in connection with any Permitted
Acquisitions and Asset Sales (other than any dispositions in the ordinary course
of business) as if such incurrence, assumption, repayment or extinguishing had
been effected on the first day of such period.

“Consolidated Net Income” shall mean, for any period, the consolidated net
income (or loss) of the US Borrower and its Subsidiaries determined on a
consolidated basis in accordance with GAAP; provided that there shall be
excluded from such net income (to the extent otherwise included therein),
without duplication:

(a)           the net income (or loss) of any person (other than a Subsidiary of
the US Borrower) in which any person other than the US Borrower and its
Subsidiaries has an ownership interest, except to the extent that cash in an
amount equal to any such income has actually been received by the US Borrower or
(subject to clause (b) below) any of its Subsidiaries during such period;

(b)           the net income of any Subsidiary of the US Borrower during such
period to the extent that the declaration or payment of dividends or similar
distributions by such Subsidiary of that income is not permitted by operation of
the terms of its Organizational Documents or any agreement, instrument or
Requirement of Law applicable to that Subsidiary during such period, except that
the US Borrower’s equity in net loss of any such Subsidiary for such period
shall be included in determining Consolidated Net Income;

(c)           any gain (or loss), together with any related provisions for taxes
on any such gain (or the tax effect of any such loss), realized during such
period by the US Borrower or any of its Subsidiaries upon any Asset Sale (other
than any dispositions in the ordinary course of business) by the US Borrower or
any of its Subsidiaries;

(d)           gains and losses due solely to fluctuations in currency values and
the related tax effects determined in accordance with GAAP for such period;

11


--------------------------------------------------------------------------------




(e)           earnings resulting from any reappraisal, revaluation or write-up
of assets;

(f)            unrealized gains and losses with respect to Hedging Obligations
for such period; and

(g)           any extraordinary gain (or extraordinary loss), together with any
related provision for taxes on any such gain (or the tax effect of any such
loss), recorded or recognized by the US Borrower or any of its Subsidiaries
during such period.

For purposes of this definition of “Consolidated Net Income,” Consolidated Net
Income shall be reduced (to the extent not already reduced thereby) by the
amount of any payments to or on behalf of the Borrowers made pursuant to
Sections 6.08(c) and (d).

“Consolidated Tax Expense” shall mean, for any period, the tax expense of the US
Borrower and its Subsidiaries, for such period, determined on a consolidated
basis in accordance with GAAP.

“Contested Collateral Lien Conditions” shall mean, with respect to any Permitted
Lien of the type described in clauses (a), (b), (e) and (f) of Section 6.02, the
following conditions:

(a)           the relevant Company shall cause any proceeding instituted
contesting such Lien to stay the sale or forfeiture of any portion of the
Collateral on account of such Lien;

(b)           at the option and at the request of the Administrative Agent, to
the extent such Lien is in an amount in excess of $100,000, the appropriate Loan
Party shall maintain cash reserves in an amount sufficient to pay and discharge
such Lien and the Administrative Agent’s reasonable estimate of all interest and
penalties related thereto; and

(c)           such Lien shall in all respects be subject and subordinate in
priority to the Lien and security interest created and evidenced by the Security
Documents, except if and to the extent that the Requirement of Law creating,
permitting or authorizing such Lien provides that such Lien is or must be
superior to the Lien and security interest created and evidenced by the Security
Documents.

“Contingent Obligation” shall mean, as to any person, any obligation, agreement,
understanding or arrangement of such person guaranteeing or intended to
guarantee any Indebtedness, leases, dividends or other obligations (“primary
obligations”) of any other person (the “primary obligor”) in any manner, whether
directly or indirectly, including any obligation of such person, whether or not
contingent, (a) to purchase any such primary obligation or any property
constituting direct or indirect security therefor; (b) to advance or supply
funds (i) for the purchase or payment of any such primary obligation or (ii) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor; (c) to purchase
property, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation; (d) with respect to bankers’ acceptances,
letters of credit and similar credit arrangements, until a reimbursement
obligation arises (which reimbursement obligation shall constitute
Indebtedness); or (e) otherwise to assure or hold harmless the holder of such
primary obligation against loss in respect thereof; provided, however, that the
term “Contingent Obligation” shall not include endorsements of instruments for
deposit or collection in the ordinary course of business or any product
warranties.  The amount of any Contingent Obligation

12


--------------------------------------------------------------------------------




shall be deemed to be an amount equal to the stated or determinable amount of
the primary obligation in respect of which such Contingent Obligation is made
(or, if less, the maximum amount of such primary obligation for which such
person may be liable, whether singly or jointly, pursuant to the terms of the
instrument evidencing such Contingent Obligation) or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof
(assuming such person is required to perform thereunder) as determined by such
person in good faith.

“Continuing Director” means any member of the US Borrower’s Board of Directors
who (a) was a member of such Board of Directors on the date of this Agreement,
or (b) was nominated for election or elected to such Board of Directors with the
approval of a majority of the Continuing Directors who were members of such
Board at the time of such nomination or election.

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise, and the
terms “Controlling” and “Controlled” shall have meanings correlative thereto.

“Control Agreement” shall have the meaning assigned to such term in the Security
Agreement.

“Convertible Bond Indenture” means that certain Indenture dated as of May 3,
2006 between the US Borrower and Deutsche Bank Trust Company Americas, as
Trustee, as the same may be amended, supplemented or otherwise modified from
time to time.

“Convertible Bond Documents” means the Convertible Bond Indenture, the
Convertible Bonds and any other instrument, document or agreement delivered
pursuant thereto or in connection therewith.

“Convertible Bonds” means the US Borrower’s New 1.75% Contingent Convertible
Senior Subordinated Notes Due 2024 issued pursuant to the terms of the
Convertible Bond Indenture.

“Credit Extension” shall mean, as the context may require, (i) the making of a
Loan by a Lender or (ii) the issuance of any Letter of Credit, or the amendment,
extension or renewal of any existing Letter of Credit, by the Issuing Bank.

“Cyprus Sciele” shall mean Sciele Pharma Cyprus, Ltd., an entity organized under
the laws of Cyprus.

“Debt Issuance” shall mean the incurrence by a Borrower or any of its
Subsidiaries of any Indebtedness after the Closing Date (other than as permitted
by Section 6.01).

“Debt Service” shall mean, for any period, Cash Interest Expense for such period
plus scheduled principal amortization of all Indebtedness for such period.

“Default” shall mean any event, occurrence or condition which is, or upon
notice, lapse of time or both would constitute, an Event of Default.

“Default Rate” shall have the meaning assigned to such term in Section 2.06(c).

13


--------------------------------------------------------------------------------




“Disqualified Capital Stock” shall mean any Equity Interest which, by its terms
(or by the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
is redeemable at the option of the holder thereof, in whole or in part, on or
prior to the first anniversary of the Final Maturity Date, (b) is convertible
into or exchangeable (unless at the sole option of the issuer thereof) for
(i) debt securities or (ii) any Equity Interests referred to in (a) above, in
each case at any time on or prior to the first anniversary of the Final Maturity
Date, or (c) contains any repurchase obligation which may come into effect prior
to payment in full of all Obligations; provided, however, that any Equity
Interests that would not constitute Disqualified Capital Stock but for
provisions thereof giving holders thereof (or the holders of any security into
or for which such Equity Interests is convertible, exchangeable or exercisable)
the right to require the issuer thereof to redeem such Equity Interests upon the
occurrence of a change in control or an asset sale occurring prior to the first
anniversary of the Final Maturity Date shall not constitute Disqualified Capital
Stock if such Equity Interests provide that the issuer thereof will not redeem
any such Equity Interests pursuant to such provisions prior to the repayment in
full of the Obligations.

“Dividend” with respect to any person shall mean that such person has declared
or paid a dividend or returned any equity capital to the holders of its Equity
Interests or authorized or made any other distribution, payment or delivery of
property (other than Qualified Capital Stock of such person) or cash to the
holders of its Equity Interests as such, or redeemed, retired, purchased or
otherwise acquired, directly or indirectly, for consideration any of its Equity
Interests outstanding (or any options or warrants issued by such person with
respect to its Equity Interests), or set aside any funds for any of the
foregoing purposes, or shall have permitted any of its Subsidiaries to purchase
or otherwise acquire for consideration any of the Equity Interests of such
person outstanding (or any options or warrants issued by such person with
respect to its Equity Interests).  Without limiting the foregoing, “Dividends”
with respect to any person shall also include all payments made or required to
be made by such person with respect to any stock appreciation rights, plans,
equity incentive or achievement plans or any similar plans or setting aside of
any funds for the foregoing purposes.

“dollars” or “$” shall mean lawful money of the United States.

“Domestic Guarantor” shall mean the US Borrower, Sciele Sales and any other
Person that is organized or existing under the laws of the United States, any
state thereof or the District of Columbia that is or becomes a party to this
Agreement pursuant to Section 5.11 and which provides a guarantee pursuant to
Section 7.01(b)

“Domestic Loan Parties” shall mean the US Borrower and the other Domestic
Guarantors.

“Domestic Subsidiary” shall mean any Subsidiary that is organized or existing
under the laws of the United States, any state thereof or the District of
Columbia.

“Earn-Outs” shall mean unsecured obligations that have been or may be incurred
or are owing or may become owing to one or more sellers or licensors to make any
payment, the amount of which is, or the terms of payment of which are, subject
to or contingent upon the revenues, income, cash flow, or profits or other
result of operations of, or product development, regulatory approval or other
activities necessary to place product in commerce relating to, any business or
product that has been

14


--------------------------------------------------------------------------------




licensed or purchased, whether to be satisfied by payment in cash or by exchange
of Equity Interests or of properties.

“Eligible Assignee” shall mean (i) any Revolving Lender, (ii) an Affiliate of
any Revolving Lender, (iii) an Approved Fund of a Revolving Lender and (iv) any
other person approved by the Administrative Agent, the Issuing Bank, the
Swingline Lender and the US Borrower (each such approval not to be unreasonably
withheld or delayed); provided that (x) no approval of the US Borrower shall be
required during the continuance of a Default or prior to the completion of the
primary syndication of the Commitments and Loans (as determined by the
Arrangers) and (y) “Eligible Assignee” shall not include any Borrower or any of
its Affiliates or Subsidiaries or any natural person.

“Embargoed Person” shall have the meaning assigned to such term in Section 6.21.

“Engagement Letter” shall mean the confidential Engagement Letter, dated July
20, 2006, among the US Borrower, LaSalle Bank National Association and UBS
Securities  LLC.

“Environment” shall mean ambient air, indoor air, surface water and groundwater
(including potable water, navigable water and wetlands), the land surface or
subsurface strata, natural resources, the workplace or as otherwise defined in
any Environmental Law.

“Environmental Claim” shall mean any claim, notice, demand, order, action, suit,
proceeding or other communication alleging liability for or obligation with
respect to any investigation, remediation, removal, cleanup, response,
corrective action, damages to natural resources, personal injury, property
damage, fines, penalties or other costs resulting from, related to or arising
out of (i) the presence, Release or threatened Release in or into the
Environment of Hazardous Material at any location or (ii) any violation or
alleged violation of any Environmental Law, and shall include any claim seeking
damages, contribution, indemnification, cost recovery, compensation or
injunctive relief resulting from, related to or arising out of the presence,
Release or threatened Release of Hazardous Material or alleged injury or threat
of injury to health, safety or the Environment.

“Environmental Law” shall mean any and all present and future treaties, laws,
statutes, ordinances, regulations, rules, decrees, orders, judgments, consent
orders, consent decrees, code or other binding requirements, and the common law,
relating to protection of public health or the Environment, the Release or
threatened Release of Hazardous Material, natural resources or natural resource
damages, or occupational safety or health, and any and all Environmental
Permits.

“Environmental Permit” shall mean any permit, license, approval, registration,
notification, exemption, consent or other authorization required by or from a
Governmental Authority under Environmental Law.

“Equipment” shall have the meaning assigned to such term in the Security
Agreement.

“Equity Interest” shall mean, with respect to any person, any and all shares,
interests, participations or other equivalents, including membership interests
(however designated, whether voting or nonvoting), of equity of such person,
including, if such person is a partnership, partnership interests (whether
general or limited) and any other interest or participation that confers on a
person the right to receive a share of the profits and losses of, or
distributions of property of, such partnership, whether outstanding on the date
hereof or issued after the Closing Date, but excluding debt securities
convertible or exchangeable into such equity.

15


--------------------------------------------------------------------------------




“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time.

“ERISA Affiliate” shall mean, with respect to any person, any trade or business
(whether or not incorporated) that, together with such person, is treated as a
single employer under Section 414 of the Code.

“ERISA Event” shall mean (a) any “reportable event,” as defined in Section 4043
of ERISA or the regulations issued thereunder, with respect to a Plan (other
than an event for which the 30-day notice period is waived by regulation);
(b) the existence with respect to any Plan of an “accumulated funding
deficiency” (as defined in Section 412 of the Code or Section 302 of ERISA),
whether or not waived; (c) the failure to make by its due date a required
installment under Section 412(m) of the Code with respect to any Plan or the
failure to make any required contribution to a Multiemployer Plan; (d) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (e) the incurrence by any Company or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(f) the receipt by any Company or any of its ERISA Affiliates from the PBGC or a
plan administrator of any notice relating to the intention to terminate any Plan
or Plans or to appoint a trustee to administer any Plan, or the occurrence of
any event or condition which could reasonably be expected to constitute grounds
under ERISA for the termination of, or the appointment of a trustee to
administer, any Plan; (g) the incurrence by any Company or any of its ERISA
Affiliates of any liability with respect to the withdrawal from any Plan or
Multiemployer Plan; (h) the receipt by any Company or its ERISA Affiliates of
any notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent or in
reorganization, within the meaning of Title IV of ERISA; (i) the “substantial
cessation of operations” within the meaning of Section 4062(e) of ERISA with
respect to a Plan; (j) the making of any amendment to any Plan which could
result in the imposition of a lien or the posting of a bond or other security;
and (k) the occurrence of a nonexempt prohibited transaction (within the meaning
of Section 4975 of the Code or Section 406 of ERISA) which could reasonably be
expected to result in liability to any Company.

“Eurodollar Borrowing” shall mean a Borrowing comprised of Eurodollar Loans.

“Eurodollar Loan” shall mean any Eurodollar Revolving Loan.

“Eurodollar Revolving Borrowing” shall mean a Borrowing comprised of Eurodollar
Revolving Loans.

“Eurodollar Revolving Loan” shall mean any Revolving Loan bearing interest at a
rate determined by reference to the Adjusted LIBOR Rate in accordance with the
provisions of Article II.

“Event of Default” shall have the meaning assigned to such term in Section 8.01.

“Excess Amount” shall have the meaning assigned to such term in Section 2.10(c).

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender, the Issuing Bank or any other recipient of any payment to be made by or
on account of any obligation of any Borrower hereunder, (a) taxes imposed on or
measured by its overall net income (however denominated), franchise taxes
imposed on it (in lieu of net income taxes) and branch profits taxes imposed on
it, by a

16


--------------------------------------------------------------------------------




jurisdiction (or any political subdivision thereof) as a result of the recipient
being organized or having its principal office or, in the case of any Lender,
its applicable lending office in such jurisdiction and (b) in the case of a
Foreign Lender, any U.S. federal withholding tax that (i) is imposed on amounts
payable to such Foreign Lender at the time such Foreign Lender becomes a party
hereto (or designates a new lending office), except (x) to the extent that such
Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new lending office (or assignment), to receive additional
amounts from any Borrower with respect to such withholding tax pursuant to
Section 2.15(a) or (y) if such Foreign Lender is an assignee pursuant to a
request by a Borrower under Section 2.16; provided that this subclause (b)(i)
shall not apply to any Tax imposed on a Lender in connection with an interest or
participation in any Loan or other obligation that such Lender was required to
acquire pursuant to Section 2.14(d), or (ii) is attributable to such Foreign
Lender’s failure to comply with Section 2.15(e).

“Executive Order” shall have the meaning assigned to such term in Section 3.21.

“Existing Intercompany Loan” shall mean, on any date of determination, that
portion of any loan or advance made by the US Borrower to the Cayman Borrower
prior to the Closing Date which is set forth on Schedule 4.02(e) that remains
outstanding on such date of determination (expressly excluding any refinancings
thereof).

“Existing Lien” shall have the meaning assigned to such term in Section 6.02(c).

“Federal Funds Effective Rate” shall mean, for any day, the weighted average of
the rates on overnight federal funds transactions with members of the Federal
Reserve System of the United States arranged by federal funds brokers, as
published on the next succeeding Business Day by the Federal Reserve Bank of New
York, or, if such rate is not so published for any day that is a Business Day,
the average of the quotations for the day for such transactions received by the
Administrative Agent from three federal funds brokers of recognized standing
selected by it.

“Fee Letter” shall have the meaning assigned to such term in the Engagement
Letter.

“Fees” shall mean the Commitment Fees, the Administrative Agent Fees, the LC
Participation Fees and the Fronting Fees.

“Final Maturity Date” shall mean September 17, 2011 (or, if such date is not a
Business Day, the first Business Day thereafter).

“Financial Officer” of any person shall mean the chief financial officer,
principal accounting officer, treasurer or controller of such person.

“FIRREA” shall mean the Federal Institutions Reform, Recovery and Enforcement
Act of 1989, as amended.

“Foreign Guaranteed Obligations” shall have the meaning assigned to such term in
Section 7.01(a).

“Foreign Guarantor” shall mean Irish Sciele, Netherlands Sciele and Cyprus
Sciele and any other Person that is organized under the laws of a jurisdiction
other than the United States or any state thereof or the District of Columbia
that is or becomes a party to this Agreement pursuant to Section 5.11 and which
provides a guarantee pursuant to Section 7.01(a).

17


--------------------------------------------------------------------------------




“Foreign Lender” shall mean any Lender that is not, for United States federal
income tax purposes, (i) an individual who is a citizen or resident of the
United States, (ii) a corporation, partnership or other entity treated as a
corporation or partnership created or organized in or under the laws of the
United States, or any political subdivision thereof, (iii) an estate whose
income is subject to U.S. federal income taxation regardless of its source or
(iv) a trust if a court within the United States is able to exercise primary
supervision over the administration of such trust and one or more United States
persons have the authority to control all substantial decisions of such trust.

“Foreign Loan Parties” shall mean the Cayman Borrower and the Foreign
Guarantors.

“Foreign Plan” shall mean any employee benefit plan, program, policy,
arrangement or agreement maintained or contributed to by any Company with
respect to employees employed outside the United States.

“Foreign Subsidiary” shall mean a Subsidiary that is organized under the laws of
a jurisdiction other than the United States or any state thereof or the District
of Columbia.

“Fronting Fee” shall have the meaning assigned to such term in Section 2.05(c).

“Fund” shall mean any person that is (or will be) engaged in making, purchasing,
holding or otherwise investing in commercial loans and similar extensions of
credit in the ordinary course of its business.

“GAAP” shall mean generally accepted accounting principles in the United States
applied on a consistent basis.

“Governmental Authority” shall mean the government of the United States, Cayman
Islands or any other nation, or of any political subdivision thereof, whether
state, provincial or local, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank).

“Governmental Real Property Disclosure Requirements” shall mean any Requirement
of Law of any Governmental Authority requiring notification of the buyer,
lessee, mortgagee, assignee or other transferee of any Real Property, facility,
establishment or business, or notification, registration or filing to or with
any Governmental Authority, in connection with the sale, lease, mortgage,
assignment or other transfer (including any transfer of control) of any Real
Property, facility, establishment or business, of the actual or threatened
presence or Release in or into the Environment, or the use, disposal or handling
of Hazardous Material on, at, under or near the Real Property, facility,
establishment or business to be sold, leased, mortgaged, assigned or
transferred.

“Guaranteed Obligations” shall have the meaning assigned to such term in Section
7.01(b).

“Guarantees” shall mean the guarantees issued pursuant to Article VII by the
Guarantors.

“Guarantors” shall mean Foreign Guarantors and Domestic Guarantors; and
“Guarantor” shall mean any one of them.

18


--------------------------------------------------------------------------------




“Hazardous Materials” shall mean the following:  hazardous substances; hazardous
wastes; polychlorinated biphenyls (“PCBs”) or any substance or compound
containing PCBs; asbestos or any asbestos-containing materials in any form or
condition; radon or any other radioactive materials including any source,
special nuclear or by-product material; petroleum, crude oil or any fraction
thereof; and any other pollutant or contaminant or chemicals, wastes, materials,
compounds, constituents or substances, subject to regulation or which can give
rise to liability under any Environmental Laws.

“Hedging Agreement” shall mean any swap, cap, collar, forward purchase or
similar agreements or arrangements dealing with interest rates, currency
exchange rates or commodity prices, either generally or under specific
contingencies.

“Hedging Obligations” shall mean obligations under or with respect to Hedging
Agreements.

“Increase Effective Date” shall have the meaning assigned to such term in
Section 2.19(a).

“Increase Joinder” shall have the meaning assigned to such term in Section
2.19(c).

“Indebtedness” of any person shall mean, without duplication, (a) all
obligations of such person for borrowed money or advances; (b) all obligations
of such person evidenced by bonds, debentures, notes or similar instruments;
(c) all obligations of such person upon which interest charges are customarily
paid or accrued; (d) all obligations of such person under conditional sale or
other title retention agreements relating to property purchased by such person;
(e) all obligations of such person issued or assumed as the deferred purchase
price of property or services (excluding trade accounts payable and accrued
obligations incurred in the ordinary course of business on normal trade terms
and not overdue by more than 90 days); (f) all Indebtedness of others secured by
any Lien on property owned or acquired by such person, whether or not the
obligations secured thereby have been assumed, but limited to the fair market
value of such property; (g) all Capital Lease Obligations, Purchase Money
Obligations and synthetic lease obligations of such person; (h) all Hedging
Obligations to the extent required to be reflected on a balance sheet of such
person; (i) all Attributable Indebtedness of such person; (j) all obligations of
such person for the reimbursement of any obligor in respect of letters of
credit, letters of guaranty, bankers’ acceptances and similar credit
transactions; and (k) all Contingent Obligations of such person in respect of
Indebtedness or obligations of others of the kinds referred to in clauses (a)
through (j) above.  The Indebtedness of any person shall include the
Indebtedness of any other entity (including any partnership in which such person
is a general partner) to the extent such person is liable therefor as a result
of such person’s ownership interest in or other relationship with such entity,
except (other than in the case of general partner liability) to the extent that
terms of such Indebtedness expressly provide that such person is not liable
therefor.

“Indemnified Taxes” shall mean all Taxes other than Excluded Taxes.

“Indemnitee” shall mean the Administrative Agent (and any sub-agent thereof),
the Collateral Agent (and any sub-agent thereof) each Lender and the Issuing
Bank, and each Related Party of any of the foregoing persons.

“Information” shall have the meaning assigned to such term in Section 10.12.

19


--------------------------------------------------------------------------------




“Insurance Policies” shall mean the insurance policies and coverages required to
be maintained by each Loan Party which is an owner of Mortgaged Property with
respect to the applicable Mortgaged Property pursuant to Section 5.04 and all
renewals and extensions thereof.

“Insurance Requirements” shall mean, collectively, all provisions of the
Insurance Policies, all requirements of the issuer of any of the Insurance
Policies and all orders, rules, regulations and any other requirements of the
National Board of Fire Underwriters (or any other body exercising similar
functions) binding upon each Loan Party which is an owner of Mortgaged Property
and applicable to the Mortgaged Property or any use or condition thereof.

“Intellectual Property” shall mean any patent, patent application, trademark,
trade name, service mark, copyright, technology, trade secret, proprietary
information, domain name, know-how and process, and any license or distribution
agreements with, or covenants not to sue, any other party with respect to any of
the foregoing.

“Intercompany Note” shall mean a promissory note substantially in the form of
Exhibit P.

“Interest Election Request” shall mean a request by a Borrower to convert or
continue a Revolving Borrowing in accordance with Section 2.08(b), substantially
in the form of Exhibit E.

“Interest Payment Date” shall mean (a) with respect to any ABR Revolving Loan
(including Swingline Loans), the last Business Day of each March, June,
September and December to occur during any period in which such Loan is
outstanding, (b) with respect to any Eurodollar Loan, the last day of the
Interest Period applicable to the Borrowing of which such Loan is a part and, in
the case of a Eurodollar Loan with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period,
and (c) the Final Maturity Date or such earlier date on which the Revolving
Commitments are terminated.

“Interest Period” shall mean, with respect to any Eurodollar Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or, if each affected Lender so agrees, nine months) thereafter, as the relevant
Borrower may elect; provided that (a) if any Interest Period would end on a day
other than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day, and (b) any Interest Period that commences on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period.  For purposes hereof, the date of a Borrowing initially shall
be the date on which such Borrowing is made and thereafter shall be the
effective date of the most recent conversion or continuation of such Borrowing.

“Investments” shall have the meaning assigned to such term in Section 6.04.

“Irish Sciele” shall mean Sciele Pharma Ireland, Ltd., an entity organized under
the laws of Ireland.

 

20


--------------------------------------------------------------------------------


“Issuing Bank” shall mean, as the context may require, (a) UBS AG, Stamford
Branch, in its capacity as issuer of Letters of Credit issued by it; (b) any
other Lender that may become an Issuing Bank pursuant to Sections 2.18(A)(j) and
(k) and Sections 2.18(B)(j) and (k) in its capacity as an issuer of Letters of
Credit issued by such Lender; or (c) collectively, all of the foregoing.

“Joinder Agreement” shall mean a joinder agreement substantially in the form of
Exhibit F.

“Landlord Access Agreement” shall mean a Landlord Lien Waiver, Access Agreement
and Consent, substantially in the form of Exhibit G, or such other form as may
reasonably be acceptable to the Administrative Agent.

“LC Commitment” shall mean the commitment of the Issuing Bank to issue Letters
of Credit pursuant to Section 2.18.  The amount of the LC Commitment shall
initially be $5,000,000, but in no event exceed the Revolving Commitment.

“LC Disbursement” shall mean a payment or disbursement made by the Issuing Bank
pursuant to a drawing under a Letter of Credit.

“LC Exposure” shall mean at any time the sum of (a) the aggregate undrawn amount
of all outstanding Letters of Credit at such time plus (b) the aggregate
principal amount of all Reimbursement Obligations outstanding at such time.  The
LC Exposure of any Revolving Lender at any time shall mean its Pro Rata
Percentage of the aggregate LC Exposure at such time.

“Leases” shall mean any and all leases, subleases, tenancies, options,
concession agreements, rental agreements, occupancy agreements, franchise
agreements, access agreements and any other agreements (including all
amendments, extensions, replacements, renewals, modifications and/or guarantees
thereof), whether or not of record and whether now in existence or hereafter
entered into, affecting the use or occupancy of all or any portion of any Real
Property.

“Lender Addendum” shall mean with respect to any Lender on the Closing Date, a
lender addendum in the form of Exhibit I, to be executed and delivered by such
Lender on the Closing Date as provided in Section 10.15.

“Lenders” shall mean (a) the financial institutions that have become a party
hereto pursuant to a Lender Addendum and (b) any financial institution that has
become a party hereto pursuant to an Assignment and Assumption, other than, in
each case, any such financial institution that has ceased to be a party hereto
pursuant to an Assignment and Assumption.  Unless the context clearly indicates
otherwise, the term “Lenders” shall include the Swingline Lender.

“Letter of Credit” shall mean  Cayman Letters of Credit and US Letters of
Credit, or any one of them.

“Letter of Credit Expiration Date” shall mean the date which is fifteen days
prior to the Final Maturity Date.

“LIBOR Rate” shall mean, with respect to any Eurodollar Borrowing for any
Interest Period, the rate per annum determined by the Administrative Agent to be
the arithmetic mean of the offered rates for deposits in dollars with a term
comparable to such Interest Period that appears on the Page BBAM (as defined
below) at approximately 11:00 a.m., London, England time, on the second full

21


--------------------------------------------------------------------------------




Business Day preceding the first day of such Interest Period; provided, however,
that (i) if no comparable term for an Interest Period is available, the LIBOR
Rate shall be determined using the weighted average of the offered rates for the
two terms most nearly corresponding to such Interest Period and (ii) if there
shall at any time no longer exist a Page BBAM, “LIBOR Rate” shall mean, with
respect to each day during each Interest Period pertaining to Eurodollar
Borrowings comprising part of the same Borrowing, the rate per annum equal to
the rate at which the Administrative Agent is offered deposits in dollars at
approximately 11:00 a.m., London, England time, two Business Days prior to the
first day of such Interest Period in the London interbank market for delivery on
the first day of such Interest Period for the number of days comprised therein
and in an amount comparable to its portion of the amount of such Eurodollar
Borrowing to be outstanding during such Interest Period.  “Page BBAM” shall mean
the display designated as Page BBAM on the Bloomberg Terminal (or such other
page as may replace such page on such service for the purpose of displaying the
rates at which dollar deposits are offered by leading banks in the London
interbank deposit market).

“Lien” shall mean, with respect to any property, (a) any mortgage, deed of
trust, lien, pledge, encumbrance, claim, charge, assignment, hypothecation,
security interest or encumbrance of any kind or any arrangement to provide
priority or preference or any filing of any financing statement under the UCC or
any other similar notice of lien under any similar notice or recording statute
of any Governmental Authority, including any easement, right-of-way or other
encumbrance on title to Real Property, in each of the foregoing cases whether
voluntary or imposed by law, and any agreement to give any of the foregoing;
(b) the interest of a vendor or a lessor under any conditional sale agreement,
capital lease or title retention agreement (or any financing lease having
substantially the same economic effect as any of the foregoing) relating to such
property; and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

“Loan Documents” shall mean this Agreement, the Letters of Credit, the Notes (if
any), the Engagement Letter, the Fee Letters and the Security Documents.

“Loan Parties” shall mean the Domestic Loan Parties and the Foreign Loan
Parties; and “Loan Party” shall mean any one of them.

“Loan” shall mean, as the context may require, a Revolving Loan or a Swingline
Loan.

“Margin Stock” shall have the meaning assigned to such term in Regulation U.

“Material Adverse Effect” shall mean (a) a material adverse effect on the
business, property, results of operations, prospects or condition, financial or
otherwise, or material agreements of the US Borrower and its Subsidiaries, taken
as a whole; (b) material impairment of the ability of the Loan Parties to fully
and timely perform any of their obligations under any Loan Document;
(c) material impairment of the rights of or benefits or remedies available to
the Lenders or the Collateral Agent under any Loan Document other than those
impairments which result solely from any act or omission of the Lenders or the
Agents; or (d) a material adverse effect on the Collateral or the Liens in favor
of the Collateral Agent (for its benefit and for the benefit of the other
Secured Parties) on the Collateral or the priority of such Liens.

“Maximum Rate” shall have the meaning assigned to such term in Section 10.14.

“Mortgage” shall mean an agreement, including, but not limited to, a mortgage,
deed of trust or any other document, creating and evidencing a Lien on a
Mortgaged Property, which shall be

22


--------------------------------------------------------------------------------




substantially in the form of Exhibit J or other form reasonably satisfactory to
the Collateral Agent, in each case, with such schedules and including such
provisions as shall be necessary to conform such document to applicable local or
foreign law or as shall be customary under applicable local or foreign law.

“Mortgaged Property” shall mean (a) each Real Property identified as a Mortgaged
Property on Schedule 8(a) to the Perfection Certificate dated the Closing Date
and (b) each Real Property, if any, which shall be subject to a Mortgage
delivered after the Closing Date pursuant to Section 5.11(c).

“Multiemployer Plan” shall mean a multiemployer plan within the meaning of
Section 4001(a)(3) or Section 3(37) of ERISA (a) to which any Company or any
ERISA Affiliate is then making or accruing an obligation to make contributions;
(b) to which any Company or any ERISA Affiliate has within the preceding five
plan years made contributions; or (c) with respect to which any Company could
incur liability.

“Net Working Capital” shall mean, at any time, Consolidated Current Assets at
such time minus Consolidated Current Liabilities at such time.

“Netherlands Sciele” shall mean First Horizon Pharmaceutical B.V, an entity
organized under the laws of The Netherlands (to be renamed Sciele Pharma B.V.).

“Notes” shall mean Cayman Notes and US Notes, or any one of them.

“Obligations” shall mean Cayman Obligations and US Obligations.

“OFAC” shall have the meaning assigned to such term in Section 3.21.

“Officers’ Certificate” shall mean a certificate executed by the chairman of the
Board of Directors (if an officer), the chief executive officer or the president
and one of the Financial Officers, each in his or her official (and not
individual) capacity.

“Organizational Documents” shall mean, with respect to any person, (i) in the
case of any corporation, the certificate of incorporation and by-laws (or
similar documents) of such person, (ii) in the case of any limited liability
company, the certificate of formation and operating agreement (or similar
documents) of such person, (iii) in the case of any limited partnership, the
certificate of formation and limited partnership agreement (or similar
documents) of such person, (iv) in the case of any general partnership, the
partnership agreement (or similar document) of such person and (v) in any other
case, the functional equivalent of the foregoing.

“Other Taxes” shall mean all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

“Participant” shall have the meaning assigned to such term in Section 10.04(d).

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.

23


--------------------------------------------------------------------------------




“Perfection Certificate” shall mean a certificate in the form of Exhibit L-1 or
any other form approved by the Collateral Agent, as the same shall be
supplemented from time to time by a Perfection Certificate Supplement or
otherwise.

“Perfection Certificate Supplement” shall mean a certificate supplement in the
form of Exhibit L-2 or any other form approved by the Collateral Agent.

“Permitted Acquisition” shall mean any transaction or series of related
transactions for the direct or indirect (a) license or acquisition of specific
Intellectual Property of any person and related contract rights (each, an “IP
Acquisition”); (b) acquisition of all or substantially all of the property of
any person, or of any business or division of any person; (c) acquisition of
more than 50% of the Equity Interests of any person or otherwise causing such
person to become a Subsidiary of such person; or (d) merger or consolidation or
any other combination with any person, in each of the foregoing cases, if each
of the following conditions is met:

(i)     no Default then exists or would result therefrom;

(ii)     after giving effect to such transaction on a Pro Forma Basis, the
Borrowers shall be in compliance with Section 3.12 and all covenants set forth
in Section 6.10 as of the most recent Test Period (assuming, for purposes of
Section 6.10, that such transaction, and all other Permitted Acquisitions
consummated since the first day of the relevant Test Period for each of the
financial covenants set forth in Section 6.10 ending on or prior to the date of
such transaction, had occurred on the first day of such relevant Test Period);

(iii)    no Company shall, in connection with any such transaction, assume or
remain liable with respect to any Indebtedness or other liability (including any
material tax or ERISA liability) of the related seller or the business, person
or properties acquired, except (A) to the extent permitted under Section 6.01
and (B) obligations not constituting Indebtedness incurred in the ordinary
course of business and necessary or desirable to the continued operation of the
underlying properties, and any other such liabilities or obligations not
permitted to be assumed or otherwise supported by any Company hereunder shall be
paid in full or released as to the business, persons or properties being so
acquired on or before the consummation of such acquisition;

(iv)    the person or business to be acquired (if applicable) shall be, or shall
be engaged in, a business of the type that the Borrowers and the Subsidiaries
are permitted to be engaged in under Section 6.15 and the property licensed or
acquired in connection with any such transaction shall be free and clear of any
Liens other than Permitted Collateral Liens and, except to the extent expressly
precluded by the terms of any license of Intellectual Property included in such
transaction, which shall be excluded from being subject to a Lien under the
applicable Security Document only the extent provided in such Security Document,
the Collateral Agent will have a perfected Lien on and security interest in such
property;

(v)    such transaction shall be consensual and, except in the case of an IP
Acquisition, the Board of Directors of the person to be acquired shall have
approved such transaction and shall not have indicated publicly its opposition
to the consummation of such acquisition (which opposition has not been publicly
withdrawn);

24


--------------------------------------------------------------------------------




(vi)          all transactions in connection therewith shall be consummated in
accordance with all applicable Requirements of Law;

(vii)         with respect to any transaction involving Acquisition
Consideration of more than $50.0 million or with respect to which any Company
would otherwise be required to file a report on Form 8-K with the Securities and
Exchange Commission, the Borrowers shall have provided the Administrative Agent
and the Lenders with (A) except in the case of an IP Acquisition, historical
financial statements for the last three fiscal years (or, if less, the number of
years since formation) of the person or business to be acquired (audited if
available without undue cost or delay) and unaudited financial statements
thereof for the most recent interim period which are available, (B) reasonably
detailed projections for the succeeding five years pertaining to the person or
business to be acquired (if applicable) and updated projections for the
Borrowers after giving effect to such transaction, (C) a reasonably detailed
description of all material information relating thereto and copies of all
material documentation pertaining to such transaction, and (D) all such other
information and data relating to such transaction or the Intellectual Property,
person or business to be licensed or acquired as may be reasonably requested by
the Administrative Agent or the Required Lenders; and

(viii)        (A) with respect to any transaction involving Acquisition
Consideration of more than $50.0 million or with respect to which any Company
would otherwise be required to file a report on Form 8-K with the Securities and
Exchange Commission, at least 3 Business Days prior to the proposed date of
consummation of the transaction, the Borrowers shall have delivered to the
Agents and the Lenders an Officers’ Certificate certifying that (1) such
transaction complies with this definition and otherwise with the provisions of
Section 6.07 (which shall have attached thereto reasonably detailed backup data
and calculations showing such compliance), and (2) such transaction could not
reasonably be expected to result in a Material Adverse Effect; and

(B) with respect to any other transaction, at least 3 Business Days prior to the
proposed date of consummation of the transaction, the Borrowers shall have
delivered to the Agents and the Lenders a written description of the person,
business or assets to be licensed or acquired and an Officer’s Certificate
certifying that upon consummation, the Collateral Agent will have a perfected
Lien on and security interest in such assets under the Security Documents in
accordance with the provisions of Section 5.11 or Section 5.12, as applicable,
except to the extent precluded by the terms of any Intellectual Property
licenses, which shall be excluded from being subject to a Lien under the
applicable Security Document only the extent provided in such Security Document.

“Permitted Collateral Liens” means (a) in the case of Collateral other than
Mortgaged Property, the Liens described in clauses (a), (b), (c), (d), (e), (f),
(g), (h), (j), (k), (l), (m) and (n) of Section 6.02 and (b) in the case of
Mortgaged Property, “Permitted Collateral Liens” shall mean the Liens described
in clauses (a), (b), (d), (e), (g) and (l) of Section 6.02; provided, however,
on the Closing Date or upon the date of delivery of each additional Mortgage
under Section 5.11 or 5.12, Permitted Collateral Liens shall mean only those
Liens set forth in Schedule B to the applicable Mortgage.

“Permitted Liens” shall have the meaning assigned to such term in Section 6.02.

“person” shall mean any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

25


--------------------------------------------------------------------------------




“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA which is maintained or contributed to by any Company or
its ERISA Affiliate or with respect to which any Company could incur liability
(including under Section 4069 of ERISA).

“Post-Increase Revolving Lenders” shall have the meaning assigned to such term
in Section 2.19(d).

“Pre-Increase Revolving Lenders” shall have the meaning assigned to such term in
Section 2.19(d).

“Preferred Stock” shall mean, with respect to any person, any and all preferred
or preference Equity Interests (however designated) of such person whether now
outstanding or issued after the Closing Date.

“Preferred Stock Issuance” shall mean the issuance or sale by the US Borrower or
any of its Subsidiaries (including, without limitation, the Cayman Borrower) of
any Preferred Stock after the Closing Date (other than as permitted by
Section 6.01).

“Premises” shall have the meaning assigned thereto in the applicable Mortgage.

“Pro Forma Basis” shall mean on a basis in accordance with GAAP and Regulation
S-X and otherwise reasonably satisfactory to the Administrative Agent.

“Pro Rata Percentage” of any Revolving Lender at any time shall mean the
percentage of the total Revolving Commitments of all Revolving Lenders
represented by such Lender’s Revolving Commitment.

“property” shall mean any right, title or interest in or to property or assets
of any kind whatsoever, whether real, personal or mixed and whether tangible or
intangible and including Equity Interests or other ownership interests of any
person and whether now in existence or owned or hereafter entered into or
acquired, including all Real Property.

“Property Material Adverse Effect” shall have the meaning assigned thereto in
the Mortgage.

“Purchase Money Obligation” shall mean, for any person, the obligations of such
person in respect of Indebtedness (including Capital Lease Obligations) incurred
for the purpose of financing all or any part of the purchase price of any
property (including Equity Interests of any person) or the cost of installation,
construction or improvement of any property and any refinancing thereof;
provided, however, that (i) such Indebtedness is incurred within one year after
such acquisition, installation, construction or improvement of such property by
such person and (ii) the amount of such Indebtedness does not exceed 100% of the
cost of such acquisition, installation, construction or improvement, as the case
may be.

“Qualified Capital Stock” of any person shall mean any Equity Interests of such
person that are not Disqualified Capital Stock.

“Real Property” shall mean, collectively, all right, title and interest
(including any leasehold, mineral or other estate) in and to any and all parcels
of or interests in real property owned,

26


--------------------------------------------------------------------------------




leased or operated by any person, whether by lease, license or other means,
together with, in each case, all easements, hereditaments and appurtenances
relating thereto, all improvements and appurtenant fixtures and equipment, all
general intangibles and contract rights and other property and rights incidental
to the ownership, lease or operation thereof.

“Refinancing” shall mean the repayment in full and the termination of any
commitment to make extensions of credit under all of the outstanding
indebtedness listed on Schedule 1.01(a) of the US Borrower or any of its
Subsidiaries.

“Register” shall have the meaning assigned to such term in Section 10.04(c).

“Regulation D” shall mean Regulation D of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation S-X” shall mean Regulation S-X promulgated under the Securities Act.

“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Reimbursement Obligations” shall mean Cayman Reimbursement Obligations and US
Reimbursement Obligations.

“Related Parties” shall mean, with respect to any person, such person’s
Affiliates and the partners, directors, officers, employees, agents and advisors
of such person and of such person’s Affiliates.

“Release” shall mean any spilling, leaking, seepage, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, dispersing, emanating or migrating of any Hazardous Material in,
into, onto or through the Environment.

“Required Class Lenders” shall mean with respect to Revolving Loans, Required
Revolving Lenders.

“Required Lenders” shall mean Lenders having more than 50% of the sum of all
Loans outstanding, LC Exposure and unused Revolving Commitments, in the
aggregate.

“Required Revolving Lenders” shall mean Lenders having more than 50% of all
Revolving Commitments or, after the Revolving Commitments have terminated, more
than 50% of all Revolving Exposure, in the aggregate.

“Requirements of Law” shall mean, collectively, any and all requirements of any
Governmental Authority including any and all laws, judgments, orders, decrees,
ordinances, rules, regulations, statutes or case law.

27


--------------------------------------------------------------------------------




“Response” shall mean (a) ”response” as such term is defined in CERCLA, 42
U.S.C. § 9601(24), and (b) all other actions required by any Governmental
Authority or voluntarily undertaken to (i) clean up, remove, treat, abate or in
any other way address any Hazardous Material in the Environment; (ii) prevent
the Release or threat of Release, or minimize the further Release, of any
Hazardous Material; or (iii) perform studies and investigations in connection
with, or as a precondition to, or to determine the necessity of the activities
described in, clause (i) or (ii) above.

“Responsible Officer” of any person shall mean any executive officer or
Financial Officer of such person and any other officer or similar official
thereof with responsibility for the administration of the obligations of such
person in respect of this Agreement.

“Revolving Availability Period” shall mean the period from and including the
Closing Date to but excluding the earlier of (i) the Business Day preceding the
Final Maturity Date and (ii) the date of termination of the Revolving
Commitments.

“Revolving Borrowing” shall mean a Borrowing comprised of Revolving Loans.

“Revolving Commitment” shall mean, with respect to each Lender, the commitment,
if any, of such Lender to make Revolving Loans hereunder up to the amount set
forth on Schedule I to the Lender Addendum executed and delivered by such Lender
or by an Increase Joinder, or in the Assignment and Assumption pursuant to which
such Lender assumed its Revolving Commitment, as applicable, as the same may be
(a) reduced from time to time pursuant to Section 2.07 and (b) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 10.04.  The aggregate amount of the Lenders’ Revolving
Commitments on the Closing Date is $100.0 million.

“Revolving Exposure” shall mean, with respect to any Lender at any time, the
aggregate principal amount at such time of all outstanding Revolving Loans of
such Lender, plus the aggregate amount at such time of such Lender’s LC
Exposure, plus the aggregate amount at such time of such Lender’s Swingline
Exposure.

“Revolving Lender” shall mean a Lender with a Revolving Commitment.

“Revolving Loan” shall mean a Cayman Revolving Loan and a US Revolving Loan, or
either of them.

“Sale and Leaseback Transaction” has the meaning assigned to such term in
Section 6.03.

“Sarbanes-Oxley Act” shall mean the United States Sarbanes-Oxley Act of 2002, as
amended, and all rules and regulations promulgated thereunder.

“Sciele Sales” shall mean Sciele Pharma Sales, Inc., a Delaware corporation.

“Secured Cayman Obligations” shall mean (a) the Cayman Obligations, (b) the due
and punctual payment and performance of all obligations of the Cayman Borrower
and the other Foreign Loan Parties under each Hedging Agreement entered into
with any counterparty that is a Secured Party and (c) the due and punctual
payment and performance of all obligations of the Cayman Borrower and the other
Foreign Loan Parties (including overdrafts and related liabilities) under each
Treasury Services Agreement entered into with any counterparty that is a Secured
Party.

 

28


--------------------------------------------------------------------------------


“Secured Obligations” shall mean the Secured Cayman Obligations and the Secured
US Obligations.

“Secured Parties” shall mean, collectively, the Administrative Agent, the
Collateral Agent, each other Agent, the Lenders and each counterparty to a
Hedging Agreement or Treasury Services Agreement if at the date of entering into
such Hedging Agreement or Treasury Services Agreement such person was a Lender
or an Affiliate of a Lender and such person executes and delivers to the
Administrative Agent a letter agreement in form and substance acceptable to the
Administrative Agent pursuant to which such person (i) appoints the Collateral
Agent as its agent under the applicable Loan Documents and (ii) agrees to be
bound by the provisions of Sections 10.03 and 10.09 as if it were a Lender.

“Secured US Obligations” shall mean (a) the US Obligations, (b) the due and
punctual payment and performance of all obligations of the US Borrower and the
other Domestic Loan Parties under each Hedging Agreement entered into with any
counterparty that is a Secured Party and (c) the due and punctual payment and
performance of all obligations of the US Borrower and the other Domestic Loan
Parties (including overdrafts and related liabilities) under each Treasury
Services Agreement entered into with any counterparty that is a Secured Party.

“Securities Act” shall mean the Securities Act of 1933, as amended.

“Securities Collateral” shall have the meaning assigned to such term in the
Security Agreement.

“Security Agreement” shall mean a Security Agreement substantially in the form
of Exhibit M among the Domestic Loan Parties and Collateral Agent for the
benefit of the Secured Parties.

“Security Agreement Collateral” shall mean all property pledged or granted as
collateral pursuant to the Security Agreement (a) on the Closing Date or (b)
thereafter pursuant to Section 5.11.

“Security Documents” shall mean the Security Agreement, the Mortgages, the
Cayman Share Charge, the Cayman Deed of Charge, the Cayman Security Agreement
and each other security document or pledge agreement delivered in accordance
with applicable local or foreign law to grant a valid, perfected security
interest in any property as collateral for the Secured Obligations, and all UCC
or other financing statements or instruments of perfection required by this
Agreement, the Security Agreement, any Mortgage or any other such security
document or pledge agreement to be filed with respect to the security interests
in property and fixtures created pursuant to the Security Agreement or any
Mortgage and any other document or instrument utilized to pledge or grant or
purport to pledge or grant a security interest or lien on any property as
collateral for the Secured Obligations.

“Seller” shall have the meaning assigned to such term in the first recital
hereto.

“Standby Letter of Credit” shall mean any standby letter of credit or similar
instrument issued for the purpose of supporting (a) workers’ compensation
liabilities of a Borrower or any of its Subsidiaries, (b) the obligations of
third-party insurers of a Borrower or any of its Subsidiaries arising by virtue
of the laws of any jurisdiction requiring third-party insurers to obtain such
letters of credit, (c) performance, payment, deposit or surety obligations of a
Borrower or any of its Subsidiaries if

29


--------------------------------------------------------------------------------




required by a Requirement of Law or in accordance with custom and practice in
the industry or (d) Indebtedness of a Borrower or any of its Subsidiaries
permitted to be incurred under Section 6.01.

“Statutory Reserves” shall mean for any Interest Period for any Eurodollar
Borrowing, the average maximum rate at which reserves (including any marginal,
supplemental or emergency reserves) are required to be maintained during such
Interest Period under Regulation D by member banks of the United States Federal
Reserve System in New York City with deposits exceeding one billion dollars
against “Eurocurrency liabilities” (as such term is used in Regulation D). 
Eurodollar Borrowings shall be deemed to constitute Eurodollar liabilities and
to be subject to such reserve requirements without benefit of or credit for
proration, exceptions or offsets which may be available from time to time to any
Lender under Regulation D.

“Subordinated Indebtedness” shall mean Indebtedness of a Borrower or any
Guarantor that is by its terms subordinated in right of payment to the
Obligations of a Borrower and such Guarantor, as applicable.

“Subsidiary” shall mean, with respect to any person (the “parent”) at any date,
(i) any person the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, (ii) any other
corporation, limited liability company, association or other business entity of
which securities or other ownership interests representing more than 50% of the
voting power of all Equity Interests entitled (without regard to the occurrence
of any contingency) to vote in the election of the Board of Directors thereof
are, as of such date, owned, controlled or held by the parent and/or one or more
subsidiaries of the parent, (iii) any partnership (a) the sole general partner
or the managing general partner of which is the parent and/or one or more
subsidiaries of the parent or (b) the only general partners of which are the
parent and/or one or more subsidiaries of the parent and (iv) any other person
that is otherwise Controlled by the parent and/or one or more subsidiaries of
the parent.  Unless the context requires otherwise, “Subsidiary” refers to a
Subsidiary of a Borrower.

“Survey” shall mean a survey of any Mortgaged Property (and all improvements
thereon) which is (a) (i) prepared by a surveyor or engineer licensed to perform
surveys in the jurisdiction where such Mortgaged Property is located, (ii) dated
(or redated) not earlier than six months prior to the date of delivery thereof
unless there shall have occurred within six months prior to such date of
delivery any exterior construction on the site of such Mortgaged Property or any
easement, right of way or other interest in the Mortgaged Property has been
granted or become effective through operation of law or otherwise with respect
to such Mortgaged Property which, in either case, can be depicted on a survey,
in which events, as applicable, such survey shall be dated (or redated) after
the completion of such construction or if such construction shall not have been
completed as of such date of delivery, not earlier than 20 days prior to such
date of delivery, or after the grant or effectiveness of any such easement,
right of way or other interest in the Mortgaged Property, (iii) certified by the
surveyor (in a manner reasonably acceptable to the Administrative Agent) to the
Administrative Agent, the Collateral Agent and the Title Company, (iv) complying
in all respects with the minimum detail requirements of the American Land Title
Association as such requirements are in effect on the date of preparation of
such survey and (v) sufficient for the Title Company to remove all standard
survey exceptions from the title insurance policy (or commitment) relating to
such Mortgaged Property and issue the endorsements of the type described in the
definition of the term “Title Policy” or (b) otherwise acceptable to the
Collateral Agent.

“Swingline Commitment” shall mean the commitment of the Swingline Lender to make
loans pursuant to Section 2.17, as the same may be reduced from time to time
pursuant to Section 2.07 or

30


--------------------------------------------------------------------------------




Section 2.17.  The amount of the Swingline Commitment shall initially be $5.0
million, but shall in no event exceed the Revolving Commitment.

“Swingline Exposure” shall mean at any time the aggregate principal amount at
such time of all outstanding Swingline Loans.  The Swingline Exposure of any
Revolving Lender at any time shall equal its Pro Rata Percentage of the
aggregate Swingline Exposure at such time.

“Swingline Lender” shall have the meaning assigned to such term in the preamble
hereto.

“Swingline Loan” shall mean a Cayman Swingline Loan and a US Swingline Loan, or
either of them.

“Syndication Agent” shall have the meaning assigned to such term in the preamble
hereto.

“Tax Return” shall mean all returns, statements, filings, attachments and other
documents or certifications required to be filed in respect of Taxes.

“Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.

“Test Period” shall mean, at any time, the four consecutive fiscal quarters of
the US Borrower then last ended (in each case taken as one accounting period)
for which financial statements have been or are required to be delivered
pursuant to Section 5.01(a) or (b).

“Title Company” shall mean any title insurance company as shall be retained by a
Borrower and reasonably acceptable to the Administrative Agent.

“Title Policy” shall mean a policy of title insurance (or marked up title
insurance commitment having the effect of a policy of title insurance) insuring
the Lien of such Mortgage as a valid first mortgage Lien on the Mortgaged
Property and fixtures described therein in the amount equal to not less than
115% of the fair market value of such Mortgaged Property and fixtures, which
policy (or such marked-up commitment) shall (A) be issued by the Title Company,
(B) to the extent necessary, include such reinsurance arrangements (with
provisions for direct access, if necessary) as shall be reasonably acceptable to
the Collateral Agent, (C) contain a “tie-in” or “cluster” endorsement, if
available under applicable law (i.e., policies which insure against losses
regardless of location or allocated value of the insured property up to a stated
maximum coverage amount), (D) have been supplemented by such endorsements (or
where such endorsements are not available, opinions of special counsel,
architects or other professionals reasonably acceptable to the Collateral Agent)
as shall be reasonably requested by the Collateral Agent (including endorsements
on matters relating to usury, first loss, last dollar, zoning, contiguity,
revolving credit, doing business, non-imputation, public road access, survey,
variable rate, environmental lien, subdivision, mortgage recording tax, separate
tax lot, revolving credit, and so-called comprehensive coverage over covenants
and restrictions), and (E) contain no exceptions to title other than exceptions
acceptable to the Collateral Agent.

“Total Leverage Ratio” shall mean, at any date of determination, the ratio of
Consolidated Indebtedness on such date to Consolidated EBITDA for the Test
Period then most recently ended.

 

31


--------------------------------------------------------------------------------




“Transactions” shall mean, collectively, the transactions to occur on or prior
to the Closing Date pursuant to the Loan Documents, including (a) the execution,
delivery and performance of the Loan Documents and the initial borrowings
hereunder; (b) the Refinancing; and (c) the payment of all fees and expenses to
be paid on or prior to the Closing Date and owing in connection with the
foregoing.

“Transferred Guarantor” shall have the meaning assigned to such term in
Section 7.09.

“Treasury Services Agreement” shall mean any agreement relating to treasury,
depositary and cash management services or automated clearinghouse transfer of
funds.

“Type,” when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBOR Rate or the Alternate Base Rate.

“UCC” shall mean the Uniform Commercial Code as in effect from time to time
(except as otherwise specified) in any applicable state or jurisdiction.

“United States” shall mean the United States of America.

“US Borrower” shall have the meaning assigned to such term in the preamble
hereto.

“US LC Disbursement” shall mean a payment or disbursement made by the Issuing
Bank pursuant to a drawing under a US Letter of Credit.

“US LC Exposure” shall mean at any time the sum of (a) the aggregate undrawn
amount of all outstanding US Letters of Credit at such time plus (b) the
aggregate principal amount of all US Reimbursement Obligations outstanding at
such time.  The US LC Exposure of any Revolving Lender at any time shall mean
its Pro Rata Percentage of the aggregate US LC Exposure at such time.

“US LC Participation Fee” shall have the meaning assigned to such term in
Section 2.05(d).

“US LC Request” shall mean a request by the US Borrower in accordance with the
terms of Section 2.18(B)(b) and substantially in the form of Exhibit H-2, or
such other form as shall be approved by the Administrative Agent.

“US Letter of Credit” shall mean any (i) Standby Letter of Credit and
(ii) Commercial Letter of Credit, in each case, issued or to be issued by an
Issuing Bank for the account of the US Borrower pursuant to Section 2.18(B).

“US Notes” shall mean any notes evidencing the US Revolving Loans or US
Swingline Loans issued pursuant to this Agreement, if any, substantially in the
form of Exhibit K-1(B) or K-2(B).

“US Obligations” shall mean (a) obligations of the US Borrower and the other
Domestic Loan Parties from time to time arising under or in respect of the due
and punctual payment of (i) the principal of and premium, if any, and interest
(including interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) on the US Revolving Loans, when and as due,
whether at maturity, by acceleration, upon one or more dates set for prepayment
or otherwise, (ii) each payment required to be made by the US Borrower and the
other Domestic Loan Parties under this Agreement in respect of any

32


--------------------------------------------------------------------------------




US Letter of Credit, when and as due, including payments in respect of US
Reimbursement Obligations, interest thereon and obligations to provide cash
collateral and (iii) all other monetary obligations, including Guaranteed
Obligations and fees, costs, expenses and indemnities, whether primary,
secondary, direct, contingent, fixed or otherwise (including monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), of the US Borrower and the other Domestic Loan
Parties under this Agreement and the other Loan Documents, and (b) the due and
punctual performance of all covenants, agreements, obligations and liabilities
of the US Borrower and the other Domestic Loan Parties under or pursuant to this
Agreement and the other Loan Documents.

“US Reimbursement Obligations” shall mean the US Borrower’s obligations under
Section 2.18(B)(e) to reimburse US LC Disbursements.

“US Revolving Loan” shall mean a Loan made by the Lenders to the US Borrower
pursuant to Section 2.01(b).  Each US Revolving Loan shall either be an ABR
Revolving Loan or a Eurodollar Revolving Loan.

“US Revolving Exposure” shall mean, with respect to any Lender at any time, the
aggregate principal amount at such time of all outstanding US Revolving Loans of
such Lender, plus the aggregate amount at such time of such Lender’s US LC
Exposure, plus the aggregate amount at such time of such Lender’s US Swingline
Exposure.

“US Swingline Exposure” shall mean at any time the aggregate principal amount at
such time of all outstanding US Swingline Loans.  The US Swingline Exposure of
any Revolving Lender at any time shall equal its Pro Rata Percentage of the
aggregate US Swingline Exposure at such time.

“US Swingline Loan” shall mean any loan made by the Swingline Lender pursuant to
Section 2.17(b).

“Voting Stock” shall mean, with respect to any person, any class or classes of
Equity Interests pursuant to which the holders thereof have the general voting
power under ordinary circumstances to elect at least a majority of the Board of
Directors of such person.

“Wholly Owned Subsidiary” shall mean, as to any person, (a) any corporation 100%
of whose capital stock (other than directors’ qualifying shares) is at the time
owned by such person and/or one or more Wholly Owned Subsidiaries of such person
and (b) any partnership, association, joint venture, limited liability company
or other entity in which such person and/or one or more Wholly Owned
Subsidiaries of such person have a 100% equity interest at such time.

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

SECTION 1.02     Classification of Loans and Borrowings.  For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan” or “Swingline Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class
and Type (e.g., a “Eurodollar Revolving Loan”).

33


--------------------------------------------------------------------------------




SECTION 1.03     Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include,” “includes” and “including”
shall be deemed to be followed by the phrase “without limitation.”  The word
“will” shall be construed to have the same meaning and effect as the word
“shall.”  Unless the context requires otherwise (a) any definition of or
reference to any Loan Document, agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any person shall be construed to include such
person’s successors and assigns, (c) the words “herein,” “hereof” and
“hereunder,” and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (e) any reference to any law or regulation herein shall refer to
such law or regulation as amended, modified or supplemented from time to time,
(f) the words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights and (g)
“on,” when used with respect to the Mortgaged Property or any property adjacent
to the Mortgaged Property, means “on, in, under, above or about.”

SECTION 1.04     Accounting Terms; GAAP.  Except as otherwise expressly provided
herein, all financial statements to be delivered pursuant to this Agreement
shall be prepared in accordance with GAAP as in effect from time to time and all
terms of an accounting or financial nature shall be construed and interpreted in
accordance with GAAP, as in effect on the date hereof unless otherwise agreed to
by the US Borrower and the Required Lenders.

SECTION 1.05     Resolution of Drafting Ambiguities.  Each Loan Party
acknowledges and agrees that it was represented by counsel in connection with
the execution and delivery of the Loan Documents to which it is a party, that it
and its counsel reviewed and participated in the preparation and negotiation
hereof and thereof and that any rule of construction to the effect that
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation hereof or thereof.


ARTICLE II


THE CREDITS

SECTION 2.01     Commitments.


(A)           SUBJECT TO THE TERMS AND CONDITIONS AND RELYING UPON THE
REPRESENTATIONS AND WARRANTIES HEREIN SET FORTH, EACH LENDER AGREES, SEVERALLY
AND NOT JOINTLY, TO MAKE CAYMAN REVOLVING LOANS TO THE CAYMAN BORROWER, AT ANY
TIME AND FROM TIME TO TIME ON OR AFTER THE CLOSING DATE UNTIL THE EARLIER OF THE
FINAL MATURITY DATE AND THE TERMINATION OF THE REVOLVING COMMITMENT OF SUCH
LENDER IN ACCORDANCE WITH THE TERMS HEREOF, IN AN AGGREGATE PRINCIPAL AMOUNT AT
ANY TIME OUTSTANDING THAT WILL NOT RESULT IN SUCH LENDER’S REVOLVING EXPOSURE
EXCEEDING SUCH LENDER’S  REVOLVING COMMITMENT.  WITHIN THE LIMITS SET FORTH
ABOVE IN THIS SECTION 2.01(A) AND SUBJECT TO THE TERMS, CONDITIONS AND
LIMITATIONS SET FORTH HEREIN, THE CAYMAN BORROWER MAY BORROW, PAY OR PREPAY AND
REBORROW CAYMAN REVOLVING LOANS.

34


--------------------------------------------------------------------------------





(B)           SUBJECT TO THE TERMS AND CONDITIONS AND RELYING UPON THE
REPRESENTATIONS AND WARRANTIES HEREIN SET FORTH, EACH LENDER AGREES, SEVERALLY
AND NOT JOINTLY, TO MAKE US REVOLVING LOANS TO THE US BORROWER, AT ANY TIME AND
FROM TIME TO TIME ON OR AFTER THE CLOSING DATE UNTIL THE EARLIER OF THE FINAL
MATURITY DATE AND THE TERMINATION OF THE REVOLVING COMMITMENT OF SUCH LENDER IN
ACCORDANCE WITH THE TERMS HEREOF, IN AN AGGREGATE PRINCIPAL AMOUNT AT ANY TIME
OUTSTANDING THAT WILL NOT RESULT IN SUCH LENDER’S REVOLVING EXPOSURE EXCEEDING
SUCH LENDER’S REVOLVING COMMITMENT.  WITHIN THE LIMITS SET FORTH ABOVE IN THIS
SECTION 2.01(B) AND SUBJECT TO THE TERMS, CONDITIONS AND LIMITATIONS SET FORTH
HEREIN, THE US BORROWER MAY BORROW, PAY OR PREPAY AND REBORROW US REVOLVING
LOANS.

SECTION 2.02     Loans.


(A)           EACH LOAN (OTHER THAN A  SWINGLINE LOAN) SHALL BE MADE AS PART OF
A BORROWING CONSISTING OF LOANS MADE BY THE LENDERS RATABLY IN ACCORDANCE WITH
THEIR APPLICABLE COMMITMENTS; PROVIDED THAT THE FAILURE OF ANY LENDER TO MAKE
ITS LOAN SHALL NOT IN ITSELF RELIEVE ANY OTHER LENDER OF ITS OBLIGATION TO LEND
HEREUNDER (IT BEING UNDERSTOOD, HOWEVER, THAT NO LENDER SHALL BE RESPONSIBLE FOR
THE FAILURE OF ANY OTHER LENDER TO MAKE ANY LOAN REQUIRED TO BE MADE BY SUCH
OTHER LENDER).  EXCEPT FOR LOANS DEEMED MADE PURSUANT TO SECTION 2.18(A)(E)(II)
OR SECTION 2.18(B)(E)(II), (X) ABR REVOLVING LOANS COMPRISING ANY BORROWING
SHALL BE IN AN AGGREGATE PRINCIPAL AMOUNT THAT IS (I) AN INTEGRAL MULTIPLE OF
$1.0 MILLION AND NOT LESS THAN $5.0 MILLION OR (II) EQUAL TO THE REMAINING
AVAILABLE BALANCE OF THE APPLICABLE COMMITMENTS AND (Y) THE EURODOLLAR LOANS
COMPRISING ANY BORROWING SHALL BE IN AN AGGREGATE PRINCIPAL AMOUNT THAT IS
(I) AN INTEGRAL MULTIPLE OF $1.0 MILLION AND NOT LESS THAN $5.0 MILLION OR
(II) EQUAL TO THE REMAINING AVAILABLE BALANCE OF THE APPLICABLE COMMITMENTS.


(B)           SUBJECT TO SECTIONS 2.11 AND 2.12, EACH BORROWING SHALL BE
COMPRISED ENTIRELY OF ABR REVOLVING LOANS OR EURODOLLAR LOANS AS A BORROWER MAY
REQUEST PURSUANT TO SECTION 2.03.  EACH LENDER MAY AT ITS OPTION MAKE ANY
EURODOLLAR LOAN BY CAUSING ANY DOMESTIC OR FOREIGN BRANCH OR AFFILIATE OF SUCH
LENDER TO MAKE SUCH LOAN; PROVIDED THAT ANY EXERCISE OF SUCH OPTION SHALL NOT
AFFECT THE OBLIGATION OF ANY BORROWER TO REPAY SUCH LOAN IN ACCORDANCE WITH THE
TERMS OF THIS AGREEMENT OR THE OBLIGATIONS OF SUCH LENDER TO MAKE SUCH LOAN IN
ACCORDANCE WITH THE TERMS OF THIS AGREEMENT.  BORROWINGS OF MORE THAN ONE TYPE
MAY BE OUTSTANDING AT THE SAME TIME; PROVIDED THAT NEITHER OF THE BORROWERS
SHALL BE ENTITLED TO REQUEST ANY BORROWING THAT, IF MADE, WOULD RESULT IN MORE
THAN FIVE EURODOLLAR BORROWINGS OUTSTANDING HEREUNDER AT ANY ONE TIME FOR ALL
LOANS.  FOR PURPOSES OF THE FOREGOING, BORROWINGS HAVING DIFFERENT INTEREST
PERIODS, REGARDLESS OF WHETHER THEY COMMENCE ON THE SAME DATE, SHALL BE
CONSIDERED SEPARATE BORROWINGS.


(C)           EXCEPT WITH RESPECT TO LOANS DEEMED MADE PURSUANT TO
SECTION 2.18(A)(E)(II) OR SECTION 2.18(B)(E)(II), EACH LENDER SHALL MAKE EACH
LOAN TO BE MADE BY IT HEREUNDER ON THE PROPOSED DATE THEREOF BY WIRE TRANSFER OF
IMMEDIATELY AVAILABLE FUNDS TO SUCH ACCOUNT IN NEW YORK CITY AS THE
ADMINISTRATIVE AGENT MAY DESIGNATE NOT LATER THAN 11:00 A.M., NEW YORK CITY
TIME, AND THE ADMINISTRATIVE AGENT SHALL PROMPTLY CREDIT THE AMOUNTS SO RECEIVED
TO AN ACCOUNT AS DIRECTED BY THE RELEVANT BORROWER IN THE APPLICABLE BORROWING
REQUEST MAINTAINED WITH THE ADMINISTRATIVE AGENT OR, IF A BORROWING SHALL NOT
OCCUR ON SUCH DATE BECAUSE ANY CONDITION PRECEDENT HEREIN SPECIFIED SHALL NOT
HAVE BEEN MET, RETURN THE AMOUNTS SO RECEIVED TO THE RESPECTIVE LENDERS.


(D)           UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED NOTICE FROM A
LENDER PRIOR TO THE DATE OF ANY BORROWING THAT SUCH LENDER WILL NOT MAKE
AVAILABLE TO THE ADMINISTRATIVE AGENT SUCH LENDER’S PORTION OF SUCH BORROWING,
THE ADMINISTRATIVE AGENT MAY ASSUME THAT SUCH LENDER HAS MADE SUCH PORTION
AVAILABLE TO THE ADMINISTRATIVE AGENT ON THE DATE OF SUCH BORROWING IN
ACCORDANCE WITH PARAGRAPH (C) ABOVE, AND THE ADMINISTRATIVE AGENT MAY, IN
RELIANCE UPON SUCH ASSUMPTION, MAKE

35


--------------------------------------------------------------------------------





AVAILABLE TO THE RELEVANT BORROWER ON SUCH DATE A CORRESPONDING AMOUNT.  IF THE
ADMINISTRATIVE AGENT SHALL HAVE SO MADE FUNDS AVAILABLE, THEN, TO THE EXTENT
THAT SUCH LENDER SHALL NOT HAVE MADE SUCH PORTION AVAILABLE TO THE
ADMINISTRATIVE AGENT, EACH SUCH LENDER AND THE RELEVANT BORROWER SEVERALLY
AGREES TO REPAY TO THE ADMINISTRATIVE AGENT FORTHWITH ON DEMAND SUCH
CORRESPONDING AMOUNT TOGETHER WITH INTEREST THEREON, FOR EACH DAY FROM THE DATE
SUCH AMOUNT IS MADE AVAILABLE TO THE RELEVANT BORROWER UNTIL THE DATE SUCH
AMOUNT IS REPAID TO THE ADMINISTRATIVE AGENT AT (I) IN THE CASE OF A BORROWER,
THE INTEREST RATE APPLICABLE AT THE TIME TO THE LOANS COMPRISING SUCH BORROWING
AND (II) IN THE CASE OF SUCH LENDER, THE GREATER OF THE FEDERAL FUNDS EFFECTIVE
RATE AND A RATE DETERMINED BY THE ADMINISTRATIVE AGENT IN ACCORDANCE WITH
BANKING INDUSTRY RULES ON INTERBANK COMPENSATION.  IF SUCH LENDER SHALL REPAY TO
THE ADMINISTRATIVE AGENT SUCH CORRESPONDING AMOUNT, SUCH AMOUNT SHALL CONSTITUTE
SUCH LENDER’S LOAN AS PART OF SUCH BORROWING FOR PURPOSES OF THIS AGREEMENT, AND
THE RELEVANT BORROWER’S OBLIGATION TO REPAY THE ADMINISTRATIVE AGENT SUCH
CORRESPONDING AMOUNT PURSUANT TO THIS SECTION 2.02(D) SHALL CEASE.


(E)           NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT, NO BORROWER
SHALL BE ENTITLED TO REQUEST, OR TO ELECT TO CONVERT OR CONTINUE, ANY BORROWING
IF THE INTEREST PERIOD REQUESTED WITH RESPECT THERETO WOULD END AFTER THE FINAL
MATURITY DATE.

SECTION 2.03     Borrowing Procedure.  To request a Revolving Borrowing, the
relevant Borrower shall deliver, by hand delivery or telecopier, a duly
completed and executed Borrowing Request to the Administrative Agent (i) in the
case of a Eurodollar Borrowing, not later than 11:00 a.m., New York City time,
three Business Days before the date of the proposed Borrowing or (ii) in the
case of an ABR Borrowing, not later than 9:00 a.m., New York City time, on the
date of the proposed Borrowing.  Each Borrowing Request shall be irrevocable and
shall specify the following information in compliance with Section 2.02:

(a)           the aggregate amount of such Borrowing;

(b)           the date of such Borrowing, which shall be a Business Day;

(c)           whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;

(d)           in the case of a Eurodollar Borrowing, the initial Interest Period
to be applicable thereto, which shall be a period contemplated by the definition
of the term “Interest Period”;

(e)           the location and number of the relevant Borrower’s account to
which funds are to be disbursed, which shall comply with the requirements of
Section 2.02(c); and

(f)            that the conditions set forth in Sections 4.02(b)-(d) have been
satisfied as of the date of the notice.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing.  If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the relevant Borrower shall
be deemed to have selected an Interest Period of one month’s duration.  Promptly
following receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

36


--------------------------------------------------------------------------------




SECTION 2.04     Evidence of Debt; Repayment of Loans.


(A)           CAYMAN BORROWER PROMISE TO REPAY.  THE CAYMAN BORROWER HEREBY
UNCONDITIONALLY PROMISES TO PAY (I)  TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT
OF EACH REVOLVING LENDER, THEN UNPAID PRINCIPAL AMOUNT OF EACH CAYMAN REVOLVING
LOAN OF SUCH REVOLVING LENDER ON THE FINAL MATURITY DATE AND (II) TO THE
SWINGLINE LENDER, THEN UNPAID PRINCIPAL AMOUNT OF EACH CAYMAN SWINGLINE LOAN ON
THE EARLIER OF THE FINAL MATURITY DATE AND THE FIRST DATE AFTER SUCH CAYMAN
SWINGLINE LOAN IS MADE THAT IS THE 15TH OR LAST DAY OF A CALENDAR MONTH AND IS
AT LEAST TWO BUSINESS DAYS AFTER SUCH CAYMAN SWINGLINE LOAN IS MADE; PROVIDED
THAT ON EACH DATE THAT A REVOLVING BORROWING IS MADE, THE CAYMAN BORROWER SHALL
REPAY ALL CAYMAN SWINGLINE LOANS THAT WERE OUTSTANDING ON THE DATE SUCH
BORROWING WAS REQUESTED.  ONCE A PAYMENT IS MADE BY THE CAYMAN BORROWER TO THE
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF EACH REVOLVING LENDER, NO REVOLVING
LENDER SHALL HAVE ANY RECOURSE AGAINST THE CAYMAN BORROWER FOR THE AMOUNT SO
PAID.


(B)           US BORROWER PROMISE TO REPAY.  THE US BORROWER HEREBY
UNCONDITIONALLY PROMISES TO PAY (I)  TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT
OF EACH REVOLVING LENDER, THEN UNPAID PRINCIPAL AMOUNT OF EACH US REVOLVING LOAN
OF SUCH REVOLVING LENDER ON THE FINAL MATURITY DATE AND (II) TO THE SWINGLINE
LENDER, THEN UNPAID PRINCIPAL AMOUNT OF EACH US SWINGLINE LOAN ON THE EARLIER OF
THE FINAL MATURITY DATE AND THE FIRST DATE AFTER SUCH US SWINGLINE LOAN IS MADE
THAT IS THE 15TH OR LAST DAY OF A CALENDAR MONTH AND IS AT LEAST TWO BUSINESS
DAYS AFTER SUCH US SWINGLINE LOAN IS MADE; PROVIDED THAT ON EACH DATE THAT A
REVOLVING BORROWING IS MADE, THE US BORROWER SHALL REPAY ALL US SWINGLINE LOANS
THAT WERE OUTSTANDING ON THE DATE SUCH BORROWING WAS REQUESTED.  ONCE A PAYMENT
IS MADE BY THE US BORROWER TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF EACH
REVOLVING LENDER, NO REVOLVING LENDER SHALL HAVE ANY RECOURSE AGAINST THE US
BORROWER FOR THE AMOUNT SO PAID.


(C)           LENDER AND ADMINISTRATIVE AGENT RECORDS.  EACH LENDER SHALL
MAINTAIN IN ACCORDANCE WITH ITS USUAL PRACTICE AN ACCOUNT OR ACCOUNTS EVIDENCING
THE INDEBTEDNESS OF EACH BORROWER TO SUCH LENDER RESULTING FROM EACH CAYMAN
REVOLVING LOAN AND US REVOLVING LOAN, AS THE CASE MAY BE, MADE BY SUCH LENDER
FROM TIME TO TIME, INCLUDING THE AMOUNTS OF PRINCIPAL AND INTEREST PAYABLE AND
PAID TO SUCH LENDER FROM TIME TO TIME UNDER THIS AGREEMENT.  THE ADMINISTRATIVE
AGENT SHALL MAINTAIN ACCOUNTS IN WHICH IT WILL RECORD (I) THE AMOUNT OF EACH
CAYMAN REVOLVING LOAN AND US REVOLVING LOAN MADE HEREUNDER, THE TYPE AND CLASS
THEREOF AND THE INTEREST PERIOD APPLICABLE THERETO; (II) THE AMOUNT OF ANY
PRINCIPAL OR INTEREST DUE AND PAYABLE OR TO BECOME DUE AND PAYABLE FROM EACH
BORROWER TO EACH LENDER HEREUNDER; AND (III) THE AMOUNT OF ANY SUM RECEIVED BY
THE ADMINISTRATIVE AGENT HEREUNDER FOR THE ACCOUNT OF THE LENDERS AND EACH
LENDER’S SHARE THEREOF.  THE ENTRIES MADE IN THE ACCOUNTS MAINTAINED PURSUANT TO
THIS PARAGRAPH SHALL BE PRIMA FACIE, BUT REBUTTABLE, EVIDENCE OF THE EXISTENCE
AND AMOUNTS OF THE OBLIGATIONS THEREIN RECORDED; PROVIDED THAT THE FAILURE OF
ANY LENDER OR THE ADMINISTRATIVE AGENT TO MAINTAIN SUCH ACCOUNTS OR ANY ERROR
THEREIN SHALL NOT IN ANY MANNER AFFECT THE OBLIGATIONS OF ANY BORROWER TO REPAY
THE LOANS IN ACCORDANCE WITH THEIR TERMS.


(D)           PROMISSORY NOTES.  ANY LENDER BY WRITTEN NOTICE TO THE RELEVANT
BORROWER (WITH A COPY TO THE ADMINISTRATIVE AGENT) MAY REQUEST THAT LOANS OF ANY
CLASS MADE BY IT BE EVIDENCED BY A PROMISSORY NOTE.  IN SUCH EVENT, THE RELEVANT
BORROWER SHALL PREPARE, EXECUTE AND DELIVER TO SUCH LENDER A PROMISSORY NOTE
PAYABLE TO THE ORDER OF SUCH LENDER (OR, IF REQUESTED BY SUCH LENDER, TO SUCH
LENDER AND ITS REGISTERED ASSIGNS) IN THE FORM OF EXHIBIT K-1, K-2(A), K-1(B) OR
K-2(A), AS THE CASE MAY BE.  THEREAFTER, THE LOANS EVIDENCED BY SUCH PROMISSORY
NOTE AND INTEREST THEREON SHALL AT ALL TIMES (INCLUDING AFTER ASSIGNMENT
PURSUANT TO SECTION 10.04) BE REPRESENTED BY ONE OR MORE PROMISSORY NOTES IN
SUCH FORM PAYABLE TO THE ORDER OF THE PAYEE NAMED THEREIN (OR, IF SUCH
PROMISSORY NOTE IS A REGISTERED NOTE, TO SUCH PAYEE AND ITS REGISTERED ASSIGNS).

 

37


--------------------------------------------------------------------------------



(E)           CURRENCY.  ALL LOANS MADE HEREUNDER SHALL BE MADE IN DOLLARS, AND
EACH REPAYMENT THEREOF AND ANY OTHER PAYMENT IN RESPECT OF THE OBLIGATIONS SHALL
BE MADE IN DOLLARS.

SECTION 2.05     Fees.


(A)           COMMITMENT FEE.  THE US BORROWER AGREES TO PAY TO THE
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF EACH LENDER A COMMITMENT FEE (A
“COMMITMENT FEE”) EQUAL TO THE APPLICABLE FEE PER ANNUM ON THE AVERAGE DAILY
UNUSED AMOUNT OF EACH COMMITMENT OF SUCH LENDER DURING THE PERIOD FROM AND
INCLUDING THE DATE HEREOF TO BUT EXCLUDING THE DATE ON WHICH SUCH COMMITMENT
TERMINATES.  ACCRUED COMMITMENT FEES SHALL BE PAYABLE IN ARREARS (A) ON THE LAST
BUSINESS DAY OF MARCH, JUNE, SEPTEMBER AND DECEMBER OF EACH YEAR, COMMENCING ON
THE FIRST SUCH DATE TO OCCUR AFTER THE DATE HEREOF, AND (B) ON THE DATE ON WHICH
SUCH COMMITMENT TERMINATES.  COMMITMENT FEES SHALL BE COMPUTED ON THE BASIS OF A
YEAR OF 360 DAYS AND SHALL BE PAYABLE FOR THE ACTUAL NUMBER OF DAYS ELAPSED
(INCLUDING THE FIRST DAY BUT EXCLUDING THE LAST DAY).  FOR PURPOSES OF COMPUTING
COMMITMENT FEES WITH RESPECT TO REVOLVING COMMITMENTS, A REVOLVING COMMITMENT OF
A LENDER SHALL BE DEEMED TO BE USED TO THE EXTENT OF THE OUTSTANDING REVOLVING
LOANS AND LC EXPOSURE OF SUCH LENDER (AND THE SWINGLINE EXPOSURE OF SUCH LENDER
SHALL BE DISREGARDED FOR SUCH PURPOSE).


(B)           ADMINISTRATIVE AGENT FEES.  EACH BORROWER AGREES TO PAY TO THE
ADMINISTRATIVE AGENT, FOR ITS OWN ACCOUNT, THE ADMINISTRATIVE FEES PAYABLE IN
THE AMOUNTS AND AT THE TIMES SEPARATELY AGREED UPON BETWEEN SUCH BORROWER AND
THE ADMINISTRATIVE AGENT (THE “ADMINISTRATIVE AGENT FEES”).


(C)           CAYMAN LC AND CAYMAN FRONTING FEES.  THE CAYMAN BORROWER AGREES TO
PAY (I) TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF EACH REVOLVING LENDER A
PARTICIPATION FEE (“CAYMAN LC PARTICIPATION FEE”) WITH RESPECT TO ITS
PARTICIPATIONS IN CAYMAN LETTERS OF CREDIT, WHICH SHALL ACCRUE AT A RATE EQUAL
TO THE APPLICABLE MARGIN FROM TIME TO TIME USED TO DETERMINE THE INTEREST RATE
ON EURODOLLAR REVOLVING LOANS PURSUANT TO SECTION 2.06 ON THE AVERAGE DAILY
AMOUNT OF SUCH LENDER’S CAYMAN LC EXPOSURE (EXCLUDING ANY PORTION THEREOF
ATTRIBUTABLE TO CAYMAN REIMBURSEMENT OBLIGATIONS) DURING THE PERIOD FROM AND
INCLUDING THE CLOSING DATE TO BUT EXCLUDING THE LATER OF THE DATE ON WHICH SUCH
LENDER’S REVOLVING COMMITMENT TERMINATES AND THE DATE ON WHICH SUCH LENDER
CEASES TO HAVE ANY CAYMAN LC EXPOSURE, AND (II) TO THE ISSUING BANK A FRONTING
FEE (“CAYMAN FRONTING FEE”), WHICH SHALL ACCRUE AT THE RATE OF 0.125% PER ANNUM
ON THE AVERAGE DAILY AMOUNT OF THE CAYMAN LC EXPOSURE (EXCLUDING ANY PORTION
THEREOF ATTRIBUTABLE TO CAYMAN REIMBURSEMENT OBLIGATIONS) DURING THE PERIOD FROM
AND INCLUDING THE CLOSING DATE TO BUT EXCLUDING THE LATER OF THE DATE OF
TERMINATION OF THE REVOLVING COMMITMENTS AND THE DATE ON WHICH THERE CEASES TO
BE ANY CAYMAN LC EXPOSURE, AS WELL AS THE ISSUING BANK’S CUSTOMARY FEES WITH
RESPECT TO THE ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION OF ANY CAYMAN LETTER OF
CREDIT OR PROCESSING OF DRAWINGS THEREUNDER.  ACCRUED CAYMAN LC PARTICIPATION
FEES AND CAYMAN FRONTING FEES SHALL BE PAYABLE IN ARREARS (I) ON THE LAST
BUSINESS DAY OF MARCH, JUNE, SEPTEMBER AND DECEMBER OF EACH YEAR, COMMENCING ON
THE FIRST SUCH DATE TO OCCUR AFTER THE CLOSING DATE, AND (II) ON THE DATE ON
WHICH THE REVOLVING COMMITMENTS TERMINATE.  ANY SUCH FEES ACCRUING AFTER THE
DATE ON WHICH THE REVOLVING COMMITMENTS TERMINATE SHALL BE PAYABLE ON DEMAND. 
ANY OTHER FEES PAYABLE TO THE ISSUING BANK PURSUANT TO THIS PARAGRAPH SHALL BE
PAYABLE WITHIN 10 DAYS AFTER DEMAND THEREFOR.  ALL CAYMAN LC PARTICIPATION FEES
AND CAYMAN FRONTING FEES SHALL BE COMPUTED ON THE BASIS OF A YEAR OF 360 DAYS
AND SHALL BE PAYABLE FOR THE ACTUAL NUMBER OF DAYS ELAPSED (INCLUDING THE FIRST
DAY BUT EXCLUDING THE LAST DAY).


(D)           US LC AND US FRONTING FEES.  THE US BORROWER AGREES TO PAY (I) TO
THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF EACH REVOLVING LENDER A
PARTICIPATION FEE (“US LC PARTICIPATION FEE”) WITH RESPECT TO ITS PARTICIPATIONS
IN US LETTERS OF CREDIT, WHICH SHALL ACCRUE AT A RATE

38


--------------------------------------------------------------------------------





EQUAL TO THE APPLICABLE MARGIN FROM TIME TO TIME USED TO DETERMINE THE INTEREST
RATE ON EURODOLLAR REVOLVING LOANS PURSUANT TO SECTION 2.06 ON THE AVERAGE DAILY
AMOUNT OF SUCH LENDER’S US LC EXPOSURE (EXCLUDING ANY PORTION THEREOF
ATTRIBUTABLE TO US REIMBURSEMENT OBLIGATIONS) DURING THE PERIOD FROM AND
INCLUDING THE CLOSING DATE TO BUT EXCLUDING THE LATER OF THE DATE ON WHICH SUCH
LENDER’S REVOLVING COMMITMENT TERMINATES AND THE DATE ON WHICH SUCH LENDER
CEASES TO HAVE ANY US LC EXPOSURE, AND (II) TO THE ISSUING BANK A FRONTING FEE
(“US FRONTING FEE”), WHICH SHALL ACCRUE AT THE RATE OF 0.125% PER ANNUM ON THE
AVERAGE DAILY AMOUNT OF THE US LC EXPOSURE (EXCLUDING ANY PORTION THEREOF
ATTRIBUTABLE TO US REIMBURSEMENT OBLIGATIONS) DURING THE PERIOD FROM AND
INCLUDING THE CLOSING DATE TO BUT EXCLUDING THE LATER OF THE DATE OF TERMINATION
OF THE REVOLVING COMMITMENTS AND THE DATE ON WHICH THERE CEASES TO BE ANY US LC
EXPOSURE, AS WELL AS THE ISSUING BANK’S CUSTOMARY FEES WITH RESPECT TO THE
ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION OF ANY US LETTER OF CREDIT OR
PROCESSING OF DRAWINGS THEREUNDER.  ACCRUED US LC PARTICIPATION FEES AND US
FRONTING FEES SHALL BE PAYABLE IN ARREARS (I) ON THE LAST BUSINESS DAY OF MARCH,
JUNE, SEPTEMBER AND DECEMBER OF EACH YEAR, COMMENCING ON THE FIRST SUCH DATE TO
OCCUR AFTER THE CLOSING DATE, AND (II) ON THE DATE ON WHICH THE REVOLVING
COMMITMENTS TERMINATE.  ANY SUCH FEES ACCRUING AFTER THE DATE ON WHICH THE
REVOLVING COMMITMENTS TERMINATE SHALL BE PAYABLE ON DEMAND.  ANY OTHER FEES
PAYABLE TO THE ISSUING BANK PURSUANT TO THIS PARAGRAPH SHALL BE PAYABLE WITHIN
10 DAYS AFTER DEMAND THEREFOR.  ALL US LC PARTICIPATION FEES AND US FRONTING
FEES SHALL BE COMPUTED ON THE BASIS OF A YEAR OF 360 DAYS AND SHALL BE PAYABLE
FOR THE ACTUAL NUMBER OF DAYS ELAPSED (INCLUDING THE FIRST DAY BUT EXCLUDING THE
LAST DAY).


(E)           ALL FEES.  ALL FEES SHALL BE PAID ON THE DATES DUE, IN IMMEDIATELY
AVAILABLE FUNDS IN DOLLARS, TO THE ADMINISTRATIVE AGENT FOR DISTRIBUTION, IF AND
AS APPROPRIATE, AMONG THE LENDERS, EXCEPT THAT THE CAYMAN BORROWER SHALL PAY THE
CAYMAN FRONTING FEES DIRECTLY TO THE ISSUING BANK AND THE US BORROWER SHALL PAY
THE US FRONTING FEES DIRECTLY TO THE ISSUING BANK.  ONCE PAID, NONE OF THE FEES
SHALL BE REFUNDABLE UNDER ANY CIRCUMSTANCES.

SECTION 2.06     Interest on Loans.


(A)           ABR LOANS.  SUBJECT TO THE PROVISIONS OF SECTION 2.06(C), THE
REVOLVING LOANS COMPRISING EACH ABR BORROWING, INCLUDING EACH SWINGLINE LOAN,
SHALL BEAR INTEREST AT A RATE PER ANNUM EQUAL TO THE ALTERNATE BASE RATE PLUS
THE APPLICABLE MARGIN IN EFFECT FROM TIME TO TIME.


(B)           EURODOLLAR LOANS.  SUBJECT TO THE PROVISIONS OF SECTION 2.06(C),
THE LOANS COMPRISING EACH EURODOLLAR BORROWING SHALL BEAR INTEREST AT A RATE PER
ANNUM EQUAL TO THE ADJUSTED LIBOR RATE FOR THE INTEREST PERIOD IN EFFECT FOR
SUCH BORROWING PLUS THE APPLICABLE MARGIN IN EFFECT FROM TIME TO TIME.


(C)           DEFAULT RATE.  NOTWITHSTANDING THE FOREGOING, DURING AN EVENT OF
DEFAULT, ALL OBLIGATIONS SHALL, TO THE EXTENT PERMITTED BY APPLICABLE LAW, BEAR
INTEREST, AFTER AS WELL AS BEFORE JUDGMENT, AT A PER ANNUM RATE EQUAL TO (I) IN
THE CASE OF PRINCIPAL OF OR INTEREST ON ANY LOAN, 2% PLUS THE RATE OTHERWISE
APPLICABLE TO SUCH LOAN AS PROVIDED IN THE PRECEDING PARAGRAPHS OF THIS
SECTION 2.06 OR (II) IN THE CASE OF ANY OTHER AMOUNT, 2% PLUS THE RATE
APPLICABLE TO ABR REVOLVING LOANS AS PROVIDED IN SECTION 2.06(A) (IN EITHER
CASE, THE “DEFAULT RATE”).


(D)           INTEREST PAYMENT DATES.  ACCRUED INTEREST ON EACH LOAN SHALL BE
PAYABLE IN ARREARS ON EACH INTEREST PAYMENT DATE FOR SUCH LOAN; PROVIDED THAT
(I) INTEREST ACCRUED PURSUANT TO SECTION 2.06(C) SHALL BE PAYABLE ON DEMAND,
(II) IN THE EVENT OF ANY REPAYMENT OR PREPAYMENT OF ANY LOAN (OTHER THAN A
PREPAYMENT OF AN ABR REVOLVING LOAN OR A SWINGLINE LOAN WITHOUT A PERMANENT
REDUCTION IN REVOLVING COMMITMENTS), ACCRUED INTEREST ON THE PRINCIPAL AMOUNT
REPAID OR PREPAID SHALL BE PAYABLE

39


--------------------------------------------------------------------------------





ON THE DATE OF SUCH REPAYMENT OR PREPAYMENT AND (III) IN THE EVENT OF ANY
CONVERSION OF ANY EURODOLLAR LOAN PRIOR TO THE END OF THE CURRENT INTEREST
PERIOD THEREFOR, ACCRUED INTEREST ON SUCH LOAN SHALL BE PAYABLE ON THE EFFECTIVE
DATE OF SUCH CONVERSION.


(E)           INTEREST CALCULATION.  ALL INTEREST HEREUNDER SHALL BE COMPUTED ON
THE BASIS OF A YEAR OF 360 DAYS, EXCEPT THAT INTEREST COMPUTED BY REFERENCE TO
THE ALTERNATE BASE RATE SHALL BE COMPUTED ON THE BASIS OF A YEAR OF 365 DAYS (OR
366 DAYS IN A LEAP YEAR), AND IN EACH CASE SHALL BE PAYABLE FOR THE ACTUAL
NUMBER OF DAYS ELAPSED (INCLUDING THE FIRST DAY BUT EXCLUDING THE LAST DAY). 
THE APPLICABLE ALTERNATE BASE RATE OR ADJUSTED LIBOR RATE SHALL BE DETERMINED BY
THE ADMINISTRATIVE AGENT IN ACCORDANCE WITH THE PROVISIONS OF THIS AGREEMENT AND
SUCH DETERMINATION SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR.

SECTION 2.07     Termination and Reduction of Commitments.


(A)           TERMINATION OF COMMITMENTS.  THE REVOLVING COMMITMENTS, THE
SWINGLINE COMMITMENT AND THE LC COMMITMENT SHALL AUTOMATICALLY TERMINATE ON THE
FINAL MATURITY DATE.


(B)           OPTIONAL TERMINATIONS AND REDUCTIONS.  AT ITS OPTION, THE US
BORROWER MAY AT ANY TIME TERMINATE, OR FROM TIME TO TIME PERMANENTLY REDUCE, THE
COMMITMENTS OF ANY CLASS; PROVIDED THAT (I) EACH REDUCTION OF THE COMMITMENTS OF
ANY CLASS SHALL BE IN AN AMOUNT THAT IS AN INTEGRAL MULTIPLE OF $1.0 MILLION AND
NOT LESS THAN $5.0 MILLION AND (II) THE REVOLVING COMMITMENTS SHALL NOT BE
TERMINATED OR REDUCED IF, AFTER GIVING EFFECT TO ANY CONCURRENT PREPAYMENT OF
THE REVOLVING LOANS IN ACCORDANCE WITH SECTION 2.10, THE AGGREGATE AMOUNT OF
REVOLVING EXPOSURES WOULD EXCEED THE AGGREGATE AMOUNT OF REVOLVING COMMITMENTS.


(C)           BORROWER NOTICE.  THE US BORROWER SHALL NOTIFY THE ADMINISTRATIVE
AGENT IN WRITING OF ANY ELECTION TO TERMINATE OR REDUCE THE COMMITMENTS UNDER
SECTION 2.07(B) AT LEAST THREE BUSINESS DAYS PRIOR TO THE EFFECTIVE DATE OF SUCH
TERMINATION OR REDUCTION, SPECIFYING SUCH ELECTION AND THE EFFECTIVE DATE
THEREOF.  PROMPTLY FOLLOWING RECEIPT OF ANY NOTICE, THE ADMINISTRATIVE AGENT
SHALL ADVISE THE LENDERS OF THE CONTENTS THEREOF.  EACH NOTICE DELIVERED BY THE
US BORROWER PURSUANT TO THIS SECTION SHALL BE IRREVOCABLE; PROVIDED THAT A
NOTICE OF TERMINATION OF THE COMMITMENTS DELIVERED BY THE US BORROWER MAY STATE
THAT SUCH NOTICE IS CONDITIONED UPON THE EFFECTIVENESS OF OTHER CREDIT
FACILITIES, IN WHICH CASE SUCH NOTICE MAY BE REVOKED BY THE US BORROWER (BY
NOTICE TO THE ADMINISTRATIVE AGENT ON OR PRIOR TO THE SPECIFIED EFFECTIVE DATE)
IF SUCH CONDITION IS NOT SATISFIED.  ANY TERMINATION OR REDUCTION OF THE
COMMITMENTS OF ANY CLASS SHALL BE PERMANENT.  EACH REDUCTION OF THE COMMITMENTS
OF ANY CLASS SHALL BE MADE RATABLY AMONG THE LENDERS IN ACCORDANCE WITH THEIR
RESPECTIVE COMMITMENTS OF SUCH CLASS.

SECTION 2.08     Interest Elections.


(A)           GENERALLY.  EACH REVOLVING BORROWING INITIALLY SHALL BE OF THE
TYPE SPECIFIED IN THE APPLICABLE BORROWING REQUEST AND, IN THE CASE OF A
EURODOLLAR BORROWING, SHALL HAVE AN INITIAL INTEREST PERIOD AS SPECIFIED IN SUCH
BORROWING REQUEST.  THEREAFTER, THE RELEVANT BORROWER MAY ELECT TO CONVERT SUCH
BORROWING TO A DIFFERENT TYPE OR TO CONTINUE SUCH BORROWING AND, IN THE CASE OF
A EURODOLLAR BORROWING, MAY ELECT INTEREST PERIODS THEREFOR, ALL AS PROVIDED IN
THIS SECTION.  THE RELEVANT BORROWER MAY ELECT DIFFERENT OPTIONS WITH RESPECT TO
DIFFERENT PORTIONS OF THE AFFECTED BORROWING, IN WHICH CASE EACH SUCH PORTION
SHALL BE ALLOCATED RATABLY AMONG THE LENDERS HOLDING THE LOANS COMPRISING SUCH
BORROWING, AND THE LOANS COMPRISING EACH SUCH PORTION SHALL BE CONSIDERED A
SEPARATE BORROWING.  NOTWITHSTANDING ANYTHING TO THE CONTRARY, NO BORROWER SHALL
BE ENTITLED TO REQUEST ANY CONVERSION OR CONTINUATION THAT, IF MADE, WOULD
RESULT IN MORE THAN FIVE EURODOLLAR BORROWINGS OUTSTANDING HEREUNDER AT

40


--------------------------------------------------------------------------------





ANY ONE TIME FOR ALL LOANS.  THIS SECTION SHALL NOT APPLY TO SWINGLINE
BORROWINGS, WHICH MAY NOT BE CONVERTED OR CONTINUED.


(B)           INTEREST ELECTION NOTICE.  TO MAKE AN ELECTION PURSUANT TO THIS
SECTION, THE RELEVANT BORROWER SHALL DELIVER, BY HAND DELIVERY OR TELECOPIER, A
DULY COMPLETED AND EXECUTED INTEREST ELECTION REQUEST TO THE ADMINISTRATIVE
AGENT NOT LATER THAN THE TIME THAT A BORROWING REQUEST WOULD BE REQUIRED UNDER
SECTION 2.03 IF THE RELEVANT BORROWER WERE REQUESTING A REVOLVING BORROWING OF
THE TYPE RESULTING FROM SUCH ELECTION TO BE MADE ON THE EFFECTIVE DATE OF SUCH
ELECTION.  EACH INTEREST ELECTION REQUEST SHALL BE IRREVOCABLE.  EACH INTEREST
ELECTION REQUEST SHALL SPECIFY THE FOLLOWING INFORMATION IN COMPLIANCE WITH
SECTION 2.02:

(I)      THE BORROWING TO WHICH SUCH INTEREST ELECTION REQUEST APPLIES AND, IF
DIFFERENT OPTIONS ARE BEING ELECTED WITH RESPECT TO DIFFERENT PORTIONS THEREOF,
OR IF OUTSTANDING BORROWINGS ARE BEING COMBINED, ALLOCATION TO EACH RESULTING
BORROWING (IN WHICH CASE THE INFORMATION TO BE SPECIFIED PURSUANT TO
CLAUSES (III) AND (IV) BELOW SHALL BE SPECIFIED FOR EACH RESULTING BORROWING);

(II)     THE EFFECTIVE DATE OF THE ELECTION MADE PURSUANT TO SUCH INTEREST
ELECTION REQUEST, WHICH SHALL BE A BUSINESS DAY;

(III)    WHETHER THE RESULTING BORROWING IS TO BE AN ABR BORROWING OR A
EURODOLLAR BORROWING; AND

(IV)    IF THE RESULTING BORROWING IS A EURODOLLAR BORROWING, THE INTEREST
PERIOD TO BE APPLICABLE THERETO AFTER GIVING EFFECT TO SUCH ELECTION, WHICH
SHALL BE A PERIOD CONTEMPLATED BY THE DEFINITION OF THE TERM “INTEREST PERIOD”.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the relevant Borrower shall be deemed to
have selected an Interest Period of one month’s duration.

Promptly following receipt of an Interest Election Request, the Administrative
Agent shall advise each Lender of the details thereof and of such Lender’s
portion of each resulting Borrowing.


(C)           AUTOMATIC CONVERSION TO ABR BORROWING.  IF AN INTEREST ELECTION
REQUEST WITH RESPECT TO A EURODOLLAR BORROWING IS NOT TIMELY DELIVERED PRIOR TO
THE END OF THE INTEREST PERIOD APPLICABLE THERETO, THEN, UNLESS SUCH BORROWING
IS REPAID AS PROVIDED HEREIN, AT THE END OF SUCH INTEREST PERIOD SUCH BORROWING
SHALL BE CONVERTED TO AN ABR BORROWING.   NOTWITHSTANDING ANY CONTRARY PROVISION
HEREOF, IF AN EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, THE
ADMINISTRATIVE AGENT OR THE REQUIRED LENDERS MAY REQUIRE, BY NOTICE TO THE US
BORROWER, THAT (I) NO OUTSTANDING BORROWING MAY BE CONVERTED TO OR CONTINUED AS
A EURODOLLAR BORROWING AND (II) UNLESS REPAID, EACH EURODOLLAR BORROWING SHALL
BE CONVERTED TO AN ABR BORROWING AT THE END OF THE INTEREST PERIOD APPLICABLE
THERETO.

SECTION 2.09      [Intentionally Deleted].


SECTION 2.10      OPTIONAL AND MANDATORY PREPAYMENTS OF LOANS.


(A)           OPTIONAL PREPAYMENTS.  THE BORROWERS SHALL HAVE THE RIGHT AT ANY
TIME AND FROM TIME TO TIME TO PREPAY ANY BORROWING, IN WHOLE OR IN PART, SUBJECT
TO THE REQUIREMENTS OF THIS SECTION 2.10; PROVIDED THAT EACH PARTIAL PREPAYMENT
SHALL BE IN AN AMOUNT THAT IS AN INTEGRAL MULTIPLE OF

41


--------------------------------------------------------------------------------





$1.0 MILLION AND NOT LESS THAN $5.0 MILLION OR, IF LESS, THE OUTSTANDING
PRINCIPAL AMOUNT OF SUCH BORROWING.


(B)           REVOLVING LOAN PREPAYMENTS.

(I)      IN THE EVENT OF THE TERMINATION OF ALL THE REVOLVING COMMITMENTS THE
BORROWERS SHALL, ON THE DATE OF SUCH TERMINATION, REPAY OR PREPAY ALL OF THEIR
OUTSTANDING REVOLVING BORROWINGS AND ALL OUTSTANDING SWINGLINE LOANS AND REPLACE
ALL OUTSTANDING LETTERS OF CREDIT OR CASH COLLATERALIZE ALL OUTSTANDING LETTERS
OF CREDIT IN ACCORDANCE WITH THE PROCEDURES SET FORTH IN SECTION 2.18(I).

(II)     IN THE EVENT OF ANY PARTIAL REDUCTION OF THE REVOLVING COMMITMENTS,
THEN (X) AT OR PRIOR TO THE EFFECTIVE DATE OF SUCH REDUCTION, THE ADMINISTRATIVE
AGENT SHALL NOTIFY THE BORROWERS AND THE REVOLVING LENDERS OF THE SUM OF THE
REVOLVING EXPOSURES AFTER GIVING EFFECT THERETO AND (Y) IF THE SUM OF THE
REVOLVING EXPOSURES WOULD EXCEED THE AGGREGATE AMOUNT OF REVOLVING COMMITMENTS
AFTER GIVING EFFECT TO SUCH REDUCTION, THEN EACH OF THE RELEVANT BORROWERS
SHALL, ON THE DATE OF SUCH REDUCTION, FIRST, REPAY OR PREPAY SWINGLINE LOANS,
SECOND, REPAY OR PREPAY REVOLVING BORROWINGS AND THIRD, REPLACE OUTSTANDING
LETTERS OF CREDIT OR CASH COLLATERALIZE OUTSTANDING LETTERS OF CREDIT IN
ACCORDANCE WITH THE PROCEDURES SET FORTH IN SECTION 2.18(A)(I) AND SECTION
2.18(B)(I), IN AN AGGREGATE AMOUNT SUFFICIENT TO ELIMINATE SUCH EXCESS.

(III)    IN THE EVENT THAT THE SUM OF ALL LENDERS’ REVOLVING EXPOSURES EXCEEDS
THE REVOLVING COMMITMENTS THEN IN EFFECT, THEN EACH OF THE RELEVANT BORROWERS
SHALL, WITHOUT NOTICE OR DEMAND, IMMEDIATELY FIRST, REPAY OR PREPAY SWINGLINE
LOANS, SECOND, REPAY OR PREPAY REVOLVING BORROWINGS, AND THIRD, REPLACE
OUTSTANDING LETTERS OF CREDIT OR CASH COLLATERALIZE OUTSTANDING LETTERS OF
CREDIT IN ACCORDANCE WITH THE PROCEDURES SET FORTH IN SECTION 2.18(A)(I) AND
SECTION 2.18(B)(I), IN AN AGGREGATE AMOUNT SUFFICIENT TO ELIMINATE SUCH EXCESS.

(IV)    IN THE EVENT THAT THE AGGREGATE LC EXPOSURE EXCEEDS THE LC COMMITMENT
THEN IN EFFECT, THEN EACH OF THE RELEVANT BORROWERS SHALL, WITHOUT NOTICE OR
DEMAND, IMMEDIATELY REPLACE OUTSTANDING LETTERS OF CREDIT OR CASH COLLATERALIZE
OUTSTANDING LETTERS OF CREDIT IN ACCORDANCE WITH THE PROCEDURES SET FORTH IN
SECTION 2.18(A)(I) AND SECTION 2.18(B)(I), IN AN AGGREGATE AMOUNT SUFFICIENT TO
ELIMINATE SUCH EXCESS.

(V)     IN THE EVENT THAT THE SUM OF ALL LENDERS’ SWINGLINE EXPOSURE EXCEEDS THE
SWINGLINE COMMITMENT THEN IN EFFECT, THEN EACH OF THE RELEVANT BORROWERS SHALL,
WITHOUT NOTICE OR DEMAND, IMMEDIATELY REPAY OR PREPAY SWINGLINE LOANS IN AN
AGGREGATE AMOUNT SUFFICIENT TO ELIMINATE SUCH EXCESS.


(C)           APPLICATION OF PREPAYMENTS.  PRIOR TO ANY PREPAYMENT HEREUNDER,
THE RELEVANT BORROWER SHALL SELECT THE BORROWING OR BORROWINGS TO BE PREPAID AND
SHALL SPECIFY SUCH SELECTION IN THE NOTICE OF SUCH PREPAYMENT PURSUANT TO
SECTION 2.10(D), SUBJECT TO THE PROVISIONS OF THIS SECTION 2.10(C).   AMOUNTS TO
BE APPLIED PURSUANT TO THIS SECTION 2.10 TO THE PREPAYMENT OF REVOLVING LOANS
SHALL BE APPLIED, AS APPLICABLE, FIRST TO REDUCE OUTSTANDING ABR REVOLVING
LOANS.  ANY AMOUNTS REMAINING AFTER EACH SUCH APPLICATION SHALL BE APPLIED TO
PREPAY EURODOLLAR REVOLVING LOANS.  NOTWITHSTANDING THE FOREGOING, IF THE AMOUNT
OF ANY PREPAYMENT OF LOANS REQUIRED UNDER THIS SECTION 2.10 SHALL BE IN EXCESS
OF THE AMOUNT OF THE ABR REVOLVING LOANS AT THE TIME OUTSTANDING (AN “EXCESS
AMOUNT”), ONLY THE PORTION OF THE AMOUNT OF SUCH PREPAYMENT AS IS EQUAL TO THE
AMOUNT OF SUCH OUTSTANDING ABR REVOLVING

42


--------------------------------------------------------------------------------





LOANS SHALL BE IMMEDIATELY PREPAID AND, AT THE ELECTION OF THE US BORROWER, THE
EXCESS AMOUNT SHALL BE EITHER (A) DEPOSITED IN AN ESCROW ACCOUNT ON TERMS
SATISFACTORY TO THE COLLATERAL AGENT AND APPLIED TO THE PREPAYMENT OF EURODOLLAR
LOANS ON THE LAST DAY OF THEN NEXT-EXPIRING INTEREST PERIOD FOR EURODOLLAR
LOANS; PROVIDED THAT (I) INTEREST IN RESPECT OF SUCH EXCESS AMOUNT SHALL
CONTINUE TO ACCRUE THEREON AT THE RATE PROVIDED HEREUNDER FOR THE LOANS WHICH
SUCH EXCESS AMOUNT IS INTENDED TO REPAY UNTIL SUCH EXCESS AMOUNT SHALL HAVE BEEN
USED IN FULL TO REPAY SUCH LOANS AND (II) AT ANY TIME WHILE A DEFAULT HAS
OCCURRED AND IS CONTINUING, THE ADMINISTRATIVE AGENT MAY, AND UPON WRITTEN
DIRECTION FROM THE REQUIRED LENDERS SHALL, APPLY ANY OR ALL PROCEEDS THEN ON
DEPOSIT TO THE PAYMENT OF SUCH LOANS IN AN AMOUNT EQUAL TO SUCH EXCESS AMOUNT OR
(B) PREPAID IMMEDIATELY, TOGETHER WITH ANY AMOUNTS OWING TO THE LENDERS UNDER
SECTION 2.13.


(D)           NOTICE OF PREPAYMENT.  THE BORROWERS SHALL NOTIFY THE
ADMINISTRATIVE AGENT (AND, IN THE CASE OF PREPAYMENT OF A SWINGLINE LOAN, THE
SWINGLINE LENDER) BY WRITTEN NOTICE OF ANY PREPAYMENT HEREUNDER (I) IN THE CASE
OF PREPAYMENT OF A EURODOLLAR BORROWING, NOT LATER THAN 11:00 A.M., NEW YORK
CITY TIME, THREE BUSINESS DAYS BEFORE THE DATE OF PREPAYMENT, (II) IN THE CASE
OF PREPAYMENT OF AN ABR BORROWING, NOT LATER THAN 11:00 A.M., NEW YORK CITY
TIME, ONE BUSINESS DAY BEFORE THE DATE OF PREPAYMENT AND (III) IN THE CASE OF
PREPAYMENT OF A SWINGLINE LOAN, NOT LATER THAN 11:00 A.M., NEW YORK CITY TIME,
ON THE DATE OF PREPAYMENT.  EACH SUCH NOTICE SHALL BE IRREVOCABLE; PROVIDED
THAT, IF A NOTICE OF PREPAYMENT IS GIVEN IN CONNECTION WITH A CONDITIONAL NOTICE
OF TERMINATION OF THE COMMITMENTS AS CONTEMPLATED BY SECTION 2.07, THEN SUCH
NOTICE OF PREPAYMENT MAY BE REVOKED IF SUCH TERMINATION IS REVOKED IN ACCORDANCE
WITH SECTION 2.07.  EACH SUCH NOTICE SHALL SPECIFY THE PREPAYMENT DATE, THE
PRINCIPAL AMOUNT OF EACH BORROWING OR PORTION THEREOF TO BE PREPAID AND, IN THE
CASE OF A MANDATORY PREPAYMENT, A REASONABLY DETAILED CALCULATION OF THE AMOUNT
OF SUCH PREPAYMENT.  PROMPTLY FOLLOWING RECEIPT OF ANY SUCH NOTICE (OTHER THAN A
NOTICE RELATING SOLELY TO SWINGLINE LOANS), THE ADMINISTRATIVE AGENT SHALL
ADVISE THE LENDERS OF THE CONTENTS THEREOF.  EACH PARTIAL PREPAYMENT OF ANY
BORROWING SHALL BE IN AN AMOUNT THAT WOULD BE PERMITTED IN THE CASE OF A CREDIT
EXTENSION OF THE SAME TYPE AS PROVIDED IN SECTION 2.02, EXCEPT AS NECESSARY TO
APPLY FULLY THE REQUIRED AMOUNT OF A MANDATORY PREPAYMENT.  EACH PREPAYMENT OF A
BORROWING SHALL BE APPLIED RATABLY TO THE LOANS INCLUDED IN THE PREPAID
BORROWING AND OTHERWISE IN ACCORDANCE WITH THIS SECTION 2.10.  PREPAYMENTS SHALL
BE ACCOMPANIED BY ACCRUED INTEREST TO THE EXTENT REQUIRED BY SECTION 2.06.

SECTION 2.11     Alternate Rate of Interest.  If prior to the commencement of
any Interest Period for a Eurodollar Borrowing:

(a)           the Administrative Agent determines (which determination shall be
final and conclusive absent manifest error) that adequate and reasonable means
do not exist for ascertaining the Adjusted LIBOR Rate for such Interest Period;
or

(b)           the Administrative Agent is advised in writing by the Required
Lenders that the Adjusted LIBOR Rate for such Interest Period will not
adequately and fairly reflect the cost to such Lenders of making or maintaining
their Loans included in such Borrowing for such Interest Period;

then the Administrative Agent shall give written notice thereof to the Borrowers
and the Lenders as promptly as practicable thereafter and, until the
Administrative Agent notifies Borrowers and the Lenders that the circumstances
giving rise to such notice no longer exist, (i) any Interest Election Request
that requests the conversion of any Borrowing to, or continuation of any
Borrowing as, a Eurodollar Borrowing shall be ineffective and (ii) if any
Borrowing Request requests a Eurodollar Borrowing, such Borrowing shall be made
as an ABR Borrowing.

 

43


--------------------------------------------------------------------------------




SECTION 2.12     Yield Protection.


(A)           INCREASED COSTS GENERALLY. IF ANY CHANGE IN LAW SHALL:

(I)      IMPOSE, MODIFY OR DEEM APPLICABLE ANY RESERVE, SPECIAL DEPOSIT,
COMPULSORY LOAN, INSURANCE CHARGE OR SIMILAR REQUIREMENT AGAINST ASSETS OF,
DEPOSITS WITH OR FOR THE ACCOUNT OF, OR CREDIT EXTENDED OR PARTICIPATED IN, BY
ANY LENDER (EXCEPT ANY RESERVE REQUIREMENT REFLECTED IN THE ADJUSTED LIBOR RATE)
OR THE ISSUING BANK;

(II)     SUBJECT ANY LENDER OR THE ISSUING BANK TO ANY TAX OF ANY KIND
WHATSOEVER WITH RESPECT TO THIS AGREEMENT, ANY LETTER OF CREDIT, ANY
PARTICIPATION IN A LETTER OF CREDIT OR ANY EURODOLLAR LOAN MADE BY IT, OR CHANGE
THE BASIS OF TAXATION OF PAYMENTS TO SUCH LENDER OR THE ISSUING BANK IN RESPECT
THEREOF (EXCEPT FOR INDEMNIFIED TAXES OR OTHER TAXES COVERED BY SECTION 2.15 AND
THE IMPOSITION OF, OR ANY CHANGE IN THE RATE OF, ANY EXCLUDED TAX PAYABLE BY
SUCH LENDER OR THE ISSUING BANK); OR

(III)    IMPOSE ON ANY LENDER OR THE ISSUING BANK OR THE LONDON INTERBANK MARKET
ANY OTHER CONDITION, COST OR EXPENSE AFFECTING THIS AGREEMENT OR EURODOLLAR
LOANS MADE BY SUCH LENDER OR ANY LETTER OF CREDIT OR PARTICIPATION THEREIN;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender, the
Issuing Bank or such Lender’s or the Issuing Bank’s holding company, if any, of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Lender or the Issuing Bank
hereunder (whether of principal, interest or any other amount), then, upon
request of such Lender or the Issuing Bank, the US Borrower will pay to such
Lender or the Issuing Bank, as the case may be, in accordance with Section
2.12(c), such additional amount or amounts as will compensate such Lender or the
Issuing Bank, as the case may be, for such additional costs incurred or
reduction suffered.


(B)           CAPITAL REQUIREMENTS.  IF ANY LENDER OR THE ISSUING BANK
DETERMINES (IN GOOD FAITH, BUT IN ITS SOLE ABSOLUTE DISCRETION) THAT ANY CHANGE
IN LAW AFFECTING SUCH LENDER OR THE ISSUING BANK OR ANY LENDING OFFICE OF SUCH
LENDER OR SUCH LENDER’S OR THE ISSUING BANK’S HOLDING COMPANY, IF ANY, REGARDING
CAPITAL REQUIREMENTS HAS OR WOULD HAVE THE EFFECT OF REDUCING THE RATE OF RETURN
ON SUCH LENDER’S OR THE ISSUING BANK’S CAPITAL OR ON THE CAPITAL OF SUCH
LENDER’S OR THE ISSUING BANK’S HOLDING COMPANY, IF ANY, AS A CONSEQUENCE OF THIS
AGREEMENT, THE COMMITMENTS OF SUCH LENDER OR THE LOANS MADE BY, OR
PARTICIPATIONS IN LETTERS OF CREDIT HELD BY, SUCH LENDER, OR THE LETTERS OF
CREDIT ISSUED BY THE ISSUING BANK, TO A LEVEL BELOW THAT WHICH SUCH LENDER OR
THE ISSUING BANK OR SUCH LENDER’S OR THE ISSUING BANK’S HOLDING COMPANY COULD
HAVE ACHIEVED BUT FOR SUCH CHANGE IN LAW (TAKING INTO CONSIDERATION SUCH
LENDER’S OR THE ISSUING BANK’S POLICIES AND THE POLICIES OF SUCH LENDER’S OR THE
ISSUING BANK’S HOLDING COMPANY WITH RESPECT TO CAPITAL ADEQUACY), THEN FROM TIME
TO TIME THE US BORROWER WILL PAY TO SUCH LENDER OR THE ISSUING BANK, AS THE CASE
MAY BE, IN ACCORDANCE WITH SECTION 2.12(C), SUCH ADDITIONAL AMOUNT OR AMOUNTS AS
WILL COMPENSATE SUCH LENDER OR THE ISSUING BANK OR SUCH LENDER’S OR THE ISSUING
BANK’S HOLDING COMPANY FOR ANY SUCH REDUCTION SUFFERED.


(C)           CERTIFICATES FOR REIMBURSEMENT.  A CERTIFICATE OF A LENDER OR THE
ISSUING BANK SETTING FORTH THE AMOUNT OR AMOUNTS NECESSARY TO COMPENSATE SUCH
LENDER OR THE ISSUING BANK OR ITS HOLDING COMPANY, AS THE CASE MAY BE, AS
SPECIFIED IN PARAGRAPH (A) OR (B) OF THIS SECTION 2.12 AND

44


--------------------------------------------------------------------------------





DELIVERED TO THE US BORROWER SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR.  THE US
BORROWER SHALL PAY SUCH LENDER OR THE ISSUING BANK, AS THE CASE MAY BE, THE
AMOUNT SHOWN AS DUE ON ANY SUCH CERTIFICATE WITHIN 10 DAYS AFTER RECEIPT
THEREOF.


(D)           DELAY IN REQUESTS.  FAILURE OR DELAY ON THE PART OF ANY LENDER OR
THE ISSUING BANK TO DEMAND COMPENSATION PURSUANT TO THIS SECTION 2.12 SHALL NOT
CONSTITUTE A WAIVER OF SUCH LENDER’S OR THE ISSUING BANK’S RIGHT TO DEMAND SUCH
COMPENSATION; PROVIDED THAT THE BORROWERS SHALL NOT BE REQUIRED TO COMPENSATE A
LENDER OR THE ISSUING BANK PURSUANT TO THIS SECTION FOR ANY INCREASED COSTS
INCURRED OR REDUCTIONS SUFFERED MORE THAN NINE MONTHS PRIOR TO THE DATE THAT
SUCH LENDER OR THE ISSUING BANK, AS THE CASE MAY BE, NOTIFIES THE BORROWERS OF
THE CHANGE IN LAW GIVING RISE TO SUCH INCREASED COSTS OR REDUCTIONS AND OF SUCH
LENDER’S OR THE ISSUING BANK’S INTENTION TO CLAIM COMPENSATION THEREFOR (EXCEPT
THAT, IF THE CHANGE IN LAW GIVING RISE TO SUCH INCREASED COSTS OR REDUCTIONS IS
RETROACTIVE, THEN THE NINE-MONTH PERIOD REFERRED TO ABOVE SHALL BE EXTENDED TO
INCLUDE THE PERIOD OF RETROACTIVE EFFECT THEREOF).

SECTION 2.13     Breakage Payments.  In the event of (a) the payment or
prepayment, whether optional or mandatory, of any principal of any Eurodollar
Loan earlier than the last day of an Interest Period applicable thereto
(including as a result of an Event of Default), (b) the conversion of any
Eurodollar Loan earlier than the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Revolving
Loan on the date specified in any notice delivered pursuant hereto or (d) the
assignment of any Eurodollar Loan earlier than the last day of the Interest
Period applicable thereto as a result of a request by a Borrower pursuant to
Section 2.16(b), then, in any such event, the US Borrower, in the case such
Eurodollar Loan is a US Revolving Loan, and the Cayman Borrower, in the case
such Eurodollar Loan is a Cayman Revolving Loan, shall compensate each Lender
for the loss, cost and expense attributable to such event.  In the case of a
Eurodollar Loan, such loss, cost or expense to any Lender shall be deemed to
include an amount determined by such Lender to be the excess, if any, of (i) the
amount of interest which would have accrued on the principal amount of such Loan
had such event not occurred, at the Adjusted LIBOR Rate that would have been
applicable to such Loan, for the period from the date of such event to the last
day of then current Interest Period therefor (or, in the case of a failure to
borrow, convert or continue, for the period that would have been the Interest
Period for such Loan), over (ii) the amount of interest which would accrue on
such principal amount for such period at the interest rate which such Lender
would bid were it to bid, at the commencement of such period, for dollar
deposits of a comparable amount and period from other banks in the Eurodollar
market.  A certificate of any Lender setting forth in reasonable detail any
amount or amounts that such Lender is entitled to receive pursuant to this
Section 2.13 shall be delivered to the relevant Borrower (with a copy to the
Administrative Agent) and shall be conclusive and binding absent manifest
error.  The relevant Borrower shall pay such Lender the amount shown as due on
any such certificate within 5 days after receipt thereof.

SECTION 2.14     Payments Generally; Pro Rata Treatment; Sharing of Setoffs.


(A)           PAYMENTS GENERALLY.  EACH BORROWER SHALL MAKE EACH PAYMENT
REQUIRED TO BE MADE BY IT HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT (WHETHER OF
PRINCIPAL, INTEREST, FEES OR REIMBURSEMENT OBLIGATIONS, OR OF AMOUNTS PAYABLE
UNDER SECTION 2.12, 2.13, 2.15 OR 10.03, OR OTHERWISE) ON OR BEFORE THE TIME
EXPRESSLY REQUIRED HEREUNDER OR UNDER SUCH OTHER LOAN DOCUMENT FOR SUCH PAYMENT
(OR, IF NO SUCH TIME IS EXPRESSLY REQUIRED, PRIOR TO 2:00 P.M., NEW YORK CITY
TIME), ON THE DATE WHEN DUE, IN IMMEDIATELY AVAILABLE FUNDS, WITHOUT SETOFF,
DEDUCTION OR COUNTERCLAIM.  ANY AMOUNTS RECEIVED AFTER SUCH TIME ON ANY DATE
MAY, IN THE DISCRETION OF THE ADMINISTRATIVE AGENT, BE DEEMED TO HAVE BEEN
RECEIVED ON THE NEXT SUCCEEDING BUSINESS DAY FOR PURPOSES OF CALCULATING
INTEREST THEREON.  ALL SUCH PAYMENTS SHALL BE MADE TO THE ADMINISTRATIVE AGENT
AT ITS OFFICES AT 677 WASHINGTON BOULEVARD,

45


--------------------------------------------------------------------------------





STAMFORD, CONNECTICUT, EXCEPT PAYMENTS TO BE MADE DIRECTLY TO THE ISSUING BANK
OR SWINGLINE LENDER AS EXPRESSLY PROVIDED HEREIN AND EXCEPT THAT PAYMENTS
PURSUANT TO SECTIONS 2.12, 2.13, 2.15 AND 10.03 SHALL BE MADE DIRECTLY TO THE
PERSONS ENTITLED THERETO AND PAYMENTS PURSUANT TO OTHER LOAN DOCUMENTS SHALL BE
MADE TO THE PERSONS SPECIFIED THEREIN.  THE ADMINISTRATIVE AGENT SHALL
DISTRIBUTE ANY SUCH PAYMENTS RECEIVED BY IT FOR THE ACCOUNT OF ANY OTHER PERSON
TO THE APPROPRIATE RECIPIENT PROMPTLY FOLLOWING RECEIPT THEREOF.  IF ANY PAYMENT
UNDER ANY LOAN DOCUMENT SHALL BE DUE ON A DAY THAT IS NOT A BUSINESS DAY, UNLESS
SPECIFIED OTHERWISE, THE DATE FOR PAYMENT SHALL BE EXTENDED TO THE NEXT
SUCCEEDING BUSINESS DAY, AND, IN THE CASE OF ANY PAYMENT ACCRUING INTEREST,
INTEREST THEREON SHALL BE PAYABLE FOR THE PERIOD OF SUCH EXTENSION.  ALL
PAYMENTS UNDER EACH LOAN DOCUMENT SHALL BE MADE IN DOLLARS, EXCEPT AS EXPRESSLY
SPECIFIED OTHERWISE.


(B)           PRO RATA TREATMENT.  EACH PAYMENT BY EACH BORROWER OF INTEREST IN
RESPECT OF THE LOANS SHALL BE APPLIED TO THE AMOUNTS OF SUCH OBLIGATIONS OWING
TO THE LENDERS PRO RATA ACCORDING TO THE RESPECTIVE AMOUNTS THEN DUE AND OWING
TO THE LENDERS.


(C)           INSUFFICIENT FUNDS.  IF AT ANY TIME INSUFFICIENT FUNDS ARE
RECEIVED BY AND AVAILABLE TO THE ADMINISTRATIVE AGENT TO PAY FULLY ALL AMOUNTS
OF PRINCIPAL, REIMBURSEMENT OBLIGATIONS, INTEREST AND FEES THEN DUE HEREUNDER,
SUCH FUNDS SHALL BE APPLIED (I) FIRST, TOWARD PAYMENT OF INTEREST AND FEES THEN
DUE HEREUNDER, RATABLY AMONG THE PARTIES ENTITLED THERETO IN ACCORDANCE WITH THE
AMOUNTS OF INTEREST AND FEES THEN DUE TO SUCH PARTIES, AND (II) SECOND, TOWARD
PAYMENT OF PRINCIPAL AND REIMBURSEMENT OBLIGATIONS THEN DUE HEREUNDER, RATABLY
AMONG THE PARTIES ENTITLED THERETO IN ACCORDANCE WITH THE AMOUNTS OF PRINCIPAL
AND REIMBURSEMENT OBLIGATIONS THEN DUE TO SUCH PARTIES.


(D)           SHARING OF SET-OFF.  IF ANY LENDER (AND/OR THE ISSUING BANK, WHICH
SHALL BE DEEMED A “LENDER” FOR PURPOSES OF THIS SECTION 2.14(D)) SHALL, BY
EXERCISING ANY RIGHT OF SETOFF OR COUNTERCLAIM OR OTHERWISE, OBTAIN PAYMENT IN
RESPECT OF ANY PRINCIPAL OF OR INTEREST ON ANY OF ITS LOANS OR OTHER OBLIGATIONS
RESULTING IN SUCH LENDER’S RECEIVING PAYMENT OF A PROPORTION OF THE AGGREGATE
AMOUNT OF ITS LOANS AND ACCRUED INTEREST THEREON OR OTHER OBLIGATIONS GREATER
THAN ITS PRO RATA SHARE THEREOF AS PROVIDED HEREIN, THEN THE LENDER RECEIVING
SUCH GREATER PROPORTION SHALL (A) NOTIFY THE ADMINISTRATIVE AGENT OF SUCH FACT,
AND (B) PURCHASE (FOR CASH AT FACE VALUE) PARTICIPATIONS IN THE LOANS AND SUCH
OTHER OBLIGATIONS OF THE OTHER LENDERS, OR MAKE SUCH OTHER ADJUSTMENTS AS SHALL
BE EQUITABLE, SO THAT THE BENEFIT OF ALL SUCH PAYMENTS SHALL BE SHARED BY THE
LENDERS RATABLY IN ACCORDANCE WITH THE AGGREGATE AMOUNT OF PRINCIPAL OF AND
ACCRUED INTEREST ON THEIR RESPECTIVE LOANS AND OTHER AMOUNTS OWING THEM,
PROVIDED THAT:

(I)      IF ANY SUCH PARTICIPATIONS ARE PURCHASED AND ALL OR ANY PORTION OF THE
PAYMENT GIVING RISE THERETO IS RECOVERED, SUCH PARTICIPATIONS SHALL BE RESCINDED
AND THE PURCHASE PRICE RESTORED TO THE EXTENT OF SUCH RECOVERY, WITHOUT
INTEREST; AND

(II)     THE PROVISIONS OF THIS PARAGRAPH SHALL NOT BE CONSTRUED TO APPLY TO
(X) ANY PAYMENT MADE BY ANY BORROWER PURSUANT TO AND IN ACCORDANCE WITH THE
EXPRESS TERMS OF THIS AGREEMENT OR (Y) ANY PAYMENT OBTAINED BY A LENDER AS
CONSIDERATION FOR THE ASSIGNMENT OF OR SALE OF A PARTICIPATION IN ANY OF ITS
LOANS OR PARTICIPATIONS IN CAYMAN LC DISBURSEMENTS OR US LC DISBURSEMENTS TO ANY
ASSIGNEE OR PARTICIPANT, OTHER THAN TO THE RELEVANT BORROWER OR ANY SUBSIDIARY
THEREOF (AS TO WHICH THE PROVISIONS OF THIS PARAGRAPH SHALL APPLY).

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Requirements of Law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against such Loan Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such Loan
Party in the amount of such

46


--------------------------------------------------------------------------------




participation.  If under applicable bankruptcy, insolvency or any similar law
any Secured Party receives a secured claim in lieu of a setoff or counterclaim
to which this Section 2.14(d) applies, such Secured Party shall to the extent
practicable, exercise its rights in respect of such secured claim in a manner
consistent with the rights to which the Secured Party is entitled under this
Section 2.14(d) to share in the benefits of the recovery of such secured claim.


(E)           BORROWER DEFAULT.  UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED NOTICE FROM THE RELEVANT BORROWER PRIOR TO THE DATE ON WHICH ANY
PAYMENT IS DUE TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE LENDERS OR THE
ISSUING BANK HEREUNDER THAT THE RELEVANT BORROWER WILL NOT MAKE SUCH PAYMENT,
THE ADMINISTRATIVE AGENT MAY ASSUME THAT THE RELEVANT BORROWER HAS MADE SUCH
PAYMENT ON SUCH DATE IN ACCORDANCE HEREWITH AND MAY, IN RELIANCE UPON SUCH
ASSUMPTION, DISTRIBUTE TO THE LENDERS OR THE ISSUING BANK, AS THE CASE MAY BE,
THE AMOUNT DUE.  IN SUCH EVENT, IF THE RELEVANT BORROWER HAS NOT IN FACT MADE
SUCH PAYMENT, THEN EACH OF THE LENDERS OR THE ISSUING BANK, AS THE CASE MAY BE,
SEVERALLY AGREES TO REPAY TO THE ADMINISTRATIVE AGENT FORTHWITH ON DEMAND THE
AMOUNT SO DISTRIBUTED TO SUCH LENDER OR THE ISSUING BANK WITH INTEREST THEREON,
FOR EACH DAY FROM AND INCLUDING THE DATE SUCH AMOUNT IS DISTRIBUTED TO IT TO BUT
EXCLUDING THE DATE OF PAYMENT TO THE ADMINISTRATIVE AGENT, AT THE GREATER OF THE
FEDERAL FUNDS EFFECTIVE RATE AND A RATE DETERMINED BY THE ADMINISTRATIVE AGENT
IN ACCORDANCE WITH BANKING INDUSTRY RULES ON INTERBANK COMPENSATION.


(F)            LENDER DEFAULT.  IF ANY LENDER SHALL FAIL TO MAKE ANY PAYMENT
REQUIRED TO BE MADE BY IT PURSUANT TO SECTION 2.02(C), 2.14(E), 2.17(D),
2.18(D), 2.18(E) OR 10.03(C), THEN THE ADMINISTRATIVE AGENT MAY, IN ITS
DISCRETION (NOTWITHSTANDING ANY CONTRARY PROVISION HEREOF), APPLY ANY AMOUNTS
THEREAFTER RECEIVED BY THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF SUCH LENDER
TO SATISFY SUCH LENDER’S OBLIGATIONS UNDER SUCH SECTIONS UNTIL ALL SUCH
UNSATISFIED OBLIGATIONS ARE FULLY PAID.

SECTION 2.15     Taxes.


(A)           PAYMENTS FREE OF TAXES.  ANY AND ALL PAYMENTS BY OR ON ACCOUNT OF
ANY OBLIGATION OF THE LOAN PARTIES HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT
SHALL BE MADE FREE AND CLEAR OF AND WITHOUT REDUCTION OR WITHHOLDING FOR ANY
INDEMNIFIED TAXES OR OTHER TAXES; PROVIDED THAT IF THE LOAN PARTIES SHALL BE
REQUIRED BY APPLICABLE REQUIREMENTS OF LAW TO DEDUCT ANY INDEMNIFIED TAXES
(INCLUDING ANY OTHER TAXES) FROM SUCH PAYMENTS, THEN (I) THE SUM PAYABLE SHALL
BE INCREASED AS NECESSARY SO THAT AFTER MAKING ALL REQUIRED DEDUCTIONS
(INCLUDING DEDUCTIONS APPLICABLE TO ADDITIONAL SUMS PAYABLE UNDER THIS SECTION)
THE ADMINISTRATIVE AGENT, LENDER OR ISSUING BANK, AS THE CASE MAY BE, RECEIVES
AN AMOUNT EQUAL TO THE SUM IT WOULD HAVE RECEIVED HAD NO SUCH DEDUCTIONS BEEN
MADE, (II) THE APPLICABLE LOAN PARTY SHALL MAKE SUCH DEDUCTIONS AND (III) THE
APPLICABLE LOAN PARTY SHALL TIMELY PAY THE FULL AMOUNT DEDUCTED TO THE RELEVANT
GOVERNMENTAL AUTHORITY IN ACCORDANCE WITH APPLICABLE REQUIREMENTS OF LAW.


(B)           PAYMENT OF OTHER TAXES BY BORROWERS.  WITHOUT LIMITING THE
PROVISIONS OF PARAGRAPH (A) ABOVE, THE US BORROWER SHALL TIMELY PAY ANY OTHER
TAXES TO THE RELEVANT GOVERNMENTAL AUTHORITY IN ACCORDANCE WITH REQUIREMENTS OF
LAW THAT APPLY TO IT, AND THE CAYMAN BORROWER SHALL TIMELY PAY ANY OTHER TAXES
TO THE RELEVANT GOVERNMENTAL AUTHORITY IN ACCORDANCE WITH REQUIREMENTS OF LAW
THAT APPLY TO IT.


(C)           INDEMNIFICATION BY BORROWERS.

(I)      THE US BORROWER SHALL INDEMNIFY THE ADMINISTRATIVE AGENT, EACH LENDER
AND THE ISSUING BANK, WITHIN 10 DAYS AFTER DEMAND THEREFOR, FOR THE FULL AMOUNT
OF ANY INDEMNIFIED TAXES OR OTHER TAXES (INCLUDING INDEMNIFIED TAXES

47


--------------------------------------------------------------------------------




OR OTHER TAXES IMPOSED OR ASSERTED ON OR ATTRIBUTABLE TO AMOUNTS PAYABLE UNDER
THIS SECTION) PAID ON ITS BEHALF BY THE ADMINISTRATIVE AGENT, SUCH LENDER OR THE
ISSUING BANK, AS THE CASE MAY BE, AND ANY PENALTIES, INTEREST AND REASONABLE
EXPENSES ARISING THEREFROM OR WITH RESPECT THERETO, WHETHER OR NOT SUCH
INDEMNIFIED TAXES OR OTHER TAXES WERE CORRECTLY OR LEGALLY IMPOSED OR ASSERTED
BY THE RELEVANT GOVERNMENTAL AUTHORITY.  A CERTIFICATE AS TO THE AMOUNT OF SUCH
PAYMENT OR LIABILITY DELIVERED TO THE US BORROWER BY A LENDER OR THE ISSUING
BANK (WITH A COPY TO THE ADMINISTRATIVE AGENT), OR BY THE ADMINISTRATIVE AGENT
ON ITS OWN BEHALF OR ON BEHALF OF A LENDER OR THE ISSUING BANK, SHALL BE
CONCLUSIVE ABSENT MANIFEST ERROR.

(II)     THE CAYMAN BORROWER SHALL INDEMNIFY THE ADMINISTRATIVE AGENT, EACH
LENDER AND THE ISSUING BANK, WITHIN 10 DAYS AFTER DEMAND THEREFOR, FOR THE FULL
AMOUNT OF ANY INDEMNIFIED TAXES OR OTHER TAXES (INCLUDING INDEMNIFIED TAXES OR
OTHER TAXES IMPOSED OR ASSERTED ON OR ATTRIBUTABLE TO AMOUNTS PAYABLE UNDER THIS
SECTION) PAID ON ITS BEHALF BY THE ADMINISTRATIVE AGENT, SUCH LENDER OR THE
ISSUING BANK, AS THE CASE MAY BE, AND ANY PENALTIES, INTEREST AND REASONABLE
EXPENSES ARISING THEREFROM OR WITH RESPECT THERETO, WHETHER OR NOT SUCH
INDEMNIFIED TAXES OR OTHER TAXES WERE CORRECTLY OR LEGALLY IMPOSED OR ASSERTED
BY THE RELEVANT GOVERNMENTAL AUTHORITY.  A CERTIFICATE AS TO THE AMOUNT OF SUCH
PAYMENT OR LIABILITY DELIVERED TO THE CAYMAN BORROWER BY A LENDER OR THE ISSUING
BANK (WITH A COPY TO THE ADMINISTRATIVE AGENT), OR BY THE ADMINISTRATIVE AGENT
ON ITS OWN BEHALF OR ON BEHALF OF A LENDER OR THE ISSUING BANK, SHALL BE
CONCLUSIVE ABSENT MANIFEST ERROR.


(D)           EVIDENCE OF PAYMENTS.  AS SOON AS PRACTICABLE AFTER ANY PAYMENT OF
INDEMNIFIED TAXES OR OTHER TAXES BY A BORROWER TO A GOVERNMENTAL AUTHORITY, THE
RELEVANT BORROWER SHALL DELIVER TO THE ADMINISTRATIVE AGENT THE ORIGINAL OR A
CERTIFIED COPY OF A RECEIPT ISSUED BY SUCH GOVERNMENTAL AUTHORITY EVIDENCING
SUCH PAYMENT, A COPY OF THE RETURN REPORTING SUCH PAYMENT OR OTHER EVIDENCE OF
SUCH PAYMENT REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT.


(E)           STATUS OF LENDERS.  ANY FOREIGN LENDER SHALL, TO THE EXTENT IT MAY
LAWFULLY DO SO,  DELIVER TO THE US BORROWER AND THE ADMINISTRATIVE AGENT (IN
SUCH NUMBER OF COPIES AS SHALL BE REQUESTED BY THE RECIPIENT) ON OR PRIOR TO THE
DATE ON WHICH SUCH FOREIGN LENDER BECOMES A LENDER UNDER THIS AGREEMENT (AND
FROM TIME TO TIME THEREAFTER UPON THE REQUEST OF THE US BORROWER OR THE
ADMINISTRATIVE AGENT, BUT ONLY IF SUCH FOREIGN LENDER IS LEGALLY ENTITLED TO DO
SO), WHICHEVER OF THE FOLLOWING IS APPLICABLE:

(I)      DULY COMPLETED COPIES OF INTERNAL REVENUE SERVICE FORM W-8BEN CLAIMING
ELIGIBILITY FOR BENEFITS OF AN INCOME TAX TREATY TO WHICH THE UNITED STATES OF
AMERICA IS A PARTY,

(II)     DULY COMPLETED COPIES OF INTERNAL REVENUE SERVICE FORM W-8ECI,

(III)    IN THE CASE OF A FOREIGN LENDER CLAIMING THE BENEFITS OF THE EXEMPTION
FOR PORTFOLIO INTEREST UNDER SECTION 881(C) OF THE CODE, (X) A CERTIFICATE, IN
SUBSTANTIALLY THE FORM OF EXHIBIT Q, OR ANY OTHER FORM APPROVED BY THE
ADMINISTRATIVE AGENT, TO THE EFFECT THAT SUCH FOREIGN LENDER IS NOT (A) A “BANK”
WITHIN THE MEANING OF SECTION 881(C)(3)(A) OF THE CODE, (B) A “10 PERCENT
SHAREHOLDER” OF THE US BORROWER WITHIN THE MEANING OF SECTION 881(C)(3)(B) OF
THE CODE, OR (C) A “CONTROLLED FOREIGN CORPORATION” DESCRIBED IN SECTION
881(C)(3)(C) OF THE CODE AND (Y) DULY COMPLETED COPIES OF  INTERNAL REVENUE
SERVICE FORM W-8BEN, OR

 

48


--------------------------------------------------------------------------------


(IV)    ANY OTHER FORM PRESCRIBED BY APPLICABLE REQUIREMENTS OF LAW AS A BASIS
FOR CLAIMING EXEMPTION FROM OR A REDUCTION IN UNITED STATES FEDERAL WITHHOLDING
TAX DULY COMPLETED TOGETHER WITH SUCH SUPPLEMENTARY DOCUMENTATION AS MAY BE
PRESCRIBED BY APPLICABLE REQUIREMENTS OF LAW TO PERMIT THE US BORROWER TO
DETERMINE THE WITHHOLDING OR DEDUCTION REQUIRED TO BE MADE.


(F)            TREATMENT OF CERTAIN REFUNDS.  IF THE ADMINISTRATIVE AGENT, A
LENDER OR THE ISSUING BANK DETERMINES, IN ITS SOLE DISCRETION, THAT IT HAS
RECEIVED A REFUND OF ANY INDEMNIFIED TAXES OR OTHER TAXES AS TO WHICH IT HAS
BEEN INDEMNIFIED BY A BORROWER OR WITH RESPECT TO WHICH A BORROWER HAS PAID
ADDITIONAL AMOUNTS PURSUANT TO THIS SECTION, IT SHALL PAY TO SUCH BORROWER AN
AMOUNT EQUAL TO SUCH REFUND (BUT ONLY TO THE EXTENT OF INDEMNITY PAYMENTS MADE,
OR ADDITIONAL AMOUNTS PAID, BY SUCH BORROWER UNDER THIS SECTION WITH RESPECT TO
THE INDEMNIFIED TAXES OR OTHER TAXES GIVING RISE TO SUCH REFUND), NET OF ALL
OUT-OF-POCKET EXPENSES OF THE ADMINISTRATIVE AGENT, SUCH LENDER OR THE ISSUING
BANK, AS THE CASE MAY BE, AND WITHOUT INTEREST (OTHER THAN ANY INTEREST PAID BY
THE RELEVANT GOVERNMENTAL AUTHORITY WITH RESPECT TO SUCH REFUND); PROVIDED THAT
THE RELEVANT BORROWER, UPON THE REQUEST OF THE ADMINISTRATIVE AGENT, SUCH LENDER
OR THE ISSUING BANK, AGREES TO REPAY THE AMOUNT PAID OVER TO THE RELEVANT
BORROWER (PLUS ANY PENALTIES, INTEREST OR OTHER CHARGES IMPOSED BY THE RELEVANT
GOVERNMENTAL AUTHORITY) TO THE ADMINISTRATIVE AGENT, SUCH LENDER OR THE ISSUING
BANK IN THE EVENT THE ADMINISTRATIVE AGENT, SUCH LENDER OR THE ISSUING BANK IS
REQUIRED TO REPAY SUCH REFUND TO SUCH GOVERNMENTAL AUTHORITY.  THIS PARAGRAPH
SHALL NOT BE CONSTRUED TO REQUIRE THE ADMINISTRATIVE AGENT, ANY LENDER OR THE
ISSUING BANK TO MAKE AVAILABLE ITS TAX RETURNS (OR ANY OTHER INFORMATION
RELATING TO ITS TAXES THAT IT DEEMS CONFIDENTIAL) TO ANY BORROWER OR ANY OTHER
PERSON.  NOTWITHSTANDING ANYTHING TO THE CONTRARY, IN NO EVENT WILL ANY LENDER
BE REQUIRED TO PAY ANY AMOUNT TO ANY BORROWER THE PAYMENT OF WHICH WOULD PLACE
SUCH LENDER IN A LESS FAVORABLE NET AFTER-TAX POSITION THAN SUCH LENDER WOULD
HAVE BEEN IN IF THE ADDITIONAL AMOUNTS GIVING RISE TO SUCH REFUND OF ANY
INDEMNIFIED TAXES OR OTHER TAXES HAD NEVER BEEN PAID.

SECTION 2.16     Mitigation Obligations; Replacement of Lenders.


(A)           DESIGNATION OF A DIFFERENT LENDING OFFICE.  IF ANY LENDER REQUESTS
COMPENSATION UNDER SECTION 2.12, OR REQUIRES EITHER OF THE BORROWERS TO PAY ANY
ADDITIONAL AMOUNT TO ANY LENDER OR ANY GOVERNMENTAL AUTHORITY FOR THE ACCOUNT OF
ANY LENDER PURSUANT TO SECTION 2.15, THEN SUCH LENDER SHALL USE REASONABLE
EFFORTS TO DESIGNATE A DIFFERENT LENDING OFFICE FOR FUNDING OR BOOKING ITS LOANS
HEREUNDER OR TO ASSIGN ITS RIGHTS AND OBLIGATIONS HEREUNDER TO ANOTHER OF ITS
OFFICES, BRANCHES OR AFFILIATES, IF, IN THE JUDGMENT OF SUCH LENDER, SUCH
DESIGNATION OR ASSIGNMENT (I) WOULD ELIMINATE OR REDUCE AMOUNTS PAYABLE PURSUANT
TO SECTION 2.12 OR 2.15, AS THE CASE MAY BE, IN THE FUTURE AND (II) WOULD NOT
SUBJECT SUCH LENDER TO ANY UNREIMBURSED COST OR EXPENSE AND WOULD NOT OTHERWISE
BE DISADVANTAGEOUS TO SUCH LENDER.


(B)           REPLACEMENT OF LENDERS.   IF ANY LENDER REQUESTS COMPENSATION
UNDER SECTION 2.12, OR IF A BORROWER IS REQUIRED TO PAY ANY ADDITIONAL AMOUNT TO
ANY LENDER OR ANY GOVERNMENTAL AUTHORITY FOR THE ACCOUNT OF ANY LENDER PURSUANT
TO SECTION 2.15, OR IF ANY LENDER DEFAULTS IN ITS OBLIGATION TO FUND LOANS
HEREUNDER, OR IF A BORROWER EXERCISES ITS REPLACEMENT RIGHTS UNDER
SECTION 10.02(D), THEN THE RELEVANT BORROWER MAY, AT ITS SOLE EXPENSE AND
EFFORT, UPON NOTICE TO SUCH LENDER AND THE ADMINISTRATIVE AGENT, REQUIRE SUCH
LENDER TO ASSIGN AND DELEGATE, WITHOUT RECOURSE (IN ACCORDANCE WITH AND SUBJECT
TO THE RESTRICTIONS CONTAINED IN, AND CONSENTS REQUIRED BY, SECTION 10.04), ALL
OF ITS INTERESTS,

49


--------------------------------------------------------------------------------





RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS TO AN
ELIGIBLE ASSIGNEE THAT SHALL ASSUME SUCH OBLIGATIONS (WHICH ASSIGNEE MAY BE
ANOTHER LENDER, IF A LENDER ACCEPTS SUCH ASSIGNMENT); PROVIDED THAT:

(I)      THE RELEVANT BORROWER SHALL HAVE PAID TO THE ADMINISTRATIVE AGENT THE
PROCESSING AND RECORDATION FEE SPECIFIED IN SECTION 10.04(B);

(II)     SUCH LENDER SHALL HAVE RECEIVED PAYMENT OF AN AMOUNT EQUAL TO THE
OUTSTANDING PRINCIPAL OF ITS LOANS AND PARTICIPATIONS IN LC DISBURSEMENTS AND
SWINGLINE LOANS, ACCRUED INTEREST THEREON, ACCRUED FEES AND ALL OTHER AMOUNTS
PAYABLE TO IT HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS (INCLUDING ANY
AMOUNTS UNDER SECTION 2.13), FROM THE ASSIGNEE (TO THE EXTENT OF SUCH
OUTSTANDING PRINCIPAL AND ACCRUED INTEREST AND FEES) OR A BORROWER (IN THE CASE
OF ALL OTHER AMOUNTS);

(III)    IN THE CASE OF ANY SUCH ASSIGNMENT RESULTING FROM A CLAIM FOR
COMPENSATION UNDER SECTION 2.12 OR PAYMENTS REQUIRED TO BE MADE PURSUANT TO
SECTION 2.15, SUCH ASSIGNMENT WILL RESULT IN A REDUCTION IN SUCH COMPENSATION OR
PAYMENTS THEREAFTER; AND

(IV)    SUCH ASSIGNMENT DOES NOT CONFLICT WITH APPLICABLE REQUIREMENTS OF LAW.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling a Borrower to require such assignment and delegation
cease to apply.

SECTION 2.17     Swingline Loans.

A.            Cayman Swingline Loans


(A)           CAYMAN SWINGLINE COMMITMENT.  SUBJECT TO THE TERMS AND CONDITIONS
SET FORTH HEREIN, THE SWINGLINE LENDER AGREES TO MAKE CAYMAN SWINGLINE LOANS TO
THE CAYMAN BORROWER FROM TIME TO TIME DURING THE REVOLVING AVAILABILITY PERIOD,
IN AN AGGREGATE PRINCIPAL AMOUNT AT ANY TIME OUTSTANDING THAT WILL NOT RESULT IN
(I) THE AGGREGATE PRINCIPAL AMOUNT OF OUTSTANDING CAYMAN SWINGLINE LOANS
EXCEEDING $5.0 MILLION LESS THE AGGREGATE PRINCIPAL AMOUNT OF US SWINGLINE LOANS
THEN OUTSTANDING OR (II) THE SUM OF THE TOTAL REVOLVING EXPOSURES EXCEEDING THE
TOTAL REVOLVING COMMITMENTS; PROVIDED THAT THE CAYMAN SWINGLINE LENDER SHALL NOT
BE REQUIRED TO MAKE A CAYMAN SWINGLINE LOAN TO REFINANCE AN OUTSTANDING
SWINGLINE LOAN.  WITHIN THE FOREGOING LIMITS AND SUBJECT TO THE TERMS AND
CONDITIONS SET FORTH HEREIN, THE CAYMAN BORROWER MAY BORROW, REPAY AND REBORROW
SWINGLINE LOANS.


(B)           CAYMAN SWINGLINE LOANS.  TO REQUEST A CAYMAN SWINGLINE LOAN, THE
CAYMAN BORROWER SHALL DELIVER, BY HAND DELIVERY OR TELECOPIER, A DULY COMPLETED
AND EXECUTED CAYMAN BORROWING REQUEST TO THE ADMINISTRATIVE AGENT AND THE
SWINGLINE LENDER, NOT LATER THAN 2:00 P.M., NEW YORK CITY TIME, ON THE DAY OF A
PROPOSED SWINGLINE LOAN.  EACH SUCH NOTICE SHALL BE IRREVOCABLE AND SHALL
SPECIFY THE REQUESTED DATE (WHICH SHALL BE A BUSINESS DAY) AND THE AMOUNT OF THE
REQUESTED CAYMAN SWINGLINE LOAN.  EACH CAYMAN SWINGLINE LOAN SHALL BE AN ABR
REVOLVING LOAN.  THE SWINGLINE LENDER SHALL MAKE EACH CAYMAN SWINGLINE LOAN
AVAILABLE TO THE CAYMAN BORROWER TO AN ACCOUNT AS DIRECTED BY THE CAYMAN
BORROWER IN THE APPLICABLE CAYMAN BORROWING REQUEST MAINTAINED WITH THE
ADMINISTRATIVE AGENT (OR, IN THE CASE OF A SWINGLINE LOAN MADE TO FINANCE THE
REIMBURSEMENT OF AN CAYMAN LC DISBURSEMENT AS PROVIDED IN SECTION 2.18(A)(E), BY
REMITTANCE TO THE ISSUING BANK) BY 3:00 P.M., NEW YORK CITY TIME, ON THE
REQUESTED DATE OF SUCH SWINGLINE LOAN.  THE CAYMAN BORROWER SHALL NOT REQUEST A
CAYMAN SWINGLINE LOAN IF AT THE TIME OF OR IMMEDIATELY AFTER GIVING EFFECT TO
THE EXTENSION OF CREDIT CONTEMPLATED BY SUCH REQUEST A DEFAULT HAS OCCURRED AND
IS CONTINUING OR WOULD RESULT THEREFROM.  CAYMAN SWINGLINE LOANS SHALL BE MADE
IN MINIMUM AMOUNTS OF $1.0 MILLION AND INTEGRAL MULTIPLES OF $500,000 ABOVE SUCH
AMOUNT.

50


--------------------------------------------------------------------------------





(C)           PREPAYMENT.  THE CAYMAN BORROWER SHALL HAVE THE RIGHT AT ANY TIME
AND FROM TIME TO TIME TO REPAY ANY CAYMAN SWINGLINE LOAN, IN WHOLE OR IN PART,
UPON GIVING WRITTEN NOTICE TO THE SWINGLINE LENDER AND THE ADMINISTRATIVE AGENT
BEFORE 12:00 (NOON), NEW YORK CITY TIME, ON THE PROPOSED DATE OF REPAYMENT.


(D)           PARTICIPATIONS.  THE SWINGLINE LENDER MAY AT ANY TIME WITHIN TWO
(2) BUSINESS DAYS AFTER FUNDING A CAYMAN SWINGLINE LOAN IN ITS DISCRETION BY
WRITTEN NOTICE GIVEN TO THE ADMINISTRATIVE AGENT (PROVIDED SUCH NOTICE
REQUIREMENT SHALL NOT APPLY IF THE SWINGLINE LENDER AND THE ADMINISTRATIVE AGENT
ARE THE SAME ENTITY) NOT LATER THAN 11:00 A.M., NEW YORK CITY TIME, ON THE NEXT
SUCCEEDING BUSINESS DAY FOLLOWING SUCH NOTICE REQUIRE THE REVOLVING LENDERS TO
ACQUIRE PARTICIPATIONS ON SUCH BUSINESS DAY IN ALL OR A PORTION OF THE SWINGLINE
LOANS THEN OUTSTANDING.  SUCH NOTICE SHALL SPECIFY THE AGGREGATE AMOUNT OF
CAYMAN SWINGLINE LOANS IN WHICH REVOLVING LENDERS WILL PARTICIPATE.  PROMPTLY
UPON RECEIPT OF SUCH NOTICE, THE ADMINISTRATIVE AGENT WILL GIVE NOTICE THEREOF
TO EACH REVOLVING LENDER, SPECIFYING IN SUCH NOTICE SUCH LENDER’S PRO RATA
PERCENTAGE OF SUCH CAYMAN SWINGLINE LOAN OR LOANS.  EACH REVOLVING LENDER HEREBY
ABSOLUTELY AND UNCONDITIONALLY AGREES, UPON RECEIPT OF NOTICE AS PROVIDED ABOVE,
TO PAY TO THE ADMINISTRATIVE AGENT, FOR THE ACCOUNT OF THE CAYMAN SWINGLINE
LENDER, SUCH LENDER’S PRO RATA PERCENTAGE OF SUCH CAYMAN SWINGLINE LOAN OR
LOANS.  EACH REVOLVING LENDER ACKNOWLEDGES AND AGREES THAT ITS OBLIGATION TO
ACQUIRE PARTICIPATIONS IN SWINGLINE LOANS PURSUANT TO THIS PARAGRAPH IS ABSOLUTE
AND UNCONDITIONAL AND SHALL NOT BE AFFECTED BY ANY CIRCUMSTANCE WHATSOEVER,
INCLUDING THE OCCURRENCE AND CONTINUANCE OF A DEFAULT OR REDUCTION OR
TERMINATION OF THE COMMITMENTS, AND THAT EACH SUCH PAYMENT SHALL BE MADE WITHOUT
ANY OFFSET, ABATEMENT, WITHHOLDING OR REDUCTION WHATSOEVER (SO LONG AS SUCH
PAYMENT SHALL NOT CAUSE SUCH LENDER’S REVOLVING EXPOSURE TO EXCEED SUCH LENDER’S
REVOLVING COMMITMENT).  EACH REVOLVING LENDER SHALL COMPLY WITH ITS OBLIGATION
UNDER THIS PARAGRAPH BY WIRE TRANSFER OF IMMEDIATELY AVAILABLE FUNDS, IN THE
SAME MANNER AS PROVIDED IN SECTION 2.02(C) WITH RESPECT TO LOANS MADE BY SUCH
LENDER (AND SECTION 2.02 SHALL APPLY, MUTATIS MUTANDIS, TO THE PAYMENT
OBLIGATIONS OF THE REVOLVING LENDERS), AND THE ADMINISTRATIVE AGENT SHALL
PROMPTLY PAY TO THE SWINGLINE LENDER THE AMOUNTS SO RECEIVED BY IT FROM THE
REVOLVING LENDERS.  THE ADMINISTRATIVE AGENT SHALL NOTIFY THE CAYMAN BORROWER OF
ANY PARTICIPATIONS IN ANY CAYMAN SWINGLINE LOAN ACQUIRED BY THE REVOLVING
LENDERS PURSUANT TO THIS PARAGRAPH, AND THEREAFTER PAYMENTS IN RESPECT OF SUCH
CAYMAN SWINGLINE LOAN SHALL BE MADE TO THE ADMINISTRATIVE AGENT AND NOT TO THE
SWINGLINE LENDER.  ANY AMOUNTS RECEIVED BY THE SWINGLINE LENDER FROM THE CAYMAN
BORROWER (OR OTHER PARTY ON BEHALF OF THE CAYMAN BORROWER) IN RESPECT OF A
CAYMAN SWINGLINE LOAN AFTER RECEIPT BY THE SWINGLINE LENDER OF THE PROCEEDS OF A
SALE OF PARTICIPATIONS THEREIN SHALL BE PROMPTLY REMITTED TO THE ADMINISTRATIVE
AGENT.  ANY SUCH AMOUNTS RECEIVED BY THE ADMINISTRATIVE AGENT SHALL BE PROMPTLY
REMITTED BY THE ADMINISTRATIVE AGENT TO THE REVOLVING LENDERS THAT SHALL HAVE
MADE THEIR PAYMENTS PURSUANT TO THIS PARAGRAPH, AS THEIR INTERESTS MAY APPEAR. 
THE PURCHASE OF PARTICIPATIONS IN A CAYMAN SWINGLINE LOAN PURSUANT TO THIS
PARAGRAPH SHALL NOT RELIEVE THE CAYMAN BORROWER OF ANY DEFAULT IN THE PAYMENT
THEREOF.

B.            US Swingline Loans


(A)           US SWINGLINE COMMITMENT.  SUBJECT TO THE TERMS AND CONDITIONS SET
FORTH HEREIN, THE SWINGLINE LENDER AGREES TO MAKE US SWINGLINE LOANS TO THE US
BORROWER FROM TIME TO TIME DURING THE REVOLVING AVAILABILITY PERIOD, IN AN
AGGREGATE PRINCIPAL AMOUNT AT ANY TIME OUTSTANDING THAT WILL NOT RESULT IN
(I) THE AGGREGATE PRINCIPAL AMOUNT OF OUTSTANDING CAYMAN SWINGLINE LOANS
EXCEEDING $5.0 MILLION LESS THE AGGREGATE PRINCIPAL AMOUNT OF US SWINGLINE LOANS
THEN OUTSTANDING OR (II) THE SUM OF THE TOTAL REVOLVING EXPOSURES EXCEEDING THE
TOTAL REVOLVING COMMITMENTS; PROVIDED THAT THE US SWINGLINE LENDER SHALL NOT BE
REQUIRED TO MAKE A SWINGLINE LOAN TO REFINANCE AN OUTSTANDING US SWINGLINE
LOAN.  WITHIN THE FOREGOING LIMITS AND SUBJECT TO THE TERMS AND CONDITIONS SET
FORTH HEREIN, THE US BORROWER MAY BORROW, REPAY AND REBORROW US SWINGLINE LOANS.

51


--------------------------------------------------------------------------------





(B)           US SWINGLINE LOANS.  TO REQUEST A US SWINGLINE LOAN, THE US
BORROWER SHALL DELIVER, BY HAND DELIVERY OR TELECOPIER, A DULY COMPLETED AND
EXECUTED US BORROWING REQUEST TO THE ADMINISTRATIVE AGENT AND THE SWINGLINE
LENDER, NOT LATER THAN 2:00 P.M., NEW YORK CITY TIME, ON THE DAY OF A PROPOSED
SWINGLINE LOAN.  EACH SUCH NOTICE SHALL BE IRREVOCABLE AND SHALL SPECIFY THE
REQUESTED DATE (WHICH SHALL BE A BUSINESS DAY) AND THE AMOUNT OF THE REQUESTED
US SWINGLINE LOAN.  EACH US SWINGLINE LOAN SHALL BE AN ABR REVOLVING LOAN.  THE
SWINGLINE LENDER SHALL MAKE EACH US SWINGLINE LOAN AVAILABLE TO THE US BORROWER
TO AN ACCOUNT AS DIRECTED BY THE US BORROWER IN THE APPLICABLE US BORROWING
REQUEST MAINTAINED WITH THE ADMINISTRATIVE AGENT (OR, IN THE CASE OF A SWINGLINE
LOAN MADE TO FINANCE THE REIMBURSEMENT OF AN US LC DISBURSEMENT AS PROVIDED IN
SECTION 2.18(B)(E), BY REMITTANCE TO THE ISSUING BANK) BY 3:00 P.M., NEW YORK
CITY TIME, ON THE REQUESTED DATE OF SUCH SWINGLINE LOAN.  THE US BORROWER SHALL
NOT REQUEST A US SWINGLINE LOAN IF AT THE TIME OF OR IMMEDIATELY AFTER GIVING
EFFECT TO THE EXTENSION OF CREDIT CONTEMPLATED BY SUCH REQUEST A DEFAULT HAS
OCCURRED AND IS CONTINUING OR WOULD RESULT THEREFROM.  US SWINGLINE LOANS SHALL
BE MADE IN MINIMUM AMOUNTS OF $1.0 MILLION AND INTEGRAL MULTIPLES OF $500,000
ABOVE SUCH AMOUNT.


(C)           PREPAYMENT.  THE US BORROWER SHALL HAVE THE RIGHT AT ANY TIME AND
FROM TIME TO TIME TO REPAY ANY US SWINGLINE LOAN, IN WHOLE OR IN PART, UPON
GIVING WRITTEN NOTICE TO THE SWINGLINE LENDER AND THE ADMINISTRATIVE AGENT
BEFORE 12:00 (NOON), NEW YORK CITY TIME, ON THE PROPOSED DATE OF REPAYMENT.


(D)           PARTICIPATIONS.  THE SWINGLINE LENDER MAY AT ANY TIME WITHIN TWO
(2) BUSINESS DAYS AFTER FUNDING A US SWINGLINE LOAN IN ITS DISCRETION BY WRITTEN
NOTICE GIVEN TO THE ADMINISTRATIVE AGENT (PROVIDED SUCH NOTICE REQUIREMENT SHALL
NOT APPLY IF THE SWINGLINE LENDER AND THE ADMINISTRATIVE AGENT ARE THE SAME
ENTITY) NOT LATER THAN 11:00 A.M., NEW YORK CITY TIME, ON THE NEXT SUCCEEDING
BUSINESS DAY FOLLOWING SUCH NOTICE REQUIRE THE REVOLVING LENDERS TO ACQUIRE
PARTICIPATIONS ON SUCH BUSINESS DAY IN ALL OR A PORTION OF THE SWINGLINE LOANS
THEN OUTSTANDING.  SUCH NOTICE SHALL SPECIFY THE AGGREGATE AMOUNT OF US
SWINGLINE LOANS IN WHICH REVOLVING LENDERS WILL PARTICIPATE.  PROMPTLY UPON
RECEIPT OF SUCH NOTICE, THE ADMINISTRATIVE AGENT WILL GIVE NOTICE THEREOF TO
EACH REVOLVING LENDER, SPECIFYING IN SUCH NOTICE SUCH LENDER’S PRO RATA
PERCENTAGE OF SUCH US SWINGLINE LOAN OR LOANS.  EACH REVOLVING LENDER HEREBY
ABSOLUTELY AND UNCONDITIONALLY AGREES, UPON RECEIPT OF NOTICE AS PROVIDED ABOVE,
TO PAY TO THE ADMINISTRATIVE AGENT, FOR THE ACCOUNT OF THE US SWINGLINE LENDER,
SUCH LENDER’S PRO RATA PERCENTAGE OF SUCH US SWINGLINE LOAN OR LOANS.  EACH
REVOLVING LENDER ACKNOWLEDGES AND AGREES THAT ITS OBLIGATION TO ACQUIRE
PARTICIPATIONS IN US SWINGLINE LOANS PURSUANT TO THIS PARAGRAPH IS ABSOLUTE AND
UNCONDITIONAL AND SHALL NOT BE AFFECTED BY ANY CIRCUMSTANCE WHATSOEVER,
INCLUDING THE OCCURRENCE AND CONTINUANCE OF A DEFAULT OR REDUCTION OR
TERMINATION OF THE COMMITMENTS, AND THAT EACH SUCH PAYMENT SHALL BE MADE WITHOUT
ANY OFFSET, ABATEMENT, WITHHOLDING OR REDUCTION WHATSOEVER (SO LONG AS SUCH
PAYMENT SHALL NOT CAUSE SUCH LENDER’S REVOLVING EXPOSURE TO EXCEED SUCH LENDER’S
REVOLVING COMMITMENT).  EACH REVOLVING LENDER SHALL COMPLY WITH ITS OBLIGATION
UNDER THIS PARAGRAPH BY WIRE TRANSFER OF IMMEDIATELY AVAILABLE FUNDS, IN THE
SAME MANNER AS PROVIDED IN SECTION 2.02(C) WITH RESPECT TO LOANS MADE BY SUCH
LENDER (AND SECTION 2.02 SHALL APPLY, MUTATIS MUTANDIS, TO THE PAYMENT
OBLIGATIONS OF THE REVOLVING LENDERS), AND THE ADMINISTRATIVE AGENT SHALL
PROMPTLY PAY TO THE SWINGLINE LENDER THE AMOUNTS SO RECEIVED BY IT FROM THE
REVOLVING LENDERS.  THE ADMINISTRATIVE AGENT SHALL NOTIFY THE US BORROWER OF ANY
PARTICIPATIONS IN ANY US SWINGLINE LOAN ACQUIRED BY THE REVOLVING LENDERS
PURSUANT TO THIS PARAGRAPH, AND THEREAFTER PAYMENTS IN RESPECT OF SUCH US
SWINGLINE LOAN SHALL BE MADE TO THE ADMINISTRATIVE AGENT AND NOT TO THE
SWINGLINE LENDER.  ANY AMOUNTS RECEIVED BY THE SWINGLINE LENDER FROM THE US
BORROWER (OR OTHER PARTY ON BEHALF OF THE US BORROWER) IN RESPECT OF A US
SWINGLINE LOAN AFTER RECEIPT BY THE SWINGLINE LENDER OF THE PROCEEDS OF A SALE
OF PARTICIPATIONS THEREIN SHALL BE PROMPTLY REMITTED TO THE ADMINISTRATIVE
AGENT.  ANY SUCH AMOUNTS RECEIVED BY THE ADMINISTRATIVE AGENT SHALL BE PROMPTLY
REMITTED BY THE ADMINISTRATIVE AGENT TO THE REVOLVING LENDERS THAT SHALL HAVE
MADE THEIR

52


--------------------------------------------------------------------------------





PAYMENTS PURSUANT TO THIS PARAGRAPH, AS THEIR INTERESTS MAY APPEAR.  THE
PURCHASE OF PARTICIPATIONS IN A US SWINGLINE LOAN PURSUANT TO THIS PARAGRAPH
SHALL NOT RELIEVE THE US BORROWER OF ANY DEFAULT IN THE PAYMENT THEREOF.

SECTION 2.18     Letters of Credit.

A.            Cayman Letters of Credit


(A)           GENERAL.  SUBJECT TO THE TERMS AND CONDITIONS SET FORTH HEREIN,
THE CAYMAN BORROWER MAY REQUEST THE ISSUING BANK, AND THE ISSUING BANK AGREES,
TO ISSUE LETTERS OF CREDIT FOR ITS OWN ACCOUNT OR THE ACCOUNT OF ITS SUBSIDIARY
IN A FORM REASONABLY ACCEPTABLE TO THE ADMINISTRATIVE AGENT AND THE ISSUING
BANK, AT ANY TIME AND FROM TIME TO TIME DURING THE REVOLVING AVAILABILITY PERIOD
(PROVIDED THAT THE CAYMAN BORROWER SHALL BE A CO-APPLICANT, AND BE JOINTLY AND
SEVERALLY LIABLE, WITH RESPECT TO EACH LETTER OF CREDIT ISSUED FOR THE ACCOUNT
OF ITS SUBSIDIARY).  THE ISSUING BANK SHALL HAVE NO OBLIGATION TO ISSUE, AND THE
CAYMAN BORROWER SHALL NOT REQUEST THE ISSUANCE OF, ANY LETTER OF CREDIT AT ANY
TIME IF AFTER GIVING EFFECT TO SUCH ISSUANCE, THE LC EXPOSURE WOULD EXCEED THE
LC COMMITMENT OR THE TOTAL REVOLVING EXPOSURE WOULD EXCEED THE TOTAL REVOLVING
COMMITMENTS.  IN THE EVENT OF ANY INCONSISTENCY BETWEEN THE TERMS AND CONDITIONS
OF THIS AGREEMENT AND THE TERMS AND CONDITIONS OF ANY FORM OF LETTER OF CREDIT
APPLICATION OR OTHER AGREEMENT SUBMITTED BY THE CAYMAN BORROWER TO, OR ENTERED
INTO BY THE CAYMAN BORROWER WITH, THE ISSUING BANK RELATING TO ANY LETTER OF
CREDIT, THE TERMS AND CONDITIONS OF THIS AGREEMENT SHALL CONTROL.


(B)           REQUEST FOR ISSUANCE, AMENDMENT, RENEWAL, EXTENSION; CERTAIN
CONDITIONS AND NOTICES.  TO REQUEST THE ISSUANCE OF A CAYMAN LETTER OF CREDIT OR
THE AMENDMENT, RENEWAL OR EXTENSION OF AN OUTSTANDING CAYMAN LETTER OF CREDIT,
THE CAYMAN BORROWER SHALL DELIVER, BY HAND OR TELECOPIER (OR TRANSMIT BY
ELECTRONIC COMMUNICATION, IF ARRANGEMENTS FOR DOING SO HAVE BEEN APPROVED BY THE
ISSUING BANK), A CAYMAN LC REQUEST TO THE ISSUING BANK AND THE ADMINISTRATIVE
AGENT NOT LATER THAN 11:00 A.M. ON THE THIRD BUSINESS DAY PRECEDING THE
REQUESTED DATE OF ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION (OR SUCH LATER DATE
AND TIME AS IS ACCEPTABLE TO THE ISSUING BANK).

A request for an initial issuance of a Cayman Letter of Credit shall specify in
form and detail satisfactory to the Issuing Bank:

(I)      THE PROPOSED ISSUANCE DATE OF THE REQUESTED CAYMAN LETTER OF CREDIT
(WHICH SHALL BE A BUSINESS DAY);

(II)     THE AMOUNT THEREOF;

(III)    THE EXPIRY DATE THEREOF (WHICH SHALL NOT BE LATER THAN THE CLOSE OF
BUSINESS ON THE LETTER OF CREDIT EXPIRATION DATE);

(IV)    THE NAME AND ADDRESS OF THE BENEFICIARY THEREOF;

(V)     WHETHER THE CAYMAN LETTER OF CREDIT IS TO BE ISSUED FOR ITS OWN ACCOUNT
OR FOR THE ACCOUNT OF ONE OF ITS SUBSIDIARIES (PROVIDED THAT THE CAYMAN BORROWER
SHALL BE A CO-APPLICANT, AND THEREFORE JOINTLY AND SEVERALLY LIABLE, WITH
RESPECT TO EACH CAYMAN LETTER OF CREDIT ISSUED FOR THE ACCOUNT OF ITS
SUBSIDIARY);

(VI)    THE DOCUMENTS TO BE PRESENTED BY SUCH BENEFICIARY IN CONNECTION WITH ANY
DRAWING THEREUNDER;

53


--------------------------------------------------------------------------------




(VII)   THE FULL TEXT OF ANY CERTIFICATE TO BE PRESENTED BY SUCH BENEFICIARY IN
CONNECTION WITH ANY DRAWING THEREUNDER; AND

(VIII)  SUCH OTHER MATTERS AS THE ISSUING BANK MAY REQUIRE.

A request for an amendment, renewal or extension of any outstanding Cayman
Letter of Credit shall specify in form and detail satisfactory to the Issuing
Bank:

(i)      the Cayman Letter of Credit to be amended, renewed or extended;

(ii)     the proposed date of amendment, renewal or extension thereof (which
shall be a Business Day);

(iii)    the nature of the proposed amendment, renewal or extension; and

(iv)    such other matters as the Issuing Bank may require.

If requested by the Issuing Bank, the Cayman Borrower also shall submit a letter
of credit application on the Issuing Bank’s standard form in connection with any
request for a Cayman Letter of Credit.  A Cayman Letter of Credit shall be
issued, amended, renewed or extended only if (and, upon issuance, amendment,
renewal or extension of each Cayman Letter of Credit, the Cayman Borrower shall
be deemed to represent and warrant that), after giving effect to such issuance,
amendment, renewal or extension, (i) the LC Exposure shall not exceed the LC
Commitment, (ii) the total Revolving Exposures shall not exceed the total
Revolving Commitments and (iii) the conditions set forth in Article IV in
respect of such issuance, amendment, renewal or extension shall have been
satisfied.  Unless the Issuing Bank shall agree otherwise, no Cayman Letter of
Credit shall be in an initial amount less than $100,000, in the case of a
Commercial Letter of Credit, or $500,000, in the case of a Standby Letter of
Credit.

Upon the issuance of any Cayman Letter of Credit or amendment, renewal,
extension or modification to a Letter of Credit, the Issuing Bank shall promptly
notify the Administrative Agent, who shall promptly notify each Revolving
Lender, thereof, which notice shall be accompanied by a copy of such Cayman
Letter of Credit or amendment, renewal, extension or modification to a Cayman
Letter of Credit and the amount of such Lender’s respective participation in
such Cayman Letter of Credit pursuant to Section 2.18(A)(d).  On the first
Business Day of each calendar month, the Issuing Bank shall provide to the
Administrative Agent a report listing all outstanding Cayman Letters of Credit
and the amounts and beneficiaries thereof and the Administrative Agent shall
promptly provide such report to each Revolving Lender.


(C)           EXPIRATION DATE.  EACH CAYMAN LETTER OF CREDIT SHALL EXPIRE AT OR
PRIOR TO THE CLOSE OF BUSINESS ON THE EARLIER OF (I) IN THE CASE OF A STANDBY
LETTER OF CREDIT, (X) THE DATE WHICH IS ONE YEAR AFTER THE DATE OF THE ISSUANCE
OF SUCH STANDBY LETTER OF CREDIT (OR, IN THE CASE OF ANY RENEWAL OR EXTENSION
THEREOF, ONE YEAR AFTER SUCH RENEWAL OR EXTENSION) AND (Y) THE LETTER OF CREDIT
EXPIRATION DATE AND (II) IN THE CASE OF A COMMERCIAL LETTER OF CREDIT, (X) THE
DATE THAT IS 180 DAYS AFTER THE DATE OF ISSUANCE OF SUCH COMMERCIAL LETTER OF
CREDIT (OR, IN THE CASE OF ANY RENEWAL OR EXTENSION THEREOF, 180 DAYS AFTER SUCH
RENEWAL OR EXTENSION) AND (Y) THE LETTER OF CREDIT EXPIRATION DATE.


(D)           PARTICIPATIONS.  BY THE ISSUANCE OF A CAYMAN LETTER OF CREDIT (OR
AN AMENDMENT TO A LETTER OF CREDIT INCREASING THE AMOUNT THEREOF) AND WITHOUT
ANY FURTHER ACTION ON THE PART OF THE ISSUING BANK OR THE LENDERS, THE ISSUING
BANK HEREBY IRREVOCABLY GRANTS TO EACH REVOLVING LENDER, AND EACH REVOLVING
LENDER HEREBY ACQUIRES FROM THE ISSUING BANK, A PARTICIPATION IN SUCH CAYMAN
LETTER OF

 

54


--------------------------------------------------------------------------------





CREDIT EQUAL TO SUCH REVOLVING LENDER’S PRO RATA PERCENTAGE OF THE AGGREGATE
AMOUNT AVAILABLE TO BE DRAWN UNDER SUCH CAYMAN LETTER OF CREDIT.  IN
CONSIDERATION AND IN FURTHERANCE OF THE FOREGOING, EACH REVOLVING LENDER HEREBY
ABSOLUTELY AND UNCONDITIONALLY AGREES TO PAY TO THE ADMINISTRATIVE AGENT, FOR
THE ACCOUNT OF THE ISSUING BANK, SUCH REVOLVING LENDER’S PRO RATA PERCENTAGE OF
EACH CAYMAN LC DISBURSEMENT MADE BY THE ISSUING BANK AND NOT REIMBURSED BY THE
CAYMAN BORROWER ON THE DATE DUE AS PROVIDED IN SECTION 2.18(E), OR OF ANY
REIMBURSEMENT PAYMENT REQUIRED TO BE REFUNDED TO THE CAYMAN BORROWER FOR ANY
REASON.  EACH REVOLVING LENDER ACKNOWLEDGES AND AGREES THAT ITS OBLIGATION TO
ACQUIRE PARTICIPATIONS PURSUANT TO THIS PARAGRAPH IN RESPECT OF CAYMAN LETTERS
OF CREDIT IS ABSOLUTE AND UNCONDITIONAL AND SHALL NOT BE AFFECTED BY ANY
CIRCUMSTANCE WHATSOEVER, INCLUDING ANY AMENDMENT, RENEWAL OR EXTENSION OF ANY
CAYMAN LETTER OF CREDIT OR THE OCCURRENCE AND CONTINUANCE OF A DEFAULT OR
REDUCTION OR TERMINATION OF THE COMMITMENTS, OR EXPIRATION, TERMINATION OR CASH
COLLATERALIZATION OF ANY CAYMAN LETTER OF CREDIT AND THAT EACH SUCH PAYMENT
SHALL BE MADE WITHOUT ANY OFFSET, ABATEMENT, WITHHOLDING OR REDUCTION
WHATSOEVER.


(E)           REIMBURSEMENT.

(I)      IF THE ISSUING BANK SHALL MAKE ANY CAYMAN LC DISBURSEMENT IN RESPECT OF
A CAYMAN LETTER OF CREDIT, THE CAYMAN BORROWER SHALL REIMBURSE SUCH LC
DISBURSEMENT BY PAYING TO THE ISSUING BANK AN AMOUNT EQUAL TO SUCH CAYMAN LC
DISBURSEMENT NOT LATER THAN 3:00 P.M., NEW YORK CITY TIME, ON THE DATE THAT SUCH
CAYMAN LC DISBURSEMENT IS MADE IF THE CAYMAN BORROWER SHALL HAVE RECEIVED NOTICE
OF SUCH CAYMAN LC DISBURSEMENT PRIOR TO 11:00 A.M., NEW YORK CITY TIME, ON SUCH
DATE, OR, IF SUCH NOTICE HAS NOT BEEN RECEIVED BY THE CAYMAN BORROWER PRIOR TO
SUCH TIME ON SUCH DATE, THEN NOT LATER THAN 3:00 P.M., NEW YORK CITY TIME, ON
THE BUSINESS DAY IMMEDIATELY FOLLOWING THE DAY THAT THE CAYMAN BORROWER RECEIVES
SUCH NOTICE; PROVIDED THAT THE CAYMAN BORROWER MAY, SUBJECT TO THE CONDITIONS TO
BORROWING SET FORTH HEREIN, REQUEST IN ACCORDANCE WITH SECTION 2.03 THAT SUCH
PAYMENT BE FINANCED WITH ABR REVOLVING LOANS OR SWINGLINE LOANS IN AN EQUIVALENT
AMOUNT AND, TO THE EXTENT SO FINANCED, THE CAYMAN BORROWER OBLIGATION TO MAKE
SUCH PAYMENT SHALL BE DISCHARGED AND REPLACED BY THE RESULTING ABR REVOLVING
LOANS OR SWINGLINE LOANS.

(II)     IF THE CAYMAN BORROWER FAILS TO MAKE SUCH PAYMENT WHEN DUE, THE ISSUING
BANK SHALL NOTIFY THE ADMINISTRATIVE AGENT AND THE ADMINISTRATIVE AGENT SHALL
NOTIFY EACH REVOLVING LENDER OF THE APPLICABLE CAYMAN LC DISBURSEMENT, THE
PAYMENT THEN DUE FROM THE CAYMAN BORROWER IN RESPECT THEREOF AND SUCH REVOLVING
LENDER’S PRO RATA PERCENTAGE THEREOF.  EACH REVOLVING LENDER SHALL PAY BY WIRE
TRANSFER OF IMMEDIATELY AVAILABLE FUNDS TO THE ADMINISTRATIVE AGENT NOT LATER
THAN 2:00 P.M., NEW YORK CITY TIME, ON SUCH DATE (OR, IF SUCH REVOLVING LENDER
SHALL HAVE RECEIVED SUCH NOTICE LATER THAN 12:00 NOON, NEW YORK CITY TIME, ON
ANY DAY, NOT LATER THAN 11:00 A.M., NEW YORK CITY TIME, ON THE IMMEDIATELY
FOLLOWING BUSINESS DAY), AN AMOUNT EQUAL TO SUCH REVOLVING LENDER’S PRO RATA
PERCENTAGE OF THE UNREIMBURSED CAYMAN LC DISBURSEMENT IN THE SAME MANNER AS
PROVIDED IN SECTION 2.02(C) WITH RESPECT TO REVOLVING LOANS MADE BY SUCH
REVOLVING LENDER, AND THE ADMINISTRATIVE AGENT WILL PROMPTLY PAY TO THE ISSUING
BANK THE AMOUNTS SO RECEIVED BY IT FROM THE REVOLVING LENDERS.  THE
ADMINISTRATIVE AGENT WILL PROMPTLY PAY TO THE ISSUING BANK ANY AMOUNTS RECEIVED
BY IT FROM THE CAYMAN BORROWER PURSUANT TO THE ABOVE PARAGRAPH PRIOR TO THE TIME
THAT ANY REVOLVING LENDER MAKES ANY PAYMENT PURSUANT TO THE PRECEDING SENTENCE
AND ANY SUCH AMOUNTS RECEIVED BY THE ADMINISTRATIVE AGENT FROM THE CAYMAN
BORROWER THEREAFTER WILL BE PROMPTLY REMITTED BY THE ADMINISTRATIVE AGENT TO THE
REVOLVING LENDERS THAT SHALL HAVE MADE SUCH PAYMENTS AND TO THE ISSUING BANK, AS
APPROPRIATE.

 

55


--------------------------------------------------------------------------------




(III)    IF ANY REVOLVING LENDER SHALL NOT HAVE MADE ITS PRO RATA PERCENTAGE OF
SUCH LC DISBURSEMENT AVAILABLE TO THE ADMINISTRATIVE AGENT AS PROVIDED ABOVE,
EACH OF SUCH REVOLVING LENDER AND THE CAYMAN BORROWER SEVERALLY AGREES TO PAY
INTEREST ON SUCH AMOUNT, FOR EACH DAY FROM AND INCLUDING THE DATE SUCH AMOUNT IS
REQUIRED TO BE PAID IN ACCORDANCE WITH THE FOREGOING TO BUT EXCLUDING THE DATE
SUCH AMOUNT IS PAID, TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE ISSUING
BANK AT (I) IN THE CASE OF THE CAYMAN BORROWER, THE RATE PER ANNUM SET FORTH IN
SECTION 2.18(A)(H) AND (II) IN THE CASE OF SUCH LENDER, AT A RATE DETERMINED BY
THE ADMINISTRATIVE AGENT IN ACCORDANCE WITH BANKING INDUSTRY RULES OR PRACTICES
ON INTERBANK COMPENSATION.


(F)            OBLIGATIONS ABSOLUTE.  THE CAYMAN REIMBURSEMENT OBLIGATION OF THE
CAYMAN BORROWER AS PROVIDED IN SECTION 2.18(A)(E) SHALL BE ABSOLUTE,
UNCONDITIONAL AND IRREVOCABLE, AND SHALL BE PAID AND PERFORMED STRICTLY IN
ACCORDANCE WITH THE TERMS OF THIS AGREEMENT UNDER ANY AND ALL CIRCUMSTANCES
WHATSOEVER AND IRRESPECTIVE OF (I) ANY LACK OF VALIDITY OR ENFORCEABILITY OF ANY
LETTER OF CREDIT OR THIS AGREEMENT, OR ANY TERM OR PROVISION THEREIN; (II) ANY
DRAFT OR OTHER DOCUMENT PRESENTED UNDER A LETTER OF CREDIT BEING PROVED TO BE
FORGED, FRAUDULENT, INVALID OR INSUFFICIENT IN ANY RESPECT OR ANY STATEMENT
THEREIN BEING UNTRUE OR INACCURATE IN ANY RESPECT; (III) PAYMENT BY THE ISSUING
BANK UNDER A LETTER OF CREDIT AGAINST PRESENTATION OF A DRAFT OR OTHER DOCUMENT
THAT FAILS TO COMPLY WITH THE TERMS OF SUCH CAYMAN LETTER OF CREDIT; (IV) ANY
OTHER EVENT OR CIRCUMSTANCE WHATSOEVER, WHETHER OR NOT SIMILAR TO ANY OF THE
FOREGOING, THAT MIGHT, BUT FOR THE PROVISIONS OF THIS SECTION 2.18(A),
CONSTITUTE A LEGAL OR EQUITABLE DISCHARGE OF, OR PROVIDE A RIGHT OF SETOFF
AGAINST, THE OBLIGATIONS OF THE CAYMAN BORROWER HEREUNDER; (V) THE FACT THAT A
DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING; OR (VI) ANY MATERIAL ADVERSE
CHANGE IN THE BUSINESS, PROPERTY, RESULTS OF OPERATIONS, PROSPECTS OR CONDITION,
FINANCIAL OR OTHERWISE, OF THE CAYMAN BORROWER AND ITS SUBSIDIARIES.  NONE OF
THE AGENTS, THE LENDERS, THE ISSUING BANK OR ANY OF THEIR AFFILIATES SHALL HAVE
ANY LIABILITY OR RESPONSIBILITY BY REASON OF OR IN CONNECTION WITH THE ISSUANCE
OR TRANSFER OF ANY CAYMAN LETTER OF CREDIT OR ANY PAYMENT OR FAILURE TO MAKE ANY
PAYMENT THEREUNDER (IRRESPECTIVE OF ANY OF THE CIRCUMSTANCES REFERRED TO IN THE
PRECEDING SENTENCE), OR ANY ERROR, OMISSION, INTERRUPTION, LOSS OR DELAY IN
TRANSMISSION OR DELIVERY OF ANY DRAFT, NOTICE OR OTHER COMMUNICATION UNDER OR
RELATING TO ANY CAYMAN LETTER OF CREDIT (INCLUDING ANY DOCUMENT REQUIRED TO MAKE
A DRAWING THEREUNDER), ANY ERROR IN INTERPRETATION OF TECHNICAL TERMS OR ANY
CONSEQUENCE ARISING FROM CAUSES BEYOND THE CONTROL OF THE ISSUING BANK; PROVIDED
THAT THE FOREGOING SHALL NOT BE CONSTRUED TO EXCUSE THE ISSUING BANK FROM
LIABILITY TO THE CAYMAN BORROWER TO THE EXTENT OF ANY DIRECT DAMAGES (AS OPPOSED
TO CONSEQUENTIAL DAMAGES, CLAIMS IN RESPECT OF WHICH ARE HEREBY WAIVED BY THE
CAYMAN BORROWER TO THE EXTENT PERMITTED BY APPLICABLE REQUIREMENTS OF LAW)
SUFFERED BY THE CAYMAN BORROWER THAT ARE CAUSED BY THE ISSUING BANK’S FAILURE TO
EXERCISE CARE WHEN DETERMINING WHETHER DRAFTS AND OTHER DOCUMENTS PRESENTED
UNDER A CAYMAN LETTER OF CREDIT COMPLY WITH THE TERMS THEREOF.  THE PARTIES
HERETO EXPRESSLY AGREE THAT, IN THE ABSENCE OF GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT ON THE PART OF THE ISSUING BANK (AS FINALLY DETERMINED BY A COURT OF
COMPETENT JURISDICTION), THE ISSUING BANK SHALL BE DEEMED TO HAVE EXERCISED CARE
IN EACH SUCH DETERMINATION.  IN FURTHERANCE OF THE FOREGOING AND WITHOUT
LIMITING THE GENERALITY THEREOF, THE PARTIES AGREE THAT, WITH RESPECT TO
DOCUMENTS PRESENTED WHICH APPEAR ON THEIR FACE TO BE IN SUBSTANTIAL COMPLIANCE
WITH THE TERMS OF A CAYMAN LETTER OF CREDIT, THE ISSUING BANK MAY, IN ITS SOLE
DISCRETION, EITHER ACCEPT AND MAKE PAYMENT UPON SUCH DOCUMENTS WITHOUT
RESPONSIBILITY FOR FURTHER INVESTIGATION, REGARDLESS OF ANY NOTICE OR
INFORMATION TO THE CONTRARY, OR REFUSE TO ACCEPT AND MAKE PAYMENT UPON SUCH
DOCUMENTS IF SUCH DOCUMENTS ARE NOT IN STRICT COMPLIANCE WITH THE TERMS OF SUCH
CAYMAN LETTER OF CREDIT.


(G)           DISBURSEMENT PROCEDURES.  THE ISSUING BANK SHALL, PROMPTLY
FOLLOWING ITS RECEIPT THEREOF, EXAMINE ALL DOCUMENTS PURPORTING TO REPRESENT A
DEMAND FOR PAYMENT UNDER A CAYMAN LETTER OF CREDIT.  THE ISSUING BANK SHALL
PROMPTLY GIVE WRITTEN NOTICE TO THE ADMINISTRATIVE AGENT AND THE CAYMAN BORROWER
OF SUCH DEMAND FOR PAYMENT AND WHETHER THE ISSUING BANK HAS MADE OR WILL MAKE A
CAYMAN LC DISBURSEMENT THEREUNDER; PROVIDED THAT ANY FAILURE TO GIVE OR DELAY IN
GIVING SUCH NOTICE SHALL NOT

56


--------------------------------------------------------------------------------





RELIEVE THE CAYMAN BORROWER OF ITS REIMBURSEMENT OBLIGATION TO THE ISSUING BANK
AND THE REVOLVING LENDERS WITH RESPECT TO ANY SUCH LC DISBURSEMENT (OTHER THAN
WITH RESPECT TO THE TIMING OF SUCH REIMBURSEMENT OBLIGATION SET FORTH IN
SECTION 2.18(A)(E)).


(H)           INTERIM INTEREST.  IF THE ISSUING BANK SHALL MAKE ANY LC
DISBURSEMENT, THEN, UNLESS THE CAYMAN BORROWER SHALL REIMBURSE SUCH CAYMAN LC
DISBURSEMENT IN FULL IN ACCORDANCE WITH SECTION 2.18(A)(E)(I), THE UNPAID AMOUNT
THEREOF SHALL BEAR INTEREST PAYABLE ON DEMAND, FOR EACH DAY FROM AND INCLUDING
THE DATE SUCH CAYMAN LC DISBURSEMENT IS MADE TO BUT EXCLUDING THE DATE THAT THE
CAYMAN BORROWER REIMBURSES SUCH CAYMAN LC DISBURSEMENT, AT THE RATE PER ANNUM
DETERMINED PURSUANT TO SECTION 2.06(C).  INTEREST ACCRUED PURSUANT TO THIS
PARAGRAPH SHALL BE FOR THE ACCOUNT OF THE ISSUING BANK, EXCEPT THAT INTEREST
ACCRUED ON AND AFTER THE DATE OF PAYMENT BY ANY REVOLVING LENDER PURSUANT TO
SECTION 2.18(A)(E) TO REIMBURSE THE ISSUING BANK SHALL BE FOR THE ACCOUNT OF
SUCH LENDER TO THE EXTENT OF SUCH PAYMENT.


(I)            CASH COLLATERALIZATION.  IF ANY EVENT OF DEFAULT SHALL OCCUR AND
BE CONTINUING, ON THE BUSINESS DAY THAT THE CAYMAN BORROWER RECEIVES NOTICE FROM
THE ADMINISTRATIVE AGENT OR THE REQUIRED LENDERS (OR, IF THE MATURITY OF THE
LOANS HAS BEEN ACCELERATED, REVOLVING LENDERS WITH LC EXPOSURE REPRESENTING
GREATER THAN 50% OF THE TOTAL LC EXPOSURE WITH RESPECT TO CAYMAN LETTERS OF
CREDIT) DEMANDING THE DEPOSIT OF CASH COLLATERAL PURSUANT TO THIS PARAGRAPH, THE
CAYMAN BORROWER SHALL DEPOSIT ON TERMS AND IN ACCOUNTS REASONABLY SATISFACTORY
TO THE COLLATERAL AGENT, IN THE NAME OF THE COLLATERAL AGENT AND FOR THE BENEFIT
OF THE REVOLVING LENDERS, AN AMOUNT IN CASH EQUAL TO THE LC EXPOSURE WITH
RESPECT TO CAYMAN LETTERS OF CREDIT AS OF SUCH DATE PLUS ANY ACCRUED AND UNPAID
INTEREST THEREON; PROVIDED THAT THE OBLIGATION TO DEPOSIT SUCH CASH COLLATERAL
SHALL BECOME EFFECTIVE IMMEDIATELY, AND SUCH DEPOSIT SHALL BECOME IMMEDIATELY
DUE AND PAYABLE, WITHOUT DEMAND OR OTHER NOTICE OF ANY KIND, UPON THE OCCURRENCE
OF ANY EVENT OF DEFAULT WITH RESPECT TO THE CAYMAN BORROWER DESCRIBED IN SECTION
8.01(G) OR (H).  FUNDS SO DEPOSITED SHALL BE APPLIED BY THE COLLATERAL AGENT TO
REIMBURSE THE ISSUING BANK FOR CAYMAN LC DISBURSEMENTS FOR WHICH IT HAS NOT BEEN
REIMBURSED AND, TO THE EXTENT NOT SO APPLIED, SHALL BE HELD FOR THE SATISFACTION
OF OUTSTANDING CAYMAN REIMBURSEMENT OBLIGATIONS OR, IF THE MATURITY OF THE LOANS
HAS BEEN ACCELERATED (BUT SUBJECT TO THE CONSENT OF REVOLVING LENDERS WITH LC
EXPOSURE REPRESENTING GREATER THAN 50% OF THE TOTAL LC EXPOSURE), BE APPLIED TO
SATISFY OTHER OBLIGATIONS OF THE CAYMAN BORROWER UNDER THIS AGREEMENT.  IF THE
CAYMAN BORROWER IS REQUIRED TO PROVIDE AN AMOUNT OF CASH COLLATERAL HEREUNDER AS
A RESULT OF THE OCCURRENCE OF AN EVENT OF DEFAULT, SUCH AMOUNT PLUS ANY ACCRUED
INTEREST OR REALIZED PROFITS WITH RESPECT TO SUCH AMOUNTS (TO THE EXTENT NOT
APPLIED AS AFORESAID) SHALL BE RETURNED TO THE CAYMAN BORROWER WITHIN THREE
BUSINESS DAYS AFTER ALL EVENTS OF DEFAULT HAVE BEEN CURED OR WAIVED.


(J)            ADDITIONAL ISSUING BANKS.  THE CAYMAN BORROWER MAY, AT ANY TIME
AND FROM TIME TO TIME, DESIGNATE ONE OR MORE ADDITIONAL REVOLVING LENDERS TO ACT
AS AN ISSUING BANK UNDER THE TERMS OF THIS AGREEMENT, WITH THE CONSENT OF THE
ADMINISTRATIVE AGENT (WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD), THE
ISSUING BANK AND SUCH REVOLVING LENDER(S).  ANY LENDER DESIGNATED AS AN ISSUING
BANK PURSUANT TO THIS PARAGRAPH (J) SHALL BE DEEMED (IN ADDITION TO BEING A
REVOLVING LENDER) TO BE THE ISSUING BANK WITH RESPECT TO CAYMAN LETTERS OF
CREDIT ISSUED OR TO BE ISSUED BY SUCH REVOLVING LENDER, AND ALL REFERENCES
HEREIN AND IN THE OTHER LOAN DOCUMENTS TO THE TERM “ISSUING BANK” SHALL, WITH
RESPECT TO SUCH CAYMAN LETTERS OF CREDIT, BE DEEMED TO REFER TO SUCH REVOLVING
LENDER IN ITS CAPACITY AS ISSUING BANK, AS THE CONTEXT SHALL REQUIRE.


(K)           RESIGNATION OR REMOVAL OF THE ISSUING BANK.  THE ISSUING BANK MAY
RESIGN AS ISSUING BANK HEREUNDER AT ANY TIME UPON AT LEAST 30 DAYS’ PRIOR NOTICE
TO THE LENDERS, THE ADMINISTRATIVE AGENT AND THE CAYMAN BORROWER.  THE ISSUING
BANK MAY BE REPLACED AT ANY TIME BY WRITTEN AGREEMENT

57


--------------------------------------------------------------------------------





AMONG THE CAYMAN BORROWER, EACH AGENT, THE REPLACED ISSUING BANK AND THE
SUCCESSOR ISSUING BANK.  THE ADMINISTRATIVE AGENT SHALL NOTIFY THE LENDERS OF
ANY SUCH REPLACEMENT OF THE ISSUING BANK OR ANY SUCH ADDITIONAL ISSUING BANK. 
AT THE TIME ANY SUCH RESIGNATION OR REPLACEMENT SHALL BECOME EFFECTIVE, THE
CAYMAN BORROWER SHALL PAY ALL UNPAID FEES ACCRUED FOR THE ACCOUNT OF THE
REPLACED ISSUING BANK PURSUANT TO SECTION 2.05(C).  FROM AND AFTER THE EFFECTIVE
DATE OF ANY SUCH RESIGNATION OR REPLACEMENT OR ADDITION, AS APPLICABLE, (I) THE
SUCCESSOR OR ADDITIONAL ISSUING BANK SHALL HAVE ALL THE RIGHTS AND OBLIGATIONS
OF THE ISSUING BANK UNDER THIS AGREEMENT WITH RESPECT TO CAYMAN LETTERS OF
CREDIT TO BE ISSUED BY IT THEREAFTER AND (II) REFERENCES HEREIN TO THE TERM
“ISSUING BANK” SHALL BE DEEMED TO REFER TO SUCH SUCCESSOR OR SUCH ADDITION OR TO
ANY PREVIOUS ISSUING BANK, OR TO SUCH SUCCESSOR OR SUCH ADDITION AND ALL
PREVIOUS ISSUING BANKS, AS THE CONTEXT SHALL REQUIRE.  AFTER THE RESIGNATION OR
REPLACEMENT OF AN ISSUING BANK HEREUNDER, THE REPLACED ISSUING BANK SHALL REMAIN
A PARTY HERETO AND SHALL CONTINUE TO HAVE ALL THE RIGHTS AND OBLIGATIONS OF AN
ISSUING BANK UNDER THIS AGREEMENT WITH RESPECT TO CAYMAN LETTERS OF CREDIT
ISSUED BY IT PRIOR TO SUCH RESIGNATION OR REPLACEMENT, BUT SHALL NOT BE REQUIRED
TO ISSUE ADDITIONAL CAYMAN LETTERS OF CREDIT.  IF AT ANY TIME THERE IS MORE THAN
ONE ISSUING BANK HEREUNDER, THE CAYMAN BORROWER MAY, IN ITS DISCRETION, SELECT
WHICH ISSUING BANK IS TO ISSUE ANY PARTICULAR CAYMAN LETTER OF CREDIT.


(L)            OTHER.  THE ISSUING BANK SHALL BE UNDER NO OBLIGATION TO ISSUE
ANY CAYMAN LETTER OF CREDIT IF

(I)      ANY ORDER, JUDGMENT OR DECREE OF ANY GOVERNMENTAL AUTHORITY OR
ARBITRATOR SHALL BY ITS TERMS PURPORT TO ENJOIN OR RESTRAIN THE ISSUING BANK
FROM ISSUING SUCH CAYMAN LETTER OF CREDIT, OR ANY REQUIREMENT OF LAW APPLICABLE
TO THE ISSUING BANK OR ANY REQUEST OR DIRECTIVE (WHETHER OR NOT HAVING THE FORCE
OF LAW) FROM ANY GOVERNMENTAL AUTHORITY WITH JURISDICTION OVER THE ISSUING BANK
SHALL PROHIBIT, OR REQUEST THAT THE ISSUING BANK REFRAIN FROM, THE ISSUANCE OF
LETTERS OF CREDIT GENERALLY OR SUCH CAYMAN LETTER OF CREDIT IN PARTICULAR OR
SHALL IMPOSE UPON THE ISSUING BANK WITH RESPECT TO SUCH CAYMAN LETTER OF CREDIT
ANY RESTRICTION, RESERVE OR CAPITAL REQUIREMENT (FOR WHICH THE ISSUING BANK IS
NOT OTHERWISE COMPENSATED HEREUNDER) NOT IN EFFECT ON THE CLOSING DATE, OR SHALL
IMPOSE UPON THE ISSUING BANK ANY UNREIMBURSED LOSS, COST OR EXPENSE WHICH WAS
NOT APPLICABLE ON THE CLOSING DATE AND WHICH THE ISSUING BANK IN GOOD FAITH
DEEMS MATERIAL TO IT; OR

(II)     THE ISSUANCE OF SUCH CAYMAN LETTER OF CREDIT WOULD VIOLATE ONE OR MORE
POLICIES OF THE ISSUING BANK.

The Issuing Bank shall be under no obligation to amend any Cayman Letter of
Credit if (A) the Issuing Bank would have no obligation at such time to issue
such Cayman Letter of Credit in its amended form under the terms hereof, or
(B) the beneficiary of such Cayman Letter of Credit does not accept the proposed
amendment to such Cayman Letter of Credit.

B.            US Letters of Credit


(A)           GENERAL.  SUBJECT TO THE TERMS AND CONDITIONS SET FORTH HEREIN,
THE US BORROWER MAY REQUEST THE ISSUING BANK, AND THE ISSUING BANK AGREES, TO
ISSUE LETTERS OF CREDIT FOR ITS OWN ACCOUNT OR THE ACCOUNT OF ITS SUBSIDIARY IN
A FORM REASONABLY ACCEPTABLE TO THE ADMINISTRATIVE AGENT AND THE ISSUING BANK,
AT ANY TIME AND FROM TIME TO TIME DURING THE REVOLVING AVAILABILITY PERIOD
(PROVIDED THAT THE US BORROWER SHALL BE A CO-APPLICANT, AND BE JOINTLY AND
SEVERALLY LIABLE, WITH RESPECT TO EACH LETTER OF CREDIT ISSUED FOR THE ACCOUNT
OF ITS SUBSIDIARY).  THE ISSUING BANK SHALL HAVE NO OBLIGATION TO ISSUE, AND THE
US BORROWER SHALL NOT REQUEST THE ISSUANCE OF, ANY LETTER OF CREDIT AT ANY TIME
IF AFTER GIVING EFFECT TO SUCH ISSUANCE, THE LC EXPOSURE WOULD EXCEED THE LC
COMMITMENT OR THE TOTAL REVOLVING EXPOSURE

58


--------------------------------------------------------------------------------





WOULD EXCEED THE TOTAL REVOLVING COMMITMENTS.  IN THE EVENT OF ANY INCONSISTENCY
BETWEEN THE TERMS AND CONDITIONS OF THIS AGREEMENT AND THE TERMS AND CONDITIONS
OF ANY FORM OF LETTER OF CREDIT APPLICATION OR OTHER AGREEMENT SUBMITTED BY THE
US BORROWER TO, OR ENTERED INTO BY THE US BORROWER WITH, THE ISSUING BANK
RELATING TO ANY LETTER OF CREDIT, THE TERMS AND CONDITIONS OF THIS AGREEMENT
SHALL CONTROL.


(B)           REQUEST FOR ISSUANCE, AMENDMENT, RENEWAL, EXTENSION; CERTAIN
CONDITIONS AND NOTICES.  TO REQUEST THE ISSUANCE OF A US LETTER OF CREDIT OR THE
AMENDMENT, RENEWAL OR EXTENSION OF AN OUTSTANDING US LETTER OF CREDIT, THE US
BORROWER SHALL DELIVER, BY HAND OR TELECOPIER (OR TRANSMIT BY ELECTRONIC
COMMUNICATION, IF ARRANGEMENTS FOR DOING SO HAVE BEEN APPROVED BY THE ISSUING
BANK), A US LC REQUEST TO THE ISSUING BANK AND THE ADMINISTRATIVE AGENT NOT
LATER THAN 11:00 A.M. ON THE THIRD BUSINESS DAY PRECEDING THE REQUESTED DATE OF
ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION (OR SUCH LATER DATE AND TIME AS IS
ACCEPTABLE TO THE ISSUING BANK).

A request for an initial issuance of a US Letter of Credit shall specify in form
and detail satisfactory to the Issuing Bank:

(I)      THE PROPOSED ISSUANCE DATE OF THE REQUESTED US LETTER OF CREDIT (WHICH
SHALL BE A BUSINESS DAY);

(II)     THE AMOUNT THEREOF;

(III)    THE EXPIRY DATE THEREOF (WHICH SHALL NOT BE LATER THAN THE CLOSE OF
BUSINESS ON THE LETTER OF CREDIT EXPIRATION DATE);

(IV)    THE NAME AND ADDRESS OF THE BENEFICIARY THEREOF;

(V)     WHETHER THE US LETTER OF CREDIT IS TO BE ISSUED FOR ITS OWN ACCOUNT OR
FOR THE ACCOUNT OF ONE OF ITS SUBSIDIARIES (PROVIDED THAT THE US BORROWER SHALL
BE A CO-APPLICANT, AND THEREFORE JOINTLY AND SEVERALLY LIABLE, WITH RESPECT TO
EACH US LETTER OF CREDIT ISSUED FOR THE ACCOUNT OF ITS SUBSIDIARY);

(VI)    THE DOCUMENTS TO BE PRESENTED BY SUCH BENEFICIARY IN CONNECTION WITH ANY
DRAWING THEREUNDER;

(VII)   THE FULL TEXT OF ANY CERTIFICATE TO BE PRESENTED BY SUCH BENEFICIARY IN
CONNECTION WITH ANY DRAWING THEREUNDER; AND

(VIII)  SUCH OTHER MATTERS AS THE ISSUING BANK MAY REQUIRE.

A request for an amendment, renewal or extension of any outstanding US Letter of
Credit shall specify in form and detail satisfactory to the Issuing Bank:

(i)      the US Letter of Credit to be amended, renewed or extended;

(ii)     the proposed date of amendment, renewal or extension thereof (which
shall be a Business Day);

(iii)    the nature of the proposed amendment, renewal or extension; and

(iv)    such other matters as the Issuing Bank may require.

59


--------------------------------------------------------------------------------


If requested by the Issuing Bank, the US Borrower also shall submit a letter of
credit application on the Issuing Bank’s standard form in connection with any
request for a US Letter of Credit.  A US Letter of Credit shall be issued,
amended, renewed or extended only if (and, upon issuance, amendment, renewal or
extension of each US Letter of Credit, the US Borrower shall be deemed to
represent and warrant that), after giving effect to such issuance, amendment,
renewal or extension, (i) the LC Exposure shall not exceed the LC Commitment,
(ii) the total Revolving Exposures shall not exceed the total Revolving
Commitments and (iii) the conditions set forth in Article IV in respect of such
issuance, amendment, renewal or extension shall have been satisfied.  Unless the
Issuing Bank shall agree otherwise, no US Letter of Credit shall be in an
initial amount less than $100,000, in the case of a Commercial Letter of Credit,
or $500,000, in the case of a Standby Letter of Credit.

Upon the issuance of any US Letter of Credit or amendment, renewal, extension or
modification to a Letter of Credit, the Issuing Bank shall promptly notify the
Administrative Agent, who shall promptly notify each Revolving Lender, thereof,
which notice shall be accompanied by a copy of such US Letter of Credit or
amendment, renewal, extension or modification to a US Letter of Credit and the
amount of such Lender’s respective participation in such US Letter of Credit
pursuant to Section 2.18(B)(d).  On the first Business Day of each calendar
month, the Issuing Bank shall provide to the Administrative Agent a report
listing all outstanding US Letters of Credit and the amounts and beneficiaries
thereof and the Administrative Agent shall promptly provide such report to each
Revolving Lender.


(C)           EXPIRATION DATE.  EACH US LETTER OF CREDIT SHALL EXPIRE AT OR
PRIOR TO THE CLOSE OF BUSINESS ON THE EARLIER OF (I) IN THE CASE OF A STANDBY
LETTER OF CREDIT, (X) THE DATE WHICH IS ONE YEAR AFTER THE DATE OF THE ISSUANCE
OF SUCH STANDBY LETTER OF CREDIT (OR, IN THE CASE OF ANY RENEWAL OR EXTENSION
THEREOF, ONE YEAR AFTER SUCH RENEWAL OR EXTENSION) AND (Y) THE LETTER OF CREDIT
EXPIRATION DATE AND (II) IN THE CASE OF A COMMERCIAL LETTER OF CREDIT, (X) THE
DATE THAT IS 180 DAYS AFTER THE DATE OF ISSUANCE OF SUCH COMMERCIAL LETTER OF
CREDIT (OR, IN THE CASE OF ANY RENEWAL OR EXTENSION THEREOF, 180 DAYS AFTER SUCH
RENEWAL OR EXTENSION) AND (Y) THE LETTER OF CREDIT EXPIRATION DATE.


(D)           PARTICIPATIONS.  BY THE ISSUANCE OF A US LETTER OF CREDIT (OR AN
AMENDMENT TO A LETTER OF CREDIT INCREASING THE AMOUNT THEREOF) AND WITHOUT ANY
FURTHER ACTION ON THE PART OF THE ISSUING BANK OR THE LENDERS, THE ISSUING BANK
HEREBY IRREVOCABLY GRANTS TO EACH REVOLVING LENDER, AND EACH REVOLVING LENDER
HEREBY ACQUIRES FROM THE ISSUING BANK, A PARTICIPATION IN SUCH US LETTER OF
CREDIT EQUAL TO SUCH REVOLVING LENDER’S PRO RATA PERCENTAGE OF THE AGGREGATE
AMOUNT AVAILABLE TO BE DRAWN UNDER SUCH US LETTER OF CREDIT.  IN CONSIDERATION
AND IN FURTHERANCE OF THE FOREGOING, EACH REVOLVING LENDER HEREBY ABSOLUTELY AND
UNCONDITIONALLY AGREES TO PAY TO THE ADMINISTRATIVE AGENT, FOR THE ACCOUNT OF
THE ISSUING BANK, SUCH REVOLVING LENDER’S PRO RATA PERCENTAGE OF EACH US LC
DISBURSEMENT MADE BY THE ISSUING BANK AND NOT REIMBURSED BY THE US BORROWER ON
THE DATE DUE AS PROVIDED IN SECTION 2.18(E), OR OF ANY REIMBURSEMENT PAYMENT
REQUIRED TO BE REFUNDED TO THE US BORROWER FOR ANY REASON.  EACH REVOLVING
LENDER ACKNOWLEDGES AND AGREES THAT ITS OBLIGATION TO ACQUIRE PARTICIPATIONS
PURSUANT TO THIS PARAGRAPH IN RESPECT OF US LETTERS OF CREDIT IS ABSOLUTE AND
UNCONDITIONAL AND SHALL NOT BE AFFECTED BY ANY CIRCUMSTANCE WHATSOEVER,
INCLUDING ANY AMENDMENT, RENEWAL OR EXTENSION OF ANY US LETTER OF CREDIT OR THE
OCCURRENCE AND CONTINUANCE OF A DEFAULT OR REDUCTION OR TERMINATION OF THE
COMMITMENTS, OR EXPIRATION, TERMINATION OR CASH COLLATERALIZATION OF ANY US
LETTER OF CREDIT AND THAT EACH SUCH PAYMENT SHALL BE MADE WITHOUT ANY OFFSET,
ABATEMENT, WITHHOLDING OR REDUCTION WHATSOEVER.


 

60


--------------------------------------------------------------------------------





(E)           REIMBURSEMENT.

(I)      IF THE ISSUING BANK SHALL MAKE ANY US LC DISBURSEMENT IN RESPECT OF A
US LETTER OF CREDIT, THE US BORROWER SHALL REIMBURSE SUCH LC DISBURSEMENT BY
PAYING TO THE ISSUING BANK AN AMOUNT EQUAL TO SUCH US LC DISBURSEMENT NOT LATER
THAN 3:00 P.M., NEW YORK CITY TIME, ON THE DATE THAT SUCH US LC DISBURSEMENT IS
MADE IF THE US BORROWER SHALL HAVE RECEIVED NOTICE OF SUCH US LC DISBURSEMENT
PRIOR TO 11:00 A.M., NEW YORK CITY TIME, ON SUCH DATE, OR, IF SUCH NOTICE HAS
NOT BEEN RECEIVED BY THE US BORROWER PRIOR TO SUCH TIME ON SUCH DATE, THEN NOT
LATER THAN 3:00 P.M., NEW YORK CITY TIME, ON THE BUSINESS DAY IMMEDIATELY
FOLLOWING THE DAY THAT THE US BORROWER RECEIVES SUCH NOTICE; PROVIDED THAT THE
US BORROWER MAY, SUBJECT TO THE CONDITIONS TO BORROWING SET FORTH HEREIN,
REQUEST IN ACCORDANCE WITH SECTION 2.03 THAT SUCH PAYMENT BE FINANCED WITH ABR
REVOLVING LOANS OR SWINGLINE LOANS IN AN EQUIVALENT AMOUNT AND, TO THE EXTENT SO
FINANCED, THE US BORROWER OBLIGATION TO MAKE SUCH PAYMENT SHALL BE DISCHARGED
AND REPLACED BY THE RESULTING ABR REVOLVING LOANS OR SWINGLINE LOANS.

(II)     IF THE US BORROWER FAILS TO MAKE SUCH PAYMENT WHEN DUE, THE ISSUING
BANK SHALL NOTIFY THE ADMINISTRATIVE AGENT AND THE ADMINISTRATIVE AGENT SHALL
NOTIFY EACH REVOLVING LENDER OF THE APPLICABLE US LC DISBURSEMENT, THE PAYMENT
THEN DUE FROM THE US BORROWER IN RESPECT THEREOF AND SUCH REVOLVING LENDER’S PRO
RATA PERCENTAGE THEREOF.  EACH REVOLVING LENDER SHALL PAY BY WIRE TRANSFER OF
IMMEDIATELY AVAILABLE FUNDS TO THE ADMINISTRATIVE AGENT NOT LATER THAN 2:00
P.M., NEW YORK CITY TIME, ON SUCH DATE (OR, IF SUCH REVOLVING LENDER SHALL HAVE
RECEIVED SUCH NOTICE LATER THAN 12:00 NOON, NEW YORK CITY TIME, ON ANY DAY, NOT
LATER THAN 11:00 A.M., NEW YORK CITY TIME, ON THE IMMEDIATELY FOLLOWING BUSINESS
DAY), AN AMOUNT EQUAL TO SUCH REVOLVING LENDER’S PRO RATA PERCENTAGE OF THE
UNREIMBURSED US LC DISBURSEMENT IN THE SAME MANNER AS PROVIDED IN
SECTION 2.02(C) WITH RESPECT TO REVOLVING LOANS MADE BY SUCH REVOLVING LENDER,
AND THE ADMINISTRATIVE AGENT WILL PROMPTLY PAY TO THE ISSUING BANK THE AMOUNTS
SO RECEIVED BY IT FROM THE REVOLVING LENDERS.  THE ADMINISTRATIVE AGENT WILL
PROMPTLY PAY TO THE ISSUING BANK ANY AMOUNTS RECEIVED BY IT FROM THE US BORROWER
PURSUANT TO THE ABOVE PARAGRAPH PRIOR TO THE TIME THAT ANY REVOLVING LENDER
MAKES ANY PAYMENT PURSUANT TO THE PRECEDING SENTENCE AND ANY SUCH AMOUNTS
RECEIVED BY THE ADMINISTRATIVE AGENT FROM THE US BORROWER THEREAFTER WILL BE
PROMPTLY REMITTED BY THE ADMINISTRATIVE AGENT TO THE REVOLVING LENDERS THAT
SHALL HAVE MADE SUCH PAYMENTS AND TO THE ISSUING BANK, AS APPROPRIATE.

(III)    IF ANY REVOLVING LENDER SHALL NOT HAVE MADE ITS PRO RATA PERCENTAGE OF
SUCH LC DISBURSEMENT AVAILABLE TO THE ADMINISTRATIVE AGENT AS PROVIDED ABOVE,
EACH OF SUCH REVOLVING LENDER AND THE US BORROWER SEVERALLY AGREES TO PAY
INTEREST ON SUCH AMOUNT, FOR EACH DAY FROM AND INCLUDING THE DATE SUCH AMOUNT IS
REQUIRED TO BE PAID IN ACCORDANCE WITH THE FOREGOING TO BUT EXCLUDING THE DATE
SUCH AMOUNT IS PAID, TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE ISSUING
BANK AT (I) IN THE CASE OF THE US BORROWER, THE RATE PER ANNUM SET FORTH IN
SECTION 2.18(B)(H) AND (II) IN THE CASE OF SUCH LENDER, AT A RATE DETERMINED BY
THE ADMINISTRATIVE AGENT IN ACCORDANCE WITH BANKING INDUSTRY RULES OR PRACTICES
ON INTERBANK COMPENSATION.


(F)            OBLIGATIONS ABSOLUTE.  THE US REIMBURSEMENT OBLIGATION OF THE US
BORROWER AS PROVIDED IN SECTION 2.18(B)(E) SHALL BE ABSOLUTE, UNCONDITIONAL AND
IRREVOCABLE, AND SHALL BE PAID AND PERFORMED STRICTLY IN ACCORDANCE WITH THE
TERMS OF THIS AGREEMENT UNDER ANY AND ALL CIRCUMSTANCES WHATSOEVER AND
IRRESPECTIVE OF (I) ANY LACK OF VALIDITY OR ENFORCEABILITY OF ANY LETTER OF
CREDIT OR THIS AGREEMENT, OR ANY TERM OR PROVISION THEREIN; (II) ANY DRAFT OR
OTHER DOCUMENT PRESENTED UNDER A LETTER OF CREDIT BEING PROVED TO BE FORGED,
FRAUDULENT, INVALID OR INSUFFICIENT IN ANY RESPECT OR ANY STATEMENT THEREIN
BEING UNTRUE OR INACCURATE IN ANY RESPECT; (III) PAYMENT BY THE ISSUING BANK
UNDER A LETTER OF CREDIT

61


--------------------------------------------------------------------------------





AGAINST PRESENTATION OF A DRAFT OR OTHER DOCUMENT THAT FAILS TO COMPLY WITH THE
TERMS OF SUCH US LETTER OF CREDIT; (IV) ANY OTHER EVENT OR CIRCUMSTANCE
WHATSOEVER, WHETHER OR NOT SIMILAR TO ANY OF THE FOREGOING, THAT MIGHT, BUT FOR
THE PROVISIONS OF THIS SECTION 2.18(B), CONSTITUTE A LEGAL OR EQUITABLE
DISCHARGE OF, OR PROVIDE A RIGHT OF SETOFF AGAINST, THE OBLIGATIONS OF THE US
BORROWER HEREUNDER; (V) THE FACT THAT A DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING; OR (VI) ANY MATERIAL ADVERSE CHANGE IN THE BUSINESS, PROPERTY,
RESULTS OF OPERATIONS, PROSPECTS OR CONDITION, FINANCIAL OR OTHERWISE, OF THE US
BORROWER AND ITS SUBSIDIARIES.  NONE OF THE AGENTS, THE LENDERS, THE ISSUING
BANK OR ANY OF THEIR AFFILIATES SHALL HAVE ANY LIABILITY OR RESPONSIBILITY BY
REASON OF OR IN CONNECTION WITH THE ISSUANCE OR TRANSFER OF ANY US LETTER OF
CREDIT OR ANY PAYMENT OR FAILURE TO MAKE ANY PAYMENT THEREUNDER (IRRESPECTIVE OF
ANY OF THE CIRCUMSTANCES REFERRED TO IN THE PRECEDING SENTENCE), OR ANY ERROR,
OMISSION, INTERRUPTION, LOSS OR DELAY IN TRANSMISSION OR DELIVERY OF ANY DRAFT,
NOTICE OR OTHER COMMUNICATION UNDER OR RELATING TO ANY US LETTER OF CREDIT
(INCLUDING ANY DOCUMENT REQUIRED TO MAKE A DRAWING THEREUNDER), ANY ERROR IN
INTERPRETATION OF TECHNICAL TERMS OR ANY CONSEQUENCE ARISING FROM CAUSES BEYOND
THE CONTROL OF THE ISSUING BANK; PROVIDED THAT THE FOREGOING SHALL NOT BE
CONSTRUED TO EXCUSE THE ISSUING BANK FROM LIABILITY TO THE US BORROWER TO THE
EXTENT OF ANY DIRECT DAMAGES (AS OPPOSED TO CONSEQUENTIAL DAMAGES, CLAIMS IN
RESPECT OF WHICH ARE HEREBY WAIVED BY THE US BORROWER TO THE EXTENT PERMITTED BY
APPLICABLE REQUIREMENTS OF LAW) SUFFERED BY THE US BORROWER THAT ARE CAUSED BY
THE ISSUING BANK’S FAILURE TO EXERCISE CARE WHEN DETERMINING WHETHER DRAFTS AND
OTHER DOCUMENTS PRESENTED UNDER A US LETTER OF CREDIT COMPLY WITH THE TERMS
THEREOF.  THE PARTIES HERETO EXPRESSLY AGREE THAT, IN THE ABSENCE OF GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT ON THE PART OF THE ISSUING BANK (AS FINALLY
DETERMINED BY A COURT OF COMPETENT JURISDICTION), THE ISSUING BANK SHALL BE
DEEMED TO HAVE EXERCISED CARE IN EACH SUCH DETERMINATION.  IN FURTHERANCE OF THE
FOREGOING AND WITHOUT LIMITING THE GENERALITY THEREOF, THE PARTIES AGREE THAT,
WITH RESPECT TO DOCUMENTS PRESENTED WHICH APPEAR ON THEIR FACE TO BE IN
SUBSTANTIAL COMPLIANCE WITH THE TERMS OF A US LETTER OF CREDIT, THE ISSUING BANK
MAY, IN ITS SOLE DISCRETION, EITHER ACCEPT AND MAKE PAYMENT UPON SUCH DOCUMENTS
WITHOUT RESPONSIBILITY FOR FURTHER INVESTIGATION, REGARDLESS OF ANY NOTICE OR
INFORMATION TO THE CONTRARY, OR REFUSE TO ACCEPT AND MAKE PAYMENT UPON SUCH
DOCUMENTS IF SUCH DOCUMENTS ARE NOT IN STRICT COMPLIANCE WITH THE TERMS OF SUCH
US LETTER OF CREDIT.


(G)           DISBURSEMENT PROCEDURES.  THE ISSUING BANK SHALL, PROMPTLY
FOLLOWING ITS RECEIPT THEREOF, EXAMINE ALL DOCUMENTS PURPORTING TO REPRESENT A
DEMAND FOR PAYMENT UNDER A US LETTER OF CREDIT.  THE ISSUING BANK SHALL PROMPTLY
GIVE WRITTEN NOTICE TO THE ADMINISTRATIVE AGENT AND THE US BORROWER OF SUCH
DEMAND FOR PAYMENT AND WHETHER THE ISSUING BANK HAS MADE OR WILL MAKE A US LC
DISBURSEMENT THEREUNDER; PROVIDED THAT ANY FAILURE TO GIVE OR DELAY IN GIVING
SUCH NOTICE SHALL NOT RELIEVE THE US BORROWER OF ITS REIMBURSEMENT OBLIGATION TO
THE ISSUING BANK AND THE REVOLVING LENDERS WITH RESPECT TO ANY SUCH LC
DISBURSEMENT (OTHER THAN WITH RESPECT TO THE TIMING OF SUCH REIMBURSEMENT
OBLIGATION SET FORTH IN SECTION 2.18(B)(E)).


(H)           INTERIM INTEREST.  IF THE ISSUING BANK SHALL MAKE ANY LC
DISBURSEMENT, THEN, UNLESS THE US BORROWER SHALL REIMBURSE SUCH US LC
DISBURSEMENT IN FULL IN ACCORDANCE WITH SECTION 2.18(B)(E)(I), THE UNPAID AMOUNT
THEREOF SHALL BEAR INTEREST PAYABLE ON DEMAND, FOR EACH DAY FROM AND INCLUDING
THE DATE SUCH US LC DISBURSEMENT IS MADE TO BUT EXCLUDING THE DATE THAT THE US
BORROWER REIMBURSES SUCH US LC DISBURSEMENT, AT THE RATE PER ANNUM DETERMINED
PURSUANT TO SECTION 2.06(C).  INTEREST ACCRUED PURSUANT TO THIS PARAGRAPH SHALL
BE FOR THE ACCOUNT OF THE ISSUING BANK, EXCEPT THAT INTEREST ACCRUED ON AND
AFTER THE DATE OF PAYMENT BY ANY REVOLVING LENDER PURSUANT TO SECTION 2.18(B)(E)
TO REIMBURSE THE ISSUING BANK SHALL BE FOR THE ACCOUNT OF SUCH LENDER TO THE
EXTENT OF SUCH PAYMENT.


(I)            CASH COLLATERALIZATION.  IF ANY EVENT OF DEFAULT SHALL OCCUR AND
BE CONTINUING, ON THE BUSINESS DAY THAT THE US BORROWER RECEIVES NOTICE FROM THE
ADMINISTRATIVE AGENT OR THE REQUIRED LENDERS (OR, IF THE MATURITY OF THE LOANS
HAS BEEN ACCELERATED, REVOLVING LENDERS WITH LC EXPOSURE

62


--------------------------------------------------------------------------------





REPRESENTING GREATER THAN 50% OF THE TOTAL LC EXPOSURE WITH RESPECT TO US
LETTERS OF CREDIT) DEMANDING THE DEPOSIT OF CASH COLLATERAL PURSUANT TO THIS
PARAGRAPH, THE US BORROWER SHALL DEPOSIT ON TERMS AND IN ACCOUNTS REASONABLY
SATISFACTORY TO THE COLLATERAL AGENT, IN THE NAME OF THE COLLATERAL AGENT AND
FOR THE BENEFIT OF THE REVOLVING LENDERS, AN AMOUNT IN CASH EQUAL TO THE LC
EXPOSURE WITH RESPECT TO US LETTERS OF CREDIT AS OF SUCH DATE PLUS ANY ACCRUED
AND UNPAID INTEREST THEREON; PROVIDED THAT THE OBLIGATION TO DEPOSIT SUCH CASH
COLLATERAL SHALL BECOME EFFECTIVE IMMEDIATELY, AND SUCH DEPOSIT SHALL BECOME
IMMEDIATELY DUE AND PAYABLE, WITHOUT DEMAND OR OTHER NOTICE OF ANY KIND, UPON
THE OCCURRENCE OF ANY EVENT OF DEFAULT WITH RESPECT TO THE US BORROWER DESCRIBED
IN SECTION 8.01(G) OR (H).  FUNDS SO DEPOSITED SHALL BE APPLIED BY THE
COLLATERAL AGENT TO REIMBURSE THE ISSUING BANK FOR US LC DISBURSEMENTS FOR WHICH
IT HAS NOT BEEN REIMBURSED AND, TO THE EXTENT NOT SO APPLIED, SHALL BE HELD FOR
THE SATISFACTION OF OUTSTANDING US REIMBURSEMENT OBLIGATIONS OR, IF THE MATURITY
OF THE LOANS HAS BEEN ACCELERATED (BUT SUBJECT TO THE CONSENT OF REVOLVING
LENDERS WITH LC EXPOSURE REPRESENTING GREATER THAN 50% OF THE TOTAL LC
EXPOSURE), BE APPLIED TO SATISFY OTHER OBLIGATIONS OF THE US BORROWER UNDER THIS
AGREEMENT.  IF THE US BORROWER IS REQUIRED TO PROVIDE AN AMOUNT OF CASH
COLLATERAL HEREUNDER AS A RESULT OF THE OCCURRENCE OF AN EVENT OF DEFAULT, SUCH
AMOUNT PLUS ANY ACCRUED INTEREST OR REALIZED PROFITS WITH RESPECT TO SUCH
AMOUNTS (TO THE EXTENT NOT APPLIED AS AFORESAID) SHALL BE RETURNED TO THE US
BORROWER WITHIN THREE BUSINESS DAYS AFTER ALL EVENTS OF DEFAULT HAVE BEEN CURED
OR WAIVED.


(J)            ADDITIONAL ISSUING BANKS.  THE US BORROWER MAY, AT ANY TIME AND
FROM TIME TO TIME, DESIGNATE ONE OR MORE ADDITIONAL REVOLVING LENDERS TO ACT AS
AN ISSUING BANK UNDER THE TERMS OF THIS AGREEMENT, WITH THE CONSENT OF THE
ADMINISTRATIVE AGENT (WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD), THE
ISSUING BANK AND SUCH REVOLVING LENDER(S).  ANY LENDER DESIGNATED AS AN ISSUING
BANK PURSUANT TO THIS PARAGRAPH (J) SHALL BE DEEMED (IN ADDITION TO BEING A
REVOLVING LENDER) TO BE THE ISSUING BANK WITH RESPECT TO US LETTERS OF CREDIT
ISSUED OR TO BE ISSUED BY SUCH REVOLVING LENDER, AND ALL REFERENCES HEREIN AND
IN THE OTHER LOAN DOCUMENTS TO THE TERM “ISSUING BANK” SHALL, WITH RESPECT TO
SUCH US LETTERS OF CREDIT, BE DEEMED TO REFER TO SUCH REVOLVING LENDER IN ITS
CAPACITY AS ISSUING BANK, AS THE CONTEXT SHALL REQUIRE.


(K)           RESIGNATION OR REMOVAL OF THE ISSUING BANK.  THE ISSUING BANK MAY
RESIGN AS ISSUING BANK HEREUNDER AT ANY TIME UPON AT LEAST 30 DAYS’ PRIOR NOTICE
TO THE LENDERS, THE ADMINISTRATIVE AGENT AND THE US BORROWER.  THE ISSUING BANK
MAY BE REPLACED AT ANY TIME BY WRITTEN AGREEMENT AMONG THE US BORROWER, EACH
AGENT, THE REPLACED ISSUING BANK AND THE SUCCESSOR ISSUING BANK.  THE
ADMINISTRATIVE AGENT SHALL NOTIFY THE LENDERS OF ANY SUCH REPLACEMENT OF THE
ISSUING BANK OR ANY SUCH ADDITIONAL ISSUING BANK.  AT THE TIME ANY SUCH
RESIGNATION OR REPLACEMENT SHALL BECOME EFFECTIVE, THE US BORROWER SHALL PAY ALL
UNPAID FEES ACCRUED FOR THE ACCOUNT OF THE REPLACED ISSUING BANK PURSUANT TO
SECTION 2.05(C).  FROM AND AFTER THE EFFECTIVE DATE OF ANY SUCH RESIGNATION OR
REPLACEMENT OR ADDITION, AS APPLICABLE, (I) THE SUCCESSOR OR ADDITIONAL ISSUING
BANK SHALL HAVE ALL THE RIGHTS AND OBLIGATIONS OF THE ISSUING BANK UNDER THIS
AGREEMENT WITH RESPECT TO US LETTERS OF CREDIT TO BE ISSUED BY IT THEREAFTER AND
(II) REFERENCES HEREIN TO THE TERM “ISSUING BANK” SHALL BE DEEMED TO REFER TO
SUCH SUCCESSOR OR SUCH ADDITION OR TO ANY PREVIOUS ISSUING BANK, OR TO SUCH
SUCCESSOR OR SUCH ADDITION AND ALL PREVIOUS ISSUING BANKS, AS THE CONTEXT SHALL
REQUIRE.  AFTER THE RESIGNATION OR REPLACEMENT OF AN ISSUING BANK HEREUNDER, THE
REPLACED ISSUING BANK SHALL REMAIN A PARTY HERETO AND SHALL CONTINUE TO HAVE ALL
THE RIGHTS AND OBLIGATIONS OF AN ISSUING BANK UNDER THIS AGREEMENT WITH RESPECT
TO US LETTERS OF CREDIT ISSUED BY IT PRIOR TO SUCH RESIGNATION OR REPLACEMENT,
BUT SHALL NOT BE REQUIRED TO ISSUE ADDITIONAL US LETTERS OF CREDIT.  IF AT ANY
TIME THERE IS MORE THAN ONE ISSUING BANK HEREUNDER, THE US BORROWER MAY, IN ITS
DISCRETION, SELECT WHICH ISSUING BANK IS TO ISSUE ANY PARTICULAR US LETTER OF
CREDIT.


(L)            OTHER.  THE ISSUING BANK SHALL BE UNDER NO OBLIGATION TO ISSUE
ANY US LETTER OF CREDIT IF

63


--------------------------------------------------------------------------------




(I)      ANY ORDER, JUDGMENT OR DECREE OF ANY GOVERNMENTAL AUTHORITY OR
ARBITRATOR SHALL BY ITS TERMS PURPORT TO ENJOIN OR RESTRAIN THE ISSUING BANK
FROM ISSUING SUCH US LETTER OF CREDIT, OR ANY REQUIREMENT OF LAW APPLICABLE TO
THE ISSUING BANK OR ANY REQUEST OR DIRECTIVE (WHETHER OR NOT HAVING THE FORCE OF
LAW) FROM ANY GOVERNMENTAL AUTHORITY WITH JURISDICTION OVER THE ISSUING BANK
SHALL PROHIBIT, OR REQUEST THAT THE ISSUING BANK REFRAIN FROM, THE ISSUANCE OF
LETTERS OF CREDIT GENERALLY OR SUCH US LETTER OF CREDIT IN PARTICULAR OR SHALL
IMPOSE UPON THE ISSUING BANK WITH RESPECT TO SUCH US LETTER OF CREDIT ANY
RESTRICTION, RESERVE OR CAPITAL REQUIREMENT (FOR WHICH THE ISSUING BANK IS NOT
OTHERWISE COMPENSATED HEREUNDER) NOT IN EFFECT ON THE CLOSING DATE, OR SHALL
IMPOSE UPON THE ISSUING BANK ANY UNREIMBURSED LOSS, COST OR EXPENSE WHICH WAS
NOT APPLICABLE ON THE CLOSING DATE AND WHICH THE ISSUING BANK IN GOOD FAITH
DEEMS MATERIAL TO IT; OR

(II)     THE ISSUANCE OF SUCH US LETTER OF CREDIT WOULD VIOLATE ONE OR MORE
POLICIES OF THE ISSUING BANK.

The Issuing Bank shall be under no obligation to amend any US Letter of Credit
if (A) the Issuing Bank would have no obligation at such time to issue such US
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such US Letter of Credit does not accept the proposed amendment
to such US Letter of Credit.

SECTION 2.19           Increase in Commitments.


(A)           BORROWER REQUEST.  THE US BORROWER MAY BY WRITTEN NOTICE TO THE
ADMINISTRATIVE AGENT ELECT TO REQUEST PRIOR TO THE FINAL MATURITY DATE, AN
INCREASE TO THE EXISTING REVOLVING COMMITMENTS BY AN AMOUNT NOT IN EXCESS OF
$75.0 MILLION IN THE AGGREGATE AND NOT LESS THAN $10.0 MILLION INDIVIDUALLY;
PROVIDED, HOWEVER, THAT THE US BORROWER MAY NOT MAKE MORE THAN THREE (3) SUCH
INCREASE REQUESTS DURING THE TERM OF THIS AGREEMENT.  EACH SUCH NOTICE SHALL
SPECIFY (I) THE DATE (EACH, AN “INCREASE EFFECTIVE DATE”) ON WHICH THE US
BORROWER PROPOSES THAT THE INCREASED OR NEW COMMITMENTS SHALL BE EFFECTIVE,
WHICH SHALL BE A DATE NOT LESS THAN 10 BUSINESS DAYS AFTER THE DATE ON WHICH
SUCH NOTICE IS DELIVERED TO THE ADMINISTRATIVE AGENT AND (II) THE IDENTITY OF
EACH ELIGIBLE ASSIGNEE TO WHOM THE US BORROWER PROPOSES ANY PORTION OF SUCH
INCREASED OR NEW COMMITMENTS BE ALLOCATED AND THE AMOUNTS OF SUCH ALLOCATIONS;
PROVIDED THAT ANY EXISTING LENDER APPROACHED TO PROVIDE ALL OR A PORTION OF THE
INCREASED OR NEW COMMITMENTS MAY ELECT OR DECLINE, IN ITS SOLE DISCRETION, TO
PROVIDE SUCH INCREASED OR NEW COMMITMENT.


(B)           CONDITIONS.  THE INCREASED OR NEW COMMITMENTS SHALL BECOME
EFFECTIVE, AS OF SUCH INCREASE EFFECTIVE DATE; PROVIDED THAT:

(I)      EACH OF THE CONDITIONS SET FORTH IN SECTION 4.02 SHALL BE SATISFIED;

(II)     NO DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING OR WOULD RESULT FROM
THE BORROWINGS TO BE MADE ON THE INCREASE EFFECTIVE DATE;

(III)    AFTER GIVING PRO FORMA EFFECT TO THE BORROWINGS TO BE MADE ON THE
INCREASE EFFECTIVE DATE AND TO ANY CHANGE IN CONSOLIDATED EBITDA AND ANY
INCREASE IN INDEBTEDNESS RESULTING FROM THE CONSUMMATION OF ANY PERMITTED
ACQUISITION CONCURRENTLY WITH SUCH BORROWINGS AS OF THE DATE OF THE MOST RECENT
FINANCIAL STATEMENTS DELIVERED PURSUANT TO SECTION 5.01(A) OR (B), THE BORROWERS
SHALL BE IN COMPLIANCE WITH EACH OF THE COVENANTS SET FORTH IN SECTION 6.10;

 

64


--------------------------------------------------------------------------------




(IV)    BORROWERS SHALL MAKE ANY PAYMENTS REQUIRED PURSUANT TO SECTION 2.13 IN
CONNECTION WITH ANY ADJUSTMENT OF REVOLVING LOANS PURSUANT TO SECTION 2.19(D);
AND

(V)     BORROWERS SHALL DELIVER OR CAUSE TO BE DELIVERED ANY LEGAL OPINIONS OR
OTHER DOCUMENTS REASONABLY REQUESTED BY THE ADMINISTRATIVE AGENT IN CONNECTION
WITH ANY SUCH TRANSACTION.


(C)           TERMS OF NEW LOANS AND COMMITMENTS.  THE TERMS AND PROVISIONS OF
LOANS MADE PURSUANT TO THE NEW COMMITMENTS SHALL BE IDENTICAL TO THE TERMS AND
PROVISIONS OF REVOLVING LOANS MADE PURSUANT TO COMMITMENTS AS IN EFFECT PRIOR TO
AN INCREASE EFFECTIVE DATE.

The increased or new Commitments shall be effected by a joinder agreement (the
“Increase Joinder”) executed by the Borrowers, the Administrative Agent and each
Lender making such increased or new Commitment, in form and substance
satisfactory to each of them.  The Increase Joinder may, without the consent of
any other Lenders, effect such amendments to this Agreement and the other Loan
Documents as may be necessary or appropriate, in the opinion of the
Administrative Agent, to effect the provisions of this Section 2.19.  In
addition, unless otherwise specifically provided herein, all references in Loan
Documents to Revolving Loans shall be deemed, unless the context otherwise
requires, to include references to Revolving Loans made pursuant to new
Commitments.


(D)           ADJUSTMENT OF REVOLVING LOANS.  EACH OF THE REVOLVING LENDERS
PRIOR TO THE RELEVANT INCREASE EFFECTIVE DATE (THE “PRE-INCREASE REVOLVING
LENDERS”) SHALL ASSIGN TO ANY REVOLVING LENDER WHICH IS ACQUIRING A NEW OR
ADDITIONAL REVOLVING COMMITMENT ON THE INCREASE EFFECTIVE DATE (THE
“POST-INCREASE REVOLVING LENDERS”), AND SUCH POST-INCREASE REVOLVING LENDERS
SHALL PURCHASE FROM EACH PRE-INCREASE REVOLVING LENDER, AT THE PRINCIPAL AMOUNT
THEREOF, SUCH INTERESTS IN THE REVOLVING LOANS AND PARTICIPATION INTERESTS IN LC
EXPOSURE AND SWINGLINE LOANS OUTSTANDING ON SUCH INCREASE EFFECTIVE DATE AS
SHALL BE NECESSARY IN ORDER THAT, AFTER GIVING EFFECT TO ALL SUCH ASSIGNMENTS
AND PURCHASES, SUCH REVOLVING LOANS AND PARTICIPATION INTERESTS IN LC EXPOSURE
AND SWINGLINE LOANS WILL BE HELD BY PRE-INCREASE REVOLVING LENDERS AND
POST-INCREASE REVOLVING LENDERS RATABLY IN ACCORDANCE WITH THEIR REVOLVING
COMMITMENTS AFTER GIVING EFFECT TO SUCH INCREASED REVOLVING COMMITMENTS.


(E)           EQUAL AND RATABLE BENEFIT.  THE LOANS AND COMMITMENTS ESTABLISHED
PURSUANT TO THIS PARAGRAPH SHALL CONSTITUTE LOANS AND COMMITMENTS UNDER, AND
SHALL BE ENTITLED TO ALL THE BENEFITS AND SUBJECT TO ALL OF THE LIABILITIES
AFFORDED AND IMPOSED BY, THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AND SHALL,
WITHOUT LIMITING THE FOREGOING, BENEFIT EQUALLY AND RATABLY FROM THE GUARANTEES
AND SECURITY INTERESTS CREATED BY THE SECURITY DOCUMENTS.  THE LOAN PARTIES
SHALL TAKE ANY ACTIONS REASONABLY REQUIRED BY THE ADMINISTRATIVE AGENT TO ENSURE
AND/OR DEMONSTRATE THAT THE LIEN AND SECURITY INTERESTS GRANTED BY THE SECURITY
DOCUMENTS CONTINUE TO BE PERFECTED UNDER THE UCC OR OTHERWISE AFTER GIVING
EFFECT TO THE ESTABLISHMENT OF ANY SUCH NEW COMMITMENTS.


ARTICLE III


REPRESENTATIONS AND WARRANTIES

Each Domestic Loan Party represents and warrants to the Administrative Agent,
the Collateral Agent, the Issuing Bank and each of the Lenders (with references
to the Companies being references thereto after giving effect to the
Transactions unless otherwise expressly stated) with respect to all Companies,
and each Foreign Loan Party represents and warrants to the Administrative Agent,
the Collateral Agent, the Issuing Bank and each of the Lenders (with references
to the Companies being

65


--------------------------------------------------------------------------------




references thereto after giving effect to the Transactions unless otherwise
expressly stated) only with respect to all Foreign Loan Parties that:

SECTION 3.01     Organization; Powers.  Each Company (a) is duly organized and
validly existing under the laws of the jurisdiction of its organization, (b) has
all requisite power and authority to carry on its business as now conducted and
to own and lease its property and (c) is qualified and in good standing (to the
extent such concept is applicable in the applicable jurisdiction) to do business
in every jurisdiction where such qualification is required, except in such
jurisdictions where the failure to so qualify or be in good standing,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.  There is no existing default under any
Organizational Document of any such Company or any event which, with the giving
of notice or passage of time or both, would constitute a default by any party
thereunder.

SECTION 3.02     Authorization; Enforceability.  The Transactions to be entered
into by each such Loan Party are within such Loan Party’s powers and have been
duly authorized by all necessary action on the part of such Loan Party.  This
Agreement has been duly executed and delivered by each such Loan Party and
constitutes, and each other Loan Document to which any such Loan Party is to be
a party, when executed and delivered by such Loan Party, will constitute, a
legal, valid and binding obligation of such Loan Party, enforceable in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.

SECTION 3.03     No Conflicts.  Except as set forth on Schedule 3.03, the
Transactions (a) do not require any consent or approval of, registration or
filing with, or any other action by, any Governmental Authority, except (i) such
as have been obtained or made and are in full force and effect, (ii) filings
necessary to perfect Liens created by the Loan Documents and (iii) consents,
approvals, registrations, filings, permits or actions the failure to obtain or
perform which could not reasonably be expected to result in a Material Adverse
Effect, (b) will not violate the Organizational Documents of any such Company,
(c) will not violate any Requirement of Law, (d) will not violate or result in a
default or require any consent or approval under any indenture, agreement or
other instrument binding upon any such Company or its property, or give rise to
a right thereunder to require any payment to be made by any such Company, except
for violations, defaults or the creation of such rights that could not
reasonably be expected to result in a Material Adverse Effect, and (e) will not
result in the creation or imposition of any Lien on any property of any such
Company, except Liens created by the Loan Documents and Permitted Liens.

SECTION 3.04     Financial Statements; Projections.


(A)           HISTORICAL FINANCIAL STATEMENTS.  US BORROWER HAS HERETOFORE
DELIVERED TO THE LENDERS THE CONSOLIDATED BALANCE SHEETS AND RELATED STATEMENTS
OF INCOME, STOCKHOLDERS’ EQUITY AND CASH FLOWS OF BORROWERS (I) AS OF AND FOR
THE FISCAL YEARS ENDED DECEMBER 31, 2003, 2004 AND 2005, AUDITED BY AND
ACCOMPANIED BY THE UNQUALIFIED OPINION OF BORROWERS’ INDEPENDENT PUBLIC
ACCOUNTANTS AT SUCH DATES, AND (II) AS OF AND FOR THE SIX-MONTH PERIOD ENDED
JUNE 30, 2006 AND FOR THE COMPARABLE PERIOD OF THE PRECEDING FISCAL YEAR, IN
EACH CASE, CERTIFIED BY THE CHIEF FINANCIAL OFFICER OF BORROWERS.  SUCH
FINANCIAL STATEMENTS AND ALL FINANCIAL STATEMENTS DELIVERED PURSUANT TO
SECTIONS 5.01(A), (B) AND (C) HAVE BEEN PREPARED IN ACCORDANCE WITH GAAP AND
PRESENT FAIRLY AND ACCURATELY THE FINANCIAL CONDITION AND RESULTS OF OPERATIONS
AND CASH FLOWS OF BORROWERS AS OF THE DATES AND FOR THE PERIODS TO WHICH THEY
RELATE.


 

66


--------------------------------------------------------------------------------





(B)           NO LIABILITIES.  EXCEPT AS SET FORTH IN THE FINANCIAL STATEMENTS
REFERRED TO IN SECTION 3.04(A), THERE ARE NO LIABILITIES OF ANY COMPANY OF ANY
KIND, WHETHER ACCRUED, CONTINGENT, ABSOLUTE, DETERMINED, DETERMINABLE OR
OTHERWISE, WHICH COULD REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE
CHANGE IN THE BUSINESS, PROPERTY, RESULTS OF OPERATIONS, PROSPECTS OR CONDITION,
FINANCIAL OR OTHERWISE, OF SUCH COMPANY, AND THERE IS NO EXISTING CONDITION,
SITUATION OR SET OF CIRCUMSTANCES WHICH COULD REASONABLY BE EXPECTED TO RESULT
IN SUCH A LIABILITY, OTHER THAN LIABILITIES UNDER THE LOAN DOCUMENTS.  SINCE
MARCH 31, 2006, THERE HAS BEEN NO EVENT, CHANGE, CIRCUMSTANCE OR OCCURRENCE
THAT, INDIVIDUALLY OR IN THE AGGREGATE, HAS HAD OR COULD REASONABLY BE EXPECTED
TO RESULT IN A MATERIAL ADVERSE CHANGE IN THE BUSINESS, PROPERTY, RESULTS OF
OPERATIONS, PROSPECTS OR CONDITION, FINANCIAL OR OTHERWISE, OF SUCH COMPANY.


(C)           FORECASTS.  THE FORECASTS OF FINANCIAL PERFORMANCE OF THE US
BORROWER AND ITS SUBSIDIARIES FURNISHED TO THE LENDERS HAVE BEEN PREPARED IN
GOOD FAITH BY SUCH BORROWERS AND BASED ON ASSUMPTIONS BELIEVED BY THE US
BORROWER TO BE REASONABLE.

SECTION 3.05     Properties.


(A)           GENERALLY.  EACH COMPANY HAS GOOD TITLE TO, OR VALID LEASEHOLD
INTERESTS IN, ALL ITS PROPERTY MATERIAL TO ITS BUSINESS, FREE AND CLEAR OF ALL
LIENS EXCEPT FOR, IN THE CASE OF COLLATERAL, PERMITTED COLLATERAL LIENS AND, IN
THE CASE OF ALL OTHER MATERIAL PROPERTY, PERMITTED LIENS AND MINOR
IRREGULARITIES OR DEFICIENCIES IN TITLE THAT, INDIVIDUALLY OR IN THE AGGREGATE,
DO NOT INTERFERE WITH ITS ABILITY TO CONDUCT ITS BUSINESS AS CURRENTLY CONDUCTED
OR TO UTILIZE SUCH PROPERTY FOR ITS INTENDED PURPOSE.  THE PROPERTY OF SUCH
COMPANIES (INCLUDING, WITHOUT LIMITATION, THOSE LICENSED, LEASED, OR WHICH, BY
CONTRACT, THE COMPANIES ARE ENTITLED TO UTILIZE), TAKEN AS A WHOLE, (I) IS IN
GOOD OPERATING ORDER, CONDITION AND REPAIR (ORDINARY WEAR AND TEAR EXCEPTED) AND
(II) CONSTITUTES ALL THE PROPERTY WHICH IS REQUIRED FOR THE BUSINESS AND
OPERATIONS OF SUCH COMPANIES AS PRESENTLY CONDUCTED.


(B)           REAL PROPERTY.  SCHEDULES 8(A) AND 8(B) TO THE PERFECTION
CERTIFICATE DATED THE CLOSING DATE CONTAIN A TRUE AND COMPLETE LIST OF EACH
INTEREST IN REAL PROPERTY (I) OWNED BY ANY SUCH COMPANY AS OF THE DATE HEREOF
AND DESCRIBES THE TYPE OF INTEREST THEREIN HELD BY SUCH COMPANY AND WHETHER SUCH
OWNED REAL PROPERTY IS LEASED BY SUCH COMPANY TO A PERSON AND IF LEASED WHETHER
THE UNDERLYING LEASE CONTAINS ANY OPTION TO PURCHASE ALL OR ANY PORTION OF SUCH
REAL PROPERTY OR ANY INTEREST THEREIN OR CONTAINS ANY RIGHT OF FIRST REFUSAL
RELATING TO ANY SALE OF SUCH REAL PROPERTY OR ANY PORTION THEREOF OR INTEREST
THEREIN AND (II) LEASED, SUBLEASED OR OTHERWISE OCCUPIED OR UTILIZED BY ANY SUCH
COMPANY, AS LESSEE, SUBLESSEE, FRANCHISEE OR LICENSEE, AS OF THE DATE HEREOF AND
DESCRIBES THE TYPE OF INTEREST THEREIN HELD BY SUCH COMPANY AND, IN EACH OF THE
CASES DESCRIBED IN CLAUSES (I) AND (II) OF THIS SECTION 3.05(B), WHETHER ANY
LEASE REQUIRES THE CONSENT OF THE LANDLORD OR TENANT THEREUNDER, OR OTHER PARTY
THERETO, TO THE TRANSACTIONS.


(C)           NO CASUALTY EVENT.  NO SUCH COMPANY HAS RECEIVED ANY NOTICE OF,
NOR HAS ANY KNOWLEDGE OF, THE OCCURRENCE OR PENDENCY OR CONTEMPLATION OF ANY
CASUALTY EVENT AFFECTING ALL OR ANY PORTION OF ITS PROPERTY.  NO MORTGAGE
ENCUMBERS IMPROVED REAL PROPERTY THAT IS LOCATED IN AN AREA THAT HAS BEEN
IDENTIFIED BY THE SECRETARY OF HOUSING AND URBAN DEVELOPMENT AS AN AREA HAVING
SPECIAL FLOOD HAZARDS WITHIN THE MEANING OF THE NATIONAL FLOOD INSURANCE ACT OF
1968 UNLESS FLOOD INSURANCE AVAILABLE UNDER SUCH ACT HAS BEEN OBTAINED IN
ACCORDANCE WITH SECTION 5.04.


(D)           COLLATERAL.  EACH SUCH COMPANY OWNS OR HAS RIGHTS TO USE ALL OF
THE COLLATERAL AND ALL RIGHTS WITH RESPECT TO ANY OF THE FOREGOING USED IN,
NECESSARY FOR OR MATERIAL TO EACH SUCH COMPANY’S BUSINESS AS CURRENTLY
CONDUCTED.  THE USE BY EACH COMPANY OF SUCH COLLATERAL AND ALL SUCH RIGHTS WITH
RESPECT TO THE FOREGOING DO NOT INFRINGE ON THE RIGHTS OF ANY PERSON OTHER THAN
SUCH

67


--------------------------------------------------------------------------------





INFRINGEMENT WHICH COULD NOT, INDIVIDUALLY OR IN THE AGGREGATE, REASONABLY BE
EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.  NO CLAIM HAS BEEN MADE AND
REMAINS OUTSTANDING THAT ANY SUCH COMPANY’S USE OF ANY COLLATERAL DOES OR MAY
VIOLATE THE RIGHTS OF ANY THIRD PARTY THAT COULD, INDIVIDUALLY OR IN THE
AGGREGATE, REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.

SECTION 3.06     Intellectual Property.


(A)           OWNERSHIP/NO CLAIMS.  EACH SUCH LOAN PARTY OWNS, OR IS LICENSED TO
USE, ALL INTELLECTUAL PROPERTY NECESSARY FOR THE CONDUCT OF ITS BUSINESS AS
CURRENTLY CONDUCTED, EXCEPT FOR THOSE THE FAILURE TO OWN OR LICENSE WHICH,
INDIVIDUALLY OR IN THE AGGREGATE, COULD NOT REASONABLY BE EXPECTED TO RESULT IN
A MATERIAL ADVERSE EFFECT.  NO CLAIM HAS BEEN ASSERTED AND IS PENDING BY ANY
PERSON CHALLENGING OR QUESTIONING THE USE OF ANY SUCH INTELLECTUAL PROPERTY OR
THE VALIDITY OR EFFECTIVENESS OF ANY SUCH INTELLECTUAL PROPERTY, NOR DOES ANY
SUCH LOAN PARTY KNOW OF ANY VALID BASIS FOR ANY SUCH CLAIM.  THE USE OF SUCH
INTELLECTUAL PROPERTY BY EACH LOAN PARTY DOES NOT INFRINGE THE RIGHTS OF ANY
PERSON, EXCEPT FOR SUCH CLAIMS AND INFRINGEMENTS THAT, INDIVIDUALLY OR IN THE
AGGREGATE, COULD NOT REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE
CHANGE IN THE BUSINESS, PROPERTY, RESULTS OF OPERATIONS, PROSPECTS OR CONDITION,
FINANCIAL OR OTHERWISE, OF SUCH COMPANY.


(B)           REGISTRATIONS.  EXCEPT PURSUANT TO LICENSES AND OTHER USER
AGREEMENTS ENTERED INTO BY EACH LOAN PARTY IN THE ORDINARY COURSE OF BUSINESS
THAT ARE LISTED IN SCHEDULE 12(A) OR 12(B) TO THE PERFECTION CERTIFICATE, ON AND
AS OF THE DATE HEREOF (I) EXCEPT AS SET FORTH IN SCHEDULE 3.6(B), EACH SUCH LOAN
PARTY OWNS AND POSSESSES THE RIGHT TO USE, AND HAS DONE NOTHING TO AUTHORIZE OR
ENABLE ANY OTHER PERSON THAT IS NOT AN AFFILIATE OF SUCH LOAN PARTY TO USE, ANY
COPYRIGHT, PATENT OR TRADEMARK (AS SUCH TERMS ARE DEFINED IN THE SECURITY
AGREEMENT) LISTED IN SCHEDULE 12(A) OR 12(B) TO THE PERFECTION CERTIFICATE AND
(II) ALL REGISTRATIONS LISTED IN SCHEDULE 12(A) OR 12(B) TO THE PERFECTION
CERTIFICATE ARE VALID AND IN FULL FORCE AND EFFECT.


(C)           NO VIOLATIONS OR PROCEEDINGS.  TO EACH SUCH LOAN PARTY’S
KNOWLEDGE, ON AND AS OF THE DATE HEREOF, THERE IS NO MATERIAL VIOLATION BY
OTHERS OF ANY RIGHT OF SUCH LOAN PARTY WITH RESPECT TO ANY COPYRIGHT, PATENT OR
TRADEMARK LISTED IN SCHEDULE 12(A) OR 12(B) TO THE PERFECTION CERTIFICATE,
PLEDGED BY IT UNDER THE NAME OF SUCH LOAN PARTY EXCEPT AS MAY BE SET FORTH ON
SCHEDULE 3.06(C).

SECTION 3.07     Equity Interests and Subsidiaries.


(A)           EQUITY INTERESTS.  SCHEDULES 1(A) AND 10(A) TO THE PERFECTION
CERTIFICATE DATED THE CLOSING DATE SET FORTH A LIST OF (I) ALL THE SUBSIDIARIES
OF THE US BORROWER AND THEIR JURISDICTIONS OF ORGANIZATION AS OF THE CLOSING
DATE AND (II) THE NUMBER OF EACH CLASS OF ITS EQUITY INTERESTS AUTHORIZED, AND
THE NUMBER OUTSTANDING, ON THE CLOSING DATE AND THE NUMBER OF SHARES COVERED BY
ALL OUTSTANDING OPTIONS, WARRANTS, RIGHTS OF CONVERSION OR PURCHASE AND SIMILAR
RIGHTS AT THE CLOSING DATE.  ALL EQUITY INTERESTS OF EACH COMPANY ARE DULY AND
VALIDLY ISSUED AND ARE FULLY PAID AND NON-ASSESSABLE, AND, OTHER THAN THE EQUITY
INTERESTS OF THE US BORROWER, ARE OWNED BY THE US BORROWER, DIRECTLY OR
INDIRECTLY THROUGH WHOLLY OWNED SUBSIDIARIES.  EACH LOAN PARTY IS THE RECORD AND
BENEFICIAL OWNER OF, AND HAS GOOD AND MARKETABLE TITLE TO, THE EQUITY INTERESTS
PLEDGED BY IT UNDER THE SECURITY AGREEMENT, FREE OF ANY AND ALL LIENS, RIGHTS OR
CLAIMS OF OTHER PERSONS, EXCEPT THE SECURITY INTEREST CREATED BY THE SECURITY
AGREEMENT, AND THERE ARE NO OUTSTANDING WARRANTS, OPTIONS OR OTHER RIGHTS TO
PURCHASE, OR SHAREHOLDER, VOTING TRUST OR SIMILAR AGREEMENTS OUTSTANDING WITH
RESPECT TO, OR PROPERTY THAT IS CONVERTIBLE INTO, OR THAT REQUIRES THE ISSUANCE
OR SALE OF, ANY SUCH EQUITY INTERESTS.


 

68


--------------------------------------------------------------------------------





(B)           NO CONSENT OF THIRD PARTIES REQUIRED.  NO CONSENT OF ANY PERSON
INCLUDING ANY OTHER GENERAL OR LIMITED PARTNER, ANY OTHER MEMBER OF A LIMITED
LIABILITY COMPANY, ANY OTHER SHAREHOLDER OR ANY OTHER TRUST BENEFICIARY IS
NECESSARY OR REASONABLY DESIRABLE (FROM THE PERSPECTIVE OF A SECURED PARTY) IN
CONNECTION WITH THE CREATION, PERFECTION OR FIRST PRIORITY STATUS OF THE
SECURITY INTEREST OF THE COLLATERAL AGENT IN ANY EQUITY INTERESTS PLEDGED TO THE
COLLATERAL AGENT FOR THE BENEFIT OF THE SECURED PARTIES UNDER THE SECURITY
AGREEMENT OR THE EXERCISE BY THE COLLATERAL AGENT OF THE VOTING OR OTHER RIGHTS
PROVIDED FOR IN THE SECURITY AGREEMENT OR THE EXERCISE OF REMEDIES IN RESPECT
THEREOF.


(C)           ORGANIZATIONAL CHART.  AN ACCURATE ORGANIZATIONAL CHART, SHOWING
THE OWNERSHIP STRUCTURE OF THE US BORROWER AND EACH SUBSIDIARY ON THE CLOSING
DATE, AND AFTER GIVING EFFECT TO THE TRANSACTIONS, IS SET FORTH ON SCHEDULE
10(A) TO THE PERFECTION CERTIFICATE DATED THE CLOSING DATE.

SECTION 3.08     Litigation; Compliance with Laws.  There are no actions, suits
or proceedings at law or in equity by or before any Governmental Authority now
pending or, to the knowledge of any such Company, threatened against or
affecting any such Company or any business, property or rights of any Company
(i) that involve any Loan Document or any of the Transactions or (ii) as to
which there is a reasonable possibility of an adverse determination and that, if
adversely determined, could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect.  Except for matters covered
by Section 3.18, no such Company or any of its property is in violation of, nor
will the continued operation of its property as currently conducted violate, any
Requirements of Law (including any zoning or building ordinance, code or
approval or any building permits) or any restrictions of record or agreements
affecting any such Company’s Real Property or is in default with respect to any
Requirement of Law, where such violation or default, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect.

SECTION 3.09     Agreements.  No such Company is a party to any agreement or
instrument or subject to any corporate or other constitutional restriction that
has resulted or could reasonably be expected to result in a Material Adverse
Effect.  No such Company is in default in any manner under any provision of any
indenture or other agreement or instrument evidencing Indebtedness, or any other
agreement or instrument to which it is a party or by which it or any of its
property is or may be bound, where such default could reasonably be expected to
result in a Material Adverse Effect, and no condition exists which, with the
giving of notice or the lapse of time or both, would constitute such a default. 
Schedule 3.09 accurately and completely lists all material agreements (other
than leases of Real Property set forth on Schedule 8(a) or 8(b) to the
Perfection Certificate dated the Closing Date) to which any such Company is a
party which are in effect on the date hereof in connection with the operation of
the business conducted thereby and the Borrowers have delivered to the
Administrative Agent complete and correct copies of all such material
agreements, including any amendments, supplements or modifications with respect
thereto, and all such agreements are in full force and effect.

SECTION 3.10     Federal Reserve Regulations.  No such Company is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of buying or carrying Margin Stock.  No part of the
proceeds of any Loan or any Letter of Credit will be used, whether directly or
indirectly, and whether immediately, incidentally or ultimately, for any purpose
that entails a violation of, or that is inconsistent with, the provisions of the
regulations of the Board, including Regulation T, U or X.  The pledge of the
Securities Collateral pursuant to the Security Agreement does not violate such
regulations.

 

69


--------------------------------------------------------------------------------


SECTION 3.11     Investment Company Act.  No Company is an “investment company”
or a company “controlled” by an “investment company,” as defined in, or subject
to regulation under, the Investment Company Act of 1940, as amended.

SECTION 3.12     Use of Proceeds.  The Borrowers will use the proceeds of the
Revolving Loans and Swingline Loans on and after the Closing Date for general
corporate purposes, including, without limitation, (a) to effect Permitted
Acquisitions, and (b) to pay for any put of the Convertible Bonds; provided,
however, that if proceeds of any Loan are used, in whole or in part, for any
transaction described in the foregoing clause (a) or (b), after giving Pro Forma
effect to such transaction and to such Loan, the sum of (i) the Companies’ cash
and Cash Equivalents plus (ii) the excess of the total Revolving Commitments
then in effect over the total Revolving Exposure shall be greater than or equal
to 20% of the total Revolving Commitments then in effect.

SECTION 3.13     Taxes.  Each such Company has (a) timely filed or caused to be
timely filed all federal Tax Returns and all material state, local and foreign
Tax Returns or materials required to have been filed by it and all such Tax
Returns are true and correct in all material respects and (b) duly and timely
paid, collected or remitted or caused to be duly and timely paid, collected or
remitted all Taxes (whether or not shown on any Tax Return) due and payable,
collectible or remittable by it and all assessments received by it, except Taxes
(i) that are being contested in good faith by appropriate proceedings and for
which such Company has set aside on its books adequate reserves in accordance
with GAAP and (ii) which could not, individually or in the aggregate, have a
Material Adverse Effect.  Each such Company has made adequate provision in
accordance with GAAP for all Taxes not yet due and payable.  Each such Company
is unaware of any proposed or pending tax assessments, deficiencies or audits
that could be reasonably expected to, individually or in the aggregate, result
in a Material Adverse Effect.  No such Company has ever been a party to any
understanding or arrangement constituting a “tax shelter” within the meaning of
Section 6111(c), Section 6111(d) or Section 6662(d)(2)(C)(iii) of the Code, or
has ever “participated” in a “reportable transaction” within the meaning of
Treasury Regulation Section 1.6011-4, except as could not be reasonably expected
to, individually or in the aggregate, result in a Material Adverse Effect.

SECTION 3.14     No Material Misstatements.  No information, report, financial
statement, certificate, Borrowing Request, LC Request, exhibit or schedule
furnished by or on behalf of any such Company to the Administrative Agent or any
Lender in connection with the negotiation of any Loan Document or included
therein or delivered pursuant thereto, taken as a whole, or the Confidential
Information Memorandum contained or contains any material misstatement of fact
or omitted or omits to state any material fact necessary to make the statements
therein, in the light of the circumstances under which they were or are made,
not misleading as of the date such information is dated or certified; provided
that to the extent any such information, report, financial statement, exhibit or
schedule was based upon or constitutes a forecast or projection, each such
Company represents only that it acted in good faith and utilized reasonable
assumptions and due care in the preparation of such information, report,
financial statement, exhibit or schedule.

SECTION 3.15     Labor Matters.  As of the Closing Date, there are no strikes,
lockouts or slowdowns against any such Company pending or, to the knowledge of
any such Company, threatened.  The hours worked by and payments made to
employees of any such Company have not been in violation of the Fair Labor
Standards Act of 1938, as amended, or any other applicable federal, state, local
or foreign law dealing with such matters in any manner which could reasonably be
expected to result in a Material Adverse Effect.  All payments due from any
Company, or for which any claim may be made against any Company, on account of
wages and employee health and welfare insurance and other

70


--------------------------------------------------------------------------------




benefits, have been paid or accrued as a liability on the books of such Company
except where the failure to do so could not reasonably be expected to result in
a Material Adverse Effect.  The consummation of the Transactions will not give
rise to any right of termination or right of renegotiation on the part of any
union under any collective bargaining agreement to which any such Company is
bound.

SECTION 3.16     Solvency.  Immediately after the consummation of the
Transactions to occur on the Closing Date and immediately following the making
of each Loan and after giving effect to the application of the proceeds of each
Loan, (a) the fair value of the properties of each such Loan Party (individually
and on a consolidated basis with its Subsidiaries) will exceed its debts and
liabilities, subordinated, contingent or otherwise; (b) the present fair
saleable value of the property of each such Loan Party (individually and on a
consolidated basis with its Subsidiaries) will be greater than the amount that
will be required to pay the probable liability of its debts and other
liabilities, subordinated, contingent or otherwise, as such debts and other
liabilities become absolute and matured; (c) each such Loan Party (individually
and on a consolidated basis with its Subsidiaries) will be able to pay its debts
and liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured; and (d) each such Loan Party
(individually and on a consolidated basis with its Subsidiaries) will not have
unreasonably small capital with which to conduct its business in which it is
engaged as such business is now conducted and is proposed to be conducted
following the Closing Date.

SECTION 3.17     Employee Benefit Plans.  Each such Company that is subject to
ERISA and the Code and its ERISA Affiliates are in compliance in all material
respects with the applicable provisions of ERISA and the Code and the
regulations and published interpretations thereunder.  No ERISA Event has
occurred or is reasonably expected to occur that, when taken together with all
other such ERISA Events, could reasonably be expected to result in a Material
Adverse Effect or the imposition of a Lien on any of the property of any such
Company.  The present value of all accumulated benefit obligations of all
underfunded Plans (based on the assumptions used for purposes of Statement of
Financial Accounting Standards No. 87) did not, as of the date of the most
recent financial statements reflecting such amounts, exceed by more than
$250,000 the fair market value of the property of all such underfunded Plans. 
Using actuarial assumptions and computation methods consistent with subpart I of
subtitle E of Title IV of ERISA, the aggregate liabilities of each such Company
or its ERISA Affiliates to all Multiemployer Plans in the event of a complete
withdrawal therefrom, as of the close of the most recent fiscal year of each
such Multiemployer Plan, could not reasonably be expected to result in a
Material Adverse Effect.

To the extent applicable, each Foreign Plan has been maintained in substantial
compliance with its terms and with the requirements of any and all applicable
Requirements of Law and has been maintained, where required, in good standing
with applicable regulatory authorities.  No such Company has incurred any
material obligation in connection with the termination of or withdrawal from any
Foreign Plan.  The present value of the accrued benefit liabilities (whether or
not vested) under each Foreign Plan which is funded, determined as of the end of
the most recently ended fiscal year of the respective Company on the basis of
actuarial assumptions, each of which is reasonable, did not exceed the current
value of the property of such Foreign Plan, and for each Foreign Plan which is
not funded, the obligations of such Foreign Plan are properly accrued.

SECTION 3.18     Environmental Matters.


(A)           EXCEPT AS SET FORTH IN SCHEDULE 3.18 AND EXCEPT AS, INDIVIDUALLY
OR IN THE AGGREGATE, COULD NOT REASONABLY BE EXPECTED TO RESULT IN A LOSS TO THE
BUSINESS, PROPERTY, OPERATIONS OR PROSPECTS OF ANY LOAN PARTY IN EXCESS OF
$500,000:

(I)      SUCH COMPANIES AND THEIR BUSINESSES, OPERATIONS AND REAL PROPERTY ARE
IN COMPLIANCE WITH, AND SUCH COMPANIES HAVE NO LIABILITY UNDER, ANY APPLICABLE
ENVIRONMENTAL LAW; AND UNDER THE CURRENTLY EFFECTIVE

71


--------------------------------------------------------------------------------




BUSINESS PLAN OF SUCH COMPANIES, NO EXPENDITURES OR OPERATIONAL ADJUSTMENTS WILL
BE REQUIRED IN ORDER TO COMPLY WITH APPLICABLE ENVIRONMENTAL LAWS DURING THE
TERM OF THIS AGREEMENT;

(II)     SUCH COMPANIES HAVE OBTAINED ALL ENVIRONMENTAL PERMITS REQUIRED FOR THE
CONDUCT OF THEIR BUSINESSES AND OPERATIONS, AND THE OWNERSHIP, OPERATION AND USE
OF THEIR PROPERTY, UNDER ENVIRONMENTAL LAW, ALL SUCH ENVIRONMENTAL PERMITS ARE
VALID AND IN GOOD STANDING AND, UNDER THE CURRENTLY EFFECTIVE BUSINESS PLAN OF
SUCH COMPANIES, NO EXPENDITURES OR OPERATIONAL ADJUSTMENTS WILL BE REQUIRED IN
ORDER TO RENEW OR MODIFY SUCH ENVIRONMENTAL PERMITS DURING THE TERM OF THIS
AGREEMENT;

(III)    THERE HAS BEEN NO RELEASE OR THREATENED RELEASE OF HAZARDOUS MATERIAL
ON, AT, UNDER OR FROM ANY REAL PROPERTY OR FACILITY PRESENTLY OR FORMERLY OWNED,
LEASED OR OPERATED BY SUCH COMPANIES OR THEIR PREDECESSORS IN INTEREST THAT
COULD RESULT IN LIABILITY BY SUCH COMPANIES UNDER ANY APPLICABLE ENVIRONMENTAL
LAW;

(IV)    THERE IS NO ENVIRONMENTAL CLAIM PENDING OR, TO THE KNOWLEDGE OF THE
COMPANIES, THREATENED AGAINST SUCH COMPANIES, OR RELATING TO THE REAL PROPERTY
CURRENTLY OR FORMERLY OWNED, LEASED OR OPERATED BY SUCH COMPANIES OR THEIR
PREDECESSORS IN INTEREST OR RELATING TO THE OPERATIONS OF SUCH COMPANIES, AND
THERE ARE NO ACTIONS, ACTIVITIES, CIRCUMSTANCES, CONDITIONS, EVENTS OR INCIDENTS
THAT COULD FORM THE BASIS OF SUCH AN ENVIRONMENTAL CLAIM; AND

(V)     NO PERSON WITH AN INDEMNITY OR CONTRIBUTION OBLIGATION TO SUCH COMPANIES
RELATING TO COMPLIANCE WITH OR LIABILITY UNDER ENVIRONMENTAL LAW IS IN DEFAULT
WITH RESPECT TO SUCH OBLIGATION.


(B)           EXCEPT AS SET FORTH IN SCHEDULE 3.18:

(I)      NO SUCH COMPANY IS OBLIGATED TO PERFORM ANY ACTION OR OTHERWISE INCUR
ANY EXPENSE UNDER ENVIRONMENTAL LAW PURSUANT TO ANY ORDER, DECREE, JUDGMENT OR
AGREEMENT BY WHICH IT IS BOUND OR HAS ASSUMED BY CONTRACT, AGREEMENT OR
OPERATION OF LAW, AND NO COMPANY IS CONDUCTING OR FINANCING ANY RESPONSE
PURSUANT TO ANY ENVIRONMENTAL LAW WITH RESPECT TO ANY REAL PROPERTY OR ANY OTHER
LOCATION;

(II)     NO REAL PROPERTY OR FACILITY OWNED, OPERATED OR LEASED BY SUCH
COMPANIES AND, TO THE KNOWLEDGE OF SUCH COMPANIES, NO REAL PROPERTY OR FACILITY
FORMERLY OWNED, OPERATED OR LEASED BY SUCH COMPANIES OR ANY OF THEIR
PREDECESSORS IN INTEREST IS (I) LISTED OR PROPOSED FOR LISTING ON THE NATIONAL
PRIORITIES LIST PROMULGATED PURSUANT TO CERCLA OR (II) LISTED ON THE
COMPREHENSIVE ENVIRONMENTAL RESPONSE, COMPENSATION AND LIABILITY INFORMATION
SYSTEM PROMULGATED PURSUANT TO CERCLA OR (III) INCLUDED ON ANY SIMILAR LIST
MAINTAINED BY ANY GOVERNMENTAL AUTHORITY INCLUDING ANY SUCH LIST RELATING TO
PETROLEUM;

(III)    NO LIEN HAS BEEN RECORDED OR, TO THE KNOWLEDGE OF ANY COMPANY,
THREATENED UNDER ANY ENVIRONMENTAL LAW WITH RESPECT TO ANY REAL PROPERTY OR
OTHER ASSETS OF SUCH COMPANIES;

72


--------------------------------------------------------------------------------




(IV)    THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT AND THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY WILL NOT REQUIRE ANY
NOTIFICATION, REGISTRATION, FILING, REPORTING, DISCLOSURE, INVESTIGATION,
REMEDIATION OR CLEANUP PURSUANT TO ANY GOVERNMENTAL REAL PROPERTY DISCLOSURE
REQUIREMENTS OR ANY OTHER APPLICABLE ENVIRONMENTAL LAW; AND

(V)     SUCH COMPANIES HAVE MADE AVAILABLE TO THE LENDERS ALL MATERIAL RECORDS
AND FILES IN THE POSSESSION, CUSTODY OR CONTROL OF, OR OTHERWISE REASONABLY
AVAILABLE TO, SUCH COMPANIES CONCERNING COMPLIANCE WITH OR LIABILITY UNDER
ENVIRONMENTAL LAW, INCLUDING THOSE CONCERNING THE ACTUAL OR SUSPECTED EXISTENCE
OF HAZARDOUS MATERIAL AT REAL PROPERTY OR FACILITIES CURRENTLY OR FORMERLY
OWNED, OPERATED, LEASED OR USED BY SUCH COMPANIES.

SECTION 3.19     Insurance.  Schedule 3.19 sets forth a true, complete and
correct description of all insurance maintained by each such Company as of the
Closing Date.  All insurance maintained by such Companies is in full force and
effect, all premiums have been duly paid, no such Company has received notice of
violation or cancellation thereof, the Premises, and the use, occupancy and
operation thereof, comply in all material respects with all Insurance
Requirements, and there exists no default under any Insurance Requirement.  Each
such Company has insurance in such amounts and covering such risks and
liabilities as are customary for companies of a similar size engaged in similar
businesses in similar locations.

SECTION 3.20     Security Documents.


(A)           SECURITY AGREEMENT.  THE SECURITY AGREEMENT IS EFFECTIVE TO CREATE
IN FAVOR OF THE COLLATERAL AGENT FOR THE BENEFIT OF THE SECURED PARTIES, LEGAL,
VALID AND ENFORCEABLE LIENS ON, AND SECURITY INTERESTS IN, THE SECURITY
AGREEMENT COLLATERAL PLEDGED BY SUCH COMPANY AND, WHEN (I) FINANCING STATEMENTS
AND OTHER FILINGS IN APPROPRIATE FORM ARE FILED IN THE OFFICES SPECIFIED ON
SCHEDULE 7 TO THE PERFECTION CERTIFICATE AND (II) UPON THE TAKING OF POSSESSION
OR CONTROL BY THE COLLATERAL AGENT OF THE SECURITY AGREEMENT COLLATERAL WITH
RESPECT TO WHICH A SECURITY INTEREST MAY BE PERFECTED ONLY BY POSSESSION OR
CONTROL (WHICH POSSESSION OR CONTROL SHALL BE GIVEN TO THE COLLATERAL AGENT TO
THE EXTENT POSSESSION OR CONTROL BY THE COLLATERAL AGENT IS REQUIRED BY EACH
SECURITY AGREEMENT), THE LIENS CREATED BY THE SECURITY AGREEMENT SHALL
CONSTITUTE FULLY PERFECTED LIENS ON, AND SECURITY INTERESTS IN, ALL RIGHT, TITLE
AND INTEREST OF THE GRANTORS IN THE SECURITY AGREEMENT COLLATERAL PLEDGED BY
SUCH COMPANY (OTHER THAN SUCH SECURITY AGREEMENT COLLATERAL IN WHICH A SECURITY
INTEREST CANNOT BE PERFECTED UNDER THE UCC AS IN EFFECT AT THE RELEVANT TIME IN
THE RELEVANT JURISDICTION), IN EACH CASE SUBJECT TO NO LIENS OTHER THAN
PERMITTED COLLATERAL LIENS.


(B)           PTO FILING; COPYRIGHT OFFICE FILING.  WHEN THE SECURITY AGREEMENT
OR A SHORT FORM THEREOF IS FILED IN THE UNITED STATES PATENT AND TRADEMARK
OFFICE AND THE UNITED STATES COPYRIGHT OFFICE, THE LIENS CREATED BY SUCH
SECURITY AGREEMENT SHALL CONSTITUTE FULLY PERFECTED LIENS ON, AND SECURITY
INTERESTS IN, ALL RIGHT, TITLE AND INTEREST OF THE GRANTORS THEREUNDER IN
PATENTS (AS DEFINED IN THE SECURITY AGREEMENT) REGISTERED OR APPLIED FOR WITH
THE UNITED STATES PATENT AND TRADEMARK OFFICE PLEDGED BY SUCH COMPANY OR
COPYRIGHTS (AS DEFINED IN SUCH SECURITY AGREEMENT) REGISTERED OR APPLIED FOR
WITH THE UNITED STATES COPYRIGHT OFFICE PLEDGED BY SUCH COMPANY, AS THE CASE MAY
BE, IN EACH CASE SUBJECT TO NO LIENS OTHER THAN PERMITTED COLLATERAL LIENS.


(C)           MORTGAGES.  EACH MORTGAGE TO BE EXECUTED AND DELIVERED AFTER THE
DATE THEREOF IN ACCORDANCE WITH THE PROVISIONS OF SECTIONS 5.11 AND 5.12 SHALL
BE EFFECTIVE TO CREATE, IN FAVOR OF THE COLLATERAL AGENT, FOR ITS BENEFIT AND
THE BENEFIT OF THE SECURED PARTIES, LEGAL, VALID AND ENFORCEABLE FIRST

73


--------------------------------------------------------------------------------





PRIORITY LIENS ON, AND SECURITY INTERESTS IN, ALL OF THE APPLICABLE LOAN
PARTIES’ RIGHT, TITLE AND INTEREST IN AND TO THE MORTGAGED PROPERTIES THEREUNDER
AND THE PROCEEDS THEREOF, SUBJECT ONLY TO PERMITTED COLLATERAL LIENS OR OTHER
LIENS ACCEPTABLE TO THE COLLATERAL AGENT, AND WHEN SUCH MORTGAGE IS FILED IN THE
OFFICES SPECIFIED IN THE LOCAL COUNSEL OPINION DELIVERED WITH RESPECT THERETO IN
ACCORDANCE WITH THE PROVISIONS OF SECTIONS 5.11 AND 5.12, SUCH MORTGAGE SHALL
CONSTITUTE FULLY PERFECTED LIENS ON, AND SECURITY INTERESTS IN, ALL RIGHT, TITLE
AND INTEREST OF THE LOAN PARTIES IN THE MORTGAGED PROPERTIES AND THE PROCEEDS
THEREOF, IN EACH CASE PRIOR AND SUPERIOR IN RIGHT TO ANY OTHER PERSON, OTHER
THAN LIENS PERMITTED BY SUCH MORTGAGE.


(D)           CAYMAN SHARE CHARGE.  THE CAYMAN SHARE CHARGE IS EFFECTIVE TO
CREATE IN FAVOR OF THE COLLATERAL AGENT FOR THE BENEFIT OF THE SECURED PARTIES,
A LEGAL, VALID AND ENFORCEABLE FIRST FIXED CHARGE AND EQUITABLE MORTGAGE OVER,
THE CAYMAN CHARGED PROPERTY.


(E)           CAYMAN DEED OF CHARGE.  THE CAYMAN DEED OF CHARGE IS EFFECTIVE TO
CREATE IN FAVOR OF THE COLLATERAL AGENT FOR THE BENEFIT OF THE SECURED PARTIES,
A LEGAL, VALID AND ENFORCEABLE FIRST FLOATING CHARGE OVER THE COLLATERAL
DESCRIBED THEREIN.


(F)            CAYMAN SECURITY AGREEMENT.  THE CAYMAN SECURITY AGREEMENT IS
EFFECTIVE TO CREATE IN FAVOR OF THE COLLATERAL AGENT FOR THE BENEFIT OF THE
SECURED PARTIES, LEGAL, VALID AND ENFORCEABLE LIENS ON, AND SECURITY INTERESTS
IN, THE COLLATERAL PLEDGED BY THE CAYMAN BORROWER THEREUNDER, AND WHEN ALL
APPROPRIATE FILINGS OR RECORDINGS ARE MADE IN THE APPROPRIATE OFFICES AS MAY BE
REQUIRED UNDER APPLICABLE LAW, THE CAYMAN SECURITY DOCUMENT WILL CONSTITUTE
FULLY PERFECTED LIENS ON, AND SECURITY INTERESTS IN, ALL RIGHT, TITLE AND
INTEREST OF THE CAYMAN BORROWER IN SUCH COLLATERAL, IN EACH CASE SUBJECT TO NO
LIENS OTHER THAN THE APPLICABLE PERMITTED COLLATERAL LIENS.


(G)           VALID LIENS.  EACH SECURITY DOCUMENT DELIVERED PURSUANT TO
SECTIONS 5.11 AND 5.12 WILL, UPON EXECUTION AND DELIVERY THEREOF, BE EFFECTIVE
TO CREATE IN FAVOR OF THE COLLATERAL AGENT, FOR THE BENEFIT OF THE SECURED
PARTIES, LEGAL, VALID AND ENFORCEABLE LIENS ON, AND SECURITY INTERESTS IN, ALL
OF THE APPLICABLE LOAN PARTIES’ RIGHT, TITLE AND INTEREST IN AND TO THE
COLLATERAL THEREUNDER, AND (I) WHEN ALL APPROPRIATE FILINGS OR RECORDINGS ARE
MADE IN THE APPROPRIATE OFFICES AS MAY BE REQUIRED UNDER APPLICABLE LAW AND
(II) UPON THE TAKING OF POSSESSION OR CONTROL BY THE COLLATERAL AGENT OF SUCH
COLLATERAL WITH RESPECT TO WHICH A SECURITY INTEREST MAY BE PERFECTED ONLY BY
POSSESSION OR CONTROL (WHICH POSSESSION OR CONTROL SHALL BE GIVEN TO THE
COLLATERAL AGENT TO THE EXTENT REQUIRED BY ANY SECURITY DOCUMENT), SUCH SECURITY
DOCUMENT WILL CONSTITUTE FULLY PERFECTED LIENS ON, AND SECURITY INTERESTS IN,
ALL RIGHT, TITLE AND INTEREST OF THE APPLICABLE LOAN PARTIES IN SUCH COLLATERAL,
IN EACH CASE SUBJECT TO NO LIENS OTHER THAN THE APPLICABLE PERMITTED COLLATERAL
LIENS.

SECTION 3.21     Anti-Terrorism Law.  (a)  No such Loan Party and, to the
knowledge of such Loan Parties, none of its Affiliates is in violation of any
Requirement of Law relating to terrorism or money laundering (“Anti-Terrorism
Laws”), including Executive Order No. 13224 on Terrorist Financing, effective
September 24, 2001 (the “Executive Order”), and the Uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism Act of 2001, Public Law 107-56.


(B)           NO SUCH LOAN PARTY AND TO THE KNOWLEDGE OF SUCH LOAN PARTIES, NO
AFFILIATE OR BROKER OR OTHER AGENT OF ANY SUCH LOAN PARTY ACTING OR BENEFITING
IN ANY CAPACITY IN CONNECTION WITH THE LOANS IS ANY OF THE FOLLOWING:

(I)      A PERSON THAT IS LISTED IN THE ANNEX TO, OR IS OTHERWISE SUBJECT TO THE
PROVISIONS OF, THE EXECUTIVE ORDER;

74


--------------------------------------------------------------------------------




(II)     A PERSON OWNED OR CONTROLLED BY, OR ACTING FOR OR ON BEHALF OF, ANY
PERSON THAT IS LISTED IN THE ANNEX TO, OR IS OTHERWISE SUBJECT TO THE PROVISIONS
OF, THE EXECUTIVE ORDER;

(III)    A PERSON WITH WHICH ANY LENDER IS PROHIBITED FROM DEALING OR OTHERWISE
ENGAGING IN ANY TRANSACTION BY ANY ANTI-TERRORISM LAW;

(IV)    A PERSON THAT COMMITS, THREATENS OR CONSPIRES TO COMMIT OR SUPPORTS
“TERRORISM” AS DEFINED IN THE EXECUTIVE ORDER; OR

(V)     A PERSON THAT IS NAMED AS A “SPECIALLY DESIGNATED NATIONAL AND BLOCKED
PERSON” ON THE MOST CURRENT LIST PUBLISHED BY THE U.S. TREASURY DEPARTMENT
OFFICE OF FOREIGN ASSETS CONTROL (“OFAC”) AT ITS OFFICIAL WEBSITE OR ANY
REPLACEMENT WEBSITE OR OTHER REPLACEMENT OFFICIAL PUBLICATION OF SUCH LIST.


(C)           NO SUCH LOAN PARTY AND, TO THE KNOWLEDGE OF SUCH LOAN PARTIES, NO
BROKER OR OTHER AGENT OF ANY SUCH LOAN PARTY ACTING IN ANY CAPACITY IN
CONNECTION WITH THE LOANS (I) CONDUCTS ANY BUSINESS OR ENGAGES IN MAKING OR
RECEIVING ANY CONTRIBUTION OF FUNDS, GOODS OR SERVICES TO OR FOR THE BENEFIT OF
ANY PERSON DESCRIBED IN PARAGRAPH (B) ABOVE, (II) DEALS IN, OR OTHERWISE ENGAGES
IN ANY TRANSACTION RELATING TO, ANY PROPERTY OR INTERESTS IN PROPERTY BLOCKED
PURSUANT TO THE EXECUTIVE ORDER, OR (III) ENGAGES IN OR CONSPIRES TO ENGAGE IN
ANY TRANSACTION THAT EVADES OR AVOIDS, OR HAS THE PURPOSE OF EVADING OR
AVOIDING, OR ATTEMPTS TO VIOLATE, ANY OF THE PROHIBITIONS SET FORTH IN ANY
ANTI-TERRORISM LAW.


SECTION 3.22              CONVERTIBLE BOND DOCUMENTS.


(A)           THE EXECUTION AND DELIVERY OF THE LOAN DOCUMENTS BY ANY SUCH LOAN
PARTY AND THE INCURRENCE OF INDEBTEDNESS BY ANY SUCH LOAN PARTY PURSUANT TO THE
LOAN DOCUMENTS, INCLUDING ANY FUTURE ADVANCES HEREUNDER, WILL NOT VIOLATE OR
RESULT IN A DEFAULT UNDER ANY OF THE CONVERTIBLE BOND DOCUMENTS.


(B)           THE OBLIGATIONS CONSTITUTE “SENIOR INDEBTEDNESS” AND “DESIGNATED
SENIOR INDEBTEDNESS” (AS EACH SUCH TERM IS DEFINED IN THE CONVERTIBLE BOND
INDENTURE) UNDER THE TERMS OF THE CONVERTIBLE BOND DOCUMENTS ENTITLED TO THE
BENEFITS OF THE SUBORDINATION PROVISIONS SET FORTH IN ARTICLE XI OF THE
CONVERTIBLE BOND INDENTURE.


(C)           THE AGENTS AND LENDERS ARE INTENDED THIRD PARTY BENEFICIARIES OF
THE PROVISIONS SET FORTH IN ARTICLE XI OF THE CONVERTIBLE BOND INDENTURE, WITH
THE RIGHT AND ABILITY TO ENFORCE SUCH PROVISIONS FOR THEIR OWN BENEFIT.  EACH
SUCH BORROWER ACKNOWLEDGES AND AGREES THAT THE AGENTS AND THE LENDERS ARE
ENTERING INTO THIS AGREEMENT AND ARE EXTENDING COMMITMENTS IN RELIANCE UPON THE
SUBORDINATION PROVISIONS OF ARTICLE XI OF THE CONVERTIBLE BOND INDENTURE AND
THIS SECTION 3.22.


SECTION 3.23              FOREIGN SUBSIDIARIES.

As of the Closing Date, no Foreign Subsidiary of the US Borrower (other than the
Cayman Borrower) holds any Intellectual Property, and no Foreign Subsidiary of
the US Borrower (other than the Cayman Borrower and Irish Sciele) holds any
material properties, is liable for any material obligations (whether contingent
or actual), engages in any trade or business, or conducts any business activity,
other than (1) the issuance of its Equity Interests to the US Borrower or any
Wholly Owned Subsidiary of the US Borrower or (2) the licensing of Intellectual
Property from one or more Companies and activities incidental thereto.

75


--------------------------------------------------------------------------------





ARTICLE IV


CONDITIONS TO CREDIT EXTENSIONS

SECTION 4.01     Conditions to Initial Credit Extension.  The obligation of each
Lender and, if applicable, each Issuing Bank to fund the initial Credit
Extension requested to be made by it shall be subject to the prior or concurrent
satisfaction (except to the extent that such conditions are permitted to be
satisfied on a post-closing basis pursuant to Section 5.15 herein) of each of
the conditions precedent set forth in this Section 4.01.


(A)           LOAN DOCUMENTS.  ALL LEGAL MATTERS INCIDENT TO THIS AGREEMENT, THE
CREDIT EXTENSIONS HEREUNDER AND THE OTHER LOAN DOCUMENTS SHALL BE REASONABLY
SATISFACTORY TO THE LENDERS, TO THE ISSUING BANK AND TO THE ADMINISTRATIVE AGENT
AND THERE SHALL HAVE BEEN DELIVERED TO THE ADMINISTRATIVE AGENT AN EXECUTED
COUNTERPART OF EACH OF THE LOAN DOCUMENTS AND THE PERFECTION CERTIFICATE.


(B)           CORPORATE DOCUMENTS.  THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED:

(I)      A CERTIFICATE OF THE SECRETARY OR ASSISTANT SECRETARY OF EACH LOAN
PARTY DATED THE CLOSING DATE, CERTIFYING (A) THAT ATTACHED THERETO IS A TRUE AND
COMPLETE COPY OF EACH ORGANIZATIONAL DOCUMENT OF SUCH LOAN PARTY CERTIFIED (TO
THE EXTENT APPLICABLE) AS OF A RECENT DATE BY THE SECRETARY OF STATE OF THE
STATE OF ITS ORGANIZATION, (B) THAT ATTACHED THERETO IS A TRUE AND COMPLETE COPY
OF RESOLUTIONS DULY ADOPTED BY THE BOARD OF DIRECTORS OF SUCH LOAN PARTY
AUTHORIZING THE EXECUTION, DELIVERY AND PERFORMANCE OF THE LOAN DOCUMENTS TO
WHICH SUCH PERSON IS A PARTY AND, IN THE CASE OF THE BORROWERS, THE BORROWINGS
HEREUNDER, AND THAT SUCH RESOLUTIONS HAVE NOT BEEN MODIFIED, RESCINDED OR
AMENDED AND ARE IN FULL FORCE AND EFFECT AND (C) AS TO THE INCUMBENCY AND
SPECIMEN SIGNATURE OF EACH OFFICER EXECUTING ANY LOAN DOCUMENT OR ANY OTHER
DOCUMENT DELIVERED IN CONNECTION HEREWITH ON BEHALF OF SUCH LOAN PARTY (TOGETHER
WITH A CERTIFICATE OF ANOTHER OFFICER AS TO THE INCUMBENCY AND SPECIMEN
SIGNATURE OF THE SECRETARY OR ASSISTANT SECRETARY EXECUTING THE CERTIFICATE IN
THIS CLAUSE (I));

(II)     A CERTIFICATE AS TO THE GOOD STANDING OF EACH LOAN PARTY (IN SO-CALLED
“LONG-FORM” IF AVAILABLE) (OR FOREIGN EQUIVALENT) AS OF A RECENT DATE, FROM SUCH
SECRETARY OF STATE (OR OTHER APPLICABLE GOVERNMENTAL AUTHORITY); AND

(III)    SUCH OTHER DOCUMENTS AS THE LENDERS, THE ISSUING BANK OR THE
ADMINISTRATIVE AGENT MAY REASONABLY REQUEST.


(C)           OFFICERS’ CERTIFICATE.  THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED A CERTIFICATE, DATED THE CLOSING DATE AND SIGNED BY THE CHIEF EXECUTIVE
OFFICER, THE CHIEF FINANCIAL OFFICER OR AN EQUIVALENT SENIOR OFFICER OF EACH
BORROWER, CONFIRMING COMPLIANCE WITH THE CONDITIONS PRECEDENT SET FORTH IN THIS
SECTION 4.01 AND SECTIONS 4.02(B), (C) AND (D).


(D)           FINANCINGS AND OTHER TRANSACTIONS, ETC.

(I)      THE TRANSACTIONS SHALL HAVE BEEN CONSUMMATED OR SHALL BE CONSUMMATED
SIMULTANEOUSLY ON THE CLOSING DATE, IN EACH CASE IN ALL MATERIAL RESPECTS IN
ACCORDANCE WITH THE TERMS HEREOF AND THE TERMS OF THE LOAN DOCUMENTS, WITHOUT
THE WAIVER OR AMENDMENT OF ANY SUCH

76


--------------------------------------------------------------------------------




TERMS NOT APPROVED BY THE ADMINISTRATIVE AGENT AND THE ARRANGERS OTHER THAN ANY
WAIVER OR AMENDMENT THEREOF THAT IS NOT MATERIALLY ADVERSE TO THE INTERESTS OF
THE LENDERS.

(II)     THE LENDERS SHALL BE REASONABLY SATISFIED WITH THE MANAGEMENT,
CAPITALIZATION, THE TERMS AND CONDITIONS OF ANY EQUITY ARRANGEMENTS AND THE
CORPORATE OR OTHER ORGANIZATIONAL STRUCTURE OF THE COMPANIES (AFTER GIVING
EFFECT TO THE TRANSACTIONS) AND ANY INDEMNITIES, EMPLOYMENT AND OTHER
ARRANGEMENTS ENTERED INTO IN CONNECTION WITH THE TRANSACTIONS.

(III)    THE REFINANCING SHALL HAVE BEEN CONSUMMATED IN FULL TO THE REASONABLE
SATISFACTION OF THE LENDERS WITH ALL LIENS IN FAVOR OF THE EXISTING LENDERS
BEING UNCONDITIONALLY RELEASED; THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A
“PAY-OFF” LETTER IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE
ADMINISTRATIVE AGENT WITH RESPECT TO ALL DEBT BEING REFINANCED IN THE
REFINANCING; AND THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED FROM ANY PERSON
HOLDING ANY LIEN SECURING ANY SUCH DEBT, SUCH UCC TERMINATION STATEMENTS,
MORTGAGE RELEASES, RELEASES OF ASSIGNMENTS OF LEASES AND RENTS, RELEASES OF
SECURITY INTERESTS IN INTELLECTUAL PROPERTY AND OTHER INSTRUMENTS, IN EACH CASE
IN PROPER FORM FOR RECORDING, AS THE ADMINISTRATIVE AGENT SHALL HAVE REASONABLY
REQUESTED TO RELEASE AND TERMINATE OF RECORD THE LIENS SECURING SUCH DEBT.


(E)           FINANCIAL STATEMENTS; PRO FORMA BALANCE SHEET; PROJECTIONS.  THE
LENDERS SHALL HAVE RECEIVED AND SHALL BE SATISFIED WITH THE FORM AND SUBSTANCE
OF THE FINANCIAL STATEMENTS DESCRIBED IN SECTION 3.04 AND WITH THE FORECASTS OF
THE FINANCIAL PERFORMANCE OF THE US BORROWER AND ITS SUBSIDIARIES.


(F)            INDEBTEDNESS AND MINORITY INTERESTS.  AFTER GIVING EFFECT TO THE
TRANSACTIONS AND THE OTHER TRANSACTIONS CONTEMPLATED HEREBY, NO COMPANY SHALL
HAVE OUTSTANDING ANY INDEBTEDNESS OR PREFERRED STOCK OTHER THAN (I) THE LOANS
AND CREDIT EXTENSIONS HEREUNDER, (II) THE INDEBTEDNESS LISTED ON
SCHEDULE 6.01(B) AND (III) INDEBTEDNESS OWED TO ANY BORROWER OR ANY GUARANTOR.


(G)           OPINIONS OF COUNSEL.  THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED, ON BEHALF OF ITSELF, THE OTHER AGENTS, THE ARRANGERS, THE LENDERS AND
THE ISSUING BANK, A FAVORABLE WRITTEN OPINION OF (I) PAUL, HASTINGS, JANOFSKY &
WALKER, LLP, SPECIAL COUNSEL FOR THE LOAN PARTIES, AND (II) EACH LOCAL AND
FOREIGN COUNSEL LISTED ON SCHEDULE 4.01(G), IN EACH CASE (A) DATED THE CLOSING
DATE, (B) ADDRESSED TO THE AGENTS, THE ISSUING BANK AND THE LENDERS AND
(C) COVERING THE MATTERS SET FORTH IN EXHIBIT N AND SUCH OTHER MATTERS RELATING
TO THE LOAN DOCUMENTS AND THE TRANSACTIONS AS THE ADMINISTRATIVE AGENT SHALL
REASONABLY REQUEST.


(H)           SOLVENCY CERTIFICATE.  THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED A SOLVENCY CERTIFICATE IN THE FORM OF EXHIBIT O, DATED THE CLOSING DATE
AND SIGNED BY THE CHIEF FINANCIAL OFFICER OF EACH BORROWER.


(I)            REQUIREMENTS OF LAW.  THE LENDERS SHALL BE SATISFIED THAT EACH
BORROWER, ITS SUBSIDIARIES AND THE TRANSACTIONS SHALL BE IN FULL COMPLIANCE WITH
ALL MATERIAL REQUIREMENTS OF LAW, INCLUDING REGULATIONS T, U AND X OF THE BOARD,
AND SHALL HAVE RECEIVED SATISFACTORY EVIDENCE OF SUCH COMPLIANCE REASONABLY
REQUESTED BY THEM.


(J)            CONSENTS.  THE LENDERS SHALL BE SATISFIED THAT ALL REQUISITE
GOVERNMENTAL AUTHORITIES AND THIRD PARTIES SHALL HAVE APPROVED OR CONSENTED TO
THE TRANSACTIONS, AND THERE SHALL BE NO GOVERNMENTAL OR JUDICIAL ACTION, ACTUAL
OR THREATENED, THAT HAS OR WOULD HAVE, SINGLY OR IN THE AGGREGATE, A REASONABLE
LIKELIHOOD OF RESTRAINING, PREVENTING OR IMPOSING BURDENSOME CONDITIONS ON THE
TRANSACTIONS OR THE OTHER TRANSACTIONS CONTEMPLATED HEREBY.

77


--------------------------------------------------------------------------------





(K)           LITIGATION.  THERE SHALL BE NO LITIGATION, PUBLIC OR PRIVATE, OR
ADMINISTRATIVE PROCEEDINGS, GOVERNMENTAL INVESTIGATION OR OTHER LEGAL OR
REGULATORY DEVELOPMENTS, ACTUAL OR THREATENED, THAT, SINGLY OR IN THE AGGREGATE,
COULD REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT, OR COULD
MATERIALLY AND ADVERSELY AFFECT THE ABILITY OF THE BORROWERS AND THE
SUBSIDIARIES TO FULLY AND TIMELY PERFORM THEIR RESPECTIVE OBLIGATIONS UNDER THE
LOAN DOCUMENTS, OR THE ABILITY OF THE PARTIES TO CONSUMMATE THE FINANCINGS
CONTEMPLATED HEREBY OR THE OTHER TRANSACTIONS.


(L)            SOURCES AND USES.  THE SOURCES AND USES OF THE LOANS SHALL BE AS
SET FORTH IN SECTION 3.12.


(M)          FEES.  THE ARRANGERS AND ADMINISTRATIVE AGENT SHALL HAVE RECEIVED
ALL FEES AND OTHER AMOUNTS DUE AND PAYABLE ON OR PRIOR TO THE CLOSING DATE,
INCLUDING, TO THE EXTENT INVOICED, REIMBURSEMENT OR PAYMENT OF ALL OUT-OF-POCKET
EXPENSES (INCLUDING THE LEGAL FEES AND EXPENSES OF LATHAM & WATKINS LLP, SPECIAL
COUNSEL TO THE AGENTS, AND THE FEES AND EXPENSES OF ANY LOCAL COUNSEL, FOREIGN
COUNSEL, APPRAISERS, CONSULTANTS AND OTHER ADVISORS) REQUIRED TO BE REIMBURSED
OR PAID BY THE BORROWERS HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT.


(N)           PERSONAL PROPERTY REQUIREMENTS.  THE COLLATERAL AGENT SHALL HAVE
RECEIVED:

(i)      UCC financing statements (or their foreign equivalents) in appropriate
form for filing under the UCC (or its foreign equivalent), filings with the
United States Patent and Trademark Office and United States Copyright Office and
such other documents under applicable Requirements of Law in each jurisdiction
as may be necessary or appropriate or, in the opinion of the Collateral Agent,
desirable to perfect the Liens created, or purported to be created, by the
Security Documents;

(ii)     certified copies of UCC (or their foreign equivalents), United States
Patent and Trademark Office and United States Copyright Office, tax and judgment
lien searches, bankruptcy and pending lawsuit searches or equivalent reports or
searches, each of a recent date listing all effective financing statements, lien
notices or comparable documents that name any Loan Party as debtor and that are
filed in those state and, if applicable, county jurisdictions in which any
property of any Loan Party is located and the state and, if applicable, county
jurisdictions in which any Loan Party is organized or maintains its principal
place of business and such other searches that the Collateral Agent deems
necessary or appropriate, none of which encumber the Collateral covered or
intended to be covered by the Security Documents (other than Permitted
Collateral Liens or any other Liens acceptable to the Collateral Agent);

(iii)    with respect to each location set forth on Schedule 4.01(n)(iii), a
Landlord Access Agreement or Bailee Letter, as applicable; provided that no such
Landlord Access Agreement or Bailee Letter shall be required (A) with respect to
any Real Property that could not be obtained after the Loan Party that is the
lessee of such Real Property or owner of the inventory or other personal
property Collateral stored with the bailee thereof, as applicable, shall have
used all commercially reasonable efforts to do so, or (B) with respect to any
location where the book value of personal property Collateral stored with the
bailee thereof is less than $5.0 million per location so long as the aggregate
book value of personal property Collateral at all such locations for which no
Bailee Letter is obtained does not exceed $10.0 million; and

78


--------------------------------------------------------------------------------




(iv)    evidence acceptable to the Collateral Agent of payment or arrangements
for payment by the Loan Parties of all applicable recording taxes, fees,
charges, costs and expenses required for the recording of the Security
Documents.


(O)           INSURANCE.  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A COPY
OF, OR A CERTIFICATE AS TO COVERAGE UNDER, THE INSURANCE POLICIES REQUIRED BY
SECTION 5.04 AND THE APPLICABLE PROVISIONS OF THE SECURITY DOCUMENTS, EACH OF
WHICH SHALL BE ENDORSED OR OTHERWISE AMENDED TO INCLUDE A “STANDARD” OR “NEW
YORK” LENDER’S LOSS PAYABLE OR MORTGAGEE ENDORSEMENT (AS APPLICABLE) AND SHALL
NAME THE COLLATERAL AGENT, ON BEHALF OF THE SECURED PARTIES, AS ADDITIONAL
INSURED, IN FORM AND SUBSTANCE SATISFACTORY TO THE ADMINISTRATIVE AGENT.


(P)           USA PATRIOT ACT.  THE LENDERS SHALL HAVE RECEIVED, SUFFICIENTLY IN
ADVANCE OF THE CLOSING DATE, ALL DOCUMENTATION AND OTHER INFORMATION THAT MAY BE
REQUIRED BY THE LENDERS IN ORDER TO ENABLE COMPLIANCE WITH APPLICABLE “KNOW YOUR
CUSTOMER” AND ANTI-MONEY LAUNDERING RULES AND REGULATIONS, INCLUDING THE UNITED
STATES PATRIOT ACT (TITLE III OF PUB. L. 107-56 (SIGNED INTO LAW OCTOBER 26,
2001)) INCLUDING THE INFORMATION DESCRIBED IN SECTION 10.13.

SECTION 4.02     Conditions to All Credit Extensions.  The obligation of each
Lender and each Issuing Bank to make any Credit Extension (including the initial
Credit Extension) shall be subject to, and to the satisfaction of, each of the
conditions precedent set forth below.


(A)           NOTICE.  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A BORROWING
REQUEST AS REQUIRED BY SECTION 2.03 (OR SUCH NOTICE SHALL HAVE BEEN DEEMED GIVEN
IN ACCORDANCE WITH SECTION 2.03) IF LOANS ARE BEING REQUESTED OR, IN THE CASE OF
THE ISSUANCE, AMENDMENT, EXTENSION OR RENEWAL OF A LETTER OF CREDIT, THE ISSUING
BANK AND THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED AN LC REQUEST AS REQUIRED
BY SECTION 2.18(B) OR, IN THE CASE OF THE BORROWING OF A SWINGLINE LOAN, THE
SWINGLINE LENDER AND THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A BORROWING
REQUEST AS REQUIRED BY SECTION 2.17(B).


(B)           NO DEFAULT.  THE BORROWERS AND EACH OTHER LOAN PARTY SHALL BE IN
COMPLIANCE IN ALL MATERIAL RESPECTS WITH ALL THE TERMS AND PROVISIONS SET FORTH
HEREIN AND IN EACH OTHER LOAN DOCUMENT ON ITS PART TO BE OBSERVED OR PERFORMED,
AND, AT THE TIME OF AND IMMEDIATELY AFTER GIVING EFFECT TO SUCH CREDIT EXTENSION
AND THE APPLICATION OF THE PROCEEDS THEREOF, NO DEFAULT SHALL HAVE OCCURRED AND
BE CONTINUING ON SUCH DATE.


(C)           REPRESENTATIONS AND WARRANTIES.  EACH OF THE REPRESENTATIONS AND
WARRANTIES MADE BY ANY LOAN PARTY SET FORTH IN ARTICLE III HEREOF OR IN ANY
OTHER LOAN DOCUMENT SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS (EXCEPT
THAT ANY REPRESENTATION AND WARRANTY THAT IS QUALIFIED AS TO “MATERIALITY” OR
“MATERIAL ADVERSE EFFECT” SHALL BE TRUE AND CORRECT IN ALL RESPECTS) ON AND AS
OF THE DATE OF SUCH CREDIT EXTENSION WITH THE SAME EFFECT AS THOUGH MADE ON AND
AS OF SUCH DATE, EXCEPT TO THE EXTENT SUCH REPRESENTATIONS AND WARRANTIES
EXPRESSLY RELATE TO AN EARLIER DATE.


(D)           NO LEGAL BAR.  NO ORDER, JUDGMENT OR DECREE OF ANY GOVERNMENTAL
AUTHORITY SHALL PURPORT TO RESTRAIN ANY LENDER FROM MAKING ANY LOANS TO BE MADE
BY IT.  NO INJUNCTION OR OTHER RESTRAINING ORDER SHALL HAVE BEEN ISSUED, SHALL
BE PENDING OR NOTICED WITH RESPECT TO ANY ACTION, SUIT OR PROCEEDING SEEKING TO
ENJOIN OR OTHERWISE PREVENT THE CONSUMMATION OF, OR TO RECOVER ANY DAMAGES OR
OBTAIN RELIEF AS A RESULT OF, THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR
THE MAKING OF LOANS HEREUNDER.

 

79


--------------------------------------------------------------------------------



(E)           CREDIT EXTENSIONS TO THE US BORROWER.  IF SUCH CREDIT EXTENSION
WILL BE A BORROWING BY THE US BORROWER OR A US LETTER OF CREDIT ISSUANCE, THE
CAYMAN BORROWER SHALL HAVE REPAID IN FULL ALL INTERCOMPANY LOANS AND ADVANCES
MADE TO IT BY THE US BORROWER (OTHER THAN EXISTING INTERCOMPANY LOANS).

Each of the delivery of a Borrowing Request or an LC Request and the acceptance
by a Borrower of the proceeds of such Credit Extension shall constitute a
representation and warranty by the relevant Borrower and each other Loan Party
that on the date of such Credit Extension (both immediately before and after
giving effect to such Credit Extension and the application of the proceeds
thereof) the conditions contained in Sections 4.02(b)-(d) have been satisfied. 
Each Borrower shall provide such information (including calculations in
reasonable detail of the covenants in Section 6.10) as the Administrative Agent
may reasonably request to confirm that the conditions in Sections 4.02(b)-(d)
have been satisfied.


ARTICLE V


AFFIRMATIVE COVENANTS

Each Loan Party warrants, covenants and agrees with each Lender that so long as
this Agreement shall remain in effect and until the Commitments have been
terminated and the principal of and interest on each Loan, all Fees and all
other expenses or amounts payable under any Loan Document shall have been paid
in full and all Letters of Credit have been canceled or have expired and all
amounts drawn thereunder have been reimbursed in full, unless the Required
Lenders shall otherwise consent in writing, each Loan Party will, and will cause
each of its Subsidiaries to:

SECTION 5.01     Financial Statements, Reports, etc.  Furnish to the
Administrative Agent and each Lender:


(A)           ANNUAL REPORTS.  AS SOON AS AVAILABLE AND IN ANY EVENT WITHIN
90 DAYS (OR SUCH EARLIER DATE ON WHICH THE US BORROWER IS REQUIRED TO FILE A
FORM 10-K UNDER THE EXCHANGE ACT) AFTER THE END OF EACH FISCAL YEAR, BEGINNING
WITH THE FISCAL YEAR ENDING DECEMBER 31, 2006, (I) THE CONSOLIDATED BALANCE
SHEET OF THE US BORROWER AS OF THE END OF SUCH FISCAL YEAR AND RELATED
CONSOLIDATED STATEMENTS OF INCOME, CASH FLOWS AND STOCKHOLDERS’ EQUITY FOR SUCH
FISCAL YEAR, IN COMPARATIVE FORM WITH SUCH FINANCIAL STATEMENTS AS OF THE END
OF, AND FOR, THE PRECEDING FISCAL YEAR, AND NOTES THERETO ALL PREPARED IN
ACCORDANCE WITH REGULATION S-X AND ACCOMPANIED BY AN OPINION OF INDEPENDENT
PUBLIC ACCOUNTANTS OF RECOGNIZED NATIONAL STANDING OR OTHERWISE SATISFACTORY TO
THE ADMINISTRATIVE AGENT (WHICH OPINION SHALL NOT BE QUALIFIED AS TO SCOPE OR
CONTAIN ANY GOING CONCERN OR OTHER QUALIFICATION), STATING THAT SUCH FINANCIAL
STATEMENTS FAIRLY PRESENT, IN ALL MATERIAL RESPECTS, THE CONSOLIDATED FINANCIAL
CONDITION, RESULTS OF OPERATIONS AND CASH FLOWS OF THE US BORROWER AS OF THE
DATES AND FOR THE PERIODS SPECIFIED IN ACCORDANCE WITH GAAP, (II) A MANAGEMENT
REPORT IN A FORM REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT SETTING
FORTH (A) STATEMENT OF INCOME ITEMS AND CONSOLIDATED EBITDA OF THE US BORROWER
FOR SUCH FISCAL YEAR, SHOWING VARIANCE, BY DOLLAR AMOUNT AND PERCENTAGE, FROM
AMOUNTS FOR THE PREVIOUS FISCAL YEAR AND BUDGETED AMOUNTS AND (B) KEY
OPERATIONAL INFORMATION AND STATISTICS FOR SUCH FISCAL YEAR CONSISTENT WITH
INTERNAL AND INDUSTRY-WIDE REPORTING STANDARDS, AND (III) A NARRATIVE REPORT AND
MANAGEMENT’S DISCUSSION AND ANALYSIS, IN A FORM REASONABLY SATISFACTORY TO THE
ADMINISTRATIVE AGENT, OF THE FINANCIAL CONDITION AND RESULTS OF OPERATIONS OF
THE US BORROWER FOR SUCH FISCAL YEAR, AS COMPARED TO AMOUNTS FOR THE PREVIOUS
FISCAL YEAR AND BUDGETED AMOUNTS (IT BEING UNDERSTOOD THAT THE INFORMATION
REQUIRED BY CLAUSE (I) AND CLAUSE (III) MAY BE FURNISHED IN THE FORM OF A FORM
10-K);


 

80


--------------------------------------------------------------------------------





(B)           QUARTERLY REPORTS.  AS SOON AS AVAILABLE AND IN ANY EVENT WITHIN
45 DAYS (OR SUCH EARLIER DATE ON WHICH THE US BORROWER IS REQUIRED TO FILE A
FORM 10-Q UNDER THE EXCHANGE ACT) AFTER THE END OF EACH OF THE FIRST THREE
FISCAL QUARTERS OF EACH FISCAL YEAR, BEGINNING WITH THE FISCAL QUARTER ENDING
SEPTEMBER 30, 2006, THE CONSOLIDATED BALANCE SHEET OF THE US BORROWER AS OF THE
END OF SUCH FISCAL QUARTER AND RELATED CONSOLIDATED STATEMENTS OF INCOME AND
CASH FLOWS FOR SUCH FISCAL QUARTER AND FOR THEN ELAPSED PORTION OF THE FISCAL
YEAR, IN COMPARATIVE FORM WITH THE CONSOLIDATED STATEMENTS OF INCOME AND CASH
FLOWS FOR THE COMPARABLE PERIODS IN THE PREVIOUS FISCAL YEAR, AND NOTES THERETO,
ALL PREPARED IN ACCORDANCE WITH REGULATION S-X UNDER THE SECURITIES ACT AND
ACCOMPANIED BY A CERTIFICATE OF A FINANCIAL OFFICER STATING THAT SUCH FINANCIAL
STATEMENTS FAIRLY PRESENT, IN ALL MATERIAL RESPECTS, THE CONSOLIDATED FINANCIAL
CONDITION, RESULTS OF OPERATIONS AND CASH FLOWS OF THE US BORROWER AS OF THE
DATE AND FOR THE PERIODS SPECIFIED IN ACCORDANCE WITH GAAP CONSISTENTLY APPLIED,
AND ON A BASIS CONSISTENT WITH AUDITED FINANCIAL STATEMENTS REFERRED TO IN
CLAUSE (A) OF THIS SECTION, SUBJECT TO NORMAL YEAR-END AUDIT ADJUSTMENTS (IT
BEING UNDERSTOOD THAT THE INFORMATION REQUIRED BY THIS PARAGRAPH (B) MAY BE
FURNISHED IN THE FORM OF A FORM 10-Q);


(C)           [INTENTIONALLY DELETED].


(D)           FINANCIAL OFFICER’S CERTIFICATE.  (I)  CONCURRENTLY WITH ANY
DELIVERY OF FINANCIAL STATEMENTS UNDER SECTION 5.01(A) OR (B), A COMPLIANCE
CERTIFICATE (A) CERTIFYING THAT NO DEFAULT HAS OCCURRED OR, IF SUCH A DEFAULT
HAS OCCURRED, SPECIFYING THE NATURE AND EXTENT THEREOF AND ANY CORRECTIVE ACTION
TAKEN OR PROPOSED TO BE TAKEN WITH RESPECT THERETO, (B) BEGINNING WITH THE
FISCAL QUARTER ENDING SEPTEMBER 30, 2006, SETTING FORTH COMPUTATIONS IN
REASONABLE DETAIL SATISFACTORY TO THE ADMINISTRATIVE AGENT DEMONSTRATING
COMPLIANCE WITH THE COVENANTS CONTAINED IN SECTIONS 6.07(F) AND 6.10 AND (C)
SHOWING A RECONCILIATION OF CONSOLIDATED EBITDA TO THE NET INCOME SET FORTH ON
THE STATEMENT OF INCOME; AND (II) CONCURRENTLY WITH ANY DELIVERY OF FINANCIAL
STATEMENTS UNDER SECTION 5.01(A) ABOVE, BEGINNING WITH THE FISCAL QUARTER ENDING
JUNE 30, 2006, A REPORT OF THE ACCOUNTING FIRM OPINING ON OR CERTIFYING SUCH
FINANCIAL STATEMENTS STATING THAT IN THE COURSE OF ITS REGULAR AUDIT OF THE
FINANCIAL STATEMENTS OF THE US BORROWER AND ITS SUBSIDIARIES, WHICH AUDIT WAS
CONDUCTED IN ACCORDANCE WITH GENERALLY ACCEPTED AUDITING STANDARDS, SUCH
ACCOUNTING FIRM OBTAINED NO KNOWLEDGE THAT ANY DEFAULT INSOFAR AS IT RELATES TO
FINANCIAL OR ACCOUNTING MATTERS HAS OCCURRED OR, IF IN THE OPINION OF SUCH
ACCOUNTING FIRM SUCH A DEFAULT HAS OCCURRED, SPECIFYING THE NATURE AND EXTENT
THEREOF;


(E)           FINANCIAL OFFICER’S CERTIFICATE REGARDING COLLATERAL. 
CONCURRENTLY WITH ANY DELIVERY OF FINANCIAL STATEMENTS UNDER SECTION 5.01(A), A
CERTIFICATE OF A FINANCIAL OFFICER SETTING FORTH THE INFORMATION REQUIRED
PURSUANT TO THE PERFECTION CERTIFICATE SUPPLEMENT OR CONFIRMING THAT THERE HAS
BEEN NO CHANGE IN SUCH INFORMATION SINCE THE DATE OF THE PERFECTION CERTIFICATE
OR LATEST PERFECTION CERTIFICATE SUPPLEMENT;


(F)            PUBLIC REPORTS.  PROMPTLY AFTER THE SAME BECOME PUBLICLY
AVAILABLE, COPIES OF ALL PERIODIC AND OTHER REPORTS, PROXY STATEMENTS AND OTHER
MATERIALS FILED BY ANY COMPANY WITH THE SECURITIES AND EXCHANGE COMMISSION, OR
ANY GOVERNMENTAL AUTHORITY SUCCEEDING TO ANY OR ALL OF THE FUNCTIONS OF SAID
COMMISSION, OR WITH ANY NATIONAL SECURITIES EXCHANGE, OR DISTRIBUTED TO HOLDERS
OF ITS INDEBTEDNESS PURSUANT TO THE TERMS OF THE DOCUMENTATION GOVERNING SUCH
INDEBTEDNESS (OR ANY TRUSTEE, AGENT OR OTHER REPRESENTATIVE THEREFOR), AS THE
CASE MAY BE;


(G)           MANAGEMENT LETTERS.  PROMPTLY AFTER THE RECEIPT THEREOF BY ANY
COMPANY, A COPY OF ANY “MANAGEMENT LETTER” RECEIVED BY ANY SUCH PERSON FROM ITS
CERTIFIED PUBLIC ACCOUNTANTS AND THE MANAGEMENT’S RESPONSES THERETO;


 

81


--------------------------------------------------------------------------------





(H)           BUDGETS.  WITHIN 30 DAYS AFTER THE BEGINNING OF EACH FISCAL YEAR,
A BUDGET FOR THE US BORROWER AND ITS SUBSIDIARIES IN FORM REASONABLY
SATISFACTORY TO THE ADMINISTRATIVE AGENT, BUT TO INCLUDE BALANCE SHEETS,
STATEMENTS OF INCOME AND SOURCES AND USES OF CASH, FOR (I) EACH MONTH OF SUCH
FISCAL YEAR PREPARED IN DETAIL AND (II) EACH FISCAL YEAR THEREAFTER, THROUGH AND
INCLUDING THE FISCAL YEAR IN WHICH THE FINAL MATURITY DATE OCCURS, PREPARED IN
SUMMARY FORM, IN EACH CASE, WITH APPROPRIATE PRESENTATION AND DISCUSSION OF THE
PRINCIPAL ASSUMPTIONS UPON WHICH SUCH BUDGETS ARE BASED, ACCOMPANIED BY THE
STATEMENT OF A FINANCIAL OFFICER OF THE US BORROWER TO THE EFFECT THAT THE
BUDGET OF THE US BORROWER IS A REASONABLE ESTIMATE FOR THE PERIODS COVERED
THEREBY AND, PROMPTLY WHEN AVAILABLE, ANY SIGNIFICANT REVISIONS OF SUCH BUDGET;


(I)            ORGANIZATION.  CONCURRENTLY WITH ANY DELIVERY OF FINANCIAL
STATEMENTS UNDER SECTION 5.01(A), AN ACCURATE ORGANIZATIONAL CHART AS REQUIRED
BY SECTION 3.07(C), OR CONFIRMATION THAT THERE ARE NO CHANGES TO SCHEDULE 10(A)
TO THE PERFECTION CERTIFICATE;


(J)            ORGANIZATIONAL DOCUMENTS.  PROMPTLY PROVIDE COPIES OF ANY
ORGANIZATIONAL DOCUMENTS THAT HAVE BEEN AMENDED OR MODIFIED IN ACCORDANCE WITH
THE TERMS HEREOF AND DELIVER A COPY OF ANY NOTICE OF DEFAULT GIVEN OR RECEIVED
BY ANY COMPANY UNDER ANY ORGANIZATIONAL DOCUMENT WITHIN 15 DAYS AFTER SUCH
COMPANY GIVES OR RECEIVES SUCH NOTICE; AND


(K)           OTHER INFORMATION.  PROMPTLY, FROM TIME TO TIME, SUCH OTHER
INFORMATION REGARDING THE OPERATIONS, BUSINESS AFFAIRS AND FINANCIAL CONDITION
OF ANY COMPANY, OR COMPLIANCE WITH THE TERMS OF ANY LOAN DOCUMENT, AS THE
ADMINISTRATIVE AGENT OR ANY LENDER MAY REASONABLY REQUEST.

SECTION 5.02     Litigation and Other Notices.  Furnish to the Administrative
Agent and each Lender written notice of the following promptly (and, in any
event, within three Business Days of the occurrence thereof and, in the case of
clause (f) below, prior to such amendment, waiver or modification becoming
effective):


(A)           ANY DEFAULT, SPECIFYING THE NATURE AND EXTENT THEREOF AND THE
CORRECTIVE ACTION (IF ANY) TAKEN OR PROPOSED TO BE TAKEN WITH RESPECT THERETO;


(B)           THE FILING OR COMMENCEMENT OF, OR ANY THREAT OR NOTICE OF
INTENTION OF ANY PERSON TO FILE OR COMMENCE, ANY ACTION, SUIT, LITIGATION OR
PROCEEDING, WHETHER AT LAW OR IN EQUITY BY OR BEFORE ANY GOVERNMENTAL AUTHORITY,
(I) AGAINST ANY COMPANY OR ANY AFFILIATE THEREOF THAT COULD REASONABLY BE
EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT OR (II) WITH RESPECT TO ANY LOAN
DOCUMENT;


(C)           ANY DEVELOPMENT THAT HAS RESULTED IN, OR COULD REASONABLY BE
EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT;


(D)           THE OCCURRENCE OF A CASUALTY EVENT INVOLVING A LOSS OF GREATER
THAN $500,000;


(E)           (I) THE INCURRENCE OF ANY MATERIAL LIEN (OTHER THAN PERMITTED
COLLATERAL LIENS) ON, OR CLAIM ASSERTED AGAINST ANY OF THE COLLATERAL OR
(II) THE OCCURRENCE OF ANY OTHER EVENT WHICH COULD MATERIALLY AFFECT THE VALUE
OF THE COLLATERAL;


(F)            ANY PROPOSED AMENDMENT, WAIVER OR MODIFICATION TO THE CONVERTIBLE
BOND INDENTURE, WHICH NOTICE SHALL ATTACH A COPY OF SUCH PROPOSED AMENDMENT,
WAIVER OR MODIFICATION; AND


(G)           ANY DEFAULT (WHICH NOTICE SHALL ATTACH A COPY OF ANY NOTICE OF
DEFAULT RECEIVED BY ANY COMPANY) UNDER THE CONVERTIBLE BOND INDENTURE.

 

82


--------------------------------------------------------------------------------




SECTION 5.03     Existence; Businesses and Properties.


(A)           DO OR CAUSE TO BE DONE ALL THINGS NECESSARY TO PRESERVE, RENEW AND
MAINTAIN IN FULL FORCE AND EFFECT ITS LEGAL EXISTENCE, EXCEPT AS OTHERWISE
EXPRESSLY PERMITTED UNDER SECTION 6.05 OR SECTION 6.06 OR, IN THE CASE OF ANY
SUBSIDIARY, WHERE THE FAILURE TO PERFORM SUCH OBLIGATIONS, INDIVIDUALLY OR IN
THE AGGREGATE, COULD NOT REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE
EFFECT.


(B)           DO OR CAUSE TO BE DONE ALL THINGS NECESSARY TO OBTAIN, PRESERVE,
RENEW, EXTEND AND KEEP IN FULL FORCE AND EFFECT THE RIGHTS, LICENSES, PERMITS,
PRIVILEGES, FRANCHISES, AUTHORIZATIONS, PATENTS, COPYRIGHTS, TRADEMARKS AND
TRADE NAMES MATERIAL TO THE CONDUCT OF ITS BUSINESS; MAINTAIN AND OPERATE SUCH
BUSINESS IN SUBSTANTIALLY THE MANNER IN WHICH IT IS PRESENTLY CONDUCTED AND
OPERATED; COMPLY WITH ALL APPLICABLE REQUIREMENTS OF LAW (INCLUDING ANY AND ALL
ZONING, BUILDING, ENVIRONMENTAL LAW, ORDINANCE, CODE OR APPROVAL OR ANY BUILDING
PERMITS OR ANY RESTRICTIONS OF RECORD OR AGREEMENTS AFFECTING THE REAL PROPERTY)
AND DECREES AND ORDERS OF ANY GOVERNMENTAL AUTHORITY, WHETHER NOW IN EFFECT OR
HEREAFTER ENACTED, EXCEPT WHERE THE FAILURE TO COMPLY, INDIVIDUALLY OR IN THE
AGGREGATE, COULD NOT REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE
EFFECT; PAY AND PERFORM ITS OBLIGATIONS UNDER ALL LEASES; AND AT ALL TIMES
MAINTAIN, PRESERVE AND PROTECT ALL PROPERTY MATERIAL TO THE CONDUCT OF SUCH
BUSINESS AND KEEP SUCH PROPERTY IN GOOD REPAIR, WORKING ORDER AND CONDITION
(OTHER THAN WEAR AND TEAR OCCURRING IN THE ORDINARY COURSE OF BUSINESS) AND FROM
TIME TO TIME MAKE, OR CAUSE TO BE MADE, ALL NEEDFUL AND PROPER REPAIRS,
RENEWALS, ADDITIONS, IMPROVEMENTS AND REPLACEMENTS THERETO NECESSARY IN ORDER
THAT THE BUSINESS CARRIED ON IN CONNECTION THEREWITH MAY BE PROPERLY CONDUCTED
AT ALL TIMES; PROVIDED THAT NOTHING IN THIS SECTION 5.03(B) SHALL PREVENT
(I) SALES OF PROPERTY, CONSOLIDATIONS OR MERGERS BY OR INVOLVING ANY COMPANY IN
ACCORDANCE WITH SECTION 6.05 OR SECTION 6.06; (II) THE WITHDRAWAL BY ANY COMPANY
OF ITS QUALIFICATION AS A FOREIGN CORPORATION IN ANY JURISDICTION WHERE SUCH
WITHDRAWAL, INDIVIDUALLY OR IN THE AGGREGATE, COULD NOT REASONABLY BE EXPECTED
TO RESULT IN A MATERIAL ADVERSE EFFECT; OR (III) THE ABANDONMENT BY ANY COMPANY
OF ANY RIGHTS, FRANCHISES, LICENSES, TRADEMARKS, TRADE NAMES, COPYRIGHTS OR
PATENTS THAT SUCH PERSON REASONABLY DETERMINES ARE NOT USEFUL TO ITS BUSINESS OR
NO LONGER COMMERCIALLY DESIRABLE.

SECTION 5.04     Insurance.


(A)           GENERALLY.  KEEP ITS INSURABLE PROPERTY ADEQUATELY INSURED AT ALL
TIMES BY FINANCIALLY SOUND AND REPUTABLE INSURERS; MAINTAIN SUCH OTHER
INSURANCE, TO SUCH EXTENT AND AGAINST SUCH RISKS AS IS CUSTOMARY WITH COMPANIES
IN THE SAME OR SIMILAR BUSINESSES OPERATING IN THE SAME OR SIMILAR LOCATIONS,
INCLUDING INSURANCE WITH RESPECT TO MORTGAGED PROPERTIES AND OTHER PROPERTIES
MATERIAL TO THE BUSINESS OF THE COMPANIES AGAINST SUCH CASUALTIES AND
CONTINGENCIES AND OF SUCH TYPES AND IN SUCH AMOUNTS WITH SUCH DEDUCTIBLES AS IS
CUSTOMARY IN THE CASE OF SIMILAR BUSINESSES OPERATING IN THE SAME OR SIMILAR
LOCATIONS, INCLUDING (I) PHYSICAL HAZARD INSURANCE ON AN “ALL RISK” BASIS,
(II) COMMERCIAL GENERAL LIABILITY AGAINST CLAIMS FOR BODILY INJURY, DEATH OR
PROPERTY DAMAGE COVERING ANY AND ALL INSURABLE CLAIMS, (III) EXPLOSION INSURANCE
IN RESPECT OF ANY BOILERS, MACHINERY OR SIMILAR APPARATUS CONSTITUTING
COLLATERAL, (IV) BUSINESS INTERRUPTION INSURANCE, (V) WORKER’S COMPENSATION
INSURANCE AND SUCH OTHER INSURANCE AS MAY BE REQUIRED BY ANY REQUIREMENT OF LAW
AND (VI) SUCH OTHER INSURANCE AGAINST RISKS AS THE ADMINISTRATIVE AGENT MAY FROM
TIME TO TIME REQUIRE (SUCH POLICIES TO BE IN SUCH FORM AND AMOUNTS AND HAVING
SUCH COVERAGE AS MAY BE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT AND
THE COLLATERAL AGENT); PROVIDED THAT WITH RESPECT TO PHYSICAL HAZARD INSURANCE,
NEITHER THE COLLATERAL AGENT NOR THE APPLICABLE COMPANY SHALL AGREE TO THE
ADJUSTMENT OF ANY CLAIM THEREUNDER WITHOUT THE CONSENT OF THE OTHER (SUCH
CONSENT NOT TO BE UNREASONABLY WITHHELD OR DELAYED); PROVIDED, FURTHER, THAT NO
CONSENT OF ANY COMPANY SHALL BE REQUIRED DURING AN EVENT OF DEFAULT.


 

83


--------------------------------------------------------------------------------





(B)           REQUIREMENTS OF INSURANCE.  ALL SUCH INSURANCE SHALL (I) PROVIDE
THAT NO CANCELLATION, MATERIAL REDUCTION IN AMOUNT OR MATERIAL CHANGE IN
COVERAGE THEREOF SHALL BE EFFECTIVE UNTIL AT LEAST 30 DAYS AFTER RECEIPT BY THE
COLLATERAL AGENT OF WRITTEN NOTICE THEREOF, (II) NAME THE COLLATERAL AGENT ON
BEHALF OF THE SECURED PARTIES AS MORTGAGEE (IN THE CASE OF PROPERTY INSURANCE)
OR ADDITIONAL INSURED (IN THE CASE OF LIABILITY INSURANCE) OR LOSS PAYEE (IN THE
CASE OF PROPERTY INSURANCE), AS APPLICABLE, (III) IF REASONABLY REQUESTED BY THE
COLLATERAL AGENT, INCLUDE A BREACH OF WARRANTY CLAUSE AND (IV) BE REASONABLY
SATISFACTORY IN ALL OTHER RESPECTS TO THE COLLATERAL AGENT.


(C)           NOTICE TO AGENTS.  NOTIFY THE ADMINISTRATIVE AGENT AND THE
COLLATERAL AGENT IMMEDIATELY WHENEVER ANY SEPARATE INSURANCE CONCURRENT IN FORM
OR CONTRIBUTING IN THE EVENT OF LOSS WITH THAT REQUIRED TO BE MAINTAINED UNDER
THIS SECTION 5.04 IS TAKEN OUT BY ANY COMPANY; AND PROMPTLY DELIVER TO THE
ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT A DUPLICATE ORIGINAL COPY OF SUCH
POLICY OR POLICIES.


(D)           FLOOD INSURANCE.  WITH RESPECT TO EACH MORTGAGED PROPERTY, OBTAIN
FLOOD INSURANCE IN SUCH TOTAL AMOUNT AS THE ADMINISTRATIVE AGENT OR THE REQUIRED
LENDERS MAY FROM TIME TO TIME REQUIRE, IF AT ANY TIME THE AREA IN WHICH ANY
IMPROVEMENTS LOCATED ON ANY MORTGAGED PROPERTY IS DESIGNATED A “FLOOD HAZARD
AREA” IN ANY FLOOD INSURANCE RATE MAP PUBLISHED BY THE FEDERAL EMERGENCY
MANAGEMENT AGENCY (OR ANY SUCCESSOR AGENCY), AND OTHERWISE COMPLY WITH THE
NATIONAL FLOOD INSURANCE PROGRAM AS SET FORTH IN THE FLOOD DISASTER PROTECTION
ACT OF 1973, AS AMENDED FROM TIME TO TIME.


(E)           BROKER’S REPORT.  DELIVER TO THE ADMINISTRATIVE AGENT AND THE
COLLATERAL AGENT AND THE LENDERS A REPORT OF A REPUTABLE INSURANCE BROKER WITH
RESPECT TO SUCH INSURANCE AND SUCH SUPPLEMENTAL REPORTS WITH RESPECT THERETO AS
THE ADMINISTRATIVE AGENT OR THE COLLATERAL AGENT MAY FROM TIME TO TIME
REASONABLY REQUEST.


(F)            MORTGAGED PROPERTIES.  NO LOAN PARTY THAT IS AN OWNER OF
MORTGAGED PROPERTY SHALL TAKE ANY ACTION THAT IS REASONABLY LIKELY TO BE THE
BASIS FOR TERMINATION, REVOCATION OR DENIAL OF ANY INSURANCE COVERAGE REQUIRED
TO BE MAINTAINED UNDER SUCH LOAN PARTY’S RESPECTIVE MORTGAGE OR THAT COULD BE
THE BASIS FOR A DEFENSE TO ANY CLAIM UNDER ANY INSURANCE POLICY MAINTAINED IN
RESPECT OF THE PREMISES, AND EACH LOAN PARTY SHALL OTHERWISE COMPLY IN ALL
MATERIAL RESPECTS WITH ALL INSURANCE REQUIREMENTS IN RESPECT OF THE PREMISES;
PROVIDED, HOWEVER, THAT EACH LOAN PARTY MAY, AT ITS OWN EXPENSE AND AFTER
WRITTEN NOTICE TO THE ADMINISTRATIVE AGENT, (I) CONTEST THE APPLICABILITY OR
ENFORCEABILITY OF ANY SUCH INSURANCE REQUIREMENTS BY APPROPRIATE LEGAL
PROCEEDINGS, THE PROSECUTION OF WHICH DOES NOT CONSTITUTE A BASIS FOR
CANCELLATION OR REVOCATION OF ANY INSURANCE COVERAGE REQUIRED UNDER THIS
SECTION 5.04 OR (II) CAUSE THE INSURANCE POLICY CONTAINING ANY SUCH INSURANCE
REQUIREMENT TO BE REPLACED BY A NEW POLICY COMPLYING WITH THE PROVISIONS OF THIS
SECTION 5.04.

SECTION 5.05     Obligations and Taxes.


(A)           PAYMENT OF OBLIGATIONS.  PAY ITS INDEBTEDNESS AND OTHER
OBLIGATIONS PROMPTLY AND IN ACCORDANCE WITH THEIR TERMS AND PAY AND DISCHARGE
PROMPTLY WHEN DUE ALL TAXES, ASSESSMENTS AND GOVERNMENTAL CHARGES OR LEVIES
IMPOSED UPON IT OR UPON ITS INCOME OR PROFITS OR IN RESPECT OF ITS PROPERTY,
BEFORE THE SAME SHALL BECOME DELINQUENT OR IN DEFAULT, AS WELL AS ALL LAWFUL
CLAIMS FOR LABOR, SERVICES, MATERIALS AND SUPPLIES OR OTHERWISE THAT, IF UNPAID,
MIGHT GIVE RISE TO A LIEN OTHER THAN A PERMITTED LIEN UPON SUCH PROPERTIES OR
ANY PART THEREOF; PROVIDED THAT SUCH PAYMENT AND DISCHARGE SHALL NOT BE REQUIRED
WITH RESPECT TO ANY SUCH TAX, ASSESSMENT, CHARGE, LEVY OR CLAIM SO LONG AS
(X)(I) THE VALIDITY OR AMOUNT THEREOF SHALL BE CONTESTED IN GOOD FAITH BY
APPROPRIATE PROCEEDINGS TIMELY INSTITUTED AND DILIGENTLY CONDUCTED AND THE
APPLICABLE COMPANY SHALL HAVE SET ASIDE ON ITS BOOKS ADEQUATE RESERVES OR OTHER
APPROPRIATE PROVISIONS WITH RESPECT THERETO IN ACCORDANCE WITH GAAP, (II) SUCH
CONTEST OPERATES TO

84


--------------------------------------------------------------------------------





SUSPEND COLLECTION OF THE CONTESTED OBLIGATION, TAX, ASSESSMENT OR CHARGE AND
ENFORCEMENT OF A LIEN OTHER THAN A PERMITTED LIEN AND (III) IN THE CASE OF
COLLATERAL, THE APPLICABLE COMPANY SHALL HAVE OTHERWISE COMPLIED WITH THE
CONTESTED COLLATERAL LIEN CONDITIONS AND (Y) THE FAILURE TO PAY COULD NOT
REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.


(B)           FILING OF RETURNS.  TIMELY AND CORRECTLY FILE ALL MATERIAL TAX
RETURNS REQUIRED TO BE FILED BY IT.  WITHHOLD, COLLECT AND REMIT ALL TAXES THAT
IT IS REQUIRED TO COLLECT, WITHHOLD OR REMIT.


(C)           TAX SHELTER REPORTING.  NEITHER BORROWER INTENDS TO TREAT THE
LOANS AS BEING A “REPORTABLE TRANSACTION” WITHIN THE MEANING OF TREASURY
REGULATION SECTION 1.6011-4.  IN THE EVENT ANY BORROWER DETERMINES TO TAKE ANY
ACTION INCONSISTENT WITH SUCH INTENTION, IT WILL PROMPTLY NOTIFY THE
ADMINISTRATIVE AGENT THEREOF.

SECTION 5.06     Employee Benefits.  (a)  Comply in all material respects with
the applicable provisions of ERISA and the Code to the extent such Loan Party or
any of its Subsidiaries is subject to ERISA and the Code and (b) furnish to the
Administrative Agent (x) as soon as possible after, and in any event within
5 days after, any Responsible Officer of any Company or any ERISA Affiliates of
any Company knows or has reason to know that, any ERISA Event has occurred that,
alone or together with any other ERISA Event could reasonably be expected to
result in liability of the Companies or any of their ERISA Affiliates in an
aggregate amount exceeding $500,000 or the imposition of a Lien, a statement of
a Financial Officer of the US Borrower setting forth details as to such ERISA
Event and the action, if any, that the Companies propose to take with respect
thereto, and (y) upon request by the Administrative Agent, copies of (i) each
Schedule B (Actuarial Information) to the annual report (Form 5500 Series) filed
by any Company or any ERISA Affiliate with the Internal Revenue Service with
respect to each Plan; (ii) the most recent actuarial valuation report for each
Plan; (iii) all notices received by any Company or any ERISA Affiliate from a
Multiemployer Plan sponsor or any governmental agency concerning an ERISA Event;
and (iv) such other documents or governmental reports or filings relating to any
Plan (or employee benefit plan sponsored or contributed to by any Company) as
the Administrative Agent shall reasonably request.

SECTION 5.07     Maintaining Records; Access to Properties and Inspections;
Annual Meetings.


(A)           KEEP PROPER BOOKS OF RECORD AND ACCOUNT IN WHICH FULL, TRUE AND
CORRECT ENTRIES IN CONFORMITY WITH GAAP AND ALL REQUIREMENTS OF LAW ARE MADE OF
ALL DEALINGS AND TRANSACTIONS IN RELATION TO ITS BUSINESS AND ACTIVITIES.  EACH
COMPANY WILL PERMIT ANY REPRESENTATIVES DESIGNATED BY THE ADMINISTRATIVE AGENT
OR ANY LENDER TO VISIT AND INSPECT THE FINANCIAL RECORDS AND THE PROPERTY OF
SUCH COMPANY AT REASONABLE TIMES AND AS OFTEN AS REASONABLY REQUESTED AND TO
MAKE EXTRACTS FROM AND COPIES OF SUCH FINANCIAL RECORDS, AND PERMIT ANY
REPRESENTATIVES DESIGNATED BY THE ADMINISTRATIVE AGENT OR ANY LENDER TO DISCUSS
THE AFFAIRS, FINANCES, ACCOUNTS AND CONDITION OF ANY COMPANY WITH THE OFFICERS
AND EMPLOYEES THEREOF AND ADVISORS THEREFOR (INCLUDING INDEPENDENT ACCOUNTANTS).


(B)           WITHIN 150 DAYS AFTER THE END OF EACH FISCAL YEAR OF THE
COMPANIES, AT THE REQUEST OF THE ADMINISTRATIVE AGENT OR REQUIRED LENDERS, HOLD
A MEETING (AT A MUTUALLY AGREEABLE LOCATION, VENUE AND TIME OR, AT THE OPTION OF
THE ADMINISTRATIVE AGENT, BY CONFERENCE CALL, THE COSTS OF SUCH VENUE OR CALL TO
BE PAID BY BORROWERS) WITH ALL LENDERS WHO CHOOSE TO ATTEND SUCH MEETING, AT
WHICH MEETING SHALL BE REVIEWED THE FINANCIAL RESULTS OF THE PREVIOUS FISCAL
YEAR AND THE FINANCIAL CONDITION OF THE COMPANIES AND THE BUDGETS PRESENTED FOR
THE CURRENT FISCAL YEAR OF THE COMPANIES.

 

85


--------------------------------------------------------------------------------




SECTION 5.08     Use of Proceeds.  Use the proceeds of the Loans only for the
purposes set forth in Section 3.12 and request the issuance of Letters of Credit
only for the purposes set forth in the definition of Commercial Letter of Credit
or Standby Letter of Credit, as the case may be.

SECTION 5.09     Compliance with Environmental Laws; Environmental Reports.


(A)           COMPLY, AND CAUSE ALL LESSEES AND OTHER PERSONS OCCUPYING REAL
PROPERTY OWNED, OPERATED OR LEASED BY ANY COMPANY TO COMPLY, IN ALL MATERIAL
RESPECTS WITH ALL ENVIRONMENTAL LAWS AND ENVIRONMENTAL PERMITS APPLICABLE TO ITS
OPERATIONS AND REAL PROPERTY; OBTAIN AND RENEW ALL MATERIAL ENVIRONMENTAL
PERMITS APPLICABLE TO ITS OPERATIONS AND REAL PROPERTY; AND CONDUCT ALL
RESPONSES REQUIRED BY, AND IN ACCORDANCE WITH, ENVIRONMENTAL LAWS; PROVIDED THAT
NO COMPANY SHALL BE REQUIRED TO UNDERTAKE ANY RESPONSE TO THE EXTENT THAT ITS
OBLIGATION TO DO SO IS BEING CONTESTED IN GOOD FAITH AND BY PROPER PROCEEDINGS
AND APPROPRIATE RESERVES ARE BEING MAINTAINED WITH RESPECT TO SUCH CIRCUMSTANCES
IN ACCORDANCE WITH GAAP.


(B)           IF A DEFAULT CAUSED BY REASON OF A BREACH OF SECTION 3.18 OR
SECTION 5.09(A) SHALL HAVE OCCURRED AND BE CONTINUING FOR MORE THAN 20 DAYS
WITHOUT THE COMPANIES COMMENCING ACTIVITIES REASONABLY LIKELY TO CURE SUCH
DEFAULT IN ACCORDANCE WITH ENVIRONMENTAL LAWS, AT THE WRITTEN REQUEST OF THE
ADMINISTRATIVE AGENT OR THE REQUIRED LENDERS THROUGH THE ADMINISTRATIVE AGENT,
PROVIDE TO THE LENDERS WITHIN 45 DAYS AFTER SUCH REQUEST, AT THE EXPENSE OF THE
BORROWERS, AN ENVIRONMENTAL ASSESSMENT REPORT REGARDING THE MATTERS WHICH ARE
THE SUBJECT OF SUCH DEFAULT, INCLUDING, WHERE APPROPRIATE, SOIL AND/OR
GROUNDWATER SAMPLING, PREPARED BY AN ENVIRONMENTAL CONSULTING FIRM AND, IN THE
FORM AND SUBSTANCE, REASONABLY ACCEPTABLE TO THE ADMINISTRATIVE AGENT AND
INDICATING THE PRESENCE OR ABSENCE OF HAZARDOUS MATERIALS AND THE ESTIMATED COST
OF ANY COMPLIANCE OR RESPONSE TO ADDRESS THEM.

SECTION 5.10     Accounts. Each Loan Party shall, and shall cause each
Subsidiary of each Loan Party to, enter into, and cause each bank or other
depository and each securities intermediary or commodities intermediary to enter
into, Control Agreements or similar agreements or foreign equivalent necessary
to perfect the Collateral Agent’s security interest in with respect to each
deposit, securities, commodity or similar account maintained by such Person,
provided that Foreign Loan Parties and their Foreign Subsidiaries may maintain
bank accounts that are not subject to such Control Agreements or similar
agreements or foreign equivalent so long as the average daily balance on deposit
in all such bank accounts during any calendar month does not exceed $25.0
million.

SECTION 5.11     Additional Collateral; Additional Guarantors.


(A)           SUBJECT TO THIS SECTION 5.11, WITH RESPECT TO ANY PROPERTY
ACQUIRED AFTER THE CLOSING DATE BY ANY LOAN PARTY THAT IS INTENDED TO BE SUBJECT
TO THE LIEN CREATED BY ANY OF THE SECURITY DOCUMENTS BUT IS NOT SO SUBJECT,
PROMPTLY (AND IN ANY EVENT WITHIN 30 DAYS AFTER THE ACQUISITION THEREOF)
(I) EXECUTE AND DELIVER TO THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT
SUCH AMENDMENTS OR SUPPLEMENTS TO THE RELEVANT SECURITY DOCUMENTS OR SUCH OTHER
DOCUMENTS AS THE ADMINISTRATIVE AGENT OR THE COLLATERAL AGENT SHALL DEEM
NECESSARY OR ADVISABLE TO GRANT TO THE COLLATERAL AGENT, FOR ITS BENEFIT AND FOR
THE BENEFIT OF THE OTHER SECURED PARTIES, A LIEN ON SUCH PROPERTY SUBJECT TO NO
LIENS OTHER THAN PERMITTED COLLATERAL LIENS, AND (II) TAKE ALL ACTIONS NECESSARY
TO CAUSE SUCH LIEN TO BE DULY PERFECTED TO THE EXTENT REQUIRED BY SUCH SECURITY
DOCUMENT IN ACCORDANCE WITH ALL APPLICABLE REQUIREMENTS OF LAW, INCLUDING THE
FILING OF FINANCING STATEMENTS IN SUCH JURISDICTIONS AS MAY BE REASONABLY
REQUESTED BY THE ADMINISTRATIVE AGENT.  THE US BORROWER SHALL OTHERWISE TAKE
SUCH ACTIONS AND EXECUTE AND/OR DELIVER TO THE COLLATERAL AGENT SUCH DOCUMENTS
AS THE ADMINISTRATIVE AGENT OR THE COLLATERAL AGENT SHALL REQUIRE TO CONFIRM THE
VALIDITY, PERFECTION AND PRIORITY OF THE LIEN OF THE SECURITY DOCUMENTS ON THE
PROPERTIES

86


--------------------------------------------------------------------------------





ACQUIRED AFTER THE CLOSING DATE BY A DOMESTIC LOAN PARTY, AND THE CAYMAN
BORROWER SHALL OTHERWISE TAKE SUCH ACTIONS AND EXECUTE AND/OR DELIVER TO THE
COLLATERAL AGENT SUCH DOCUMENTS AS THE ADMINISTRATIVE AGENT OR THE COLLATERAL
AGENT SHALL REQUIRE TO CONFIRM THE VALIDITY, PERFECTION AND PRIORITY OF THE LIEN
OF THE SECURITY DOCUMENTS ON THE PROPERTIES ACQUIRED AFTER THE CLOSING DATE BY A
FOREIGN LOAN PARTY.


(B)           WITH RESPECT TO ANY PERSON THAT IS OR BECOMES A SUBSIDIARY AFTER
THE CLOSING DATE, PROMPTLY (AND IN ANY EVENT WITHIN 30 DAYS AFTER SUCH PERSON
BECOMES A SUBSIDIARY) (I) DELIVER TO THE COLLATERAL AGENT THE CERTIFICATES, IF
ANY, REPRESENTING ALL OF THE EQUITY INTERESTS OF SUCH SUBSIDIARY, TOGETHER WITH
UNDATED STOCK POWERS OR OTHER APPROPRIATE INSTRUMENTS OF TRANSFER EXECUTED AND
DELIVERED IN BLANK BY A DULY AUTHORIZED OFFICER OF THE HOLDER(S) OF SUCH EQUITY
INTERESTS, AND ALL INTERCOMPANY NOTES OWING FROM SUCH SUBSIDIARY TO ANY LOAN
PARTY TOGETHER WITH INSTRUMENTS OF TRANSFER EXECUTED AND DELIVERED IN BLANK BY A
DULY AUTHORIZED OFFICER OF SUCH LOAN PARTY AND (II) CAUSE SUCH NEW SUBSIDIARY
(A) TO EXECUTE A JOINDER AGREEMENT OR SUCH COMPARABLE DOCUMENTATION TO BECOME A
GUARANTOR AND A JOINDER AGREEMENT TO THE APPLICABLE SECURITY AGREEMENT,
SUBSTANTIALLY IN THE FORM ANNEXED THERETO OR, IN THE CASE OF A FOREIGN
SUBSIDIARY, EXECUTE A SECURITY AGREEMENT COMPATIBLE WITH THE LAWS OF SUCH
FOREIGN SUBSIDIARY’S JURISDICTION IN FORM AND SUBSTANCE REASONABLY SATISFACTORY
TO THE ADMINISTRATIVE AGENT, AND (B) TO TAKE ALL ACTIONS NECESSARY OR ADVISABLE
IN THE OPINION OF THE ADMINISTRATIVE AGENT OR THE COLLATERAL AGENT TO CAUSE THE
LIEN CREATED BY THE APPLICABLE SECURITY AGREEMENT TO BE DULY PERFECTED TO THE
EXTENT REQUIRED BY SUCH AGREEMENT IN ACCORDANCE WITH ALL APPLICABLE REQUIREMENTS
OF LAW, INCLUDING THE FILING OF FINANCING STATEMENTS IN SUCH JURISDICTIONS AS
MAY BE REASONABLY REQUESTED BY THE ADMINISTRATIVE AGENT OR THE COLLATERAL
AGENT.  NOTWITHSTANDING THE FOREGOING, (1) THE EQUITY INTERESTS REQUIRED TO BE
DELIVERED TO THE COLLATERAL AGENT PURSUANT TO CLAUSE (I) OF THIS SECTION 5.11(B)
AS A SECURITY FOR US OBLIGATIONS SHALL NOT INCLUDE ANY EQUITY INTERESTS OF A
FOREIGN SUBSIDIARY CREATED OR ACQUIRED AFTER THE CLOSING DATE AND (2) NO FOREIGN
SUBSIDIARY SHALL BE REQUIRED TO TAKE THE ACTIONS SPECIFIED IN CLAUSE (II) OF
THIS SECTION 5.11(B) TO THE EXTENT SUCH ACTIONS RELATE TO SECURING US
OBLIGATIONS, IF, IN THE CASE OF EITHER CLAUSE (1) OR (2), DOING SO WOULD
CONSTITUTE AN INVESTMENT OF EARNINGS IN UNITED STATES PROPERTY UNDER SECTION 956
(OR A SUCCESSOR PROVISION) OF THE CODE, WHICH INVESTMENT WOULD OR COULD
REASONABLY BE EXPECTED TO TRIGGER A MATERIAL INCREASE IN THE NET INCOME OF A
UNITED STATES SHAREHOLDER OF SUCH SUBSIDIARY PURSUANT TO SECTION 951 (OR A
SUCCESSOR PROVISION) OF THE CODE, AS REASONABLY DETERMINED BY THE ADMINISTRATIVE
AGENT; PROVIDED THAT THIS EXCEPTION SHALL NOT APPLY TO (A) VOTING STOCK OF ANY
SUBSIDIARY WHICH IS A FIRST-TIER CONTROLLED FOREIGN CORPORATION (AS DEFINED IN
SECTION 957(A) OF THE CODE) REPRESENTING 66% OF THE TOTAL VOTING POWER OF ALL
OUTSTANDING VOTING STOCK OF SUCH SUBSIDIARY AND (B) 100% OF THE EQUITY INTERESTS
NOT CONSTITUTING VOTING STOCK OF ANY SUCH SUBSIDIARY, EXCEPT THAT ANY SUCH
EQUITY INTERESTS CONSTITUTING “STOCK ENTITLED TO VOTE” WITHIN THE MEANING OF
TREASURY REGULATION SECTION 1.956-2(C)(2) SHALL BE TREATED AS VOTING STOCK FOR
PURPOSES OF THIS SECTION 5.11(B).


(C)           PROMPTLY GRANT TO THE COLLATERAL AGENT, WITHIN 30 DAYS OF THE
ACQUISITION THEREOF, A SECURITY INTEREST IN AND MORTGAGE ON EACH REAL PROPERTY
OWNED IN FEE BY SUCH LOAN PARTY AS IS ACQUIRED BY SUCH LOAN PARTY AFTER THE
CLOSING DATE AND THAT, TOGETHER WITH ANY IMPROVEMENTS THEREON, INDIVIDUALLY HAS
A FAIR MARKET VALUE OF AT LEAST $1.0 MILLION, AS ADDITIONAL SECURITY FOR THE
SECURED OBLIGATIONS (UNLESS THE SUBJECT PROPERTY IS ALREADY MORTGAGED TO A THIRD
PARTY TO THE EXTENT PERMITTED BY SECTION 6.02).  SUCH MORTGAGES SHALL BE GRANTED
PURSUANT TO DOCUMENTATION REASONABLY SATISFACTORY IN FORM AND SUBSTANCE TO THE
ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT AND SHALL CONSTITUTE VALID AND
ENFORCEABLE PERFECTED LIENS SUBJECT ONLY TO PERMITTED COLLATERAL LIENS OR OTHER
LIENS ACCEPTABLE TO THE COLLATERAL AGENT.  THE MORTGAGES OR INSTRUMENTS RELATED
THERETO SHALL BE DULY RECORDED OR FILED IN SUCH MANNER AND IN SUCH PLACES AS ARE
REQUIRED BY LAW TO ESTABLISH, PERFECT, PRESERVE AND PROTECT THE LIENS IN FAVOR
OF THE COLLATERAL AGENT REQUIRED TO BE GRANTED PURSUANT TO THE MORTGAGES AND ALL
TAXES, FEES AND OTHER CHARGES PAYABLE IN CONNECTION THEREWITH SHALL BE PAID IN
FULL.  SUCH LOAN PARTY SHALL OTHERWISE TAKE SUCH ACTIONS AND EXECUTE AND/OR
DELIVER TO THE COLLATERAL AGENT SUCH DOCUMENTS AS THE ADMINISTRATIVE AGENT OR
THE COLLATERAL

87


--------------------------------------------------------------------------------





AGENT SHALL REQUIRE TO CONFIRM THE VALIDITY, PERFECTION AND PRIORITY OF THE LIEN
OF ANY EXISTING MORTGAGE OR NEW MORTGAGE AGAINST SUCH AFTER-ACQUIRED REAL
PROPERTY (INCLUDING A TITLE POLICY, A SURVEY AND LOCAL COUNSEL OPINION (IN FORM
AND SUBSTANCE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT AND THE
COLLATERAL AGENT) IN RESPECT OF SUCH MORTGAGE).

SECTION 5.12     Security Interests; Further Assurances.  Promptly, upon the
reasonable request of the Administrative Agent, the Collateral Agent or any
Lender, at the relevant Borrower’s expense, execute, acknowledge and deliver, or
cause the execution, acknowledgment and delivery of, and thereafter register,
file or record, or cause to be registered, filed or recorded, in an appropriate
governmental office, any document or instrument supplemental to or confirmatory
of the Security Documents or otherwise deemed by the Administrative Agent or the
Collateral Agent reasonably necessary or desirable for the continued validity,
perfection and priority of the Liens on the Collateral covered thereby subject
to no other Liens except as permitted by the applicable Security Document, or
obtain any consents or waivers as may be necessary or appropriate in connection
therewith.  Deliver or cause to be delivered to the Administrative Agent and the
Collateral Agent from time to time such other documentation, consents,
authorizations, approvals and orders in form and substance reasonably
satisfactory to the Administrative Agent and the Collateral Agent as the
Administrative Agent and the Collateral Agent shall reasonably deem necessary to
perfect or maintain the Liens on the Collateral pursuant to the Security
Documents.  Upon the exercise by the Administrative Agent, the Collateral Agent
or any Lender of any power, right, privilege or remedy pursuant to any Loan
Document which requires any consent, approval, registration, qualification or
authorization of any Governmental Authority execute and deliver all
applications, certifications, instruments and other documents and papers that
the Administrative Agent, the Collateral Agent or such Lender may require.  If
the Administrative Agent, the Collateral Agent or the Required Lenders determine
that they are required by a Requirement of Law to have appraisals prepared in
respect of the Real Property of any Loan Party constituting Collateral, the
relevant Borrower shall provide to the Administrative Agent appraisals that
satisfy the applicable requirements of the Real Estate Appraisal Reform
Amendments of FIRREA and are otherwise in form and substance reasonably
satisfactory to the Administrative Agent and the Collateral Agent.

SECTION 5.13     Information Regarding Collateral.


(A)           NOT EFFECT ANY CHANGE (I) IN ANY LOAN PARTY’S LEGAL NAME, (II) IN
THE LOCATION OF ANY LOAN PARTY’S CHIEF EXECUTIVE OFFICE, (III) IN ANY LOAN
PARTY’S IDENTITY OR ORGANIZATIONAL STRUCTURE, (IV) IN ANY LOAN PARTY’S FEDERAL
TAXPAYER IDENTIFICATION NUMBER OR ORGANIZATIONAL IDENTIFICATION NUMBER, IF ANY,
OR (V) IN ANY LOAN PARTY’S JURISDICTION OF ORGANIZATION (IN EACH CASE, INCLUDING
BY MERGING WITH OR INTO ANY OTHER ENTITY, REORGANIZING, DISSOLVING, LIQUIDATING,
REORGANIZING OR ORGANIZING IN ANY OTHER JURISDICTION), UNTIL (A) IT SHALL HAVE
GIVEN THE COLLATERAL AGENT AND THE ADMINISTRATIVE AGENT NOT LESS THAN 30 DAYS’
PRIOR WRITTEN NOTICE (IN THE FORM OF AN OFFICERS’ CERTIFICATE), OR SUCH LESSER
NOTICE PERIOD AGREED TO BY THE COLLATERAL AGENT, OF ITS INTENTION SO TO DO,
CLEARLY DESCRIBING SUCH CHANGE AND PROVIDING SUCH OTHER INFORMATION IN
CONNECTION THEREWITH AS THE COLLATERAL AGENT OR THE ADMINISTRATIVE AGENT MAY
REASONABLY REQUEST AND (B) IT SHALL HAVE TAKEN ALL ACTION REASONABLY
SATISFACTORY TO THE COLLATERAL AGENT TO MAINTAIN THE PERFECTION AND PRIORITY OF
THE SECURITY INTEREST OF THE COLLATERAL AGENT FOR THE BENEFIT OF THE SECURED
PARTIES IN THE COLLATERAL, IF APPLICABLE.  EACH LOAN PARTY AGREES TO PROMPTLY
PROVIDE THE COLLATERAL AGENT WITH CERTIFIED ORGANIZATIONAL DOCUMENTS REFLECTING
ANY OF THE CHANGES DESCRIBED IN THE PRECEDING SENTENCE.  EACH LOAN PARTY ALSO
AGREES TO PROMPTLY NOTIFY THE COLLATERAL AGENT OF ANY CHANGE IN THE LOCATION OF
ANY OFFICE IN WHICH IT MAINTAINS BOOKS OR RECORDS RELATING TO COLLATERAL OWNED
BY IT OR ANY OFFICE OR FACILITY AT WHICH COLLATERAL IS LOCATED (INCLUDING THE
ESTABLISHMENT OF ANY SUCH NEW OFFICE OR FACILITY), OTHER THAN CHANGES IN
LOCATION TO A MORTGAGED PROPERTY OR A LEASED PROPERTY SUBJECT TO A LANDLORD
ACCESS AGREEMENT.

 

88


--------------------------------------------------------------------------------



(B)           CONCURRENTLY WITH THE DELIVERY OF FINANCIAL STATEMENTS PURSUANT TO
SECTION 5.01(A), DELIVER TO THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT A
PERFECTION CERTIFICATE SUPPLEMENT AND A CERTIFICATE OF A FINANCIAL OFFICER AND
THE CHIEF LEGAL OFFICER OF EACH BORROWER CERTIFYING THAT ALL UCC FINANCING
STATEMENTS (INCLUDING FIXTURE FILINGS, AS APPLICABLE) OR OTHER APPROPRIATE
FILINGS, RECORDINGS OR REGISTRATIONS, INCLUDING ALL REFILINGS, RERECORDINGS AND
REREGISTRATIONS, CONTAINING A DESCRIPTION OF THE COLLATERAL HAVE BEEN FILED OF
RECORD IN EACH GOVERNMENTAL, MUNICIPAL OR OTHER APPROPRIATE OFFICE IN EACH
JURISDICTION NECESSARY TO PROTECT AND PERFECT THE SECURITY INTERESTS AND LIENS
UNDER THE SECURITY DOCUMENTS FOR A PERIOD OF NOT LESS THAN 18 MONTHS AFTER THE
DATE OF SUCH CERTIFICATE (EXCEPT AS NOTED THEREIN WITH RESPECT TO ANY
CONTINUATION STATEMENTS TO BE FILED WITHIN SUCH PERIOD).

SECTION 5.14           Affirmative Covenants with Respect to Leases.  With
respect to each Lease, the respective Loan Party shall perform all the
obligations imposed upon it by the landlord under such Lease and enforce all of
the tenant’s obligations thereunder, except where the failure to so perform or
enforce could not reasonably be expected to result in a Property Material
Adverse Effect.

SECTION 5.15           Post-Closing Collateral Matters.  Execute and deliver the
documents and complete the tasks set forth on Schedule 5.15, in each case within
the time limits specified on such schedule.


ARTICLE VI

NEGATIVE COVENANTS

Each Loan Party warrants, covenants and agrees with each Lender that, so long as
this Agreement shall remain in effect and until the Commitments have been
terminated and the principal of and interest on each Loan, all Fees and all
other expenses or amounts payable under any Loan Document have been paid in full
and all Letters of Credit have been canceled or have expired and all amounts
drawn thereunder have been reimbursed in full, unless the Required Lenders shall
otherwise consent in writing, no Loan Party will, nor will they cause or permit
any Subsidiaries to:

SECTION 6.01     Indebtedness.  Incur, create, assume or permit to exist,
directly or indirectly, any Indebtedness, except


(A)           INDEBTEDNESS INCURRED UNDER THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS;


(B)           (I) INDEBTEDNESS OUTSTANDING ON THE CLOSING DATE AND LISTED ON
SCHEDULE 6.01(B), (II) REFINANCINGS OR RENEWALS THEREOF; PROVIDED THAT (A) ANY
SUCH REFINANCING INDEBTEDNESS IS IN AN AGGREGATE PRINCIPAL AMOUNT NOT GREATER
THAN THE AGGREGATE PRINCIPAL AMOUNT OF THE INDEBTEDNESS BEING RENEWED OR
REFINANCED, PLUS THE AMOUNT OF ANY PREMIUMS REQUIRED TO BE PAID THEREON AND
REASONABLE FEES AND EXPENSES ASSOCIATED THEREWITH, (B) SUCH REFINANCING
INDEBTEDNESS HAS A LATER OR EQUAL FINAL MATURITY AND LONGER OR EQUAL WEIGHTED
AVERAGE LIFE THAN THE INDEBTEDNESS BEING RENEWED OR REFINANCED, (C) IF SUCH
REFINANCING INDEBTEDNESS IS ISSUED OR INCURRED TO FINANCE A PUT OF THE
CONVERTIBLE BONDS (TO THE EXTENT SUCH PUT CANNOT BE FULLY FINANCED WITH
REVOLVING LOANS), SUCH INDEBTEDNESS SHALL BE SUBORDINATED TO THE OBLIGATIONS TO
THE WRITTEN SATISFACTION OF THE AGENTS, AND  (D) THE COVENANTS, EVENTS OF
DEFAULT, SUBORDINATION AND OTHER PROVISIONS THEREOF (INCLUDING ANY GUARANTEES
THEREOF) SHALL BE, IN THE AGGREGATE, NO LESS FAVORABLE TO THE LENDERS THAN THOSE
CONTAINED IN THE INDEBTEDNESS BEING RENEWED OR REFINANCED;


(C)           INDEBTEDNESS UNDER HEDGING OBLIGATIONS WITH RESPECT TO INTEREST
RATES, FOREIGN CURRENCY EXCHANGE RATES OR COMMODITY PRICES, IN EACH CASE NOT
ENTERED INTO FOR SPECULATIVE PURPOSES;

89


--------------------------------------------------------------------------------





PROVIDED THAT IF SUCH HEDGING OBLIGATIONS RELATE TO INTEREST RATES, (I) SUCH
HEDGING OBLIGATIONS RELATE TO PAYMENT OBLIGATIONS ON INDEBTEDNESS OTHERWISE
PERMITTED TO BE INCURRED BY THE LOAN DOCUMENTS AND (II) THE NOTIONAL PRINCIPAL
AMOUNT OF SUCH HEDGING OBLIGATIONS AT THE TIME INCURRED DOES NOT EXCEED THE
PRINCIPAL AMOUNT OF THE INDEBTEDNESS TO WHICH SUCH HEDGING OBLIGATIONS RELATE;


(D)           INDEBTEDNESS PERMITTED BY SECTION 6.04(F);


(E)           INDEBTEDNESS INCURRED BY A LOAN PARTY IN RESPECT OF PURCHASE MONEY
OBLIGATIONS AND CAPITAL LEASE OBLIGATIONS, AND REFINANCINGS OR RENEWALS THEREOF,
IN AN AGGREGATE AMOUNT NOT TO EXCEED $1.0 MILLION AT ANY TIME OUTSTANDING FOR
ALL LOAN PARTIES;


(F)            CONTINGENT OBLIGATIONS OF ANY LOAN PARTY IN RESPECT OF
INDEBTEDNESS OTHERWISE PERMITTED UNDER THIS SECTION 6.01;


(G)           INDEBTEDNESS ARISING FROM THE HONORING BY A BANK OR OTHER
FINANCIAL INSTITUTION OF A CHECK, DRAFT OR SIMILAR INSTRUMENT INADVERTENTLY
(EXCEPT IN THE CASE OF DAYLIGHT OVERDRAFTS) DRAWN AGAINST INSUFFICIENT FUNDS IN
THE ORDINARY COURSE OF BUSINESS; PROVIDED, HOWEVER, THAT SUCH INDEBTEDNESS IS
EXTINGUISHED WITHIN FIVE BUSINESS DAYS OF INCURRENCE;


(H)           INDEBTEDNESS ARISING IN CONNECTION WITH ENDORSEMENT OF INSTRUMENTS
FOR DEPOSIT IN THE ORDINARY COURSE OF BUSINESS;


(I)            EARN-OUTS THAT HAVE BEEN ASSUMED, INCURRED OR OWING BY THE US
BORROWER TO ASTRAZENECA UK LIMITED PURSUANT TO THAT CERTAIN ASSET PURCHASE
AGREEMENT, DATED AS OF FEBRUARY 12, 2002, BETWEEN THE US BORROWER AND
ASTRAZENECA UK LIMITED, AS THE SAME IS IN EFFECT AND IN EXISTENCE ON THE CLOSING
DATE, IN AN AGGREGATE AMOUNT NOT TO EXCEED $5.0 MILLION;


(J)            EARN-OUTS THAT HAVE BEEN ASSUMED, INCURRED OR OWING BY THE CAYMAN
BORROWER TO JAGOTEC AG PURSUANT TO THAT CERTAIN LICENSE AND MARKETING AGREEMENT,
DATED AS OF DECEMBER 20, 2004, BETWEEN THE CAYMAN BORROWER AND JAGOTEC AG (AS
AMENDED BY THAT CERTAIN FIRST AMENDMENT TO THE LICENSE AND MARKETING AGREEMENT,
DATED JANUARY 31, 2005 AND BY THAT CERTAIN SECOND AMENDMENT TO THE LICENSE AND
MARKETING AGREEMENT, DATED JANUARY 10, 2006, AND AS THE SAME IS IN EFFECT AND IN
EXISTENCE ON THE CLOSING DATE), IN AN AGGREGATE AMOUNT NOT TO EXCEED $30.0
MILLION;


(K)           EARN-OUTS THAT ARE ASSUMED, INCURRED OR OWING BY THE US BORROWER
OR THE CAYMAN BORROWER AFTER THE CLOSING DATE TO ONE OR MORE SELLERS PURSUANT TO
PERMITTED ACQUISITIONS; AND


(L)            UNSECURED INDEBTEDNESS OF ANY LOAN PARTY IN AN AGGREGATE AMOUNT
NOT TO EXCEED $3.0 MILLION AT ANY TIME OUTSTANDING FOR ALL LOAN PARTIES.

SECTION 6.02     Liens.  Create, incur, assume or permit to exist, directly or
indirectly, any Lien on any property now owned or hereafter acquired by it or on
any income or revenues or rights in respect of any thereof, except the following
(collectively, the “Permitted Liens”):


(A)           INCHOATE LIENS FOR TAXES, ASSESSMENTS OR GOVERNMENTAL CHARGES OR
LEVIES NOT YET DUE AND PAYABLE OR DELINQUENT AND LIENS FOR TAXES, ASSESSMENTS OR
GOVERNMENTAL CHARGES OR LEVIES, WHICH (I) ARE BEING CONTESTED IN GOOD FAITH BY
APPROPRIATE PROCEEDINGS FOR WHICH ADEQUATE RESERVES HAVE BEEN ESTABLISHED IN
ACCORDANCE WITH GAAP, WHICH PROCEEDINGS (OR ORDERS ENTERED IN CONNECTION WITH
SUCH PROCEEDINGS) HAVE THE EFFECT OF PREVENTING THE FORFEITURE OR SALE OF THE
PROPERTY SUBJECT TO ANY SUCH LIEN,

90


--------------------------------------------------------------------------------





AND (II) IN THE CASE OF ANY SUCH CHARGE OR CLAIM WHICH HAS OR MAY BECOME A LIEN
AGAINST ANY OF THE COLLATERAL, SUCH LIEN AND THE CONTEST THEREOF SHALL SATISFY
THE CONTESTED COLLATERAL LIEN CONDITIONS;


(B)           LIENS IN RESPECT OF PROPERTY OF ANY COMPANY IMPOSED BY
REQUIREMENTS OF LAW, WHICH WERE INCURRED IN THE ORDINARY COURSE OF BUSINESS AND
DO NOT SECURE INDEBTEDNESS FOR BORROWED MONEY, SUCH AS CARRIERS’,
WAREHOUSEMEN’S, MATERIALMEN’S, LANDLORDS’, WORKMEN’S, SUPPLIERS’, REPAIRMEN’S
AND MECHANICS’ LIENS AND OTHER SIMILAR LIENS ARISING IN THE ORDINARY COURSE OF
BUSINESS, AND (I) WHICH DO NOT IN THE AGGREGATE MATERIALLY DETRACT FROM THE
VALUE OF THE PROPERTY OF THE COMPANIES, TAKEN AS A WHOLE, AND DO NOT MATERIALLY
IMPAIR THE USE THEREOF IN THE OPERATION OF THE BUSINESS OF THE COMPANIES, TAKEN
AS A WHOLE, (II) WHICH, IF THEY SECURE OBLIGATIONS THAT ARE THEN DUE AND UNPAID,
ARE BEING CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS FOR WHICH ADEQUATE
RESERVES HAVE BEEN ESTABLISHED IN ACCORDANCE WITH GAAP, WHICH PROCEEDINGS (OR
ORDERS ENTERED IN CONNECTION WITH SUCH PROCEEDINGS) HAVE THE EFFECT OF
PREVENTING THE FORFEITURE OR SALE OF THE PROPERTY SUBJECT TO ANY SUCH LIEN, AND
(III) IN THE CASE OF ANY SUCH LIEN WHICH HAS OR MAY BECOME A LIEN AGAINST ANY OF
THE COLLATERAL, SUCH LIEN AND THE CONTEST THEREOF SHALL SATISFY THE CONTESTED
COLLATERAL LIEN CONDITIONS;


(C)           ANY LIEN IN EXISTENCE ON THE CLOSING DATE AFTER GIVING EFFECT TO
THE REFINANCING AND SET FORTH ON SCHEDULE 6.02(C) AND ANY LIEN GRANTED AS A
REPLACEMENT OR SUBSTITUTE THEREFOR; PROVIDED THAT ANY SUCH REPLACEMENT OR
SUBSTITUTE LIEN (I) EXCEPT AS PERMITTED BY SECTION 6.01(B)(II)(A), DOES NOT
SECURE AN AGGREGATE AMOUNT OF INDEBTEDNESS, IF ANY, GREATER THAN THAT SECURED ON
THE CLOSING DATE AND (II) DOES NOT ENCUMBER ANY PROPERTY OTHER THAN THE PROPERTY
SUBJECT THERETO ON THE CLOSING DATE (ANY SUCH LIEN, AN “EXISTING LIEN”);


(D)           EASEMENTS, RIGHTS-OF-WAY, RESTRICTIONS (INCLUDING ZONING
RESTRICTIONS), COVENANTS, LICENSES, ENCROACHMENTS, PROTRUSIONS AND OTHER SIMILAR
CHARGES OR ENCUMBRANCES, AND MINOR TITLE DEFICIENCIES ON OR WITH RESPECT TO ANY
REAL PROPERTY, IN EACH CASE WHETHER NOW OR HEREAFTER IN EXISTENCE, NOT
(I) SECURING INDEBTEDNESS, (II) INDIVIDUALLY OR IN THE AGGREGATE MATERIALLY
IMPAIRING THE VALUE OR MARKETABILITY OF SUCH REAL PROPERTY OR (III) INDIVIDUALLY
OR IN THE AGGREGATE MATERIALLY INTERFERING WITH THE ORDINARY CONDUCT OF THE
BUSINESS OF THE COMPANIES AT SUCH REAL PROPERTY;


(E)           LIENS ARISING OUT OF JUDGMENTS, ATTACHMENTS OR AWARDS NOT
RESULTING IN A DEFAULT AND IN RESPECT OF WHICH SUCH COMPANY SHALL IN GOOD FAITH
BE PROSECUTING AN APPEAL OR PROCEEDINGS FOR REVIEW IN RESPECT OF WHICH THERE
SHALL BE SECURED A SUBSISTING STAY OF EXECUTION PENDING SUCH APPEAL OR
PROCEEDINGS AND, IN THE CASE OF ANY SUCH LIEN WHICH HAS OR MAY BECOME A LIEN
AGAINST ANY OF THE COLLATERAL, SUCH LIEN AND THE CONTEST THEREOF SHALL SATISFY
THE CONTESTED COLLATERAL LIEN CONDITIONS;


(F)            LIENS (OTHER THAN ANY LIEN IMPOSED BY ERISA) (X) IMPOSED BY
REQUIREMENTS OF LAW OR DEPOSITS MADE IN CONNECTION THEREWITH IN THE ORDINARY
COURSE OF BUSINESS IN CONNECTION WITH WORKERS’ COMPENSATION, UNEMPLOYMENT
INSURANCE AND OTHER TYPES OF SOCIAL SECURITY LEGISLATION, (Y) INCURRED IN THE
ORDINARY COURSE OF BUSINESS TO SECURE THE PERFORMANCE OF TENDERS, STATUTORY
OBLIGATIONS (OTHER THAN EXCISE TAXES), SURETY, STAY, CUSTOMS AND APPEAL BONDS,
STATUTORY BONDS, BIDS, LEASES, GOVERNMENT CONTRACTS, TRADE CONTRACTS,
PERFORMANCE AND RETURN OF MONEY BONDS AND OTHER SIMILAR OBLIGATIONS (EXCLUSIVE
OF OBLIGATIONS FOR THE PAYMENT OF BORROWED MONEY) OR (Z) ARISING BY VIRTUE OF
DEPOSITS MADE IN THE ORDINARY COURSE OF BUSINESS TO SECURE LIABILITY FOR
PREMIUMS TO INSURANCE CARRIERS; PROVIDED THAT (I) WITH RESPECT TO CLAUSES (X),
(Y) AND (Z) OF THIS PARAGRAPH (F), SUCH LIENS ARE FOR AMOUNTS NOT YET DUE AND
PAYABLE OR DELINQUENT OR, TO THE EXTENT SUCH AMOUNTS ARE SO DUE AND PAYABLE,
SUCH AMOUNTS ARE BEING CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS FOR
WHICH ADEQUATE RESERVES HAVE BEEN ESTABLISHED IN ACCORDANCE WITH GAAP, WHICH
PROCEEDINGS FOR ORDERS ENTERED IN CONNECTION WITH SUCH PROCEEDINGS HAVE THE
EFFECT OF PREVENTING THE FORFEITURE OR SALE OF THE PROPERTY SUBJECT TO ANY SUCH
LIEN,

91


--------------------------------------------------------------------------------





(II) TO THE EXTENT SUCH LIENS ARE NOT IMPOSED BY REQUIREMENTS OF LAW, SUCH LIENS
SHALL IN NO EVENT ENCUMBER ANY PROPERTY OTHER THAN CASH AND CASH EQUIVALENTS,
(III) IN THE CASE OF ANY SUCH LIEN AGAINST ANY OF THE COLLATERAL, SUCH LIEN AND
THE CONTEST THEREOF SHALL SATISFY THE CONTESTED COLLATERAL LIEN CONDITIONS AND
(IV) THE AGGREGATE AMOUNT OF DEPOSITS AT ANY TIME PURSUANT TO CLAUSE (Y) AND
CLAUSE (Z) OF THIS PARAGRAPH (F) SHALL NOT EXCEED $250,000 IN THE AGGREGATE;


(G)           LEASES OF THE PROPERTIES OF ANY COMPANY GRANTED BY SUCH COMPANY TO
THIRD PARTIES, IN EACH CASE ENTERED INTO IN THE ORDINARY COURSE OF SUCH
COMPANY’S BUSINESS SO LONG AS SUCH LEASES ARE SUBORDINATE IN ALL RESPECTS TO THE
LIENS GRANTED AND EVIDENCED BY THE SECURITY DOCUMENTS AND DO NOT, INDIVIDUALLY
OR IN THE AGGREGATE, (I) INTERFERE IN ANY MATERIAL RESPECT WITH THE ORDINARY
CONDUCT OF THE BUSINESS OF ANY COMPANY, OR (II) MATERIALLY IMPAIR THE USE (FOR
ITS INTENDED PURPOSES) OR THE VALUE OF THE PROPERTY SUBJECT THERETO;


(H)           LIENS ARISING OUT OF CONDITIONAL SALE, TITLE RETENTION,
CONSIGNMENT OR SIMILAR ARRANGEMENTS FOR THE SALE OF GOODS ENTERED INTO BY ANY
COMPANY IN THE ORDINARY COURSE OF BUSINESS IN ACCORDANCE WITH THE PAST PRACTICES
OF SUCH COMPANY;


(I)            LIENS SECURING INDEBTEDNESS INCURRED PURSUANT TO SECTION 6.01(E);
PROVIDED THAT ANY SUCH LIENS ATTACH ONLY TO THE PROPERTY BEING FINANCED PURSUANT
TO SUCH INDEBTEDNESS AND DO NOT ENCUMBER ANY OTHER PROPERTY OF ANY COMPANY;


(J)            BANKERS’ LIENS, RIGHTS OF SETOFF AND OTHER SIMILAR LIENS EXISTING
SOLELY WITH RESPECT TO CASH AND CASH EQUIVALENTS ON DEPOSIT IN ONE OR MORE
ACCOUNTS MAINTAINED BY ANY COMPANY, IN EACH CASE GRANTED IN THE ORDINARY COURSE
OF BUSINESS IN FAVOR OF THE BANK OR BANKS WITH WHICH SUCH ACCOUNTS ARE
MAINTAINED, SECURING AMOUNTS OWING TO SUCH BANK WITH RESPECT TO CASH MANAGEMENT
AND OPERATING ACCOUNT ARRANGEMENTS, INCLUDING THOSE INVOLVING POOLED ACCOUNTS
AND NETTING ARRANGEMENTS; PROVIDED THAT, UNLESS SUCH LIENS ARE NON-CONSENSUAL
AND ARISE BY OPERATION OF LAW, IN NO CASE SHALL ANY SUCH LIENS SECURE (EITHER
DIRECTLY OR INDIRECTLY) THE REPAYMENT OF ANY INDEBTEDNESS;


(K)           LIENS ON PROPERTY OF A PERSON EXISTING AT THE TIME SUCH PERSON IS
ACQUIRED OR MERGED WITH OR INTO OR CONSOLIDATED WITH ANY COMPANY TO THE EXTENT
PERMITTED HEREUNDER (AND NOT CREATED IN ANTICIPATION OR CONTEMPLATION THEREOF);
PROVIDED THAT SUCH LIENS DO NOT EXTEND TO PROPERTY NOT SUBJECT TO SUCH LIENS AT
THE TIME OF ACQUISITION (OTHER THAN IMPROVEMENTS THEREON) AND ARE NO MORE
FAVORABLE TO THE LIENHOLDERS THAN SUCH EXISTING LIEN;


(L)            LIENS GRANTED PURSUANT TO THE SECURITY DOCUMENTS TO SECURE THE
SECURED OBLIGATIONS;


(M)          LICENSES OF INTELLECTUAL PROPERTY GRANTED BY ANY COMPANY IN THE
ORDINARY COURSE OF BUSINESS AND NOT INTERFERING IN ANY MATERIAL RESPECT WITH THE
ORDINARY CONDUCT OF BUSINESS OF THE COMPANIES;


(N)           THE FILING OF UCC FINANCING STATEMENTS SOLELY AS A PRECAUTIONARY
MEASURE IN CONNECTION WITH OPERATING LEASES OR CONSIGNMENT OF GOODS; AND


(O)           LIENS INCURRED IN THE ORDINARY COURSE OF BUSINESS OF ANY COMPANY
WITH RESPECT TO OBLIGATIONS THAT DO NOT IN THE AGGREGATE EXCEED $500,000 AT ANY
TIME OUTSTANDING, SO LONG AS SUCH LIENS, TO THE EXTENT COVERING ANY COLLATERAL,
ARE JUNIOR TO THE LIENS GRANTED PURSUANT TO THE SECURITY DOCUMENTS;

92


--------------------------------------------------------------------------------




provided, however, that no consensual Liens shall be permitted to exist,
directly or indirectly, on any Securities Collateral, other than Liens granted
pursuant to the Security Documents.

SECTION 6.03     Sale and Leaseback Transactions.  Enter into any arrangement,
directly or indirectly, with any person whereby it shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and thereafter rent or lease such property or other property
which it intends to use for substantially the same purpose or purposes as the
property being sold or transferred (a “Sale and Leaseback Transaction”) unless
(i) the sale of such property is permitted by Section 6.06 and (ii) any Liens
arising in connection with its use of such property are permitted by
Section 6.02.

SECTION 6.04     Investment, Loan and Advances.  Directly or indirectly, lend
money or credit (by way of guarantee or otherwise) or make advances to any
person, or purchase or acquire any stock, bonds, notes, debentures or other
obligations or securities of, or any other interest in, or make any capital
contribution to, any other person, or purchase or own a futures contract or
otherwise become liable for the purchase or sale of currency or other
commodities at a future date in the nature of a futures contract (all of the
foregoing, collectively, “Investments”), except that the following shall be
permitted:


(A)           THE COMPANIES MAY CONSUMMATE THE TRANSACTIONS IN ACCORDANCE WITH
THE PROVISIONS OF THE LOAN DOCUMENTS;


(B)           INVESTMENTS OUTSTANDING ON THE CLOSING DATE AND IDENTIFIED ON
SCHEDULE 6.04(B);


(C)           THE COMPANIES MAY (I) ACQUIRE AND HOLD ACCOUNTS RECEIVABLES OWING
TO ANY OF THEM IF CREATED OR ACQUIRED IN THE ORDINARY COURSE OF BUSINESS AND
PAYABLE OR DISCHARGEABLE IN ACCORDANCE WITH CUSTOMARY TERMS, (II) INVEST IN,
ACQUIRE AND HOLD CASH AND CASH EQUIVALENTS, (III) ENDORSE NEGOTIABLE INSTRUMENTS
HELD FOR COLLECTION IN THE ORDINARY COURSE OF BUSINESS OR (IV) MAKE LEASE,
UTILITY AND OTHER SIMILAR DEPOSITS IN THE ORDINARY COURSE OF BUSINESS;


(D)           HEDGING OBLIGATIONS INCURRED PURSUANT TO SECTION 6.01(C);


(E)           LOANS AND ADVANCES TO DIRECTORS, EMPLOYEES AND OFFICERS OF THE US
BORROWER AND THE SUBSIDIARIES FOR BONA FIDE BUSINESS PURPOSES AND TO PURCHASE
EQUITY INTERESTS OF THE US BORROWER, IN AGGREGATE AMOUNT NOT TO EXCEED $500,000
AT ANY TIME OUTSTANDING; PROVIDED THAT NO LOANS IN VIOLATION OF SECTION 402 OF
THE SARBANES-OXLEY ACT SHALL BE PERMITTED HEREUNDER;


(F)            INVESTMENTS (I) BY ANY COMPANY IN THE US BORROWER OR ANY DOMESTIC
GUARANTOR, (II) BY ANY FOREIGN SUBSIDIARY IN THE CAYMAN BORROWER, (III) BY A
SUBSIDIARY THAT IS NOT A GUARANTOR (OTHER THAN THE CAYMAN BORROWER) IN ANY OTHER
SUBSIDIARY THAT IS NOT A GUARANTOR, (IV) BY THE US BORROWER IN THE CAYMAN
BORROWER IN THE FORM OF LOANS OR ADVANCES AS LONG AS AT THE TIME OF AND
IMMEDIATELY AFTER GIVING EFFECT TO SUCH LOAN OR ADVANCE (A) NO DEFAULT OR EVENT
OF DEFAULT HAS OCCURRED AND IS CONTINUING OR WOULD RESULT THEREFROM AND (B) THE
UNPAID PRINCIPAL AMOUNT OF THE US REVOLVING LOANS IS ZERO ($0), AND THE US LC
EXPOSURE AND THE US SWINGLINE EXPOSURE ARE EACH ZERO ($0) AND (V) BY THE
BORROWERS IN IRISH SCIELE IN THE FORM OF LOANS OR ADVANCES IN AN AGGREGATED
AMOUNT NOT TO EXCEED $15.0 MILLION AT ANY TIME OUTSTANDING FOR ALL SUCH LOANS
AND ADVANCES BY THE BORROWERS AS LONG AS AT THE TIME OF OR IMMEDIATELY AFTER
GIVING EFFECT TO SUCH LOAN NO DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING OR WOULD RESULT THEREFROM; PROVIDED THAT ANY INVESTMENT IN THE FORM
OF A LOAN OR ADVANCE SHALL BE EVIDENCED BY THE

93


--------------------------------------------------------------------------------





INTERCOMPANY NOTE AND, IN THE CASE OF A LOAN OR ADVANCE BY A LOAN PARTY, PLEDGED
BY SUCH LOAN PARTY AS COLLATERAL PURSUANT TO THE SECURITY DOCUMENTS;


(G)           INVESTMENTS IN SECURITIES OF TRADE CREDITORS OR CUSTOMERS IN THE
ORDINARY COURSE OF BUSINESS RECEIVED UPON FORECLOSURE OR PURSUANT TO ANY PLAN OF
REORGANIZATION OR LIQUIDATION OR SIMILAR ARRANGEMENT UPON THE BANKRUPTCY OR
INSOLVENCY OF SUCH TRADE CREDITORS OR CUSTOMERS;


(H)           INVESTMENTS MADE BY ANY BORROWER OR ANY SUBSIDIARY AS A RESULT OF
CONSIDERATION RECEIVED IN CONNECTION WITH AN ASSET SALE MADE IN COMPLIANCE WITH
SECTION 6.06; AND


(I)            OTHER INVESTMENTS IN AN AGGREGATE AMOUNT NOT TO EXCEED $500,000
AT ANY TIME OUTSTANDING.

An Investment shall be deemed to be outstanding to the extent not returned in
the same form as the original Investment to any Borrower or any Guarantor.

SECTION 6.05     Mergers and Consolidations.  Wind up, liquidate or dissolve its
affairs or enter into any transaction of merger or consolidation (or agree to do
any of the foregoing at any future time), except that the following shall be
permitted:

(a)           Asset Sales in compliance with Section 6.06;

(b)           acquisitions in compliance with Section 6.07;

(c)           any Company may merge or consolidate with or into any Borrower or
any Guarantor (as long as a Borrower is the surviving person in the case of any
merger or consolidation involving a Borrower, and a Guarantor is the surviving
person and remains a Wholly Owned Subsidiary of a Borrower in any other case);
provided that the US Borrower may not merge or consolidate with or into the
Cayman Borrower; provided, further, that the Lien on and security interest in
such property granted or to be granted in favor of the Collateral Agent under
the Security Documents shall be maintained or created in accordance with the
provisions of Section 5.11 or Section 5.12, as applicable; and

(d)           any Subsidiary may dissolve, liquidate or wind up its affairs at
any time; provided that such dissolution, liquidation or winding up, as
applicable, could not reasonably be expected to have a Material Adverse Effect.

To the extent the Required Lenders or all the Lenders, as applicable, waive the
provisions of this Section 6.05 with respect to the sale of any Collateral, or
any Collateral is sold as permitted by this Section 6.05, such Collateral
(unless sold to a Company) shall be sold free and clear of the Liens created by
the Security Documents, and, so long as the Borrowers shall have provided the
Agents such certifications or documents as any Agent shall reasonably request in
order to demonstrate compliance with this Section 6.05, the Agents shall take
all actions they deem appropriate in order to effect the foregoing.

SECTION 6.06     Asset Sales.  Effect any Asset Sale, or agree to effect any
Asset Sale, except that the following shall be permitted:

(a)           disposition of used, worn out, obsolete or surplus property by any
Company in the ordinary course of business and the abandonment or other
disposition of Intellectual Property

94


--------------------------------------------------------------------------------




that is, in the reasonable judgment of the US Borrower, no longer economically
practicable to maintain or useful in the conduct of the business of the
Companies taken as a whole;

(b)           Asset Sales (other than sales by any Company of all or any portion
of its Equity Interests in any Subsidiary, and other than issuances of Equity
Interests by any Subsidiary of any Borrower); provided that the aggregate
consideration received in respect of all Asset Sales pursuant to this clause (b)
shall not exceed $500,000 in any four consecutive fiscal quarters of Borrower;

(c)           leases of real or personal property in the ordinary course of
business and in accordance with the applicable Security Documents;

(d)           the Transactions as contemplated by the Loan Documents;

(e)           mergers and consolidations in compliance with Section 6.05; and

(f)            Investments in compliance with Section 6.04.

To the extent the Required Lenders or all the Lenders, as applicable, waive the
provisions of this Section 6.06 with respect to the sale of any Collateral, or
any Collateral is sold as permitted by this Section 6.06, such Collateral
(unless sold to a Company) shall be sold free and clear of the Liens created by
the Security Documents, and, so long as the Borrowers shall have provided the
Agents such certifications or documents as any Agent shall reasonably request in
order to demonstrate compliance with this Section 6.06, the Agents shall take
all actions they deem appropriate in order to effect the foregoing.

SECTION 6.07     Acquisitions and Licenses.  License, purchase or otherwise
acquire (in one or a series of related transactions) any part of the property
(whether tangible or intangible) of any person (or agree to do any of the
foregoing at any future time), except that the following shall be permitted:

(a)           Capital Expenditures by the Borrowers and the Subsidiaries shall
be permitted to the extent permitted by Section 6.10(e);

(b)           purchases and other acquisitions of inventory, materials,
equipment and intangible property in the ordinary course of business;

(c)           Investments in compliance with Section 6.04;

(d)           leases of real or personal property in the ordinary course of
business and in accordance with the applicable Security Documents;

(e)           the Transactions as contemplated by the Loan Documents;

(f)            Permitted Acquisitions in compliance with Section 3.12; and

(g)           mergers and consolidations in compliance with Section 6.05;

provided that the Lien on and security interest in such property granted or to
be granted in favor of the Collateral Agent under the Security Documents shall
be maintained or created in accordance with the

95


--------------------------------------------------------------------------------




provisions of Section 5.11 or Section 5.12, as applicable, except to the extent
precluded by the terms of any Intellectual Property licenses included in such
transaction, which shall be excluded from being subject to a Lien under the
applicable Security Document only to the extent provided in such Security
Document.

SECTION 6.08     Dividends.  Authorize, declare or pay, directly or indirectly,
any Dividends with respect to any Company, except that the following shall be
permitted:

(a)           Dividends by any Company to the US Borrower or any Domestic
Guarantor that is a Wholly Owned Subsidiary of the US Borrower; and

(b)           Dividends by any Company to the Cayman Borrower or any Foreign
Guarantor that is a Wholly Owned Subsidiary of the Cayman Borrower

SECTION 6.09     Transactions with Affiliates.  Enter into, directly or
indirectly, any transaction or series of related transactions, whether or not in
the ordinary course of business, with any Affiliate of any Company (other than
between or among the Borrowers and one or more Guarantors), other than on terms
and conditions at least as favorable to such Company as would reasonably be
obtained by such Company at that time in a comparable arm’s-length transaction
with a person other than an Affiliate, except that the following shall be
permitted:

(a)           Dividends permitted by Section 6.08;

(b)           Investments permitted by Sections 6.04(e) and (f);

(c)           reasonable and customary director, officer and employee
compensation (including bonuses) and other benefits (including retirement,
health, stock option and other benefit plans) and indemnification arrangements,
in each case approved by the Board of Directors of the US Borrower;

(d)           transactions with customers, clients, suppliers, joint venture
partners or purchasers or sellers of goods and services, in each case in the
ordinary course of business and otherwise not prohibited by the Loan Documents;

(e)           the existence of, and the performance by any Loan Party of its
obligations under the terms of, any limited liability company, limited
partnership or other Organizational Document or securityholders agreement
(including any registration rights agreement or purchase agreement related
thereto) to which it is a party on the Closing Date, and which has been
disclosed to the Lenders in writing as in effect on the Closing Date, and
similar agreements that it may enter into thereafter; provided, however, that
the existence of, or the performance by any Loan Party of obligations under, any
amendment to any such existing agreement or any such similar agreement entered
into after the Closing Date shall only be permitted by this Section 6.09(e) to
the extent not more adverse to the interest of the Lenders in any material
respect, when taken as a whole, than any of such documents and agreements as in
effect on the Closing Date;

(f)            sales of Qualified Capital Stock of the US Borrower to Affiliates
of the US Borrower not otherwise prohibited by the Loan Documents and the
granting of registration and other customary rights in connection therewith;

 

96


--------------------------------------------------------------------------------




(g)           any transaction with an Affiliate where the only consideration
paid by any Loan Party is Qualified Capital Stock of the US Borrower; and

(h)           the Transactions as contemplated by the Loan Documents.


SECTION 6.10              FINANCIAL COVENANTS.


(A)           MAXIMUM TOTAL LEVERAGE RATIO.  PERMIT THE  TOTAL LEVERAGE RATIO,
AT ANY DATE DURING ANY PERIOD SET FORTH IN THE TABLE BELOW, TO EXCEED THE RATIO
SET FORTH OPPOSITE SUCH PERIOD IN THE TABLE BELOW:

Test Period

 

Total Leverage Ratio

 

Closing Date—September 30, 2007

 

3.00 to 1.00

 

October 1, 2007—December 31, 2008

 

2.75 to 1.00

 

January 1, 2009 and thereafter

 

2.50 to 1.00

 

 


(B)           MINIMUM FIXED CHARGE COVERAGE RATIO.  PERMIT THE CONSOLIDATED
FIXED CHARGE COVERAGE RATIO, FOR ANY TEST PERIOD TO BE LESS THAN 2.25 TO 1.00.


(C)           LIMITATION ON CAPITAL EXPENDITURES.  PERMIT THE AGGREGATE AMOUNT
OF CAPITAL EXPENDITURES MADE IN ANY FISCAL YEAR TO BE GREATER THAN $5.0 MILLION
PROVIDED, HOWEVER, THAT (X) IF THE AGGREGATE AMOUNT OF CAPITAL EXPENDITURES MADE
IN ANY FISCAL YEAR SHALL BE LESS THAN THE MAXIMUM AMOUNT OF CAPITAL EXPENDITURES
PERMITTED UNDER THIS SECTION 6.10(C) FOR SUCH FISCAL YEAR (BEFORE GIVING EFFECT
TO ANY CARRYOVER), THEN AN AMOUNT OF SUCH SHORTFALL NOT EXCEEDING 50% OF SUCH
MAXIMUM AMOUNT MAY BE ADDED TO THE AMOUNT OF CAPITAL EXPENDITURES PERMITTED
UNDER THIS SECTION 6.10(E) FOR THE IMMEDIATELY SUCCEEDING (BUT NOT ANY OTHER)
FISCAL YEAR, AND (Y) IN DETERMINING WHETHER ANY AMOUNT IS AVAILABLE FOR
CARRYOVER, THE AMOUNT EXPENDED IN ANY FISCAL YEAR SHALL FIRST BE DEEMED TO BE
FROM THE AMOUNT ALLOCATED TO SUCH FISCAL YEAR (BEFORE GIVING EFFECT TO ANY
CARRYOVER).


FOR THE PURPOSES OF CALCULATING COMPLIANCE WITH THE ABOVE TOTAL LEVERAGE RATIO
AND THE MINIMUM FIXED CHARGE COVERAGE RATIO COVENANTS, THE TERMS CONSOLIDATED
INDEBTEDNESS AND INDEBTEDNESS SHALL NOT INCLUDE EARN-OUTS TO THE EXTENT SUCH
EARN-OUTS ARE PERMITTED UNDER SECTIONS 6.01(I), (J) OR (K).

SECTION 6.11     Prepayments of Other Indebtedness; Modifications of
Organizational Documents and Other Documents, etc.  Directly or indirectly:

(a)           make (or give any notice in respect thereof) any voluntary or
optional payment or prepayment on or redemption or acquisition for value of, or
any prepayment or redemption of any Indebtedness outstanding under any
Subordinated Indebtedness, except as otherwise permitted by this Agreement;

(b)           except as otherwise provided in Section 6.22, amend or modify, or
permit the amendment or modification of, any document governing Subordinated
Indebtedness in any manner that is adverse in any material respect to the
interests of the Lenders; or

 

97


--------------------------------------------------------------------------------




(c)           terminate, amend or modify any of its Organizational Documents
(including (x) by the filing or modification of any certificate of designation
and (y) any election to treat any Pledged Securities (as defined in the Security
Agreement) as a “security” under Section 8-103 of the UCC other than
concurrently with the delivery of certificates representing such Pledged
Securities to the Collateral Agent) or any agreement to which it is a party with
respect to its Equity Interests (including any stockholders’ agreement), or
enter into any new agreement with respect to its Equity Interests, other than
any such amendments or modifications or such new agreements which are not
adverse in any material respect to the interests of the Lenders; provided that
the US Borrower may issue such Equity Interests, so long as such issuance is not
prohibited by Section 6.13 or any other provision of this Agreement, and may
amend or modify its Organizational Documents to authorize any such Equity
Interests.

SECTION 6.12     Limitation on Certain Restrictions on Subsidiaries.  Directly
or indirectly, create or otherwise cause or suffer to exist or become effective
any encumbrance or restriction on the ability of any Subsidiary to (a) pay
dividends or make any other distributions on its capital stock or any other
interest or participation in its profits owned by any Borrower or any
Subsidiary, or pay any Indebtedness owed to a Borrower or a Subsidiary, (b) make
loans or advances to any Borrower or any Subsidiary or (c) transfer any of its
properties to any Borrower or any Subsidiary, except for such encumbrances or
restrictions existing under or by reason of (i) applicable Requirements of Law;
(ii) this Agreement and the other Loan Documents; (iii) customary provisions
restricting subletting or assignment of leasehold interests contained in any
lease governing a leasehold interest of a Subsidiary; (iv) customary provisions
restricting assignment of any agreement entered into by a Subsidiary in the
ordinary course of business; (v) any holder of a Lien permitted by Section 6.02
restricting the transfer of the property subject thereto; (vi) customary
restrictions and conditions contained in any agreement relating to the sale of
any property permitted under Section 6.06 pending the consummation of such sale;
(vii) any agreement in effect at the time such Subsidiary becomes a Subsidiary
of a Borrower, so long as such agreement was not entered into in connection with
or in contemplation of such person becoming a Subsidiary of a Borrower; (viii)
without affecting the Loan Parties’ obligations under Section 5.11, customary
provisions in partnership agreements, limited liability company organizational
governance documents, asset sale and stock sale agreements and other similar
agreements entered into in the ordinary course of business that restrict the
transfer of ownership interests in such partnership, limited liability company
or similar person; (ix) restrictions on cash or other deposits or net worth
imposed by suppliers or landlords under contracts entered into in the ordinary
course of business; (x) any instrument governing Indebtedness assumed in
connection with any Permitted Acquisition, which encumbrance or restriction is
not applicable to any person, or the properties or assets of any person, other
than the person or the properties or assets of the person so acquired; (xi) in
the case of any joint venture which is not a Loan Party in respect of any
matters referred to in clauses (b) and (c) above, restrictions in such person’s
Organizational Documents or pursuant to any joint venture agreement or
stockholders agreements solely to the extent of the Equity Interests of or
property held in the subject joint venture or other entity; or (xii) any
encumbrances or restrictions imposed by any amendments or refinancings that are
otherwise permitted by the Loan Documents of the contracts, instruments or
obligations referred to in clauses (iii) or (vii) above; provided that such
amendments or refinancings are no more materially restrictive with respect to
such encumbrances and restrictions than those prior to such amendment or
refinancing.

SECTION 6.13     Limitation on Issuance of Capital Stock.


(A)           WITH RESPECT TO THE US BORROWER, ISSUE ANY EQUITY INTEREST THAT IS
NOT QUALIFIED CAPITAL STOCK.

 

98


--------------------------------------------------------------------------------



(B)           WITH RESPECT TO THE US BORROWER OR ANY SUBSIDIARY, ISSUE ANY
EQUITY INTEREST (INCLUDING BY WAY OF SALES OF TREASURY STOCK) OR ANY OPTIONS OR
WARRANTS TO PURCHASE, OR SECURITIES CONVERTIBLE INTO, ANY EQUITY INTEREST,
EXCEPT (I) FOR STOCK SPLITS, STOCK DIVIDENDS AND ADDITIONAL ISSUANCES OF EQUITY
INTERESTS WHICH DO NOT DECREASE THE PERCENTAGE OWNERSHIP OF THE US BORROWER OR
ANY SUBSIDIARIES IN ANY CLASS OF THE EQUITY INTEREST OF SUCH SUBSIDIARY; AND
(II) SUBSIDIARIES OF BORROWER FORMED AFTER THE CLOSING DATE IN ACCORDANCE WITH
SECTION 6.14 MAY ISSUE EQUITY INTERESTS TO BORROWER OR THE SUBSIDIARY OF
BORROWER WHICH IS TO OWN SUCH EQUITY INTERESTS.  ALL EQUITY INTERESTS ISSUED IN
ACCORDANCE WITH THIS SECTION 6.13(B) SHALL, TO THE EXTENT REQUIRED BY
SECTIONS 5.11 AND 5.12 OR ANY SECURITY AGREEMENT OR IF SUCH EQUITY INTERESTS ARE
ISSUED BY ANY BORROWER, BE DELIVERED TO THE COLLATERAL AGENT FOR PLEDGE PURSUANT
TO THE APPLICABLE SECURITY DOCUMENT.

SECTION 6.14     Limitation on Creation of Subsidiaries.  Establish, create or
acquire any additional Subsidiaries without the prior written consent of the
Required Lenders; provided that, without such consent, the Borrowers may
(i) establish or create one or more Wholly Owned Subsidiaries of the Borrowers,
(ii) establish, create or acquire one or more Subsidiaries in connection with an
Investment made pursuant to Section 6.04(f) or (iii) acquire one or more
Subsidiaries in connection with a Permitted Acquisition, so long as, in each
case, Section 5.11(b) shall be complied with.

SECTION 6.15     Business.  Engage (directly or indirectly) in any business
other than those businesses in which Borrower and its Subsidiaries are engaged
on the Closing Date as described in the Confidential Information Memorandum.

SECTION 6.16     Limitation on Accounting Changes.  Make or permit any change in
accounting policies or reporting practices, without the consent of the Required
Lenders, which consent shall not be unreasonably withheld, except changes that
are required by GAAP.

SECTION 6.17     Fiscal Year.  Change its fiscal year-end to a date other than
December 31.

SECTION 6.18     Lease Obligations.  Create, incur, assume or suffer to exist
any obligations as lessee for the rental or hire of real or personal property of
any kind under leases or agreements to lease having an original term of one year
or more that would cause the direct and contingent liabilities of the US
Borrower and its Subsidiaries, on a consolidated basis, in respect of all such
obligations to exceed $15.0 million payable in any period of 12 consecutive
months.

SECTION 6.19     No Further Negative Pledge.  Enter into any agreement,
instrument, deed or lease which prohibits or limits the ability of any Loan
Party to create, incur, assume or suffer to exist any Lien upon any of their
respective properties or revenues, whether now owned or hereafter acquired, or
which requires the grant of any security for an obligation if security is
granted for another obligation, except the following:  (1) this Agreement and
the other Loan Documents; (2) covenants in documents creating Liens permitted by
Section 6.02 prohibiting further Liens on the properties encumbered thereby;
(3) any other agreement that does not restrict in any manner (directly or
indirectly) Liens created pursuant to the Loan Documents on any Collateral
securing the Secured Obligations and does not require the direct or indirect
granting of any Lien securing any Indebtedness or other obligation by virtue of
the granting of Liens on or pledge of property of any Loan Party to secure the
Secured Obligations; and (4) any prohibition or limitation that (a) exists
pursuant to applicable Requirements of Law, (b) consists of customary
restrictions and conditions contained in any agreement relating to the sale of
any property permitted under Section 6.06 pending the consummation of such sale,
(c) restricts subletting or assignment of leasehold

99


--------------------------------------------------------------------------------




interests contained in any lease governing a leasehold interest of a Borrower or
a Subsidiary, (d) exists in any agreement in effect at the time such Subsidiary
becomes a Subsidiary of a Borrower, so long as such agreement was not entered
into in contemplation of such person becoming a Subsidiary or (e) is imposed by
any amendments or refinancings that are otherwise permitted by the Loan
Documents of the contracts, instruments or obligations referred to in clause (3)
or (4)(d); provided that such amendments and refinancings are no more materially
restrictive with respect to such prohibitions and limitations than those prior
to such amendment or refinancing.

SECTION 6.20     Anti-Terrorism Law; Anti-Money Laundering.


(A)           DIRECTLY OR INDIRECTLY, (I) KNOWINGLY CONDUCT ANY BUSINESS OR
ENGAGE IN MAKING OR RECEIVING ANY CONTRIBUTION OF FUNDS, GOODS OR SERVICES TO OR
FOR THE BENEFIT OF ANY PERSON DESCRIBED IN SECTION 3.21, (II) KNOWINGLY DEAL IN,
OR OTHERWISE ENGAGE IN ANY TRANSACTION RELATING TO, ANY PROPERTY OR INTERESTS IN
PROPERTY BLOCKED PURSUANT TO THE EXECUTIVE ORDER OR ANY OTHER ANTI-TERRORISM
LAW, OR (III) KNOWINGLY ENGAGE IN OR CONSPIRE TO ENGAGE IN ANY TRANSACTION THAT
EVADES OR AVOIDS, OR HAS THE PURPOSE OF EVADING OR AVOIDING, OR ATTEMPTS TO
VIOLATE, ANY OF THE PROHIBITIONS SET FORTH IN ANY ANTI-TERRORISM LAW (AND THE
LOAN PARTIES SHALL DELIVER TO THE LENDERS ANY CERTIFICATION OR OTHER EVIDENCE
REQUESTED FROM TIME TO TIME BY ANY LENDER IN ITS REASONABLE DISCRETION,
CONFIRMING THE LOAN PARTIES’ COMPLIANCE WITH THIS SECTION 6.20).


(B)           CAUSE OR PERMIT ANY OF THE FUNDS OF SUCH LOAN PARTY THAT ARE USED
TO REPAY THE LOANS TO BE DERIVED FROM ANY UNLAWFUL ACTIVITY WITH THE RESULT THAT
THE MAKING OF THE LOANS WOULD BE IN VIOLATION OF ANY REQUIREMENT OF LAW.

SECTION 6.21     Embargoed Person.  Cause or permit (a) any of the funds or
properties of the Loan Parties that are used to repay the Loans to constitute
property of, or be beneficially owned directly or indirectly by, any person
subject to sanctions or trade restrictions under United States law (“Embargoed
Person” or “Embargoed Persons”) that is identified on (1) the “List of Specially
Designated Nationals and Blocked Persons” maintained by OFAC and/or on any other
similar list maintained by OFAC pursuant to any authorizing statute including,
but not limited to, the International Emergency Economic Powers Act, 50 U.S.C.
§§ 1701 et seq., The Trading with the Enemy Act, 50 U.S.C. App. 1 et seq., and
any Executive Order or Requirement of Law promulgated thereunder, with the
result that the investment in the Loan Parties (whether directly or indirectly)
is prohibited by a Requirement of Law, or the Loans made by the Lenders would be
in violation of a Requirement of Law, or (2) the Executive Order, any related
enabling legislation or any other similar Executive Orders or (b) any Embargoed
Person to have any direct or indirect interest, of any nature whatsoever in the
Loan Parties, with the result that the investment in the Loan Parties (whether
directly or indirectly) is prohibited by a Requirement of Law or the Loans are
in violation of a Requirement of Law.

SECTION 6.22     Convertible Bond Indenture.


(A)           AGREE OR CONSENT TO ANY AMENDMENT TO OR MODIFICATION OR WAIVER OF
ARTICLE XI OF THE CONVERTIBLE BOND INDENTURE THAT IS IN ANY WAY ADVERSE TO ANY
AGENT OR ANY LENDER.


(B)           AGREE OR CONSENT TO ANY AMENDMENT TO OR MODIFICATION OR WAIVER OF
THE CONVERTIBLE BOND INDENTURE (OTHER THAN ARTICLE XI THEREOF) THAT IS IN ANY
WAY MATERIAL AND ADVERSE TO ANY AGENT OR ANY LENDER.


 

100


--------------------------------------------------------------------------------




SECTION 6.23     Foreign Subsidiaries.

No Foreign Subsidiary of the US Borrower (other than the Cayman Borrower) may
hold any Intellectual Property, and no Foreign Subsidiary of the US Borrower
(other than the Cayman Borrower and Irish Sciele) may hold any material
properties, become liable for any material obligations (whether contingent or
actual), engage in any material trade or business, or conduct any material
business activity, other than (1) the issuance of its Equity Interests to  the
US Borrower or any Wholly Owned Subsidiary of the US Borrower or (2) the
licensing of Intellectual Property from one or more Companies and activities
incidental thereto.  Neither any  Borrower nor any Subsidiary shall engage in
any transactions with any such Foreign Subsidiary in violation of the
immediately preceding sentence.


ARTICLE VII


GUARANTEE

SECTION 7.01     The Guarantees.


(A)           THE FOREIGN GUARANTORS HEREBY JOINTLY AND SEVERALLY GUARANTEE, AS
A PRIMARY OBLIGOR AND NOT AS A SURETY TO EACH SECURED PARTY AND THEIR RESPECTIVE
SUCCESSORS AND ASSIGNS, THE PROMPT PAYMENT IN FULL WHEN DUE (WHETHER AT STATED
MATURITY, BY REQUIRED PREPAYMENT, DECLARATION, DEMAND, BY ACCELERATION OR
OTHERWISE) OF THE PRINCIPAL OF AND INTEREST (INCLUDING ANY INTEREST, FEES, COSTS
OR CHARGES THAT WOULD ACCRUE BUT FOR THE PROVISIONS OF THE TITLE 11 OF THE
UNITED STATES CODE AFTER ANY BANKRUPTCY OR INSOLVENCY PETITION UNDER TITLE 11 OF
THE UNITED STATES CODE) ON THE CAYMAN REVOLVING LOANS MADE BY THE LENDERS TO,
AND THE CAYMAN NOTES HELD BY EACH LENDER OF, THE CAYMAN BORROWER, AND ALL OTHER
SECURED CAYMAN OBLIGATIONS FROM TIME TO TIME OWING TO THE SECURED PARTIES BY ANY
FOREIGN LOAN PARTY UNDER ANY LOAN DOCUMENT OR ANY HEDGING AGREEMENT OR TREASURY
SERVICES AGREEMENT ENTERED INTO WITH A COUNTERPARTY THAT IS A SECURED PARTY, IN
EACH CASE STRICTLY IN ACCORDANCE WITH THE TERMS THEREOF (SUCH OBLIGATIONS BEING
HEREIN COLLECTIVELY CALLED THE “FOREIGN GUARANTEED OBLIGATIONS”).  THE FOREIGN
GUARANTORS HEREBY JOINTLY AND SEVERALLY AGREE THAT IF THE CAYMAN BORROWER OR
OTHER FOREIGN GUARANTOR(S) SHALL FAIL TO PAY IN FULL WHEN DUE (WHETHER AT STATED
MATURITY, BY ACCELERATION OR OTHERWISE) ANY OF THE FOREIGN GUARANTEED
OBLIGATIONS, THE FOREIGN GUARANTORS WILL PROMPTLY PAY THE SAME IN CASH, WITHOUT
ANY DEMAND OR NOTICE WHATSOEVER, AND THAT IN THE CASE OF ANY EXTENSION OF TIME
OF PAYMENT OR RENEWAL OF ANY OF THE FOREIGN GUARANTEED OBLIGATIONS, THE SAME
WILL BE PROMPTLY PAID IN FULL WHEN DUE (WHETHER AT EXTENDED MATURITY, BY
ACCELERATION OR OTHERWISE) IN ACCORDANCE WITH THE TERMS OF SUCH EXTENSION OR
RENEWAL.


(B)           THE DOMESTIC GUARANTORS HEREBY JOINTLY AND SEVERALLY GUARANTEE, AS
A PRIMARY OBLIGOR AND NOT AS A SURETY TO EACH SECURED PARTY AND THEIR RESPECTIVE
SUCCESSORS AND ASSIGNS, THE PROMPT PAYMENT IN FULL WHEN DUE (WHETHER AT STATED
MATURITY, BY REQUIRED PREPAYMENT, DECLARATION, DEMAND, BY ACCELERATION OR
OTHERWISE) OF THE PRINCIPAL OF AND INTEREST (INCLUDING ANY INTEREST, FEES, COSTS
OR CHARGES THAT WOULD ACCRUE BUT FOR THE PROVISIONS OF THE TITLE 11 OF THE
UNITED STATES CODE AFTER ANY BANKRUPTCY OR INSOLVENCY PETITION UNDER TITLE 11 OF
THE UNITED STATES CODE) ON THE LOANS MADE BY THE LENDERS TO, AND THE NOTES HELD
BY EACH LENDER OF, THE BORROWERS, AND ALL OTHER SECURED OBLIGATIONS FROM TIME TO
TIME OWING TO THE SECURED PARTIES BY ANY LOAN PARTY (INCLUDING, WITHOUT
LIMITATION, BY ANY FOREIGN GUARANTOR PURSUANT TO ITS GUARANTEE IN SECTION
7.01(A)) UNDER ANY LOAN DOCUMENT OR ANY HEDGING AGREEMENT OR TREASURY SERVICES
AGREEMENT ENTERED INTO WITH A COUNTERPARTY THAT IS A SECURED PARTY, IN EACH CASE
STRICTLY IN ACCORDANCE WITH THE TERMS THEREOF (SUCH OBLIGATIONS BEING HEREIN
COLLECTIVELY CALLED THE “GUARANTEED OBLIGATIONS”).  THE DOMESTIC GUARANTORS
HEREBY JOINTLY AND SEVERALLY AGREE THAT IF THE US BORROWER, THE CAYMAN BORROWER
OR OTHER GUARANTOR(S) SHALL FAIL TO PAY IN FULL WHEN DUE (WHETHER AT STATED
MATURITY, BY ACCELERATION OR OTHERWISE) ANY OF THE GUARANTEED OBLIGATIONS, THE
DOMESTIC GUARANTORS WILL PROMPTLY PAY THE SAME IN CASH, WITHOUT ANY DEMAND OR
NOTICE WHATSOEVER, AND THAT IN THE CASE OF ANY EXTENSION OF TIME

101


--------------------------------------------------------------------------------





OF PAYMENT OR RENEWAL OF ANY OF THE GUARANTEED OBLIGATIONS, THE SAME WILL BE
PROMPTLY PAID IN FULL WHEN DUE (WHETHER AT EXTENDED MATURITY, BY ACCELERATION OR
OTHERWISE) IN ACCORDANCE WITH THE TERMS OF SUCH EXTENSION OR RENEWAL.

SECTION 7.02     Obligations Unconditional.  The obligations of the Foreign
Guarantors under Section 7.01(a) shall be joint and several with respect to the
Foreign Guaranteed Obligations, and the obligations of the Domestic Guarantors
under Section 7.01(b) shall be joint and several with respect to the Guaranteed
Obligations.  The obligations of the Foreign Guarantors under Section 7.01(a)
and the obligations of the Domestic Guarantors under Section 7.01(b) shall
constitute a guaranty of payment and to the fullest extent permitted by
applicable Requirements of Law, are absolute, irrevocable and unconditional,
irrespective of the value, genuineness, validity, regularity or enforceability
of the Foreign Guaranteed Obligations or the Guaranteed Obligations under this
Agreement, the Notes, if any, or any other agreement or instrument referred to
herein or therein, or any substitution, release or exchange of any other
guarantee of or security for any of the Foreign Guaranteed Obligations or the
Guaranteed Obligations, and, irrespective of any other circumstance whatsoever
that might otherwise constitute a legal or equitable discharge or defense of a
surety or Guarantor (except for payment in full).  Without limiting the
generality of the foregoing, it is agreed that the occurrence of any one or more
of the following shall not alter or impair the liability of the Guarantors
hereunder which shall remain absolute, irrevocable and unconditional under any
and all circumstances as described above:

(I)      AT ANY TIME OR FROM TIME TO TIME, WITHOUT NOTICE TO THE GUARANTORS, THE
TIME FOR ANY PERFORMANCE OF OR COMPLIANCE WITH ANY OF THE FOREIGN GUARANTEED
OBLIGATIONS OR THE GUARANTEED OBLIGATIONS SHALL BE EXTENDED, OR SUCH PERFORMANCE
OR COMPLIANCE SHALL BE WAIVED;

(II)     ANY OF THE ACTS MENTIONED IN ANY OF THE PROVISIONS OF THIS AGREEMENT OR
THE NOTES, IF ANY, OR ANY OTHER AGREEMENT OR INSTRUMENT REFERRED TO HEREIN OR
THEREIN SHALL BE DONE OR OMITTED;

(III)    THE MATURITY OF ANY OF THE FOREIGN GUARANTEED OBLIGATIONS OR THE
GUARANTEED OBLIGATIONS SHALL BE ACCELERATED, OR ANY OF THE FOREIGN GUARANTEED
OBLIGATIONS OR THE GUARANTEED OBLIGATIONS SHALL BE AMENDED IN ANY RESPECT, OR
ANY RIGHT UNDER THE LOAN DOCUMENTS OR ANY OTHER AGREEMENT OR INSTRUMENT REFERRED
TO HEREIN OR THEREIN SHALL BE AMENDED OR WAIVED IN ANY RESPECT OR ANY OTHER
GUARANTEE OF ANY OF THE FOREIGN GUARANTEED OBLIGATIONS OR THE GUARANTEED
OBLIGATIONS OR ANY SECURITY THEREFOR SHALL BE RELEASED OR EXCHANGED IN WHOLE OR
IN PART OR OTHERWISE DEALT WITH;

(IV)    ANY LIEN OR SECURITY INTEREST GRANTED TO, OR IN FAVOR OF, ISSUING BANK
OR ANY LENDER OR AGENT AS SECURITY FOR ANY OF THE FOREIGN GUARANTEED OBLIGATIONS
OR THE GUARANTEED OBLIGATIONS SHALL FAIL TO BE PERFECTED; OR

(V)     THE RELEASE OF ANY OTHER GUARANTOR PURSUANT TO SECTION 7.09.

The Guarantors hereby expressly waive diligence, presentment, demand of payment,
protest and all notices whatsoever, and any requirement that any Secured Party
exhaust any right, power or remedy or proceed against any Borrower under this
Agreement or the Notes, if any, or any other agreement or instrument referred to
herein or therein, or against any other person under any other guarantee of, or
security for, any of the Foreign Guaranteed Obligations or the Guarantee
Obligations.  The Guarantors waive any and all notice of the creation, renewal,
extension, waiver, termination or accrual of any of the Foreign Guaranteed
Obligations or the Guaranteed Obligations and notice of or

102


--------------------------------------------------------------------------------




proof of reliance by any Secured Party upon these Guarantees or acceptance of
these Guarantees, and the Foreign Guaranteed Obligations and the Guaranteed
Obligations, and any of them, shall conclusively be deemed to have been created,
contracted or incurred in reliance upon these Guarantees, and all dealings
between the Borrowers and the Secured Parties shall likewise be conclusively
presumed to have been had or consummated in reliance upon these Guarantees. 
These Guarantees shall be construed as a continuing, absolute, irrevocable and
unconditional guarantee of payment without regard to any right of offset with
respect to the Foreign Guaranteed Obligations or the Guaranteed Obligations at
any time or from time to time held by Secured Parties, and the obligations and
liabilities of the Guarantors hereunder shall not be conditioned or contingent
upon the pursuit by the Secured Parties or any other person at any time of any
right or remedy against any Borrower or against any other person which may be or
become liable in respect of all or any part of the Foreign Guaranteed
Obligations or the Guaranteed Obligations or against any collateral security or
guarantee therefor or right of offset with respect thereto.  These Guarantees
shall remain in full force and effect and be binding in accordance with and to
the extent of its terms upon the Guarantors and the successors and assigns
thereof, and shall inure to the benefit of the Lenders, and their respective
successors and assigns, notwithstanding that from time to time during the term
of this Agreement there may be no Foreign Guaranteed Obligations or the
Guaranteed Obligations outstanding.

SECTION 7.03     Reinstatement.


(A)           THE OBLIGATIONS OF THE FOREIGN GUARANTORS UNDER THIS ARTICLE VII
SHALL BE AUTOMATICALLY REINSTATED IF AND TO THE EXTENT THAT FOR ANY REASON ANY
PAYMENT BY OR ON BEHALF OF THE CAYMAN BORROWER OR ANY OTHER FOREIGN LOAN PARTY
IN RESPECT OF THE FOREIGN GUARANTEED OBLIGATIONS IS RESCINDED OR MUST BE
OTHERWISE RESTORED BY ANY HOLDER OF ANY OF THE FOREIGN GUARANTEED OBLIGATIONS,
WHETHER AS A RESULT OF ANY PROCEEDINGS IN BANKRUPTCY OR REORGANIZATION OR
OTHERWISE.


(B)           THE OBLIGATIONS OF THE DOMESTIC GUARANTORS UNDER THIS ARTICLE VII
SHALL BE AUTOMATICALLY REINSTATED IF AND TO THE EXTENT THAT FOR ANY REASON ANY
PAYMENT BY OR ON BEHALF OF THE US BORROWER, THE CAYMAN BORROWER OR ANY OTHER
FOREIGN LOAN PARTY OR DOMESTIC LOAN PARTY IN RESPECT OF THE GUARANTEED
OBLIGATIONS IS RESCINDED OR MUST BE OTHERWISE RESTORED BY ANY HOLDER OF ANY OF
THE GUARANTEED OBLIGATIONS, WHETHER AS A RESULT OF ANY PROCEEDINGS IN BANKRUPTCY
OR REORGANIZATION OR OTHERWISE.

SECTION 7.04     Subrogation; Subordination

.  Each Foreign Guarantor hereby agrees that until the indefeasible payment and
satisfaction in full in cash of all Foreign Guaranteed Obligations and the
expiration and termination of the Commitments of the Lenders under this
Agreement it shall waive any claim and shall not exercise any right or remedy,
direct or indirect, arising by reason of any performance by it of its guarantee
in Section 7.01(a), whether by subrogation or otherwise, against the Cayman
Borrower or any other Foreign Guarantor of any of the Foreign Guaranteed
Obligations or any security for any of the Foreign Guaranteed Obligations.  Any
Indebtedness of any Loan Party permitted pursuant to Section 6.01(d) shall be
subordinated to such Loan Party’s Secured Cayman Obligations in the manner set
forth in the Intercompany Note evidencing such Indebtedness.


(A)           EACH DOMESTIC GUARANTOR HEREBY AGREES THAT UNTIL THE INDEFEASIBLE
PAYMENT AND SATISFACTION IN FULL IN CASH OF ALL GUARANTEED OBLIGATIONS AND THE
EXPIRATION AND TERMINATION OF THE COMMITMENTS OF THE LENDERS UNDER THIS
AGREEMENT IT SHALL WAIVE ANY CLAIM AND SHALL NOT EXERCISE ANY RIGHT OR REMEDY,
DIRECT OR INDIRECT, ARISING BY REASON OF ANY PERFORMANCE BY IT OF ITS GUARANTEE
IN SECTION 7.01(B), WHETHER BY SUBROGATION OR OTHERWISE, AGAINST THE CAYMAN
BORROWER, THE US BORROWER OR

103


--------------------------------------------------------------------------------





ANY OTHER GUARANTOR OF ANY OF THE GUARANTEED OBLIGATIONS OR ANY SECURITY FOR ANY
OF THE GUARANTEED OBLIGATIONS.  ANY INDEBTEDNESS OF ANY LOAN PARTY PERMITTED
PURSUANT TO SECTION 6.01(D) SHALL BE SUBORDINATED TO SUCH LOAN PARTY’S SECURED
OBLIGATIONS IN THE MANNER SET FORTH IN THE INTERCOMPANY NOTE EVIDENCING SUCH
INDEBTEDNESS.

SECTION 7.05     Remedies


(A)           THE FOREIGN GUARANTORS JOINTLY AND SEVERALLY AGREE THAT, AS
BETWEEN THE FOREIGN GUARANTORS AND THE LENDERS, THE OBLIGATIONS OF THE CAYMAN
BORROWER UNDER THIS AGREEMENT AND THE CAYMAN NOTES, IF ANY, MAY BE DECLARED TO
BE FORTHWITH DUE AND PAYABLE AS PROVIDED IN SECTION 8.01 (AND SHALL BE DEEMED TO
HAVE BECOME AUTOMATICALLY DUE AND PAYABLE IN THE CIRCUMSTANCES PROVIDED IN
SECTION 8.01) FOR PURPOSES OF SECTION 7.01(A), NOTWITHSTANDING ANY STAY,
INJUNCTION OR OTHER PROHIBITION PREVENTING SUCH DECLARATION (OR SUCH OBLIGATIONS
FROM BECOMING AUTOMATICALLY DUE AND PAYABLE) AS AGAINST THE CAYMAN BORROWER AND
THAT, IN THE EVENT OF SUCH DECLARATION (OR SUCH OBLIGATIONS BEING DEEMED TO HAVE
BECOME AUTOMATICALLY DUE AND PAYABLE), SUCH OBLIGATIONS (WHETHER OR NOT DUE AND
PAYABLE BY THE CAYMAN BORROWER) SHALL FORTHWITH BECOME DUE AND PAYABLE BY THE
FOREIGN GUARANTORS FOR PURPOSES OF SECTION 7.01(A).


(B)           THE DOMESTIC GUARANTORS JOINTLY AND SEVERALLY AGREE THAT, AS
BETWEEN THE DOMESTIC GUARANTORS AND THE LENDERS, THE OBLIGATIONS OF THE CAYMAN
BORROWER AND THE US BORROWER UNDER THIS AGREEMENT AND THE CAYMAN NOTES AND THE
US NOTES, IF ANY, MAY BE DECLARED TO BE FORTHWITH DUE AND PAYABLE AS PROVIDED IN
SECTION 8.01 (AND SHALL BE DEEMED TO HAVE BECOME AUTOMATICALLY DUE AND PAYABLE
IN THE CIRCUMSTANCES PROVIDED IN SECTION 8.01) FOR PURPOSES OF SECTION 7.01(A),
NOTWITHSTANDING ANY STAY, INJUNCTION OR OTHER PROHIBITION PREVENTING SUCH
DECLARATION (OR SUCH OBLIGATIONS FROM BECOMING AUTOMATICALLY DUE AND PAYABLE) AS
AGAINST THE CAYMAN BORROWER AND THE US BORROWER AND THAT, IN THE EVENT OF SUCH
DECLARATION (OR SUCH OBLIGATIONS BEING DEEMED TO HAVE BECOME AUTOMATICALLY DUE
AND PAYABLE), SUCH OBLIGATIONS (WHETHER OR NOT DUE AND PAYABLE BY THE CAYMAN
BORROWER AND THE US BORROWER) SHALL FORTHWITH BECOME DUE AND PAYABLE BY THE
DOMESTIC GUARANTORS FOR PURPOSES OF SECTION 7.01(B).

SECTION 7.06     Instrument for the Payment of Money


(A)           EACH FOREIGN GUARANTOR HEREBY ACKNOWLEDGES THAT THE GUARANTEE IN
THIS ARTICLE VII CONSTITUTES AN INSTRUMENT FOR THE PAYMENT OF MONEY, AND
CONSENTS AND AGREES THAT ANY LENDER OR AGENT, AT ITS SOLE OPTION, IN THE EVENT
OF A DISPUTE BY SUCH FOREIGN GUARANTOR IN THE PAYMENT OF ANY MONEYS DUE
HEREUNDER, SHALL HAVE THE RIGHT TO BRING A MOTION-ACTION UNDER NEW YORK CPLR
SECTION 3213.


(B)           EACH DOMESTIC GUARANTOR HEREBY ACKNOWLEDGES THAT THE GUARANTEE IN
THIS ARTICLE VII CONSTITUTES AN INSTRUMENT FOR THE PAYMENT OF MONEY, AND
CONSENTS AND AGREES THAT ANY LENDER OR AGENT, AT ITS SOLE OPTION, IN THE EVENT
OF A DISPUTE BY SUCH DOMESTIC GUARANTOR IN THE PAYMENT OF ANY MONEYS DUE
HEREUNDER, SHALL HAVE THE RIGHT TO BRING A MOTION-ACTION UNDER NEW YORK CPLR
SECTION 3213.


 

104


--------------------------------------------------------------------------------




SECTION 7.07     Continuing Guarantee


(A)           THE GUARANTEE IN THIS ARTICLE VII BY THE FOREIGN GUARANTORS IS A
CONTINUING GUARANTEE OF PAYMENT, AND SHALL APPLY TO ALL FOREIGN GUARANTEED
OBLIGATIONS WHENEVER ARISING.


(B)           THE GUARANTEE IN THIS ARTICLE VII BY THE DOMESTIC GUARANTORS IS A
CONTINUING GUARANTEE OF PAYMENT, AND SHALL APPLY TO ALL GUARANTEED OBLIGATIONS
WHENEVER ARISING.

SECTION 7.08     General Limitation on Guarantee Obligations.  In any action or
proceeding involving any state corporate limited partnership or limited
liability company law, or any applicable state, federal or foreign bankruptcy,
insolvency, reorganization or other law affecting the rights of creditors
generally, if the obligations of any Guarantor under Section 7.01 would
otherwise be held or determined to be void, voidable, invalid or unenforceable,
or subordinated to the claims of any other creditors, on account of the amount
of its liability under Section 7.01, then, notwithstanding any other provision
to the contrary, the amount of such liability shall, without any further action
by such Guarantor, any Loan Party or any other person, be automatically limited
and reduced to the highest amount  that is valid and enforceable and not
subordinated to the claims of other creditors as determined in such action or
proceeding.

SECTION 7.09     Release of Guarantors.  If, in compliance with the terms and
provisions of the Loan Documents, all or substantially all of the Equity
Interests or property of any Guarantor (other than the US Borrower) are sold or
otherwise transferred (a “Transferred Guarantor”) to a person or persons, none
of which is a Borrower or a Subsidiary, such Transferred Guarantor shall, upon
the consummation of such sale or transfer, be automatically released from its
obligations under this Agreement (including under Section 10.03 hereof) and its
obligations to pledge and grant any Collateral owned by it pursuant to any
Security Document and, in the case of a sale of all or substantially all of the
Equity Interests of the Transferred Guarantor, the pledge of such Equity
Interests to the Collateral Agent pursuant to the Security Agreements shall be
automatically released, and, so long as the Borrowers shall have provided the
Agents such certifications or documents as any Agent shall reasonably request,
the Collateral Agent shall take such actions as are necessary to effect each
release described in this Section 7.09 in accordance with the relevant
provisions of the Security Documents, so long as the Borrowers shall have
provided the Agents such certifications or documents as any Agent shall
reasonably request in order to demonstrate compliance with this Agreement.


ARTICLE VIII


EVENTS OF DEFAULT

SECTION 8.01     Events of Default.  Upon the occurrence and during the
continuance of the following events (“Events of Default”):

(a)           default shall be made in the payment of any principal of any Loan
or any Reimbursement Obligation when and as the same shall become due and
payable, whether at the due date thereof or at a date fixed for prepayment
(other than for voluntary prepayment) thereof or by acceleration thereof or
otherwise;

(b)           default shall be made in the payment of any interest on any Loan
or any Fee or any other amount (other than an amount referred to in
paragraph (a) above) due under any Loan

105


--------------------------------------------------------------------------------




Document, when and as the same shall become due and payable, and such default
shall continue unremedied for a period of three Business Days;

(c)           any representation or warranty made or deemed made in or in
connection with any Loan Document or the borrowings or issuances of Letters of
Credit hereunder, or any representation, warranty, statement or information
contained in any report, certificate, financial statement or other instrument
furnished in connection with or pursuant to any Loan Document, shall prove to
have been false or misleading in any material respect when so made, deemed made
or furnished;

(d)           default shall be made in the due observance or performance by any
Company of any covenant, condition or agreement contained in Section 5.02,
5.03(a) or 5.08 or in Article VI;

(e)           default shall be made in the due observance or performance by any
Company of any covenant, condition or agreement contained in any Loan Document
(other than those specified in paragraphs (a), (b) or (d) immediately above) and
such default shall continue unremedied or shall not be waived for a period of
30 days after written notice thereof from the Administrative Agent or any Lender
to Borrower;

(f)            any Company shall (i) fail to pay any principal or interest,
regardless of amount, due in respect of any Indebtedness (other than the
Obligations), when and as the same shall become due and payable beyond any
applicable grace period, or (ii) fail to observe or perform any other term,
covenant, condition or agreement contained in any agreement or instrument
evidencing or governing any such Indebtedness if the effect of any failure
referred to in this clause (ii) is to cause, or to permit the holder or holders
of such Indebtedness or a trustee or other representative on its or their behalf
(with or without the giving of notice, the lapse of time or both, and without
regard to any subordination provision that may be contained in such agreement or
instrument) to cause, such Indebtedness to become due prior to its stated
maturity or become subject to a mandatory offer purchase by the obligor;
provided that it shall not constitute an Event of Default pursuant to this
paragraph (f) unless the aggregate amount of all such Indebtedness referred to
in clauses (i) and (ii) exceeds $1.0 million at any one time (provided that, in
the case of Hedging Obligations, the amount counted for this purpose shall be
the amount payable by all Companies if such Hedging Obligations were terminated
at such time);

(g)           an involuntary proceeding shall be commenced or an involuntary
petition shall be filed in a court of competent jurisdiction seeking (i) relief
in respect of any Company, or of a substantial part of the property of any
Company, under Title 11 of the U.S. Code, as now constituted or hereafter
amended, or any other federal, state or foreign bankruptcy, insolvency,
receivership or similar law; (ii) the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for any Company or for
a substantial part of the property of any Company; or (iii) the winding-up or
liquidation of any Company; and such proceeding or petition shall continue
undismissed for 60 days or an order or decree approving or ordering any of the
foregoing shall be entered;

(h)           any Company shall (i) voluntarily commence any proceeding or file
any petition seeking relief under Title 11 of the United States Code, as now
constituted or hereafter amended, or any other federal, state or foreign
bankruptcy, insolvency, receivership or similar law; (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or the filing of any petition described in clause (g) above;
(iii) apply for or consent to

106


--------------------------------------------------------------------------------




the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for any Company or for a substantial part of the property of
any Company; (iv) file an answer admitting the material allegations of a
petition filed against it in any such proceeding; (v) make a general assignment
for the benefit of creditors; (vi) become unable, admit in writing its inability
or fail generally to pay its debts as they become due; (vii) take any action for
the purpose of effecting any of the foregoing; or (viii) wind up or liquidate;

(i)            one or more judgments, orders or decrees for the payment of money
in an aggregate amount in excess of $1.0 million shall be rendered against any
Company or any combination thereof and the same shall remain undischarged,
unvacated or unbonded for a period of 30 consecutive days during which execution
shall not be effectively stayed, or any action shall be legally taken by a
judgment creditor to levy upon properties of any Company to enforce any such
judgment;

(j)            one or more ERISA Events or noncompliance with respect to Foreign
Plans shall have occurred that, in the opinion of the Required Lenders, when
taken together with all other such ERISA Events and noncompliance with respect
to Foreign Plans that have occurred, could reasonably be expected to result in
liability of any Company and its ERISA Affiliates in an aggregate amount
exceeding $500,000 or in the imposition of a Lien on any properties of a
Company;

(k)           any security interest and Lien purported to be created by any
Security Document shall cease to be in full force and effect (including any
security interest and Lien in the Cayman Charged Property shall cease to be in
full force and effect by reason of any Change in Law with respect to Cayman
Islands law or otherwise), or shall cease to give the Collateral Agent, for the
benefit of the Secured Parties, the Liens, rights, powers and privileges
purported to be created and granted under such Security Document (including a
perfected first priority security interest in and Lien on all of the Collateral
thereunder (except as otherwise expressly provided in such Security Document))
in favor of the Collateral Agent, or shall be asserted by any Borrower or any
other Loan Party not to be a valid, perfected, first priority (except as
otherwise expressly provided in this Agreement or such Security Document)
security interest in or Lien on the Collateral covered thereby;

(l)            any Loan Document or any material provisions thereof shall at any
time and for any reason be declared by a court of competent jurisdiction to be
null and void, or a proceeding shall be commenced by any Loan Party or any other
person, or by any Governmental Authority, seeking to establish the invalidity or
unenforceability thereof (exclusive of questions of interpretation of any
provision thereof), or any Loan Party shall repudiate or deny any portion of its
liability or obligation for the Obligations;

(m)          there shall have occurred a Change in Control;

(n)           there shall have occurred the termination of, or the receipt by
any Loan Party of notice of the termination of, or the occurrence of any event
or condition which would, with the passage of time or the giving of notice or
both, constitute an event of default under or permit the termination of, any one
or more material agreements or licenses of any Company; or

(o)           any Company shall be prohibited or otherwise restrained from
conducting the business theretofore conducted by it in any manner that has or
could reasonably be expected to

107


--------------------------------------------------------------------------------




result in a Material Adverse Effect by virtue of any determination, ruling,
decision, decree or order of any court or Governmental Authority of competent
jurisdiction;

then, and in every such event (other than an event with respect to a Borrower
described in paragraph (g) or (h) above), and at any time thereafter during the
continuance of such event, the Administrative Agent may, and at the request of
the Required Lenders shall, by notice to a Borrower, take either or both of the
following actions, at the same or different times:  (i) terminate forthwith the
Commitments and (ii) declare the Loans and Reimbursement Obligations then
outstanding to be forthwith due and payable in whole or in part, whereupon the
principal of the Loans and Reimbursement Obligations so declared to be due and
payable, together with accrued interest thereon and any unpaid accrued Fees and
all other Obligations of a Borrower accrued hereunder and under any other Loan
Document, shall become forthwith due and payable, without presentment, demand,
protest or any other notice of any kind, all of which are hereby expressly
waived by the Borrowers and the Guarantors, anything contained herein or in any
other Loan Document to the contrary notwithstanding; and in any event, with
respect to the Borrowers described in paragraph (g) or (h) above, the
Commitments shall automatically terminate and the principal of the Loans and
Reimbursement Obligations then outstanding, together with accrued interest
thereon and any unpaid accrued Fees and all other US Obligations of the US
Borrower and Cayman Obligations of the Cayman Borrower accrued hereunder and
under any other Loan Document, shall automatically become due and payable,
without presentment, demand, protest or any other notice of any kind, all of
which are hereby expressly waived by the Borrowers and the Guarantors, anything
contained herein or in any other Loan Document to the contrary notwithstanding.

SECTION 8.02     Application of Proceeds.  The proceeds received by the
Collateral Agent in respect of any sale of, collection from or other realization
upon all or any part of the Collateral pursuant to the exercise by the
Collateral Agent of its remedies shall be applied, in full or in part, together
with any other sums then held by the Collateral Agent pursuant to this
Agreement, promptly by the Collateral Agent as follows:

A.            If such Collateral is that of any Domestic Loan Party, then:

(a)           First, to the payment of all reasonable costs and expenses, fees,
commissions and taxes of such sale, collection or other realization including
compensation to the Collateral Agent and its agents and counsel, and all
expenses, liabilities and advances made or incurred by the Collateral Agent in
connection with any sale of, collection from or other realization upon all or
any part of such Collateral and all amounts for which the Collateral Agent is
entitled to indemnification from the Domestic Loan Parties pursuant to the
provisions of any Loan Document, together with interest on each such amount at
the highest rate then in effect under this Agreement from and after the date
such amount is due, owing or unpaid until paid in full;

(b)           Second, to the payment of all other reasonable costs and expenses
of such sale, collection or other realization upon all or any part of such
Collateral including compensation to the other Secured Parties and their agents
and counsel and all costs, liabilities and advances made or incurred by the
other Secured Parties in connection therewith, together with interest on each
such amount at the highest rate then in effect under this Agreement from and
after the date such amount is due, owing or unpaid until paid in full;

(c)           Third, without duplication of amounts applied pursuant to
clauses (a) and (b) of this Section 8.02(A), to the indefeasible payment in full
in cash, pro rata, of interest and other amounts constituting US Obligations
(other than principal and US Reimbursement Obligations)

108


--------------------------------------------------------------------------------




and any fees, premiums and scheduled periodic payments due under Hedging
Agreements or Treasury Services Agreements constituting Secured US Obligations
and any interest accrued thereon, in each case equally and ratably in accordance
with the respective amounts thereof then due and owing;

(d)           Fourth, to the indefeasible payment in full in cash, pro rata, of
principal amount of the US Obligations and any premium thereon (including US
Reimbursement Obligations) and any breakage, termination or other payments under
Hedging Agreements and Treasury Services Agreements constituting Secured US
Obligations and any interest accrued thereon;

(e)           Fifth, without duplication of amounts applied pursuant to
clauses (a) and (b) of this Section 8.02(A), to the indefeasible payment in full
in cash, pro rata, of interest and other amounts constituting Cayman Obligations
(other than principal and Cayman Reimbursement Obligations) and any fees,
premiums and scheduled periodic payments due under Hedging Agreements or
Treasury Services Agreements constituting Secured Cayman Obligations and any
interest accrued thereon, in each case equally and ratably in accordance with
the respective amounts thereof then due and owing;

(f)            Sixth, to the indefeasible payment in full in cash, pro rata, of
principal amount of the Cayman Obligations and any premium thereon (including
Cayman Reimbursement Obligations) and any breakage, termination or other
payments under Hedging Agreements and Treasury Services Agreements constituting
Secured Cayman Obligations and any interest accrued thereon; and

(g)           Seventh, the balance, if any, to the person lawfully entitled
thereto (including the applicable Loan Party or its successors or assigns) or as
a court of competent jurisdiction may direct.

In the event that any such proceeds are insufficient to pay in full the items
described in clauses (a) through (f) of this Section 8.02(A), the Domestic Loan
Parties shall remain liable, jointly and severally, for any deficiency.

B.            If such Collateral is that of any Foreign Loan Party, then:


(A)           FIRST, TO THE PAYMENT OF ALL REASONABLE COSTS AND EXPENSES, FEES,
COMMISSIONS AND TAXES OF SUCH SALE, COLLECTION OR OTHER REALIZATION INCLUDING
COMPENSATION TO THE COLLATERAL AGENT AND ITS AGENTS AND COUNSEL, AND ALL
EXPENSES, LIABILITIES AND ADVANCES MADE OR INCURRED BY THE COLLATERAL AGENT IN
CONNECTION WITH ANY SALE OF, COLLECTION FROM OR OTHER REALIZATION UPON ALL OR
ANY PART OF SUCH COLLATERAL AND ALL AMOUNTS FOR WHICH THE COLLATERAL AGENT IS
ENTITLED TO INDEMNIFICATION FROM THE FOREIGN LOAN PARTIES PURSUANT TO THE
PROVISIONS OF ANY LOAN DOCUMENT, TOGETHER WITH INTEREST ON EACH SUCH AMOUNT AT
THE HIGHEST RATE THEN IN EFFECT UNDER THIS AGREEMENT FROM AND AFTER THE DATE
SUCH AMOUNT IS DUE, OWING OR UNPAID UNTIL PAID IN FULL;


(B)           SECOND, TO THE PAYMENT OF ALL OTHER REASONABLE COSTS AND EXPENSES
OF SUCH SALE, COLLECTION OR OTHER REALIZATION UPON ALL OR ANY PART OF SUCH
COLLATERAL INCLUDING COMPENSATION TO THE OTHER SECURED PARTIES AND THEIR AGENTS
AND COUNSEL AND ALL COSTS, LIABILITIES AND ADVANCES MADE OR INCURRED BY THE
OTHER SECURED PARTIES IN CONNECTION THEREWITH, TOGETHER WITH INTEREST ON EACH
SUCH AMOUNT AT THE HIGHEST RATE THEN IN EFFECT UNDER THIS AGREEMENT FROM AND
AFTER THE DATE SUCH AMOUNT IS DUE, OWING OR UNPAID UNTIL PAID IN FULL;

109


--------------------------------------------------------------------------------


(c)           Third, without duplication of amounts applied pursuant to
clauses (a) and (b) of this Section 8.02(B), to the indefeasible payment in full
in cash, pro rata, of interest and other amounts constituting Cayman Obligations
(other than principal and Cayman Reimbursement Obligations) and any fees,
premiums and scheduled periodic payments due under Hedging Agreements or
Treasury Services Agreements constituting Secured Cayman Obligations and any
interest accrued thereon, in each case equally and ratably in accordance with
the respective amounts thereof then due and owing;

(d)           Fourth, to the indefeasible payment in full in cash, pro rata, of
principal amount of the Cayman Obligations and any premium thereon (including
Cayman Reimbursement Obligations) and any breakage, termination or other
payments under Hedging Agreements and Treasury Services Agreements constituting
Secured Cayman Obligations and any interest accrued thereon; and

(e)           Fifth, the balance, if any, to the person lawfully entitled
thereto (including the applicable Loan Party or its successors or assigns) or as
a court of competent jurisdiction may direct.

In the event that any such proceeds are insufficient to pay in full the items
described in clauses (a) through (d) of this Section 8.02(B), the Foreign Loan
Parties shall remain liable, jointly and severally, for any deficiency.


ARTICLE IX


THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT

SECTION 9.01     Appointment and Authority.  Each of the Lenders and the Issuing
Bank hereby irrevocably appoints UBS AG, Stamford Branch, to act on its behalf
as the Administrative Agent and the Collateral Agent hereunder and under the
other Loan Documents and authorizes such Agents to take such actions on its
behalf and to exercise such powers as are delegated to such Agents by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto.  The provisions of this Article are solely for the benefit
of the Administrative Agent, the Collateral Agent, the Lenders and the Issuing
Bank, and neither any Borrower nor any other Loan Party shall have rights as a
third party beneficiary of any of such provisions.

SECTION 9.02     Rights as a Lender.  Each person serving as an Agent hereunder
shall have the same rights and powers in its capacity as a Lender as any other
Lender and may exercise the same as though it were not an Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include each person serving as an Agent hereunder in
its individual capacity.  Such person and its Affiliates may accept deposits
from, lend money to, act as the financial advisor or in any other advisory
capacity for and generally engage in any kind of business with any Borrower or
any Subsidiary or other Affiliate thereof as if such person were not an Agent
hereunder and without any duty to account therefor to the Lenders.


SECTION 9.03     EXCULPATORY PROVISIONS.  NO AGENT SHALL HAVE ANY DUTIES OR
OBLIGATIONS EXCEPT THOSE EXPRESSLY SET FORTH HEREIN AND IN THE OTHER LOAN
DOCUMENTS.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, NO AGENT:

(I)      SHALL BE SUBJECT TO ANY FIDUCIARY OR OTHER IMPLIED DUTIES, REGARDLESS
OF WHETHER A DEFAULT HAS OCCURRED AND IS CONTINUING;

110


--------------------------------------------------------------------------------




(II)     SHALL HAVE ANY DUTY TO TAKE ANY DISCRETIONARY ACTION OR EXERCISE ANY
DISCRETIONARY POWERS, EXCEPT DISCRETIONARY RIGHTS AND POWERS EXPRESSLY
CONTEMPLATED HEREBY OR BY THE OTHER LOAN DOCUMENTS THAT SUCH AGENT IS REQUIRED
TO EXERCISE AS DIRECTED IN WRITING BY THE REQUIRED LENDERS (OR SUCH OTHER NUMBER
OR PERCENTAGE OF THE LENDERS AS SHALL BE EXPRESSLY PROVIDED FOR HEREIN OR IN THE
OTHER LOAN DOCUMENTS); PROVIDED THAT SUCH AGENT SHALL NOT BE REQUIRED TO TAKE
ANY ACTION THAT, IN ITS JUDGMENT OR THE JUDGMENT OF ITS COUNSEL, MAY EXPOSE SUCH
AGENT TO LIABILITY OR THAT IS CONTRARY TO ANY LOAN DOCUMENT OR APPLICABLE
REQUIREMENTS OF LAW; AND

(III)    SHALL, EXCEPT AS EXPRESSLY SET FORTH HEREIN AND IN THE OTHER LOAN
DOCUMENTS, HAVE ANY DUTY TO DISCLOSE, AND SHALL NOT BE LIABLE FOR THE FAILURE TO
DISCLOSE, ANY INFORMATION RELATING TO ANY BORROWER OR ANY OF ITS AFFILIATES THAT
IS COMMUNICATED TO OR OBTAINED BY THE PERSON SERVING AS SUCH AGENT OR ANY OF ITS
AFFILIATES IN ANY CAPACITY.

No Agent shall be liable for any action taken or not taken by it (x) with the
consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as such Agent shall believe
in good faith shall be necessary, under the circumstances as provided in
Section 10.02) or (y) in the absence of its own gross negligence or willful
misconduct.  No Agent shall be deemed to have knowledge of any Default unless
and until notice describing such Default is given to such Agent by a Borrower, a
Lender or the Issuing Bank.

No Agent shall be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Article IV or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to such Agent.  Without limiting the
generality of the foregoing, the use of the term “agent” in this Agreement with
reference to the Administrative Agent or the Collateral Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable law.  Instead, such term us used merely as a
matter of market custom and is intended to create or reflect only an
administrative relationship between independent contracting parties.

SECTION 9.04     Reliance by Agent.  Each Agent shall be entitled to rely upon,
and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper person.  Each Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper person, and shall not incur any liability for relying thereon.  In
determining compliance with any condition hereunder to the making of a Loan, or
the issuance of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or the Issuing Bank, the Administrative Agent may
presume that such condition is satisfactory to such Lender or the Issuing Bank
unless the Administrative Agent shall have received notice to the contrary from
such Lender or the Issuing Bank prior to the making of such Loan or the issuance
of such Letter of Credit.  Each Agent may consult with legal counsel (who may be
counsel for a Borrower), independent

111


--------------------------------------------------------------------------------




accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

SECTION 9.05     Delegation of Duties.  Each Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through, or delegate any and all such rights and powers to, any
one or more sub-agents appointed by such Agent, including a sub-agent which is a
non-U.S. affiliate of such Agent.  Each Agent and any such sub-agent may perform
any and all of its duties and exercise its rights and powers by or through their
respective Related Parties.  The exculpatory provisions of this Article shall
apply to any such sub-agent and to the Related Parties of each Agent and any
such sub-agent, and shall apply to their respective activities in connection
with the syndication of the credit facilities provided for herein as well as
activities as Agent.

SECTION 9.06     Resignation of Agent.  Each Agent may at any time give notice
of its resignation to the Lenders, the Issuing Bank and the Borrowers.  Upon
receipt of any such notice of resignation, the Required Lenders shall have the
right, in consultation with the US Borrower, to appoint a successor, which shall
be a bank or a financial institution with an office in the United States, or an
Affiliate of any such bank or financial institution with an office in the United
States.  If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Agent gives notice of its resignation, then the retiring Agent may on
behalf of the Lenders and the Issuing Bank, appoint a successor Agent meeting
the qualifications set forth above provided that if the Agent shall notify
Borrower and the Lenders that no qualifying person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Agent shall be discharged from
its duties and obligations hereunder and under the other Loan Documents (except
that in the case of any collateral security held by the Collateral Agent on
behalf of the Lenders or the Issuing Bank under any of the Loan Documents, the
retiring Collateral Agent shall continue to hold such collateral security as
nominee until such time as a successor Collateral Agent is appointed) and
(2) all payments, communications and determinations provided to be made by, to
or through an Agent shall instead be made by or to each Lender and the Issuing
Bank directly, until such time as the Required Lenders appoint a successor Agent
as provided for above in this paragraph.  Upon the acceptance of a successor’s
appointment as Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
retired) Agent, and the retiring Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents (if not
already discharged therefrom as provided above in this paragraph).  The fees
payable by any Borrower to a successor Agent shall be the same as those payable
to its predecessor unless otherwise agreed between such Borrower and such
successor.  After the retiring Agent’s resignation hereunder and under the other
Loan Documents, the provisions of this Article IX and Section 10.03 shall
continue in effect for the benefit of such retiring Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring Agent was acting as Agent.

SECTION 9.07     Non-Reliance on Agent and Other Lenders.  Each Lender and the
Issuing Bank acknowledges that it has, independently and without reliance upon
any Agent or any other Lender and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Agreement.  Each Lender further represents and warrants that it has
reviewed the Confidential Information Memorandum and each other document made
available to it on the Platform in connection with this Agreement and has
acknowledged and accepted the terms and conditions applicable to the recipients
thereof.  Each Lender and the Issuing Bank also acknowledges that it will,
independently and without reliance upon any Agent or any other Lender and based
on such documents and information as it shall from time to time deem
appropriate, continue to make its own

112


--------------------------------------------------------------------------------




decisions in taking or not taking action under or based upon this Agreement, any
other Loan Document or any related agreement or any document furnished hereunder
or thereunder.

SECTION 9.08     No Other Duties, etc.  Anything herein to the contrary
notwithstanding, none of the Bookmanager, the Arrangers, the Syndication Agent
or the Co-Documentation Agents listed on the cover page hereof shall have any
powers, duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent,
the Collateral Agent, a Lender or the Issuing Bank hereunder.


ARTICLE X


MISCELLANEOUS

SECTION 10.01  Notices.


(A)           GENERALLY.  EXCEPT IN THE CASE OF NOTICES AND OTHER COMMUNICATIONS
EXPRESSLY PERMITTED TO BE GIVEN BY TELEPHONE (AND EXCEPT AS PROVIDED IN
PARAGRAPH (B) BELOW), ALL NOTICES AND OTHER COMMUNICATIONS PROVIDED FOR HEREIN
SHALL BE IN WRITING AND SHALL BE DELIVERED BY HAND OR OVERNIGHT COURIER SERVICE,
MAILED BY CERTIFIED OR REGISTERED MAIL OR SENT BY TELECOPIER AS FOLLOWS:

(I)      IF TO ANY LOAN PARTY, TO THE US BORROWER AT:

Sciele Pharma, Inc.
Five Concourse Parkway
Suite 1800
Atlanta, Georgia 30328
Attention: Chief Financial Officer
Telecopier No.:  678-992-1036
Email: dborne@sciele.com

(II)     IF TO THE ADMINISTRATIVE AGENT, THE COLLATERAL AGENT OR ISSUING BANK,
TO IT AT:

UBS AG, Stamford Branch
677 Washington Boulevard
Stamford, Connecticut  06901
Attention:  Christopher Gomes
Telecopier No.:  (203) 719-3241
Email:  christopher.gomes@ubs.com

(III)    IF TO A LENDER, TO IT AT ITS ADDRESS (OR TELECOPIER NUMBER) SET FORTH
IN ITS ADMINISTRATIVE QUESTIONNAIRE; AND

(IV)    IF TO THE SWINGLINE LENDER, TO IT AT:

UBS Loan Finance LLC
677 Washington Boulevard
Stamford, Connecticut  06901
Attention:  Christopher Gomes
Telecopier No.:  (203) 719-3241
Email: christopher.gomes@ubs.com

 

113


--------------------------------------------------------------------------------




Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).


(B)           ELECTRONIC COMMUNICATIONS.  NOTICES AND OTHER COMMUNICATIONS TO
THE LENDERS AND THE ISSUING BANK HEREUNDER MAY (SUBJECT TO SECTION 10.01(D)) BE
DELIVERED OR FURNISHED BY ELECTRONIC COMMUNICATION (INCLUDING E-MAIL AND
INTERNET OR INTRANET WEBSITES) PURSUANT TO PROCEDURES APPROVED BY THE
ADMINISTRATIVE AGENT; PROVIDED THAT THE FOREGOING SHALL NOT APPLY TO NOTICES TO
ANY LENDER OR THE ISSUING BANK PURSUANT TO ARTICLE II IF SUCH LENDER OR THE
ISSUING BANK, AS APPLICABLE, HAS NOTIFIED THE ADMINISTRATIVE AGENT THAT IT IS
INCAPABLE OF RECEIVING NOTICES UNDER SUCH ARTICLE BY ELECTRONIC COMMUNICATION. 
THE ADMINISTRATIVE AGENT, THE COLLATERAL AGENT OR ANY BORROWER MAY, IN ITS
DISCRETION, AGREE TO ACCEPT NOTICES AND OTHER COMMUNICATIONS TO IT HEREUNDER BY
ELECTRONIC COMMUNICATIONS PURSUANT TO PROCEDURES APPROVED BY IT (INCLUDING AS
SET FORTH IN SECTION 10.01(D)); PROVIDED THAT APPROVAL OF SUCH PROCEDURES MAY BE
LIMITED TO PARTICULAR NOTICES OR COMMUNICATIONS.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.


(C)           CHANGE OF ADDRESS, ETC.  ANY PARTY HERETO MAY CHANGE ITS ADDRESS
OR TELECOPIER NUMBER FOR NOTICES AND OTHER COMMUNICATIONS HEREUNDER BY NOTICE TO
THE OTHER PARTIES HERETO.


(D)           POSTING.   EACH LOAN PARTY HEREBY AGREES THAT IT WILL PROVIDE TO
THE ADMINISTRATIVE AGENT ALL INFORMATION, DOCUMENTS AND OTHER MATERIALS THAT IT
IS OBLIGATED TO FURNISH TO THE ADMINISTRATIVE AGENT PURSUANT TO THIS AGREEMENT
AND ANY OTHER LOAN DOCUMENT, INCLUDING ALL NOTICES, REQUESTS, FINANCIAL
STATEMENTS, FINANCIAL AND OTHER REPORTS, CERTIFICATES AND OTHER INFORMATION
MATERIALS, BUT EXCLUDING ANY SUCH COMMUNICATION THAT (I) RELATES TO A REQUEST
FOR A NEW, OR A CONVERSION OF AN EXISTING, BORROWING OR OTHER EXTENSION OF
CREDIT (INCLUDING ANY ELECTION OF AN INTEREST RATE OR INTEREST PERIOD RELATING
THERETO), (II) RELATES TO THE PAYMENT OF ANY PRINCIPAL OR OTHER AMOUNT DUE UNDER
THIS AGREEMENT PRIOR TO THE SCHEDULED DATE THEREFOR, (III) PROVIDES NOTICE OF
ANY DEFAULT UNDER THIS AGREEMENT OR (IV) IS REQUIRED TO BE DELIVERED TO SATISFY
ANY CONDITION PRECEDENT TO THE EFFECTIVENESS OF THIS AGREEMENT AND/OR ANY
BORROWING OR OTHER EXTENSION OF CREDIT HEREUNDER (ALL SUCH NON-EXCLUDED
COMMUNICATIONS, COLLECTIVELY, THE “COMMUNICATIONS”), BY TRANSMITTING THE
COMMUNICATIONS IN AN ELECTRONIC/SOFT MEDIUM IN A FORMAT REASONABLY ACCEPTABLE TO
THE ADMINISTRATIVE AGENT AT CHRISTOPHER.GOMES@UBS.COM OR AT SUCH OTHER E-MAIL
ADDRESS(ES) PROVIDED TO THE US BORROWER FROM TIME TO TIME OR IN SUCH OTHER FORM,
INCLUDING HARD COPY DELIVERY THEREOF, AS THE ADMINISTRATIVE AGENT SHALL
REQUIRE.  IN ADDITION, EACH LOAN PARTY AGREES TO CONTINUE TO PROVIDE THE
COMMUNICATIONS TO THE ADMINISTRATIVE AGENT IN THE MANNER SPECIFIED IN THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR IN SUCH OTHER FORM, INCLUDING HARD COPY
DELIVERY THEREOF, AS THE ADMINISTRATIVE AGENT SHALL REQUIRE.  NOTHING IN THIS
SECTION 10.01 SHALL PREJUDICE THE RIGHT OF THE

114


--------------------------------------------------------------------------------





AGENTS, ANY LENDER OR ANY LOAN PARTY TO GIVE ANY NOTICE OR OTHER COMMUNICATION
PURSUANT TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY OTHER MANNER
SPECIFIED IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR AS ANY SUCH AGENT
SHALL REQUIRE.

To the extent consented to by the Administrative Agent in writing from time to
time, Administrative Agent agrees that receipt of the Communications by the
Administrative Agent at its e-mail address(es) set forth above shall constitute
effective delivery of the Communications to the Administrative Agent for
purposes of the Loan Documents; provided that the Borrowers shall also deliver
to the Administrative Agent an executed original of each Compliance Certificate
required to be delivered hereunder.

Each Loan Party further agrees that Administrative Agent may make the
Communications available to the Lenders by posting the Communications on
Intralinks or a substantially similar electronic transmission system (the
“Platform”).  The Platform is provided “as is” and “as available.”  The Agents
do not warrant the accuracy or completeness of the Communications, or the
adequacy of the Platform and expressly disclaim liability for errors or
omissions in the communications.  No warranty of any kind, express, implied or
statutory, including, without limitation, any warranty of merchantability,
fitness for a particular purpose, non-infringement of third party rights or
freedom from viruses or other code defects, is made by any Agent in connection
with the Communications or the Platform.  In no event shall the Administrative
Agent or any of its Related Parties have any liability to the Loan Parties, any
Lender or any other person for damages of any kind, including direct or
indirect, special, incidental or consequential damages, losses or expenses
(whether in tort, contract or otherwise) arising out of any Loan Party’s or the
Administrative Agent’s transmission of communications through the Internet,
except to the extent the liability of such person is found in a final
non-appealable judgment by a court of competent jurisdiction to have resulted
from such person’s gross negligence or willful misconduct.

SECTION 10.02  Waivers; Amendment.


(A)           GENERALLY.  NO FAILURE OR DELAY BY ANY AGENT, THE ISSUING BANK OR
ANY LENDER IN EXERCISING ANY RIGHT OR POWER HEREUNDER OR UNDER ANY OTHER LOAN
DOCUMENT SHALL OPERATE AS A WAIVER THEREOF, NOR SHALL ANY SINGLE OR PARTIAL
EXERCISE OF ANY SUCH RIGHT OR POWER, OR ANY ABANDONMENT OR DISCONTINUANCE OF
STEPS TO ENFORCE SUCH A RIGHT OR POWER, PRECLUDE ANY OTHER OR FURTHER EXERCISE
THEREOF OR THE EXERCISE OF ANY OTHER RIGHT OR POWER.  THE RIGHTS AND REMEDIES OF
EACH AGENT, THE ISSUING BANK AND THE LENDERS HEREUNDER AND UNDER THE OTHER LOAN
DOCUMENTS ARE CUMULATIVE AND ARE NOT EXCLUSIVE OF ANY RIGHTS OR REMEDIES THAT
THEY WOULD OTHERWISE HAVE.  NO WAIVER OF ANY PROVISION OF ANY LOAN DOCUMENT OR
CONSENT TO ANY DEPARTURE BY ANY LOAN PARTY THEREFROM SHALL IN ANY EVENT BE
EFFECTIVE UNLESS THE SAME SHALL BE PERMITTED BY THIS SECTION 10.02, AND THEN
SUCH WAIVER OR CONSENT SHALL BE EFFECTIVE ONLY IN THE SPECIFIC INSTANCE AND FOR
THE PURPOSE FOR WHICH GIVEN.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING,
THE MAKING OF A LOAN OR ISSUANCE OF A LETTER OF CREDIT SHALL NOT BE CONSTRUED AS
A WAIVER OF ANY DEFAULT, REGARDLESS OF WHETHER ANY AGENT, ANY LENDER OR THE
ISSUING BANK MAY HAVE HAD NOTICE OR KNOWLEDGE OF SUCH DEFAULT AT THE TIME.  NO
NOTICE OR DEMAND ON ANY BORROWER IN ANY CASE SHALL ENTITLE SUCH BORROWER TO ANY
OTHER OR FURTHER NOTICE OR DEMAND IN SIMILAR OR OTHER CIRCUMSTANCES.


(B)           REQUIRED CONSENTS.  SUBJECT TO SECTIONS 10.02(C) AND (D), NEITHER
THIS AGREEMENT NOR ANY OTHER LOAN DOCUMENT NOR ANY PROVISION HEREOF OR THEREOF
MAY BE WAIVED, AMENDED, SUPPLEMENTED OR MODIFIED EXCEPT, IN THE CASE OF THIS
AGREEMENT, PURSUANT TO AN AGREEMENT OR AGREEMENTS IN WRITING ENTERED INTO BY THE
BORROWERS AND THE REQUIRED LENDERS OR, IN THE CASE OF ANY OTHER LOAN DOCUMENT,
PURSUANT TO AN AGREEMENT OR AGREEMENTS IN WRITING ENTERED INTO BY THE
ADMINISTRATIVE AGENT,

115


--------------------------------------------------------------------------------





THE COLLATERAL AGENT (IN THE CASE OF ANY SECURITY DOCUMENT) AND THE LOAN PARTY
OR LOAN PARTIES THAT ARE PARTY THERETO, IN EACH CASE WITH THE WRITTEN CONSENT OF
THE REQUIRED LENDERS; PROVIDED THAT NO SUCH AGREEMENT SHALL BE EFFECTIVE IF THE
EFFECT THEREOF WOULD:

(I)      INCREASE THE COMMITMENT OF ANY LENDER WITHOUT THE WRITTEN CONSENT OF
SUCH LENDER (IT BEING UNDERSTOOD THAT NO AMENDMENT, MODIFICATION, TERMINATION,
WAIVER OR CONSENT WITH RESPECT TO ANY CONDITION PRECEDENT, COVENANT OR DEFAULT
SHALL CONSTITUTE AN INCREASE IN THE COMMITMENT OF ANY LENDER);

(II)     REDUCE THE PRINCIPAL AMOUNT OF ANY LOAN OR LC DISBURSEMENT OR REDUCE
THE RATE OF INTEREST THEREON (OTHER THAN INTEREST PURSUANT TO SECTION 2.06(C)),
OR REDUCE ANY FEES PAYABLE HEREUNDER, OR CHANGE THE FORM OR CURRENCY OF PAYMENT
OF ANY OBLIGATION, WITHOUT THE WRITTEN CONSENT OF EACH LENDER DIRECTLY AFFECTED
THEREBY (IT BEING UNDERSTOOD THAT ANY AMENDMENT OR MODIFICATION TO THE FINANCIAL
DEFINITIONS IN THIS AGREEMENT SHALL NOT CONSTITUTE A REDUCTION IN THE RATE OF
INTEREST FOR PURPOSES OF THIS CLAUSE (II));

(III)    (A) CHANGE THE SCHEDULED FINAL MATURITY OF ANY LOAN, (B) POSTPONE THE
DATE FOR PAYMENT OF ANY REIMBURSEMENT OBLIGATION OR ANY INTEREST OR FEES PAYABLE
HEREUNDER, (C) CHANGE THE AMOUNT OF, WAIVE OR EXCUSE ANY SUCH PAYMENT (OTHER
THAN WAIVER OF ANY INCREASE IN THE INTEREST RATE PURSUANT TO SECTION 2.06(C)),
OR (D) POSTPONE THE SCHEDULED DATE OF EXPIRATION OF ANY COMMITMENT OR ANY LETTER
OF CREDIT BEYOND THE FINAL MATURITY DATE, IN ANY CASE, WITHOUT THE WRITTEN
CONSENT OF EACH LENDER DIRECTLY AFFECTED THEREBY;

(IV)    INCREASE THE MAXIMUM DURATION OF INTEREST PERIODS HEREUNDER, WITHOUT THE
WRITTEN CONSENT OF EACH LENDER DIRECTLY AFFECTED THEREBY;

(V)     PERMIT THE ASSIGNMENT OR DELEGATION BY ANY BORROWER OF ANY OF ITS RIGHTS
OR OBLIGATIONS UNDER ANY LOAN DOCUMENT, WITHOUT THE WRITTEN CONSENT OF EACH
LENDER;

(VI)    RELEASE ALL OR SUBSTANTIALLY ALL OF THE GUARANTORS FROM THEIR GUARANTEE
(EXCEPT AS EXPRESSLY PROVIDED IN ARTICLE VII), OR LIMIT THEIR LIABILITY IN
RESPECT OF SUCH GUARANTEE, WITHOUT THE WRITTEN CONSENT OF EACH LENDER;

(VII)   RELEASE ALL OR A SUBSTANTIAL PORTION OF THE COLLATERAL FROM THE LIENS OF
THE SECURITY DOCUMENTS OR ALTER THE RELATIVE PRIORITIES OF THE SECURED
OBLIGATIONS ENTITLED TO THE LIENS OF THE SECURITY DOCUMENTS, IN EACH CASE
WITHOUT THE WRITTEN CONSENT OF EACH LENDER (IT BEING UNDERSTOOD THAT ADDITIONAL
CLASSES OF LOANS PURSUANT TO SECTION 2.19 OR CONSENTED TO BY THE REQUIRED
LENDERS MAY BE EQUALLY AND RATABLY SECURED BY THE COLLATERAL WITH THEN EXISTING
SECURED OBLIGATIONS UNDER THE SECURITY DOCUMENTS);

(VIII)  CHANGE SECTION 2.14(B), (C) OR (D) IN A MANNER THAT WOULD ALTER THE PRO
RATA SHARING OF PAYMENTS OR SETOFFS REQUIRED THEREBY OR ANY OTHER PROVISION IN A
MANNER THAT WOULD ALTER THE PRO RATA ALLOCATION AMONG THE LENDERS OF LOAN
DISBURSEMENTS, INCLUDING, WITHOUT LIMITATION, THE REQUIREMENTS OF SECTIONS
2.02(A), 2.17(A)(D), 2.17(B)(D), 2.18(A)(D), 2.18(B)(D) AND 8.02, WITHOUT THE
WRITTEN CONSENT OF EACH LENDER DIRECTLY AFFECTED THEREBY;

(IX)    CHANGE ANY PROVISION OF THIS SECTION 10.02(B) OR SECTION 10.02(C) OR
(D), WITHOUT THE WRITTEN CONSENT OF EACH LENDER DIRECTLY AFFECTED THEREBY
(EXCEPT FOR ADDITIONAL RESTRICTIONS ON

116


--------------------------------------------------------------------------------




AMENDMENTS OR WAIVERS FOR THE BENEFIT OF LENDERS OF ADDITIONAL CLASSES OF LOANS
PURSUANT TO SECTION 2.19 OR CONSENTED TO BY THE REQUIRED LENDERS);

(X)     CHANGE THE PERCENTAGE SET FORTH IN THE DEFINITION OF “REQUIRED LENDERS,”
“REQUIRED CLASS LENDERS,” “REQUIRED REVOLVING LENDERS” OR ANY OTHER PROVISION OF
ANY LOAN DOCUMENT (INCLUDING THIS SECTION) SPECIFYING THE NUMBER OR PERCENTAGE
OF LENDERS (OR LENDERS OF ANY CLASS) REQUIRED TO WAIVE, AMEND OR MODIFY ANY
RIGHTS THEREUNDER OR MAKE ANY DETERMINATION OR GRANT ANY CONSENT THEREUNDER,
WITHOUT THE WRITTEN CONSENT OF EACH LENDER (OR EACH LENDER OF SUCH CLASS, AS THE
CASE MAY BE), OTHER THAN TO INCREASE SUCH PERCENTAGE OR NUMBER OR TO GIVE ANY
ADDITIONAL LENDER OR GROUP OF LENDERS SUCH RIGHT TO WAIVE, AMEND OR MODIFY OR
MAKE ANY SUCH DETERMINATION OR GRANT ANY SUCH CONSENT;

(XI)    CHANGE THE APPLICATION OF PREPAYMENTS AS AMONG OR BETWEEN CLASSES UNDER
SECTION 2.10(C), WITHOUT THE WRITTEN CONSENT OF THE REQUIRED CLASS LENDERS OF
EACH CLASS THAT IS BEING ALLOCATED A LESSER PREPAYMENT AS A RESULT THEREOF (IT
BEING UNDERSTOOD THAT THE REQUIRED LENDERS MAY WAIVE, IN WHOLE OR IN PART, ANY
PREPAYMENT SO LONG AS THE APPLICATION, AS BETWEEN CLASSES, OF ANY PORTION OF
SUCH PREPAYMENT THAT IS STILL REQUIRED TO BE MADE IS NOT CHANGED;

(XII)   CHANGE OR WAIVE ANY PROVISION OF ARTICLE X AS THE SAME APPLIES TO ANY
AGENT, OR ANY OTHER PROVISION HEREOF AS THE SAME APPLIES TO THE RIGHTS OR
OBLIGATIONS OF ANY AGENT, IN EACH CASE WITHOUT THE WRITTEN CONSENT OF SUCH
AGENT;

(XIII)  CHANGE OR WAIVE ANY OBLIGATION OF THE LENDERS RELATING TO THE ISSUANCE
OF OR PURCHASE OF PARTICIPATIONS IN LETTERS OF CREDIT, WITHOUT THE WRITTEN
CONSENT OF THE ADMINISTRATIVE AGENT AND THE ISSUING BANK;

(XIV)  CHANGE OR WAIVE ANY PROVISION HEREOF RELATING TO SWINGLINE LOANS
(INCLUDING THE DEFINITION OF “SWINGLINE COMMITMENT”), WITHOUT THE WRITTEN
CONSENT OF THE SWINGLINE LENDER; OR

(XV)   EXPRESSLY CHANGE OR WAIVE ANY CONDITION PRECEDENT IN SECTION 4.02 TO ANY
REVOLVING BORROWING WITHOUT THE WRITTEN CONSENT OF THE REQUIRED REVOLVING
LENDERS.


(C)           COLLATERAL.  WITHOUT THE CONSENT OF ANY OTHER PERSON, THE
APPLICABLE LOAN PARTY OR PARTIES AND THE ADMINISTRATIVE AGENT AND/OR COLLATERAL
AGENT MAY (IN ITS OR THEIR RESPECTIVE SOLE DISCRETION, OR SHALL, TO THE EXTENT
REQUIRED BY ANY LOAN DOCUMENT) ENTER INTO ANY AMENDMENT OR WAIVER OF ANY LOAN
DOCUMENT, OR ENTER INTO ANY NEW AGREEMENT OR INSTRUMENT, TO EFFECT THE GRANTING,
PERFECTION, PROTECTION, EXPANSION OR ENHANCEMENT OF ANY SECURITY INTEREST IN ANY
COLLATERAL OR ADDITIONAL PROPERTY TO BECOME COLLATERAL FOR THE BENEFIT OF THE
SECURED PARTIES, OR AS REQUIRED BY LOCAL LAW TO GIVE EFFECT TO, OR PROTECT ANY
SECURITY INTEREST FOR THE BENEFIT OF THE SECURED PARTIES, IN ANY PROPERTY OR SO
THAT THE SECURITY INTERESTS THEREIN COMPLY WITH APPLICABLE REQUIREMENTS OF LAW.


(D)           DISSENTING LENDERS.  IF, IN CONNECTION WITH ANY PROPOSED CHANGE,
WAIVER, DISCHARGE OR TERMINATION OF THE PROVISIONS OF THIS AGREEMENT AS
CONTEMPLATED BY SECTION 10.02(B), THE CONSENT OF THE REQUIRED LENDERS IS
OBTAINED BUT THE CONSENT OF ONE OR MORE OF SUCH OTHER LENDERS WHOSE CONSENT IS
REQUIRED IS NOT OBTAINED, THEN THE US BORROWER SHALL HAVE THE RIGHT TO REPLACE
ALL, BUT NOT LESS THAN ALL, OF SUCH NON-CONSENTING LENDER OR LENDERS (SO LONG AS
ALL NON-CONSENTING LENDERS ARE SO REPLACED) WITH ONE OR MORE PERSONS PURSUANT TO
SECTION 2.16 SO LONG AS AT THE TIME OF SUCH REPLACEMENT EACH SUCH NEW LENDER
CONSENTS TO THE PROPOSED CHANGE, WAIVER, DISCHARGE OR TERMINATION.  EACH LENDER
AGREES THAT, IF THE US BORROWER ELECTS TO REPLACE SUCH LENDER IN ACCORDANCE WITH
THIS SECTION, IT SHALL

117


--------------------------------------------------------------------------------





PROMPTLY EXECUTE AND DELIVER TO THE ADMINISTRATIVE AGENT AN ASSIGNMENT AND
ASSUMPTION TO EVIDENCE SUCH SALE AND PURCHASE AND SHALL DELIVER TO THE
ADMINISTRATIVE AGENT ANY NOTE (IF NOTES HAVE BEEN ISSUED IN RESPECT OF SUCH
LENDER’S LOANS) SUBJECT TO SUCH ASSIGNMENT AND ASSUMPTION; PROVIDED THAT THE
FAILURE OF ANY SUCH NON-CONSENTING LENDER TO EXECUTE AN ASSIGNMENT AND
ASSUMPTION SHALL NOT RENDER SUCH SALE AND PURCHASE (AND THE CORRESPONDING
ASSIGNMENT) INVALID AND SUCH ASSIGNMENT SHALL BE RECORDED IN THE REGISTER.

SECTION 10.03   Expenses; Indemnity; Damage Waiver.


(A)           COSTS AND EXPENSES.  EACH BORROWER SHALL PAY (I) ALL REASONABLE
OUT-OF-POCKET EXPENSES INCURRED BY THE ADMINISTRATIVE AGENT, THE COLLATERAL
AGENT, THE SYNDICATION AGENT AND THEIR RESPECTIVE AFFILIATES (INCLUDING THE
REASONABLE FEES, CHARGES AND DISBURSEMENTS OF COUNSEL FOR THE ADMINISTRATIVE
AGENT AND/OR THE COLLATERAL AGENT) IN CONNECTION WITH THE SYNDICATION OF THE
CREDIT FACILITIES PROVIDED FOR HEREIN (INCLUDING THE OBTAINING AND MAINTAINING
OF CUSIP NUMBERS FOR THE LOANS), THE PREPARATION, NEGOTIATION, EXECUTION,
DELIVERY AND ADMINISTRATION OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS OR
ANY AMENDMENT, AMENDMENT AND RESTATEMENT, MODIFICATION OR WAIVER OF THE
PROVISIONS HEREOF OR THEREOF (WHETHER OR NOT THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY SHALL BE CONSUMMATED), INCLUDING IN CONNECTION WITH
POST-CLOSING SEARCHES TO CONFIRM THAT SECURITY FILINGS AND RECORDATIONS HAVE
BEEN PROPERLY MADE, (II) ALL REASONABLE OUT-OF-POCKET EXPENSES INCURRED BY THE
ISSUING BANK IN CONNECTION WITH THE ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION OF
ANY LETTER OF CREDIT OR ANY DEMAND FOR PAYMENT THEREUNDER, (III) ALL
OUT-OF-POCKET EXPENSES INCURRED BY THE ADMINISTRATIVE AGENT, THE COLLATERAL
AGENT, ANY LENDER OR THE ISSUING BANK (INCLUDING THE FEES, CHARGES AND
DISBURSEMENTS OF ANY COUNSEL FOR THE ADMINISTRATIVE AGENT, THE COLLATERAL AGENT,
ANY LENDER OR THE ISSUING BANK), IN CONNECTION WITH THE ENFORCEMENT OR
PROTECTION OF ITS RIGHTS (A) IN CONNECTION WITH THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS, INCLUDING ITS RIGHTS UNDER THIS SECTION 10.03, OR (B) IN
CONNECTION WITH THE LOANS MADE OR LETTERS OF CREDIT ISSUED HEREUNDER, INCLUDING
ALL SUCH OUT-OF-POCKET EXPENSES INCURRED DURING ANY WORKOUT, RESTRUCTURING OR
NEGOTIATIONS IN RESPECT OF SUCH LOANS OR LETTERS OF CREDIT AND (IV) ALL
DOCUMENTARY AND SIMILAR TAXES AND CHARGES IN RESPECT OF THE LOAN DOCUMENTS.


(B)           INDEMNIFICATION BY BORROWERS.

(I)      THE US BORROWER SHALL INDEMNIFY EACH INDEMNITEE AGAINST, AND HOLD EACH
INDEMNITEE HARMLESS FROM, ANY AND ALL LOSSES, CLAIMS, DAMAGES, LIABILITIES AND
RELATED EXPENSES (INCLUDING THE FEES, CHARGES AND DISBURSEMENTS OF ANY COUNSEL
FOR ANY INDEMNITEE) INCURRED BY ANY INDEMNITEE OR ASSERTED AGAINST ANY
INDEMNITEE BY ANY THIRD PARTY OR BY ANY BORROWER OR ANY OTHER LOAN PARTY ARISING
OUT OF, IN CONNECTION WITH, OR AS A RESULT OF (I) THE EXECUTION OR DELIVERY OF
THIS AGREEMENT, ANY OTHER LOAN DOCUMENT, OR ANY AMENDMENT, AMENDMENT AND
RESTATEMENT, MODIFICATION OR WAIVER OF THE PROVISIONS HEREOF OR THEREOF, OR ANY
AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY OR THEREBY, THE PERFORMANCE BY THE
PARTIES HERETO OF THEIR RESPECTIVE OBLIGATIONS HEREUNDER OR THEREUNDER OR THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, (II) ANY LOAN
OR LETTER OF CREDIT OR THE USE OR PROPOSED USE OF THE PROCEEDS THEREFROM
(INCLUDING ANY REFUSAL BY THE ISSUING BANK TO HONOR A DEMAND FOR PAYMENT UNDER A
LETTER OF CREDIT IF THE DOCUMENTS PRESENTED IN CONNECTION WITH SUCH DEMAND DO
NOT STRICTLY COMPLY WITH THE TERMS OF SUCH LETTER OF CREDIT), (III) ANY ACTUAL
OR ALLEGED PRESENCE OR RELEASE OR THREATENED RELEASE OF HAZARDOUS MATERIALS ON,
AT, UNDER OR FROM ANY PROPERTY OWNED, LEASED OR OPERATED BY ANY COMPANY AT ANY
TIME, OR ANY ENVIRONMENTAL CLAIM RELATED IN ANY WAY TO ANY COMPANY, OR (IV) ANY
ACTUAL OR PROSPECTIVE CLAIM, LITIGATION, INVESTIGATION OR PROCEEDING RELATING TO
ANY OF THE FOREGOING, WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY,
WHETHER BROUGHT BY A THIRD PARTY OR BY ANY BORROWER OR ANY OTHER LOAN PARTY, AND
REGARDLESS OF WHETHER ANY INDEMNITEE IS A PARTY

118


--------------------------------------------------------------------------------




THERETO; PROVIDED THAT SUCH INDEMNITY SHALL NOT, AS TO ANY INDEMNITEE, BE
AVAILABLE TO THE EXTENT THAT SUCH LOSSES, CLAIMS, DAMAGES, LIABILITIES OR
RELATED EXPENSES (X) ARE DETERMINED BY A COURT OF COMPETENT JURISDICTION BY
FINAL AND NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM THE GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT OF SUCH INDEMNITEE OR (Y) RESULT FROM A CLAIM BROUGHT BY ANY
BORROWER OR ANY OTHER LOAN PARTY AGAINST AN INDEMNITEE FOR BREACH IN BAD FAITH
OF SUCH INDEMNITEE’S OBLIGATIONS HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT, IF
SUCH BORROWER OR SUCH LOAN PARTY HAS OBTAINED A FINAL AND NONAPPEALABLE JUDGMENT
IN ITS FAVOR ON SUCH CLAIM AS DETERMINED BY A COURT OF COMPETENT JURISDICTION.

(II)     THE CAYMAN BORROWER SHALL INDEMNIFY EACH INDEMNITEE AGAINST, AND HOLD
EACH INDEMNITEE HARMLESS FROM, ANY AND ALL LOSSES, CLAIMS, DAMAGES, LIABILITIES
AND RELATED EXPENSES (INCLUDING THE FEES, CHARGES AND DISBURSEMENTS OF ANY
COUNSEL FOR ANY INDEMNITEE) INCURRED BY ANY INDEMNITEE OR ASSERTED AGAINST ANY
INDEMNITEE BY ANY THIRD PARTY OR BY THE CAYMAN BORROWER OR ANY OTHER FOREIGN
LOAN PARTY ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF (I) THE CAYMAN
BORROWER’S EXECUTION OR DELIVERY OF THIS AGREEMENT, ANY OTHER LOAN DOCUMENT, OR
ANY AMENDMENT, AMENDMENT AND RESTATEMENT, MODIFICATION OR WAIVER OF THE
PROVISIONS HEREOF OR THEREOF, OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY
OR THEREBY, THE PERFORMANCE BY THE CAYMAN BORROWER OF THE OBLIGATIONS HEREUNDER
OR THEREUNDER OR THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY, (II) ANY CAYMAN REVOLVING LOAN OR CAYMAN LETTER OF CREDIT OR THE USE OR
PROPOSED USE OF THE PROCEEDS THEREFROM (INCLUDING ANY REFUSAL BY THE ISSUING
BANK TO HONOR A DEMAND FOR PAYMENT UNDER A CAYMAN LETTER OF CREDIT IF THE
DOCUMENTS PRESENTED IN CONNECTION WITH SUCH DEMAND DO NOT STRICTLY COMPLY WITH
THE TERMS OF SUCH CAYMAN LETTER OF CREDIT), (III) ANY ACTUAL OR ALLEGED PRESENCE
OR RELEASE OR THREATENED RELEASE OF HAZARDOUS MATERIALS ON, AT, UNDER OR FROM
ANY PROPERTY OWNED, LEASED OR OPERATED BY THE CAYMAN BORROWER OR ANY FOREIGN
SUBSIDIARY AT ANY TIME, OR ANY ENVIRONMENTAL CLAIM RELATED IN ANY WAY TO THE
CAYMAN BORROWER OR ANY FOREIGN SUBSIDIARY, OR (IV) ANY ACTUAL OR PROSPECTIVE
CLAIM, LITIGATION, INVESTIGATION OR PROCEEDING RELATING TO ANY OF THE FOREGOING,
WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY, WHETHER BROUGHT BY A THIRD
PARTY OR BY THE CAYMAN BORROWER OR ANY OTHER FOREIGN LOAN PARTY, AND REGARDLESS
OF WHETHER ANY INDEMNITEE IS A PARTY THERETO; PROVIDED THAT SUCH INDEMNITY SHALL
NOT, AS TO ANY INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH LOSSES, CLAIMS,
DAMAGES, LIABILITIES OR RELATED EXPENSES (X) ARE DETERMINED BY A COURT OF
COMPETENT JURISDICTION BY FINAL AND NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM
THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH INDEMNITEE OR (Y) RESULT FROM
A CLAIM BROUGHT BY THE CAYMAN BORROWER OR ANY OTHER FOREIGN LOAN PARTY AGAINST
AN INDEMNITEE FOR BREACH IN BAD FAITH OF SUCH INDEMNITEE’S OBLIGATIONS HEREUNDER
OR UNDER ANY OTHER LOAN DOCUMENT, IF THE CAYMAN BORROWER OR SUCH FOREIGN LOAN
PARTY HAS OBTAINED A FINAL AND NONAPPEALABLE JUDGMENT IN ITS FAVOR ON SUCH CLAIM
AS DETERMINED BY A COURT OF COMPETENT JURISDICTION.


(C)           REIMBURSEMENT BY LENDERS.  TO THE EXTENT THAT ANY BORROWER FOR ANY
REASON FAILS TO INDEFEASIBLY PAY ANY AMOUNT REQUIRED UNDER PARAGRAPH (A) OR (B)
OF THIS SECTION 10.03 TO BE PAID BY IT TO THE ADMINISTRATIVE AGENT (OR ANY
SUB-AGENT THEREOF), THE COLLATERAL AGENT, THE ISSUING BANK, THE SWINGLINE LENDER
OR ANY RELATED PARTY OF ANY OF THE FOREGOING, EACH LENDER SEVERALLY AGREES TO
PAY TO THE ADMINISTRATIVE AGENT (OR ANY SUCH SUB-AGENT), THE COLLATERAL AGENT
(OR ANY SUB-AGENT THEREOF), THE ISSUING BANK, THE SWINGLINE LENDER OR SUCH
RELATED PARTY, AS THE CASE MAY BE, SUCH LENDER’S PRO RATA SHARE (DETERMINED AS
OF THE TIME THAT THE APPLICABLE UNREIMBURSED EXPENSE OR INDEMNITY PAYMENT IS
SOUGHT) OF SUCH UNPAID AMOUNT; PROVIDED THAT THE UNREIMBURSED EXPENSE OR
INDEMNIFIED LOSS, CLAIM, DAMAGE, LIABILITY OR RELATED EXPENSE, AS THE CASE MAY
BE, WAS INCURRED BY OR ASSERTED AGAINST THE ADMINISTRATIVE AGENT (OR ANY SUCH
SUB-AGENT), THE COLLATERAL AGENT (OR ANY SUB-AGENT THEREOF), THE SWINGLINE
LENDER OR THE ISSUING BANK IN ITS CAPACITY AS SUCH, OR AGAINST ANY RELATED PARTY
OF ANY OF THE FOREGOING ACTING FOR THE

 

119


--------------------------------------------------------------------------------



ADMINISTRATIVE AGENT (OR ANY SUCH SUB-AGENT), THE COLLATERAL AGENT (OR ANY
SUB-AGENT THEREOF), THE SWINGLINE LENDER OR ISSUING BANK IN CONNECTION WITH SUCH
CAPACITY.  THE OBLIGATIONS OF THE LENDERS UNDER THIS PARAGRAPH (C) ARE SUBJECT
TO THE PROVISIONS OF SECTION 2.14.  FOR PURPOSES HEREOF, A LENDER’S “PRO RATA
SHARE” SHALL BE DETERMINED BASED UPON ITS SHARE OF THE SUM OF THE TOTAL
REVOLVING EXPOSURE AND UNUSED COMMITMENTS AT THE TIME.


(D)           WAIVER OF CONSEQUENTIAL DAMAGES, ETC.  TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE REQUIREMENTS OF LAW, NO LOAN PARTY SHALL ASSERT, AND
EACH LOAN PARTY HEREBY WAIVES, ANY CLAIM AGAINST ANY INDEMNITEE, ON ANY THEORY
OF LIABILITY, FOR SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES (AS
OPPOSED TO DIRECT OR ACTUAL DAMAGES) ARISING OUT OF, IN CONNECTION WITH, OR AS A
RESULT OF, THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY AGREEMENT OR
INSTRUMENT CONTEMPLATED HEREBY, THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY,
ANY LOAN OR LETTER OF CREDIT OR THE USE OF THE PROCEEDS THEREOF.  NO INDEMNITEE
REFERRED TO IN PARAGRAPH (B) ABOVE SHALL BE LIABLE FOR ANY DAMAGES ARISING FROM
THE USE BY UNINTENDED RECIPIENTS OF ANY INFORMATION OR OTHER MATERIALS
DISTRIBUTED BY IT THROUGH TELECOMMUNICATIONS, ELECTRONIC OR OTHER INFORMATION
TRANSMISSION SYSTEMS IN CONNECTION WITH THIS AGREEMENT OR THE OTHER LOAN
DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.


(E)           PAYMENTS.  ALL AMOUNTS DUE UNDER THIS SECTION SHALL BE PAYABLE NOT
LATER THAN 3 BUSINESS DAYS AFTER DEMAND THEREFOR.

SECTION 10.04  Successors and Assigns.


(A)           SUCCESSORS AND ASSIGNS GENERALLY.  THE PROVISIONS OF THIS
AGREEMENT SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF THE PARTIES HERETO
AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS PERMITTED HEREBY, EXCEPT THAT NO
BORROWER MAY ASSIGN OR OTHERWISE TRANSFER ANY OF ITS RIGHTS OR OBLIGATIONS
HEREUNDER WITHOUT THE PRIOR WRITTEN CONSENT OF THE ADMINISTRATIVE AGENT, THE
COLLATERAL AGENT, THE ISSUING LENDER, THE SWINGLINE LENDER AND EACH LENDER AND
NO LENDER MAY ASSIGN OR OTHERWISE TRANSFER ANY OF ITS RIGHTS OR OBLIGATIONS
HEREUNDER EXCEPT (I) TO AN ELIGIBLE ASSIGNEE IN ACCORDANCE WITH THE PROVISIONS
OF PARAGRAPH (B) OF THIS SECTION 10.04, (II) BY WAY OF PARTICIPATION IN
ACCORDANCE WITH THE PROVISIONS OF PARAGRAPH (D) OF THIS SECTION 10.04 OR
(III) BY WAY OF PLEDGE OR ASSIGNMENT OF A SECURITY INTEREST SUBJECT TO THE
RESTRICTIONS OF PARAGRAPH (F) OF THIS SECTION (AND ANY OTHER ATTEMPTED
ASSIGNMENT OR TRANSFER BY A BORROWER OR ANY LENDER SHALL BE NULL AND VOID). 
NOTHING IN THIS AGREEMENT, EXPRESSED OR IMPLIED, SHALL BE CONSTRUED TO CONFER
UPON ANY PERSON (OTHER THAN THE PARTIES HERETO, THEIR RESPECTIVE SUCCESSORS AND
ASSIGNS PERMITTED HEREBY, PARTICIPANTS TO THE EXTENT PROVIDED IN PARAGRAPH (D)
OF THIS SECTION AND, TO THE EXTENT EXPRESSLY CONTEMPLATED HEREBY, THE OTHER
INDEMNITEES) ANY LEGAL OR EQUITABLE RIGHT, REMEDY OR CLAIM UNDER OR BY REASON OF
THIS AGREEMENT.


(B)           ASSIGNMENTS BY LENDERS.  ANY LENDER MAY AT ANY TIME ASSIGN TO ONE
OR MORE ELIGIBLE ASSIGNEES ALL OR A PORTION OF ITS RIGHTS AND OBLIGATIONS UNDER
THIS AGREEMENT (INCLUDING ALL OR A PORTION OF ITS COMMITMENT AND THE LOANS AT
THE TIME OWING TO IT); PROVIDED THAT

(I)      EXCEPT IN THE CASE OF ANY ASSIGNMENT MADE IN CONNECTION WITH THE
PRIMARY SYNDICATION OF THE COMMITMENT AND LOANS BY THE ARRANGERS OR AN
ASSIGNMENT OF THE ENTIRE REMAINING AMOUNT OF THE ASSIGNING LENDER’S COMMITMENT
AND THE LOANS AT THE TIME OWING TO IT OR IN THE CASE OF AN ASSIGNMENT TO A
LENDER OR AN AFFILIATE OF A LENDER OR AN APPROVED FUND WITH RESPECT TO A LENDER,
THE AGGREGATE AMOUNT OF THE COMMITMENT (WHICH FOR THIS PURPOSE INCLUDES LOANS
OUTSTANDING THEREUNDER) OR, IF THE APPLICABLE COMMITMENT IS NOT THEN IN EFFECT,
THE PRINCIPAL OUTSTANDING BALANCE OF THE LOANS OF THE ASSIGNING LENDER SUBJECT
TO EACH SUCH ASSIGNMENT (DETERMINED AS OF THE DATE THE ASSIGNMENT AND ASSUMPTION
WITH RESPECT TO SUCH ASSIGNMENT IS

120


--------------------------------------------------------------------------------




DELIVERED TO THE ADMINISTRATIVE AGENT OR, IF “TRADE DATE” IS SPECIFIED IN THE
ASSIGNMENT AND ASSUMPTION, AS OF THE TRADE DATE) SHALL NOT BE LESS THAN $1.0
MILLION, IN THE CASE OF ANY ASSIGNMENT IN RESPECT OF REVOLVING LOANS AND/OR
REVOLVING COMMITMENTS, UNLESS EACH OF THE ADMINISTRATIVE AGENT AND, SO LONG AS
NO DEFAULT HAS OCCURRED AND IS CONTINUING, THE US BORROWER OTHERWISE CONSENT
(EACH SUCH CONSENT NOT TO BE UNREASONABLY WITHHELD OR DELAYED);

(II)     EACH PARTIAL ASSIGNMENT SHALL BE MADE AS AN ASSIGNMENT OF A
PROPORTIONATE PART OF ALL THE ASSIGNING LENDER’S RIGHTS AND OBLIGATIONS UNDER
THIS AGREEMENT WITH RESPECT TO THE LOAN OR THE COMMITMENT ASSIGNED, EXCEPT THAT
THIS CLAUSE (II) SHALL NOT PROHIBIT ANY LENDER FROM ASSIGNING ALL OR A PORTION
OF ITS RIGHTS AND OBLIGATIONS AMONG SEPARATE TRANCHES ON A NON-PRO RATA BASIS;
AND

(III)    THE PARTIES TO EACH ASSIGNMENT SHALL EXECUTE AND DELIVER TO THE
ADMINISTRATIVE AGENT AN ASSIGNMENT AND ASSUMPTION, TOGETHER WITH A PROCESSING
AND RECORDATION FEE OF $3,500, AND THE ELIGIBLE ASSIGNEE, IF IT SHALL NOT BE A
LENDER, SHALL DELIVER TO THE ADMINISTRATIVE AGENT AN ADMINISTRATIVE
QUESTIONNAIRE.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section 10.04, from and after the effective date
specified in each Assignment and Assumption, the Eligible Assignee thereunder
shall be a party to this Agreement and, to the extent of the interest assigned
by such Assignment and Assumption, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 2.12, 2.13, 2.15 and 10.03 with
respect to facts and circumstances occurring prior to the effective date of such
assignment.  Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this paragraph shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with paragraph (d) of this Section
10.04.


(C)           REGISTER.  THE ADMINISTRATIVE AGENT, ACTING SOLELY FOR THIS
PURPOSE AS AN AGENT OF THE BORROWERS, SHALL MAINTAIN AT ONE OF ITS OFFICES IN
STAMFORD, CONNECTICUT A COPY OF EACH ASSIGNMENT AND ASSUMPTION DELIVERED TO IT
AND A REGISTER FOR THE RECORDATION OF THE NAMES AND ADDRESSES OF THE LENDERS,
AND THE COMMITMENTS OF, AND PRINCIPAL AMOUNTS OF THE LOANS AND LC DISBURSEMENTS
OWING TO, EACH LENDER PURSUANT TO THE TERMS HEREOF FROM TIME TO TIME (THE
“REGISTER”).  THE ENTRIES IN THE REGISTER SHALL BE CONCLUSIVE, AND BORROWERS,
THE ADMINISTRATIVE AGENT, THE ISSUING BANK AND THE LENDERS MAY TREAT EACH PERSON
WHOSE NAME IS RECORDED IN THE REGISTER PURSUANT TO THE TERMS HEREOF AS A LENDER
HEREUNDER FOR ALL PURPOSES OF THIS AGREEMENT, NOTWITHSTANDING NOTICE TO THE
CONTRARY.  THE REGISTER SHALL BE AVAILABLE FOR INSPECTION BY BORROWERS, THE
ISSUING BANK, THE COLLATERAL AGENT, THE SWINGLINE LENDER AND ANY LENDER (WITH
RESPECT TO ITS OWN INTEREST ONLY), AT ANY REASONABLE TIME AND FROM TIME TO TIME
UPON REASONABLE PRIOR NOTICE.


(D)           PARTICIPATIONS.  ANY LENDER MAY AT ANY TIME, WITHOUT THE CONSENT
OF, OR NOTICE TO, ANY BORROWER, THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR
THE SWINGLINE LENDER SELL PARTICIPATIONS TO ANY PERSON (OTHER THAN A NATURAL
PERSON OR A BORROWER OR ANY OF SUCH BORROWER’S AFFILIATES OR SUBSIDIARIES)
(EACH, A “PARTICIPANT”) IN ALL OR A PORTION OF SUCH LENDER’S RIGHTS AND/OR
OBLIGATIONS UNDER THIS AGREEMENT (INCLUDING ALL OR A PORTION OF ITS COMMITMENT
AND/OR THE LOANS OWING TO IT); PROVIDED THAT (I) SUCH LENDER’S OBLIGATIONS UNDER
THIS AGREEMENT SHALL REMAIN UNCHANGED, (II) SUCH LENDER SHALL REMAIN

121


--------------------------------------------------------------------------------





SOLELY RESPONSIBLE TO THE OTHER PARTIES HERETO FOR THE PERFORMANCE OF SUCH
OBLIGATIONS, (III) BORROWERS, THE ADMINISTRATIVE AGENT AND THE LENDERS AND
ISSUING BANK SHALL CONTINUE TO DEAL SOLELY AND DIRECTLY WITH SUCH LENDER IN
CONNECTION WITH SUCH LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT AND
(IV) NO ADDITIONAL OBLIGATIONS OF ANY BORROWER ARE CREATED AS A RESULT OF SUCH
PARTICIPATION.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce the Loan Documents and to approve any amendment, modification or waiver
of any  provision of the Loan Documents; provided that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver described in clause
(i), (ii) or (iii) of the first proviso to Section 10.02(b) that affects such
Participant.  Subject to paragraph (e) of this Section, each Borrower agrees
that each Participant shall be entitled to the benefits of Sections 2.12, 2.13
and 2.15 (subject to the requirements of those Sections) to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section.  To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 10.08 as though it were a
Lender, provided such Participant agrees to be subject to Section 2.14 as though
it were a Lender.


(E)           LIMITATIONS ON PARTICIPANT RIGHTS.  A PARTICIPANT SHALL NOT BE
ENTITLED TO RECEIVE ANY GREATER PAYMENT UNDER SECTIONS 2.12, 2.13 AND 2.15 THAN
THE APPLICABLE LENDER WOULD HAVE BEEN ENTITLED TO RECEIVE WITH RESPECT TO THE
PARTICIPATION SOLD TO SUCH PARTICIPANT, UNLESS THE SALE OF THE PARTICIPATION TO
SUCH PARTICIPANT IS MADE WITH BORROWER’S PRIOR WRITTEN CONSENT.


(F)            CERTAIN PLEDGES.  ANY LENDER MAY AT ANY TIME PLEDGE OR ASSIGN A
SECURITY INTEREST IN ALL OR ANY PORTION OF ITS RIGHTS UNDER THIS AGREEMENT TO
SECURE OBLIGATIONS OF SUCH LENDER, INCLUDING ANY PLEDGE OR ASSIGNMENT TO SECURE
OBLIGATIONS TO A FEDERAL RESERVE BANK; PROVIDED THAT NO SUCH PLEDGE OR
ASSIGNMENT SHALL RELEASE SUCH LENDER FROM ANY OF ITS OBLIGATIONS HEREUNDER OR
SUBSTITUTE ANY SUCH PLEDGEE OR ASSIGNEE FOR SUCH LENDER AS A PARTY HERETO.  IN
THE CASE OF ANY LENDER THAT IS A FUND THAT INVESTS IN BANK LOANS, SUCH LENDER
MAY, WITHOUT THE CONSENT OF ANY BORROWER OR THE ADMINISTRATIVE AGENT,
COLLATERALLY ASSIGN OR PLEDGE ALL OR ANY PORTION OF ITS RIGHTS UNDER THIS
AGREEMENT, INCLUDING THE LOANS AND NOTES OR ANY OTHER INSTRUMENT EVIDENCING ITS
RIGHTS AS A LENDER UNDER THIS AGREEMENT, TO ANY HOLDER OF, TRUSTEE FOR, OR ANY
OTHER REPRESENTATIVE OF HOLDERS OF, OBLIGATIONS OWED OR SECURITIES ISSUED, BY
SUCH FUND, AS SECURITY FOR SUCH OBLIGATIONS OR SECURITIES.


(G)           ELECTRONIC EXECUTION OF ASSIGNMENTS.  THE WORDS “EXECUTION,”
“SIGNED,” “SIGNATURE,” AND WORDS OF LIKE IMPORT IN ANY ASSIGNMENT AND ASSUMPTION
SHALL BE DEEMED TO INCLUDE ELECTRONIC SIGNATURES OR THE KEEPING OF RECORDS IN
ELECTRONIC FORM, EACH OF WHICH SHALL BE OF THE SAME LEGAL EFFECT, VALIDITY OR
ENFORCEABILITY AS A MANUALLY EXECUTED SIGNATURE OR THE USE OF A PAPER-BASED
RECORDKEEPING SYSTEM, AS THE CASE MAY BE, TO THE EXTENT AND AS PROVIDED FOR IN
ANY APPLICABLE REQUIREMENT OF LAW, INCLUDING THE FEDERAL ELECTRONIC SIGNATURES
IN GLOBAL AND NATIONAL COMMERCE ACT, THE NEW YORK STATE ELECTRONIC SIGNATURES
AND RECORDS ACT, OR ANY OTHER SIMILAR STATE LAWS BASED ON THE UNIFORM ELECTRONIC
TRANSACTIONS ACT.

SECTION 10.05  Survival of Agreement.  All covenants, agreements,
representations and warranties made by the Loan Parties in the Loan Documents
and in the certificates or other instruments delivered in connection with or
pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the other parties hereto and shall survive the
execution and delivery of the Loan Documents and the making of any Loans and
issuance of any Letters of Credit, regardless of any investigation made by any
such other party or on its behalf and notwithstanding that the Agents, the
Issuing Bank or any Lender may have had notice or knowledge of

122


--------------------------------------------------------------------------------




any Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under this Agreement is outstanding and unpaid or any Letter of Credit
is outstanding and so long as the Commitments have not expired or terminated. 
The provisions of Sections 2.12, 2.14, 2.15 and Article X (other than Section
10.12) shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the payment of the Reimbursement Obligations, the expiration or
termination of the Letters of Credit and the Commitments or the termination of
this Agreement or any provision hereof.

SECTION 10.06  Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement and the other
Loan Documents (including the Engagement Letter) constitute the entire contract
among the parties relating to the subject matter hereof and supersede any and
all previous agreements and understandings, oral or written, relating to the
subject matter hereof.  Except as provided in Section 4.01, this Agreement shall
become effective when it shall have been executed by the Administrative Agent
and when the Administrative Agent shall have received counterparts hereof that,
when taken together, bear the signatures of each of the other parties hereto. 
Delivery of an executed counterpart of a signature page of this Agreement by
telecopier shall be effective as delivery of a manually executed counterpart of
this Agreement.

SECTION 10.07  Severability.  Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

SECTION 10.08  Right of Setoff.  If an Event of Default shall have occurred and
be continuing, each Lender, the Issuing Bank, and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by applicable Requirements of Law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final,
in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by such Lender, the Issuing Bank or any such
Affiliate to or for the credit or the account of any Borrower or any other Loan
Party against any and all of the obligations of such Borrower or such Loan Party
now or hereafter existing under this Agreement or any other Loan Document to
such Lender or the Issuing Bank, irrespective of whether or not such Lender or
the Issuing Bank shall have made any demand under this Agreement or any other
Loan Document and although such obligations of such Borrower or such Loan Party
may be contingent or unmatured or are owed to a branch or office of such Lender
or the Issuing Bank different from the branch or office holding such deposit or
obligated on such indebtedness.  The rights of each Lender, the Issuing Bank and
their respective Affiliates under this Section are in addition to other rights
and remedies (including other rights of setoff) that such Lender, the Issuing
Bank or their respective Affiliates may have.  Each Lender and the Issuing Bank
agrees to notify the US Borrower and the Administrative Agent promptly after any
such setoff and application; provided that the failure to give such notice shall
not affect the validity of such setoff and application.

 

123


--------------------------------------------------------------------------------




SECTION 10.09  Governing Law; Jurisdiction; Consent to Service of Process.


(A)           GOVERNING LAW.  THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK, WITHOUT REGARD TO
CONFLICTS OF LAW PRINCIPLES THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF
ANOTHER JURISDICTION.


(B)           SUBMISSION TO JURISDICTION.  EACH LOAN PARTY HEREBY IRREVOCABLY
AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE SUPREME COURT OF THE STATE OF NEW YORK SITTING IN NEW YORK
COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW
YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENT, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT,
THE ISSUING BANK OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY
LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.


(C)           WAIVER OF VENUE.  EACH LOAN PARTY HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
REQUIREMENTS OF LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
LAYING OF VENUE OF ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN SECTION
10.09(B).  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE REQUIREMENTS OF LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.


(D)           SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO ANY
LOAN DOCUMENT, IN THE MANNER PROVIDED FOR NOTICES (OTHER THAN TELECOPIER) IN
SECTION 10.01.  NOTHING IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT WILL AFFECT
THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
APPLICABLE REQUIREMENTS OF LAW.

SECTION 10.10  Waiver of Jury Trial.  Each Loan Party hereby waives, to the
fullest extent permitted by applicable Requirements of Law, any right it may
have to a trial by jury in any legal proceeding directly or indirectly arising
out of or relating to this Agreement, any other Loan Document or the
transactions contemplated hereby (whether based on contract, tort or any other
theory).  Each party hereto (a) certifies that no representative, agent or
attorney of any other party has represented, expressly or otherwise, that such
other party would not, in the event of litigation, seek to enforce the foregoing
waiver and (b) acknowledges that it and the other parties hereto have been
induced to enter into this Agreement by, among other things, the mutual waivers
and certifications in this Section.

SECTION 10.11  Headings.  Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 10.12  Treatment of Certain Information; Confidentiality.  Each of the
Administrative Agent, the Lenders and the Issuing Bank agrees to maintain the
confidentiality of the

124


--------------------------------------------------------------------------------




Information (as defined below), except that Information may be disclosed (a) to
its Affiliates and to its and its Affiliates’ respective partners, directors,
officers, employees, agents, advisors and other representatives (it being
understood that the persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any Governmental
Authority or regulatory authority (including any self-regulatory authority, such
as the National Association of Insurance Commissioners), (c) to the extent
required by applicable Requirements of Law or by any subpoena or similar legal
process, (d) to any other party hereto, (e) in connection with the exercise of
any remedies hereunder or under any other Loan Document or any action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section 10.12, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement, (ii) any
actual or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to any Borrower and its obligations or (iii) any rating
agency for the purpose of obtaining a credit rating applicable to any Lender,
(g) with the consent of the US Borrower or (h) to the extent such Information
(x) becomes publicly available other than as a result of a breach of this
Section by such Person or (y) becomes available to the Administrative Agent, any
Lender, the Issuing Bank or any of their respective Affiliates on a
nonconfidential basis from a source other than the Borrowers.  For purposes of
this Section, “Information” means all information received from a Borrower or
any of its Subsidiaries relating to a Borrower or any of its Subsidiaries or any
of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or the Issuing Bank on a
nonconfidential basis prior to disclosure by a Borrower or any of its
Subsidiaries; provided that, in the case of information received from a Borrower
or any of its Subsidiaries after the date hereof, such information is clearly
identified at the time of delivery as confidential.  Any person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such person has
exercised the same degree of care to maintain the confidentiality of such
Information as such person would accord to its own confidential information.

SECTION 10.13  USA PATRIOT Act Notice.  Each Lender that is subject to the Act
(as hereinafter defined) and the Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies the Borrowers that pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies Borrowers, which information includes the name,
address and tax identification number of each Borrower and other information
regarding each Borrower that will allow such Lender or the Administrative Agent,
as applicable, to identify each Borrower in accordance with the Act.  This
notice is given in accordance with the requirements of the Act and is effective
as to the Lenders and the Administrative Agent.

SECTION 10.14  Interest Rate Limitation.  Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable Requirements of Law (collectively, the “Charges”), shall exceed
the maximum lawful rate (the “Maximum Rate”) which may be contracted for,
charged, taken, received or reserved by the Lender holding such Loan in
accordance with applicable Requirements of Law, the rate of interest payable in
respect of such Loan hereunder, together with all Charges payable in respect
thereof, shall be limited to the Maximum Rate and, to the extent lawful, the
interest and Charges that would have been payable in respect of such Loan but
were not payable as a result of the operation of this Section shall be cumulated
and the interest and Charges payable to such Lender in respect of other Loans or
periods shall be increased (but not above the Maximum Rate therefor)

125


--------------------------------------------------------------------------------




until such cumulated amount, together with interest thereon at the Federal Funds
Effective Rate to the date of repayment, shall have been received by such
Lender.

SECTION 10.15  Lender Addendum.  Each Lender to become a party to this Agreement
on the date hereof shall do so by delivering to the Administrative Agent a
Lender Addendum duly executed by such Lender, the Borrowers and the
Administrative Agent.

SECTION 10.16  Obligations Absolute.  To the fullest extent permitted by
applicable Requirements of Law, all obligations of the Loan Parties hereunder
shall be absolute and unconditional irrespective of:


(A)           ANY BANKRUPTCY, INSOLVENCY, REORGANIZATION, ARRANGEMENT,
READJUSTMENT, COMPOSITION, LIQUIDATION OR THE LIKE OF ANY LOAN PARTY;


(B)           ANY LACK OF VALIDITY OR ENFORCEABILITY OF ANY LOAN DOCUMENT OR ANY
OTHER AGREEMENT OR INSTRUMENT RELATING THERETO AGAINST ANY LOAN PARTY;


(C)           ANY CHANGE IN THE TIME, MANNER OR PLACE OF PAYMENT OF, OR IN ANY
OTHER TERM OF, ALL OR ANY OF THE OBLIGATIONS, OR ANY OTHER AMENDMENT OR WAIVER
OF OR ANY CONSENT TO ANY DEPARTURE FROM ANY LOAN DOCUMENT OR ANY OTHER AGREEMENT
OR INSTRUMENT RELATING THERETO;


(D)           ANY EXCHANGE, RELEASE OR NON-PERFECTION OF ANY OTHER COLLATERAL,
OR ANY RELEASE OR
AMENDMENT OR WAIVER OF OR CONSENT TO ANY DEPARTURE FROM ANY GUARANTEE, FOR ALL
OR ANY OF THE OBLIGATIONS;


(E)           ANY EXERCISE OR NON-EXERCISE, OR ANY WAIVER OF ANY RIGHT, REMEDY,
POWER OR PRIVILEGE UNDER OR IN RESPECT HEREOF OR ANY LOAN DOCUMENT; OR


(F)            ANY OTHER CIRCUMSTANCES WHICH MIGHT OTHERWISE CONSTITUTE A
DEFENSE AVAILABLE TO, OR A DISCHARGE OF, THE LOAN PARTIES.

SECTION 10.17  Designated Senior Indebtedness.  Parties hereto agree that
Obligations are “Designated Senior Indebtedness” for purposes of the Convertible
Bond Indenture.

[Signature Pages Follow]

 

126


--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

SCIELE PHARMA, INC., as the US Borrower and a Domestic Guarantor

 

 

 

 

 

 

 

By:

/s/ Darrell Borne

 

 

Name: Darrell Borne

 

 

Title: EVP, CFO, Secretary and Treasurer

 

 

 

 

 

 

 

SCIELE PHARMA CAYMAN LTD., as the Cayman Borrower and a Foreign Guarantor

 

 

 

 

 

 

 

By:

/s/ Leslie B. Zachs

 

 

Name: Leslie B. Zachs

 

 

Title: Director

 

 

 

 

 

 

 

SCIELE PHARMA SALES, INC., as a Domestic Guarantor

 

 

 

 

 

 

 

By:

/s/ David Fisherskeller

 

 

Name: David Fisherskeller

 

 

Title: Secretary

 

 

 

 

 

 

 

SCIELE PHARMA IRELAND, LTD., as a Foreign Guarantor

 

 

 

 

 

 

 

By:

/s/ Darrell Borne

 

 

Name: Darrell Borne

 

 

Title: Director

 

 

 

 

 

 

 

SCIELE PHARMA CYPRUS, LTD., as a Foreign Guarantor

 

 

 

 

 

 

 

By:

/s/ Michael Milligan

 

 

Name: Michael Milligan

 

 

Title: Director

 

 

 

 

 

 

 

FIRST HORIZON PHARMACEUTICAL BV, as a Foreign Guarantor

 

 

 

 

 

 

 

By:

/s/ Darrell Borne

 

 

Name: Darrell Borne

 

 

Title: Director

 

 

 

 

S-1


--------------------------------------------------------------------------------




 

 

 

 

UBS SECURITIES LLC, as Joint Lead Arranger

 

 

 

 

 

 

 

By:

/s/ Richard L. Tavrow

 

 

Name: Richard L. Tavrow

 

 

Title: Director

 

 

 

 

 

 

 

By:

/s/ Irja R. Otsa

 

 

Name: Irja R. Otsa

 

 

Title: Associate Director

 

 

 

 

 

 

 

LASALLE BANK NATIONAL ASSOCIATION, as Joint Lead Arranger and Syndication Agent

 

 

 

 

 

 

 

By:

/s/ Patrick J. O’Toole

 

 

Name: Patrick J. O’Toole

 

 

Title: First Vice President

 

 

 

 

 

 

 

UBS AG, STAMFORD BRANCH, as Issuing Bank, Administrative Agent and Collateral
Agent

 

 

 

 

 

By:

/s/ Richard L. Tavrow

 

 

Name: Richard L. Tavrow

 

 

Title: Director

 

 

 

 

 

 

 

By:

/s/ Irja R. Otsa

 

 

Name: Irja R. Otsa

 

 

Title: Associate Director

 

 

 

 

 

 

 

UBS LOAN FINANCE LLC, as Swingline Lender

 

 

 

 

 

By:

/s/ Richard L. Tavrow

 

 

Name: Richard L. Tavrow

 

 

Title: Director

 

 

 

 

 

 

 

By:

/s/ Irja R. Otsa

 

 

Name: Irja R. Otsa

 

 

Title: Associate Director

 

S-2


--------------------------------------------------------------------------------


 

Annex I

Applicable Margin

 

 

Revolving Loans

 

 

 

Total Leverage Ratio

 

Eurodollar

 

ABR

 

Applicable
Fee

 

Level I

 

 

 

 

 

 

 

<1.50:1.0

 

1.750

%

0.750

%

0.375

%

 

 

 

 

 

 

 

 

Level II

 

 

 

 

 

 

 

<2.00:1.0 but ³1.50:1.0

 

2.000

%

1.000

%

0.375

%

 

 

 

 

 

 

 

 

Level III

 

 

 

 

 

 

 

<2.50:1.0 but ³2.00:1.0

 

2.250

%

1.250

%

0.375

%

 

 

 

 

 

 

 

 

Level IV

 

 

 

 

 

 

 

³2.50:1.0

 

2.500

%

1.500

%

0.500

%

 

Each change in the Applicable Margin or Applicable Fee resulting from a change
in the  Total Leverage Ratio shall be effective with respect to all Loans and
Letters of Credit outstanding on and after the date of delivery to the
Administrative Agent of the financial statements and certificates required by
Section 5.01(a) or (b) and Section 5.01(d), respectively, indicating such change
until the date immediately preceding the next date of delivery of such financial
statements and certificates indicating another such change.  Notwithstanding the
foregoing, the Total Leverage Ratio shall be deemed to be in (A) Level II from
the Closing Date to the date of delivery to the Administrative Agent of the
financial statements and certificates required by Section 5.01(a) or (b) and
Section 5.01(d) for the fiscal period ended at least six months after the
Closing Date, and (B) Level IV (i) at any time during which any Borrower has
failed to deliver the financial statements and certificates required by
Section 5.01(a) or (b) and Section 5.01(d), respectively, and (ii) at any time
during the existence of an Event of Default

 


--------------------------------------------------------------------------------